 


 HR 748 ENR: Coronavirus Aid, Relief, and Economic Security Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 748 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to repeal the excise tax on high cost employer-sponsored health coverage. 
 
 
1.Short titleThis Act may be cited as the Coronavirus Aid, Relief, and Economic Security Act or the CARES Act. 2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. References. 
DIVISION A—Keeping Workers Paid and Employed, Health Care System Enhancements, and Economic Stabilization 
TITLE I—Keeping American Workers Paid and Employed Act 
Sec. 1101. Definitions. 
Sec. 1102. Paycheck protection program. 
Sec. 1103. Entrepreneurial development. 
Sec. 1104. State trade expansion program. 
Sec. 1105. Waiver of matching funds requirement under the women’s business center program. 
Sec. 1106. Loan forgiveness. 
Sec. 1107. Direct appropriations. 
Sec. 1108. Minority business development agency. 
Sec. 1109. United States Treasury Program Management Authority. 
Sec. 1110. Emergency EIDL grants. 
Sec. 1111. Resources and services in languages other than English. 
Sec. 1112. Subsidy for certain loan payments. 
Sec. 1113. Bankruptcy. 
Sec. 1114. Emergency rulemaking authority. 
TITLE II—Assistance for American Workers, Families, and Businesses 
Subtitle A—Unemployment Insurance provisions 
Sec. 2101. Short title. 
Sec. 2102. Pandemic Unemployment Assistance. 
Sec. 2103. Emergency unemployment relief for governmental entities and nonprofit organizations. 
Sec. 2104. Emergency increase in unemployment compensation benefits. 
Sec. 2105. Temporary full Federal funding of the first week of compensable regular unemployment for States with no waiting week. 
Sec. 2106. Emergency State staffing flexibility. 
Sec. 2107. Pandemic emergency unemployment compensation. 
Sec. 2108. Temporary financing of short-time compensation payments in States with programs in law. 
Sec. 2109. Temporary financing of short-time compensation agreements. 
Sec. 2110. Grants for short-time compensation programs. 
Sec. 2111. Assistance and guidance in implementing programs. 
Sec. 2112. Waiver of the 7-day waiting period for benefits under the Railroad Unemployment Insurance Act. 
Sec. 2113. Enhanced benefits under the Railroad Unemployment Insurance Act. 
Sec. 2114. Extended unemployment benefits under the Railroad Unemployment Insurance Act. 
Sec. 2115. Funding for the DOL Office of Inspector General for oversight of unemployment provisions. 
Sec. 2116. Implementation. 
Subtitle B—Rebates and other individual provisions 
Sec. 2201. 2020 recovery rebates for individuals. 
Sec. 2202. Special rules for use of retirement funds. 
Sec. 2203. Temporary waiver of required minimum distribution rules for certain retirement plans and accounts. 
Sec. 2204. Allowance of partial above the line deduction for charitable contributions. 
Sec. 2205. Modification of limitations on charitable contributions during 2020. 
Sec. 2206. Exclusion for certain employer payments of student loans. 
Subtitle C—Business provisions 
Sec. 2301. Employee retention credit for employers subject to closure due to COVID–19. 
Sec. 2302. Delay of payment of employer payroll taxes. 
Sec. 2303. Modifications for net operating losses. 
Sec. 2304. Modification of limitation on losses for taxpayers other than corporations. 
Sec. 2305. Modification of credit for prior year minimum tax liability of corporations. 
Sec. 2306. Modifications of limitation on business interest. 
Sec. 2307. Technical amendments regarding qualified improvement property. 
Sec. 2308. Temporary exception from excise tax for alcohol used to produce hand sanitizer. 
TITLE III—Supporting America’s Health Care System in the Fight Against the Coronavirus 
Subtitle A—Health provisions 
Sec. 3001. Short title. 
PART I—Addressing supply shortages 
SUBPART A—Medical product supplies 
Sec. 3101. National Academies report on America’s medical product supply chain security. 
Sec. 3102. Requiring the strategic national stockpile to include certain types of medical supplies. 
Sec. 3103. Treatment of respiratory protective devices as covered countermeasures. 
SUBPART B—Mitigating emergency drug shortages  
Sec. 3111. Prioritize reviews of drug applications; incentives. 
Sec. 3112. Additional manufacturer reporting requirements in response to drug shortages. 
SUBPART C—Preventing medical device shortages 
Sec. 3121. Discontinuance or interruption in the production of medical devices. 
PART II—Access to health care for COVID–19 patients 
SUBPART A—Coverage of testing and preventive services 
Sec. 3201. Coverage of diagnostic testing for COVID–19. 
Sec. 3202. Pricing of diagnostic testing. 
Sec. 3203. Rapid coverage of preventive services and vaccines for coronavirus. 
SUBPART B—Support for health care providers 
Sec. 3211. Supplemental awards for health centers. 
Sec. 3212. Telehealth network and telehealth resource centers grant programs. 
Sec. 3213. Rural health care services outreach, rural health network development, and small health care provider quality improvement grant programs. 
Sec. 3214. United States Public Health Service Modernization. 
Sec. 3215. Limitation on liability for volunteer health care professionals during COVID–19 emergency response. 
Sec. 3216. Flexibility for members of National Health Service Corps during emergency period. 
SUBPART C—Miscellaneous provisions 
Sec. 3221. Confidentiality and disclosure of records relating to substance use disorder. 
Sec. 3222. Nutrition services. 
Sec. 3223. Continuity of service and opportunities for participants in community service activities under title V of the Older Americans Act of 1965. 
Sec. 3224. Guidance on protected health information. 
Sec. 3225. Reauthorization of healthy start program. 
Sec. 3226. Importance of the blood supply. 
PART III—Innovation 
Sec. 3301. Removing the cap on OTA during public health emergencies. 
Sec. 3302. Priority zoonotic animal drugs. 
PART IV—Health Care Workforce 
Sec. 3401. Reauthorization of health professions workforce programs. 
Sec. 3402. Health workforce coordination. 
Sec. 3403. Education and training relating to geriatrics. 
Sec. 3404. Nursing workforce development. 
Subtitle B—Education provisions 
Sec. 3501. Short title. 
Sec. 3502. Definitions. 
Sec. 3503. Campus-based aid waivers. 
Sec. 3504. Use of supplemental educational opportunity grants for emergency aid. 
Sec. 3505. Federal work-study during a qualifying emergency. 
Sec. 3506. Adjustment of subsidized loan usage limits. 
Sec. 3507. Exclusion from Federal Pell Grant duration limit. 
Sec. 3508. Institutional refunds and Federal student loan flexibility. 
Sec. 3509. Satisfactory academic progress. 
Sec. 3510. Continuing education at affected foreign institutions. 
Sec. 3511. National emergency educational waivers. 
Sec. 3512. HBCU Capital financing. 
Sec. 3513. Temporary relief for federal student loan borrowers. 
Sec. 3514. Provisions related to the Corporation for National and Community Service. 
Sec. 3515. Workforce response activities. 
Sec. 3516. Technical amendments. 
Sec. 3517. Waiver authority and reporting requirement for institutional aid. 
Sec. 3518. Authorized uses and other modifications for grants. 
Sec. 3519. Service obligations for teachers. 
Subtitle C—Labor provisions 
Sec. 3601. Limitation on paid leave. 
Sec. 3602. Emergency Paid Sick Leave Act Limitation. 
Sec. 3603. Unemployment insurance. 
Sec. 3604. OMB Waiver of Paid Family and Paid Sick Leave. 
Sec. 3605. Paid leave for rehired employees. 
Sec. 3606. Advance refunding of credits. 
Sec. 3607. Expansion of DOL Authority to postpone certain deadlines. 
Sec. 3608. Single-employer plan funding rules. 
Sec. 3609. Application of cooperative and small employer charity pension plan rules to certain charitable employers whose primary exempt purpose is providing services with respect to mothers and children. 
Sec. 3610. Federal contractor authority. 
Sec. 3611. Technical corrections. 
Subtitle D—Finance Committee 
Sec. 3701. Exemption for telehealth services. 
Sec. 3702. Inclusion of certain over-the-counter medical products as qualified medical expenses. 
Sec. 3703. Increasing Medicare telehealth flexibilities during emergency period. 
Sec. 3704. Enhancing Medicare telehealth services for Federally qualified health centers and rural health clinics during emergency period. 
Sec. 3705. Temporary waiver of requirement for face-to-face visits between home dialysis patients and physicians. 
Sec. 3706. Use of telehealth to conduct face-to-face encounter prior to recertification of eligibility for hospice care during emergency period. 
Sec. 3707. Encouraging use of telecommunications systems for home health services furnished during emergency period. 
Sec. 3708. Improving care planning for Medicare home health services. 
Sec. 3709. Adjustment of sequestration. 
Sec. 3710. Medicare hospital inpatient prospective payment system add-on payment for COVID–19 patients during emergency period. 
Sec. 3711. Increasing access to post-acute care during emergency period. 
Sec. 3712. Revising payment rates for durable medical equipment under the Medicare program through duration of emergency period. 
Sec. 3713. Coverage of the COVID–19 vaccine under part B of the Medicare program without any cost-sharing. 
Sec. 3714. Requiring Medicare prescription drug plans and MA–PD plans to allow during the COVID–19 emergency period for fills and refills of covered part D drugs for up to a 3-month supply. 
Sec. 3715. Providing home and community-based services in acute care hospitals. 
Sec. 3716. Clarification regarding uninsured individuals. 
Sec. 3717. Clarification regarding coverage of COVID–19 testing products. 
Sec. 3718. Amendments relating to reporting requirements with respect to clinical diagnostic laboratory tests. 
Sec. 3719. Expansion of the Medicare hospital accelerated payment program during the COVID–19 public health emergency. 
Sec. 3720. Delaying requirements for enhanced FMAP to enable State legislation necessary for compliance. 
Subtitle E—Health and Human Services Extenders 
PART I—Medicare provisions 
Sec. 3801. Extension of the work geographic index floor under the Medicare program. 
Sec. 3802. Extension of funding for quality measure endorsement, input, and selection. 
Sec. 3803. Extension of funding outreach and assistance for low-income programs. 
PART II—Medicaid Provisions 
Sec. 3811. Extension of the Money Follows the Person rebalancing demonstration program. 
Sec. 3812. Extension of spousal impoverishment protections. 
Sec. 3813. Delay of DSH reductions. 
Sec. 3814. Extension and expansion of Community Mental Health Services demonstration program. 
PART III—Human Services and Other Health Programs 
Sec. 3821. Extension of sexual risk avoidance education program. 
Sec. 3822. Extension of personal responsibility education program. 
Sec. 3823. Extension of demonstration projects to address health professions workforce needs. 
Sec. 3824. Extension of the temporary assistance for needy families program and related programs. 
PART IV—Public health provisions 
Sec. 3831. Extension for community health centers, the National Health Service Corps, and teaching health centers that operate GME programs. 
Sec. 3832. Diabetes programs. 
PART V—Miscellaneous Provisions 
Sec. 3841. Prevention of duplicate appropriations for fiscal year 2020. 
Subtitle F—Over-the-Counter Drugs 
PART I—OTC Drug Review 
Sec. 3851. Regulation of certain nonprescription drugs that are marketed without an approved drug application. 
Sec. 3852. Misbranding. 
Sec. 3853. Drugs excluded from the over-the-counter drug review. 
Sec. 3854. Treatment of Sunscreen Innovation Act. 
Sec. 3855. Annual update to Congress on appropriate pediatric indication for certain OTC cough and cold drugs. 
Sec. 3856. Technical corrections. 
PART II—User Fees 
Sec. 3861. Finding. 
Sec. 3862. Fees relating to over-the-counter drugs. 
TITLE IV—Economic stabilization and assistance to severely distressed sectors of the United States economy 
Subtitle A—Coronavirus Economic Stabilization Act of 2020 
Sec. 4001. Short title. 
Sec. 4002. Definitions. 
Sec. 4003. Emergency relief and taxpayer protections. 
Sec. 4004. Limitation on certain employee compensation. 
Sec. 4005. Continuation of certain air service. 
Sec. 4006. Coordination with Secretary of Transportation. 
Sec. 4007. Suspension of certain aviation excise taxes. 
Sec. 4008. Debt guarantee authority. 
Sec. 4009. Temporary Government in the Sunshine Act relief. 
Sec. 4010. Temporary hiring flexibility. 
Sec. 4011. Temporary lending limit waiver. 
Sec. 4012. Temporary relief for community banks. 
Sec. 4013. Temporary relief from troubled debt restructurings. 
Sec. 4014. Optional temporary relief from current expected credit losses. 
Sec. 4015. Non-applicability of restrictions on ESF during national emergency. 
Sec. 4016. Temporary credit union provisions. 
Sec. 4017. Increasing access to materials necessary for national security and pandemic recovery. 
Sec. 4018. Special Inspector General for Pandemic Recovery. 
Sec. 4019. Conflicts of interest. 
Sec. 4020. Congressional Oversight Commission. 
Sec. 4021. Credit protection during COVID–19. 
Sec. 4022. Foreclosure moratorium and consumer right to request forbearance. 
Sec. 4023. Forbearance of residential mortgage loan payments for multifamily properties with federally backed loans. 
Sec. 4024. Temporary moratorium on eviction filings. 
Sec. 4025. Protection of collective bargaining agreement. 
Sec. 4026. Reports. 
Sec. 4027. Direct appropriation. 
Sec. 4028. Rule of construction. 
Sec. 4029. Termination of authority. 
Subtitle B—Air carrier worker support 
Sec. 4111. Definitions. 
Sec. 4112. Pandemic relief for aviation workers. 
Sec. 4113. Procedures for providing payroll support. 
Sec. 4114. Required assurances. 
Sec. 4115. Protection of collective bargaining agreement. 
Sec. 4116. Limitation on certain employee compensation. 
Sec. 4117. Tax payer protection. 
Sec. 4118. Reports. 
Sec. 4119. Coordination. 
Sec. 4120. Direct appropriation. 
TITLE V—Coronavirus relief funds 
Sec. 5001. Coronavirus Relief Fund. 
TITLE VI—Miscellaneous provisions 
Sec. 6001. COVID–19 borrowing authority for the United States Postal Service. 
Sec. 6002. Emergency designation. 
DIVISION B—Emergency Appropriations For Coronavirus Health Response and Agency Operations 
3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. AKeeping Workers Paid and Employed, Health Care System Enhancements, and Economic Stabilization IKeeping American Workers Paid and Employed Act 1101.DefinitionsIn this title— 
(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively; and (2)the term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 636). 
1102.Paycheck protection program 
(a)In generalSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended—  (1)in paragraph (2)— 
(A)in subparagraph (A), in the matter preceding clause (i), by striking and (E) and inserting (E), and (F); and (B)by adding at the end the following: 
 
(F)Participation in the paycheck protection programIn an agreement to participate in a loan on a deferred basis under paragraph (36), the participation by the Administration shall be 100 percent.; and (2)by adding at the end the following: 
 
(36)Paycheck protection program 
(A)DefinitionsIn this paragraph— (i)the terms appropriate Federal banking agency and insured depository institution have the meanings given those terms in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); 
(ii)the term covered loan means a loan made under this paragraph during the covered period; (iii)the term covered period means the period beginning on February 15, 2020 and ending on June 30, 2020; 
(iv)the term eligible recipient means an individual or entity that is eligible to receive a covered loan; (v)the term eligible self-employed individual has the meaning given the term in section 7002(b) of the Families First Coronavirus Response Act (Public Law 116–127); 
(vi)the term insured credit union has the meaning given the term in section 101 of the Federal Credit Union Act (12 U.S.C. 1752); (vii)the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and that is exempt from taxation under section 501(a) of such Code; 
(viii)the term payroll costs— (I)means— 
(aa)the sum of payments of any compensation with respect to employees that is a— (AA)salary, wage, commission, or similar compensation; 
(BB)payment of cash tip or equivalent; (CC)payment for vacation, parental, family, medical, or sick leave; 
(DD)allowance for dismissal or separation; (EE)payment required for the provisions of group health care benefits, including insurance premiums; 
(FF)payment of any retirement benefit; or (GG)payment of State or local tax assessed on the compensation of employees; and 
(bb)the sum of payments of any compensation to or income of a sole proprietor or independent contractor that is a wage, commission, income, net earnings from self-employment, or similar compensation and that is in an amount that is not more than $100,000 in 1 year, as prorated for the covered period; and (II)shall not include— 
(aa)the compensation of an individual employee in excess of an annual salary of $100,000, as prorated for the covered period;  (bb)taxes imposed or withheld under chapters 21, 22, or 24 of the Internal Revenue Code of 1986 during the covered period; 
(cc)any compensation of an employee whose principal place of residence is outside of the United States; (dd)qualified sick leave wages for which a credit is allowed under section 7001 of the Families First Coronavirus Response Act (Public Law 116–127); or 
(ee)qualified family leave wages for which a credit is allowed under section 7003 of the Families First Coronavirus Response Act (Public Law 116–127); and (ix)the term veterans organization means an organization that is described in section 501(c)(19) of the Internal Revenue Code that is exempt from taxation under section 501(a) of such Code.  
(B)Paycheck protection loansExcept as otherwise provided in this paragraph, the Administrator may guarantee covered loans under the same terms, conditions, and processes as a loan made under this subsection.  (C)Registration of loansNot later than 15 days after the date on which a loan is made under this paragraph, the Administration shall register the loan using the TIN (as defined in section 7701 of the Internal Revenue Code of 1986) assigned to the borrower. 
(D)Increased eligibility for certain small businesses and organizations 
(i)In generalDuring the covered period, in addition to small business concerns, any business concern, nonprofit organization, veterans organization, or Tribal business concern described in section 31(b)(2)(C) shall be eligible to receive a covered loan if the business concern, nonprofit organization, veterans organization, or Tribal business concern employs not more than the greater of— (I)500 employees; or 
(II)if applicable, the size standard in number of employees established by the Administration for the industry in which the business concern, nonprofit organization, veterans organization, or Tribal business concern operates.  (ii)Inclusion of sole proprietors, independent contractors, and eligible self-employed individuals (I)In generalDuring the covered period, individuals who operate under a sole proprietorship or as an independent contractor and eligible self-employed individuals shall be eligible to receive a covered loan. 
(II)DocumentationAn eligible self-employed individual, independent contractor, or sole proprietorship seeking a covered loan shall submit such documentation as is necessary to establish such individual as eligible, including payroll tax filings reported to the Internal Revenue Service, Forms 1099–MISC, and income and expenses from the sole proprietorship, as determined by the Administrator and the Secretary. (iii)Business concerns with more than 1 physical locationDuring the covered period, any business concern that employs not more than 500 employees per physical location of the business concern and that is assigned a North American Industry Classification System code beginning with 72 at the time of disbursal shall be eligible to receive a covered loan. 
(iv)Waiver of affiliation rulesDuring the covered period, the provisions applicable to affiliations under section 121.103 of title 13, Code of Federal Regulations, or any successor regulation, are waived with respect to eligibility for a covered loan for— (I)any business concern with not more than 500 employees that, as of the date on which the covered loan is disbursed, is assigned a North American Industry Classification System code beginning with 72;  
(II)any business concern operating as a franchise that is assigned a franchise identifier code by the Administration; and (III)any business concern that receives financial assistance from a company licensed under section 301 of the Small Business Investment Act of 1958 (15 U.S.C. 681). 
(v)EmployeeFor purposes of determining whether a business concern, nonprofit organization, veterans organization, or Tribal business concern described in section 31(b)(2)(C) employs not more than 500 employees under clause (i)(I), the term employee includes individuals employed on a full-time, part-time, or other basis. (vi)AffiliationThe provisions applicable to affiliations under section 121.103 of title 13, Code of Federal Regulations, or any successor thereto, shall apply with respect to a nonprofit organization and a veterans organization in the same manner as with respect to a small business concern. 
(E)Maximum loan amountDuring the covered period, with respect to a covered loan, the maximum loan amount shall be the lesser of— (i) (I)the sum of— 
(aa)the product obtained by multiplying— (AA)the average total monthly payments by the applicant for payroll costs incurred during the 1-year period before the date on which the loan is made, except that, in the case of an applicant that is seasonal employer, as determined by the Administrator, the average total monthly payments for payroll shall be for the 12-week period beginning February 15, 2019, or at the election of the eligible recipient, March 1, 2019, and ending June 30, 2019; by 
(BB)2.5; and (bb)the outstanding amount of a loan under subsection (b)(2) that was made during the period beginning on January 31, 2020 and ending on the date on which covered loans are made available to be refinanced under the covered loan; or  
(II)if requested by an otherwise eligible recipient that was not in business during the period beginning on February 15, 2019 and ending on June 30, 2019, the sum of— (aa)the product obtained by multiplying— 
(AA)the average total monthly payments by the applicant for payroll costs incurred during the period beginning on January 1, 2020 and ending on February 29, 2020; by (BB)2.5; and 
(bb)the outstanding amount of a loan under subsection (b)(2) that was made during the period beginning on January 31, 2020 and ending on the date on which covered loans are made available to be refinanced under the covered loan; or  (ii)$10,000,000.  
(F)Allowable uses of covered loans 
(i)In generalDuring the covered period, an eligible recipient may, in addition to the allowable uses of a loan made under this subsection, use the proceeds of the covered loan for— (I)payroll costs; 
(II)costs related to the continuation of group health care benefits during periods of paid sick, medical, or family leave, and insurance premiums;  (III)employee salaries, commissions, or similar compensations; 
(IV)payments of interest on any mortgage obligation (which shall not include any prepayment of or payment of principal on a mortgage obligation); (V)rent (including rent under a lease agreement); 
(VI)utilities; and (VII)interest on any other debt obligations that were incurred before the covered period. 
(ii)Delegated authority 
(I)In generalFor purposes of making covered loans for the purposes described in clause (i), a lender approved to make loans under this subsection shall be deemed to have been delegated authority by the Administrator to make and approve covered loans, subject to the provisions of this paragraph.  (II)ConsiderationsIn evaluating the eligibility of a borrower for a covered loan with the terms described in this paragraph, a lender shall consider whether the borrower— 
(aa)was in operation on February 15, 2020; and (bb) (AA)had employees for whom the borrower paid salaries and payroll taxes; or  
(BB)paid independent contractors, as reported on a Form 1099–MISC. (iii)Additional lendersThe authority to make loans under this paragraph shall be extended to additional lenders determined by the Administrator and the Secretary of the Treasury to have the necessary qualifications to process, close, disburse and service loans made with the guarantee of the Administration. 
(iv)RefinanceA loan made under subsection (b)(2) during the period beginning on January 31, 2020 and ending on the date on which covered loans are made available may be refinanced as part of a covered loan. (v)NonrecourseNotwithstanding the waiver of the personal guarantee requirement or collateral under subparagraph (J), the Administrator shall have no recourse against any individual shareholder, member, or partner of an eligible recipient of a covered loan for nonpayment of any covered loan, except to the extent that such shareholder, member, or partner uses the covered loan proceeds for a purpose not authorized under clause (i). 
(G)Borrower requirements 
(i)CertificationAn eligible recipient applying for a covered loan shall make a good faith certification— (I)that the uncertainty of current economic conditions makes necessary the loan request to support the ongoing operations of the eligible recipient;  
(II)acknowledging that funds will be used to retain workers and maintain payroll or make mortgage payments, lease payments, and utility payments; (III)that the eligible recipient does not have an application pending for a loan under this subsection for the same purpose and duplicative of amounts applied for or received under a covered loan; and 
(IV)during the period beginning on February 15, 2020 and ending on December 31, 2020, that the eligible recipient has not received amounts under this subsection for the same purpose and duplicative of amounts applied for or received under a covered loan.  (H)Fee waiverDuring the covered period, with respect to a covered loan— 
(i)in lieu of the fee otherwise applicable under paragraph (23)(A), the Administrator shall collect no fee; and (ii)in lieu of the fee otherwise applicable under paragraph (18)(A), the Administrator shall collect no fee. 
(I)Credit elsewhereDuring the covered period, the requirement that a small business concern is unable to obtain credit elsewhere, as defined in section 3(h), shall not apply to a covered loan. (J)Waiver of personal guarantee requirementDuring the covered period, with respect to a covered loan— 
(i)no personal guarantee shall be required for the covered loan; and (ii)no collateral shall be required for the covered loan.  
(K)Maturity for loans with remaining balance after application of forgivenessWith respect to a covered loan that has a remaining balance after reduction based on the loan forgiveness amount under section 1106 of the CARES Act— (i)the remaining balance shall continue to be guaranteed by the Administration under this subsection; and  
(ii)the covered loan shall have a maximum maturity of 10 years from the date on which the borrower applies for loan forgiveness under that section. (L)Interest rate requirementsA covered loan shall bear an interest rate not to exceed 4 percent. 
(M)Loan deferment 
(i)Definition of impacted borrower 
(I)In generalIn this subparagraph, the term impacted borrower means an eligible recipient that— (aa)is in operation on February 15, 2020; and 
(bb)has an application for a covered loan that is approved or pending approval on or after the date of enactment of this paragraph. (II)PresumptionFor purposes of this subparagraph, an impacted borrower is presumed to have been adversely impacted by COVID–19.  
(ii)DeferralDuring the covered period, the Administrator shall— (I)consider each eligible recipient that applies for a covered loan to be an impacted borrower; and 
(II)require lenders under this subsection to provide complete payment deferment relief for impacted borrowers with covered loans for a period of not less than 6 months, including payment of principal, interest, and fees, and not more than 1 year. (iii)Secondary marketDuring the covered period, with respect to a covered loan that is sold on the secondary market, if an investor declines to approve a deferral requested by a lender under clause (ii), the Administrator shall exercise the authority to purchase the loan so that the impacted borrower may receive a deferral for a period of not less than 6 months, including payment of principal, interest, and fees, and not more than 1 year. 
(iv)GuidanceNot later than 30 days after the date of enactment of this paragraph, the Administrator shall provide guidance to lenders under this paragraph on the deferment process described in this subparagraph. (N)Secondary market salesA covered loan shall be eligible to be sold in the secondary market consistent with this subsection. The Administrator may not collect any fee for any guarantee sold into the secondary market under this subparagraph.  
(O)Regulatory capital requirements 
(i)Risk weightWith respect to the appropriate Federal banking agencies or the National Credit Union Administration Board applying capital requirements under their respective risk-based capital requirements, a covered loan shall receive a risk weight of zero percent. (ii)Temporary relief from tdr disclosuresNotwithstanding any other provision of law, an insured depository institution or an insured credit union that modifies a covered loan in relation to COVID–19-related difficulties in a troubled debt restructuring on or after March 13, 2020, shall not be required to comply with the Financial Accounting Standards Board Accounting Standards Codification Subtopic 310–40 (Receivables – Troubled Debt Restructurings by Creditors) for purposes of compliance with the requirements of the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.), until such time and under such circumstances as the appropriate Federal banking agency or the National Credit Union Administration Board, as applicable, determines appropriate.  
(P)Reimbursement for processing 
(i)In generalThe Administrator shall reimburse a lender authorized to make a covered loan at a rate, based on the balance of the financing outstanding at the time of disbursement of the covered loan, of— (I)5 percent for loans of not more than $350,000;  
(II)3 percent for loans of more than $350,000 and less than $2,000,000; and  (III)1 percent for loans of not less than $2,000,000. 
(ii)Fee limitsAn agent that assists an eligible recipient to prepare an application for a covered loan may not collect a fee in excess of the limits established by the Administrator.  (iii)TimingA reimbursement described in clause (i) shall be made not later than 5 days after the disbursement of the covered loan. 
(iv)Sense of the SenateIt is the sense of the Senate that the Administrator should issue guidance to lenders and agents to ensure that the processing and disbursement of covered loans prioritizes small business concerns and entities in underserved and rural markets, including veterans and members of the military community, small business concerns owned and controlled by socially and economically disadvantaged individuals (as defined in section 8(d)(3)(C)), women, and businesses in operation for less than 2 years.  (Q)DuplicationNothing in this paragraph shall prohibit a recipient of an economic injury disaster loan made under subsection (b)(2) during the period beginning on January 31, 2020 and ending on the date on which covered loans are made available that is for a purpose other than paying payroll costs and other obligations described in subparagraph (F) from receiving assistance under this paragraph.  
(R)Waiver of prepayment penaltyNotwithstanding any other provision of law, there shall be no prepayment penalty for any payment made on a covered loan.. (b)Commitments for 7(a) loansDuring the period beginning on February 15, 2020 and ending on June 30, 2020— 
(1)the amount authorized for commitments for general business loans authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)), including loans made under paragraph (36) of such section, as added by subsection (a), shall be $349,000,000,000; and (2)the amount authorized for commitments for such loans under the heading business loans program account under the heading Small business administration under title V of the Consolidated Appropriations Act, 2020 (Public Law 116–93; 133 Stat. 2475) shall not apply. 
(c)Express loans 
(1)In generalSection 7(a)(31)(D) of the Small Business Act (15 U.S.C. 636(a)(31)(D)) is amended by striking $350,000 and inserting $1,000,000. (2)Prospective repealEffective on January 1, 2021, section 7(a)(31)(D) of the Small Business Act (15 U.S.C. 636(a)(31)(D)) is amended by striking $1,000,000 and inserting $350,000.  
(d)Exception to guarantee fee waiver for veteransSection 7(a)(31)(G) of the Small Business Act (15 U.S.C. 636(a)(31)(G)) is amended— (1)by striking clause (ii); and 
(2)by redesignating clause (iii) as clause (ii).  (e)Interim ruleOn and after the date of enactment of this Act, the interim final rule published by the Administrator entitled Express Loan Programs: Affiliation Standards (85 Fed. Reg. 7622 (February 10, 2020)) is permanently rescinded and shall have no force or effect. 
1103.Entrepreneurial development 
(a)DefinitionsIn this section— (1)the term covered small business concern means a small business concern that has experienced, as a result of COVID–19—  
(A)supply chain disruptions, including changes in— (i)quantity and lead time, including the number of shipments of components and delays in shipments; 
(ii)quality, including shortages in supply for quality control reasons; and (iii)technology, including a compromised payment network; 
(B)staffing challenges; (C)a decrease in gross receipts or customers; or 
(D)a closure;  (2)the term resource partner means— 
(A)a small business development center; and (B)a women's business center; 
(3)the term small business development center has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632); and (4)the term women's business center means a women's business center described in section 29 of the Small Business Act (15 U.S.C. 656). 
(b)Education, training, and advising grants 
(1)In generalThe Administration may provide financial assistance in the form of grants to resource partners to provide education, training, and advising to covered small business concerns. (2)Use of fundsGrants under this subsection shall be used for the education, training, and advising of covered small business concerns and their employees on— 
(A)accessing and applying for resources provided by the Administration and other Federal resources relating to access to capital and business resiliency;  (B)the hazards and prevention of the transmission and communication of COVID–19 and other communicable diseases; 
(C)the potential effects of COVID–19 on the supply chains, distribution, and sale of products of covered small business concerns and the mitigation of those effects; (D)the management and practice of telework to reduce possible transmission of COVID–19; 
(E)the management and practice of remote customer service by electronic or other means; (F)the risks of and mitigation of cyber threats in remote customer service or telework practices; 
(G)the mitigation of the effects of reduced travel or outside activities on covered small business concerns during COVID–19 or similar occurrences; and (H)any other relevant business practices necessary to mitigate the economic effects of COVID–19 or similar occurrences.  
(3)Grant determination 
(A)Small business development centersThe Administration shall award 80 percent of funds authorized to carry out this subsection to small business development centers, which shall be awarded pursuant to a formula jointly developed, negotiated, and agreed upon, with full participation of both parties, between the association formed under section 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A)) and the Administration. (B)Women's business centersThe Administration shall award 20 percent of funds authorized to carry out this subsection to women's business centers, which shall be awarded pursuant to a process established by the Administration in consultation with recipients of assistance. 
(C)No matching funds requiredMatching funds shall not be required for any grant under this subsection.  (4)Goals and metrics (A)In generalGoals and metrics for the funds made available under this subsection shall be jointly developed, negotiated, and agreed upon, with full participation of both parties, between the resource partners and the Administrator, which shall— 
(i)take into consideration the extent of the circumstances relating to the spread of COVID–19, or similar occurrences, that affect covered small business concerns located in the areas covered by the resource partner, particularly in rural areas or economically distressed areas; (ii)generally follow the use of funds outlined in paragraph (2), but shall not restrict the activities of resource partners in responding to unique situations; and 
(iii)encourage resource partners to develop and provide services to covered small business concerns. (B)Public availabilityThe Administrator shall make publicly available the methodology by which the Administrator and resource partners jointly develop the metrics and goals described in subparagraph (A). 
(c)Resource partner association grants 
(1)In generalThe Administrator may provide grants to an association or associations representing resource partners under which the association or associations shall establish a single centralized hub for COVID–19 information, which shall include— (A)1 online platform that consolidates resources and information available across multiple Federal agencies for small business concerns related to COVID–19; and 
(B)a training program to educate resource partner counselors, members of the Service Corps of Retired Executives established under section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)), and counselors at veterans business outreach centers described in section 32 of the Small Business Act (15 U.S.C. 657b) on the resources and information described in subparagraph (A). (2)Goals and metricsGoals and metrics for the funds made available under this subsection shall be jointly developed, negotiated, and agreed upon, with full participation of both parties, between the association or associations receiving a grant under this subsection and the Administrator. 
(d)ReportNot later than 6 months after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that describes— (1)with respect to the initial year covered by the report— 
(A)the programs and services developed and provided by the Administration and resource partners under subsection (b);  (B)the initial efforts to provide those services under subsection (b); and 
(C)the online platform and training developed and provided by the Administration and the association or associations under subsection (c); and  (2)with respect to the subsequent years covered by the report— 
(A)with respect to the grant program under subsection (b)— (i)the efforts of the Administrator and resource partners to develop services to assist covered small business concerns; 
(ii)the challenges faced by owners of covered small business concerns in accessing services provided by the Administration and resource partners; (iii)the number of unique covered small business concerns that were served by the Administration and resource partners; and 
(iv)other relevant outcome performance data with respect to covered small business concerns, including the number of employees affected, the effect on sales, the disruptions of supply chains, and the efforts made by the Administration and resource partners to mitigate these effects; and (B)with respect to the grant program under subsection (c)— 
(i)the efforts of the Administrator and the association or associations to develop and evolve an online resource for small business concerns; and (ii)the efforts of the Administrator and the association or associations to develop a training program for resource partner counselors, including the number of counselors trained. 
1104.State trade expansion program 
(a)In generalNotwithstanding paragraph (3)(C)(iii) of section 22(l) of the Small Business Act (15 U.S.C. 649(l)), for grants under the State Trade Expansion Program under such section 22(l) using amounts made available for fiscal year 2018 or fiscal year 2019, the period of the grant shall continue through the end of fiscal year 2021. (b)ReimbursementThe Administrator shall reimburse any recipient of assistance under section 22(l) of the Small Business Act (15 U.S.C. 649(l)) for financial losses relating to a foreign trade mission or a trade show exhibition that was cancelled solely due to a public health emergency declared due to COVID–19 if the reimbursement does not exceed a recipient's grant funding.  
1105.Waiver of matching funds requirement under the women’s business center programDuring the 3-month period beginning on the date of enactment of this Act, the requirement relating to obtaining cash contributions from non-Federal sources under section 29(c)(1) of the Small Business Act (15 U.S.C. 656(c)(1)) is waived for any recipient of assistance under such section 29. 1106.Loan forgiveness (a)DefinitionsIn this section— 
(1)the term covered loan means a loan guaranteed under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 1102;  (2)the term covered mortgage obligation means any indebtedness or debt instrument incurred in the ordinary course of business that— 
(A)is a liability of the borrower; (B)is a mortgage on real or personal property; and 
(C)was incurred before February 15, 2020; (3)the term covered period means the 8-week period beginning on the date of the origination of a covered loan; 
(4)the term covered rent obligation means rent obligated under a leasing agreement in force before February 15, 2020;  (5)the term covered utility payment means payment for a service for the distribution of electricity, gas, water, transportation, telephone, or internet access for which service began before February 15, 2020;  
(6)the term eligible recipient means the recipient of a covered loan;  (7)the term expected forgiveness amount means the amount of principal that a lender reasonably expects a borrower to expend during the covered period on the sum of any—  
(A)payroll costs; (B)payments of interest on any covered mortgage obligation (which shall not include any prepayment of or payment of principal on a covered mortgage obligation); 
(C)payments on any covered rent obligation; and (D)covered utility payments; and 
(8)the term payroll costs has the meaning given that term in paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 1102 of this Act.  (b)ForgivenessAn eligible recipient shall be eligible for forgiveness of indebtedness on a covered loan in an amount equal to the sum of the following costs incurred and payments made during the covered period: 
(1)Payroll costs.  (2)Any payment of interest on any covered mortgage obligation (which shall not include any prepayment of or payment of principal on a covered mortgage obligation).  
(3)Any payment on any covered rent obligation. (4)Any covered utility payment. 
(c)Treatment of amounts forgiven 
(1)In generalAmounts which have been forgiven under this section shall be considered canceled indebtedness by a lender authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)). (2)Purchase of guaranteesFor purposes of the purchase of the guarantee for a covered loan by the Administrator, amounts which are forgiven under this section shall be treated in accordance with the procedures that are otherwise applicable to a loan guaranteed under section 7(a) of the Small Business Act (15 U.S.C. 636(a)). 
(3)RemittanceNot later than 90 days after the date on which the amount of forgiveness under this section is determined, the Administrator shall remit to the lender an amount equal to the amount of forgiveness, plus any interest accrued through the date of payment.  (4)Advance purchase of covered loan (A)ReportA lender authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)), or, at the discretion of the Administrator, a third party participant in the secondary market, may, report to the Administrator an expected forgiveness amount on a covered loan or on a pool of covered loans of up to 100 percent of the principal on the covered loan or pool of covered loans, respectively. 
(B)PurchaseThe Administrator shall purchase the expected forgiveness amount described in subparagraph (A) as if the amount were the principal amount of a loan guaranteed under section 7(a) of the Small Business Act 636(a)).  (C)TimingNot later than 15 days after the date on which the Administrator receives a report under subparagraph (A), the Administrator shall purchase the expected forgiveness amount under subparagraph (B) with respect to each covered loan to which the report relates. 
(d)Limits on amount of forgiveness 
(1)Amount may not exceed principalThe amount of loan forgiveness under this section shall not exceed the principal amount of the financing made available under the applicable covered loan. (2)Reduction based on reduction in number of employees (A)In generalThe amount of loan forgiveness under this section shall be reduced, but not increased, by multiplying the amount described in subsection (b) by the quotient obtained by dividing— 
(i)the average number of full-time equivalent employees per month employed by the eligible recipient during the covered period; by (ii) (I)at the election of the borrower— 
(aa)the average number of full-time equivalent employees per month employed by the eligible recipient during the period beginning on February 15, 2019 and ending on June 30, 2019; or (bb)the average number of full-time equivalent employees per month employed by the eligible recipient during the period beginning on January 1, 2020 and ending on February 29, 2020; or  
(II)in the case of an eligible recipient that is seasonal employer, as determined by the Administrator, the average number of full-time equivalent employees per month employed by the eligible recipient during the period beginning on February 15, 2019 and ending on June 30, 2019. (B)Calculation of average number of employeesFor purposes of subparagraph (A), the average number of full-time equivalent employees shall be determined by calculating the average number of full-time equivalent employees for each pay period falling within a month.  
(3)Reduction relating to salary and wages 
(A)In generalThe amount of loan forgiveness under this section shall be reduced by the amount of any reduction in total salary or wages of any employee described in subparagraph (B) during the covered period that is in excess of 25 percent of the total salary or wages of the employee during the most recent full quarter during which the employee was employed before the covered period.  (B)Employees describedAn employee described in this subparagraph is any employee who did not receive, during any single pay period during 2019, wages or salary at an annualized rate of pay in an amount more than $100,000. 
(4)Tipped workersAn eligible recipient with tipped employees described in section 3(m)(2)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(A)) may receive forgiveness for additional wages paid to those employees.  (5)Exemption for re-hires (A)In generalIn a circumstance described in subparagraph (B), the amount of loan forgiveness under this section shall be determined without regard to a reduction in the number of full-time equivalent employees of an eligible recipient or a reduction in the salary of 1 or more employees of the eligible recipient, as applicable, during the period beginning on February 15, 2020 and ending on the date that is 30 days after the date of enactment of this Act. 
(B)CircumstancesA circumstance described in this subparagraph is a circumstance—  (i)in which— 
(I)during the period beginning on February 15, 2020 and ending on the date that is 30 days after the date of enactment of this Act, there is a reduction, as compared to February 15, 2020, in the number of full-time equivalent employees of an eligible recipient; and (II)not later than June 30, 2020, the eligible employer has eliminated the reduction in the number of full-time equivalent employees;  
(ii)in which— (I)during the period beginning on February 15, 2020 and ending on the date that is 30 days after the date of enactment of this Act, there is a reduction, as compared to February 15, 2020, in the salary or wages of 1 or more employees of the eligible recipient; and 
(II)not later than June 30, 2020, the eligible employer has eliminated the reduction in the salary or wages of such employees; or  (iii)in which the events described in clause (i) and (ii) occur.  
(6)ExemptionsThe Administrator and the Secretary of the Treasury may prescribe regulations granting de minimis exemptions from the requirements under this subsection.  (e)ApplicationAn eligible recipient seeking loan forgiveness under this section shall submit to the lender that is servicing the covered loan an application, which shall include—  
(1)documentation verifying the number of full-time equivalent employees on payroll and pay rates for the periods described in subsection (d), including— (A)payroll tax filings reported to the Internal Revenue Service; and 
(B)State income, payroll, and unemployment insurance filings; (2)documentation, including cancelled checks, payment receipts, transcripts of accounts, or other documents verifying payments on covered mortgage obligations, payments on covered lease obligations, and covered utility payments;  
(3)a certification from a representative of the eligible recipient authorized to make such certifications that— (A)the documentation presented is true and correct; and  
(B)the amount for which forgiveness is requested was used to retain employees, make interest payments on a covered mortgage obligation, make payments on a covered rent obligation, or make covered utility payments; and  (4)any other documentation the Administrator determines necessary. 
(f)Prohibition on forgiveness without documentationNo eligible recipient shall receive forgiveness under this section without submitting to the lender that is servicing the covered loan the documentation required under subsection (e). (g)DecisionNot later than 60 days after the date on which a lender receives an application for loan forgiveness under this section from an eligible recipient, the lender shall issue a decision on the an application. 
(h)Hold harmlessIf a lender has received the documentation required under this section from an eligible recipient attesting that the eligible recipient has accurately verified the payments for payroll costs, payments on covered mortgage obligations, payments on covered lease obligations, or covered utility payments during covered period— (1)an enforcement action may not be taken against the lender under section 47(e) of the Small Business Act (15 U.S.C. 657t(e)) relating to loan forgiveness for the payments for payroll costs, payments on covered mortgage obligations, payments on covered lease obligations, or covered utility payments, as the case may be; and 
(2)the lender shall not be subject to any penalties by the Administrator relating to loan forgiveness for the payments for payroll costs, payments on covered mortgage obligations, payments on covered lease obligations, or covered utility payments, as the case may be. (i)TaxabilityFor purposes of the Internal Revenue Code of 1986, any amount which (but for this subsection) would be includible in gross income of the eligible recipient by reason of forgiveness described in subsection (b) shall be excluded from gross income. 
(j)Rule of constructionThe cancellation of indebtedness on a covered loan under this section shall not otherwise modify the terms and conditions of the covered loan.  (k)RegulationsNot later than 30 days after the date of enactment of this Act, the Administrator shall issue guidance and regulations implementing this section.  
1107.Direct appropriations 
(a)In generalThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, to remain available until September 30, 2021, for additional amounts— (1)$349,000,000,000 under the heading Small Business Administration—Business Loans Program Account, CARES Act for the cost of guaranteed loans as authorized under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 1102(a) of this Act; 
(2)$675,000,000 under the heading Small Business Administration—Salaries and Expenses for salaries and expenses of the Administration; (3)$25,000,000 under the heading Small Business Administration—Office of Inspector General, to remain available until September 30, 2024, for necessary expenses of the Office of Inspector General of the Administration in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.);  
(4)$265,000,000 under the heading Small Business Administration—Entrepreneurial Development Programs, of which— (A)$240,000,000 shall be for carrying out section 1103(b) of this Act; and 
(B)$25,000,000 shall be for carrying out section 1103(c) of this Act;  (5)$10,000,000 under the heading Department of Commerce—Minority Business Development Agency for minority business centers of the Minority Business Development Agency to provide technical assistance to small business concerns;  
(6)$10,000,000,000 under the heading Small Business Administration—Emergency EIDL Grants shall be for carrying out section 1110 of this Act;  (7)$17,000,000,000 under the heading Small Business Administration—Business Loans Program Account, CARES Act shall be for carrying out section 1112 of this Act; and  
(8)$25,000,000 under the heading Department of the Treasury—Departmental Offices—Salaries and Expenses shall be for carrying out section 1109 of this Act. (b)Secondary MarketDuring the period beginning on the date of enactment of this Act and ending on September 30, 2021, guarantees of trust certificates authorized by section 5(g) of the Small Business Act (15 U.S.C. 635(g)) shall not exceed a principal amount of $100,000,000,000.  
(c)ReportsNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives a detailed expenditure plan for using the amounts appropriated to the Administration under subsection (a).  1108.Minority business development agency (a)DefinitionsIn this section— 
(1)the term Agency means the Minority Business Development Agency of the Department of Commerce; (2)the term minority business center means a Business Center of the Agency; 
(3)the term minority business enterprise means a for-profit business enterprise— (A)not less than 51 percent of which is owned by 1 or more socially disadvantaged individuals, as determined by the Agency; and 
(B)the management and daily business operations of which are controlled by 1 or more socially disadvantaged individuals, as determined by the Agency; and (4)the term minority chamber of commerce means a chamber of commerce developed specifically to support minority business enterprises. 
(b)Education, training, and advising grants 
(1)In generalThe Agency may provide financial assistance in the form of grants to minority business centers and minority chambers of commerce to provide education, training, and advising to minority business enterprises. (2)Use of fundsGrants under this section shall be used for the education, training, and advising of minority business enterprises and their employees on— 
(A)accessing and applying for resources provided by the Agency and other Federal resources relating to access to capital and business resiliency;  (B)the hazards and prevention of the transmission and communication of COVID–19 and other communicable diseases; 
(C)the potential effects of COVID–19 on the supply chains, distribution, and sale of products of minority business enterprises and the mitigation of those effects; (D)the management and practice of telework to reduce possible transmission of COVID–19; 
(E)the management and practice of remote customer service by electronic or other means; (F)the risks of and mitigation of cyber threats in remote customer service or telework practices; 
(G)the mitigation of the effects of reduced travel or outside activities on minority business enterprises during COVID–19 or similar occurrences; and (H)any other relevant business practices necessary to mitigate the economic effects of COVID–19 or similar occurrences.  
(3)No matching funds requiredMatching funds shall not be required for any grant under this section.  (4)Goals and metrics (A)In generalGoals and metrics for the funds made available under this section shall be jointly developed, negotiated, and agreed upon, with full participation of both parties, between the minority business centers, minority chambers of commerce, and the Agency, which shall— 
(i)take into consideration the extent of the circumstances relating to the spread of COVID–19, or similar occurrences, that affect minority business enterprises located in the areas covered by minority business centers and minority chambers of commerce, particularly in rural areas or economically distressed areas; (ii)generally follow the use of funds outlined in paragraph (2), but shall not restrict the activities of minority business centers and minority chambers of commerce in responding to unique situations; and 
(iii)encourage minority business centers and minority chambers of commerce to develop and provide services to minority business enterprises. (B)Public availabilityThe Agency shall make publicly available the methodology by which the Agency, minority business centers, and minority chambers of commerce jointly develop the metrics and goals described in subparagraph (A). 
(c)Waivers 
(1)In generalNotwithstanding any other provision of law or regulation, the Agency may, during the 3-month period that begins on the date of enactment of this Act, waive any matching requirement imposed on a minority business center or a specialty center of the Agency under a cooperative agreement between such a center and the Agency if the applicable center is unable to raise funds, or has suffered a loss of revenue, because of the effects of COVID–19. (2)Remaining compliantNotwithstanding any provision of a cooperative agreement between the Agency and a minority business center, if, during the period beginning on the date of enactment of this Act and ending on September 30, 2021, such a center decides not to collect fees because of the economic consequences of COVID–19, the center shall be considered to be in compliance with that agreement if— 
(A)the center notifies the Agency with respect to that decision, which the center may provide through electronic mail; and (B)the Agency, not later than 15 days after the date on which the center provides notice to the Agency under subparagraph (A)— 
(i)confirms receipt of the notification under subparagraph (A); and (ii)accepts the decision of the center.  
(d)ReportNot later than 6 months after the date of enactment of this Act, and annually thereafter, the Agency shall submit to the Committee on Small Business and Entrepreneurship and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Small Business and the Committee on Energy and Commerce of the House of Representatives a report that describes— (1)with respect to the period covered by the initial report— 
(A)the programs and services developed and provided by the Agency, minority business centers, and minority chambers of commerce under subsection (b); and (B)the initial efforts to provide those services under subsection (b); and 
(2)with respect to subsequent years covered by the report— (A)with respect to the grant program under subsection (b)— 
(i)the efforts of the Agency, minority business centers, and minority chambers of commerce to develop services to assist minority business enterprises; (ii)the challenges faced by owners of minority business enterprises in accessing services provided by the Agency, minority business centers, and minority chambers of commerce; 
(iii)the number of unique minority business enterprises that were served by the Agency, minority business centers, or minority chambers of commerce; and (iv)other relevant outcome performance data with respect to minority business enterprises, including the number of employees affected, the effect on sales, the disruptions of supply chains, and the efforts made by the Agency, minority business centers, and minority chambers of commerce to mitigate these effects . 
(e)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section, to remain available until expended.  1109.United States Treasury Program Management Authority (a)DefinitionsIn this section— 
(1)the terms appropriate Federal banking agency and insured depository institution have the meanings given those terms in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); (2)the term insured credit union has the meaning given the term in section 101 of the Federal Credit Union Act (12 U.S.C. 1752); and 
(3)the term Secretary means the Secretary of the Treasury. (b)Authority to include additional financial institutionsThe Department of the Treasury, in consultation with the Administrator, and the Chairman of the Farm Credit Administration shall establish criteria for insured depository institutions, insured credit unions, institutions of the Farm Credit System chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.), and other lenders that do not already participate in lending under programs of the Administration, to participate in the paycheck protection program to provide loans under this section until the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) expires. 
(c)Safety and soundnessAn insured depository institution, insured credit union, institution of the Farm Credit System chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.), or other lender may only participate in the program established under this section if participation does not affect the safety and soundness of the institution or lender, as determined by the Secretary in consultation with the appropriate Federal banking agencies or the National Credit Union Administration Board, as applicable. (d)Regulations for lenders and loans (1)In generalThe Secretary may issue regulations and guidance as necessary to carry out the purposes of this section, including to— 
(A)allow additional lenders to originate loans under this section; and (B)establish terms and conditions for loans under this section, including terms and conditions concerning compensation, underwriting standards, interest rates, and maturity.  
(2)RequirementsThe terms and conditions established under paragraph (1) shall provide for the following: (A)A rate of interest that does not exceed the maximum permissible rate of interest available on a loan of comparable maturity under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 1102 of this Act. 
(B)Terms and conditions that, to the maximum extent practicable, are consistent with the terms and conditions required under the following provisions of paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 1102 of this Act:  (i)Subparagraph (D), pertaining to borrower eligibility. 
(ii)Subparagraph (E), pertaining to the maximum loan amount.  (iii)Subparagraph (F)(i), pertaining to allowable uses of program loans.  
(iv)Subparagraph (H), pertaining to fee waivers.  (v)Subparagraph (M), pertaining to loan deferment.  
(C)A guarantee percentage that, to the maximum extent practicable, is consistent with the guarantee percentage required under subparagraph (F) of section 7(a)(2) of the Small Business Act (15 U.S.C. 636(a)(2)), as added by section 1102 of this Act. (D)Loan forgiveness under terms and conditions that, to the maximum extent practicable, is consistent with the terms and conditions for loan forgiveness under section 1106 of this Act. 
(e)Additional regulations generallyThe Secretary may issue regulations and guidance as necessary to carry out the purposes of this section, including to allow additional lenders to originate loans under this title and to establish terms and conditions such as compensation, underwriting standards, interest rates, and maturity for under this section. (f)CertificationAs a condition of receiving a loan under this section, a borrower shall certify under terms acceptable to the Secretary that the borrower—  
(1)does not have an application pending for a loan under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) for the same purpose; and (2)has not received such a loan during the period beginning on February 15, 2020 and ending on December 31, 2020. 
(g)Opt-in for SBA qualified lendersLenders qualified to participate as a lender under 7(a) of the Small Business Act (15 U.S.C. 636(a)) may elect to participate in the paycheck protection program under the criteria, terms, and conditions established under this section. Such participation shall not preclude the lenders from continuing participation as a lender under section 7(a) of the Small Business Act (15 U.S.C. 636(a)).  (h)Program administrationWith guidance from the Secretary, the Administrator shall administer the program established under this section, including the making and purchasing of guarantees on loans under the program, until the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) expires. 
(i)Criminal penaltiesA loan under this section shall be deemed to be a loan under the Small Business Act (15 U.S.C. 631 et seq.) for purposes of section 16 of such Act (15 U.S.C. 645).  1110.Emergency EIDL grants (a)DefinitionsIn this section— 
(1)the term covered period means the period beginning on January 31, 2020 and ending on December 31, 2020; and (2)the term eligible entity means— 
(A)a business with not more than 500 employees; (B)any individual who operates under a sole proprietorship, with or without employees, or as an independent contractor; 
(C)a cooperative with not more than 500 employees;  (D)an ESOP (as defined in section 3 of the Small Business Act (15 U.S.C. 632)) with not more than 500 employees; or 
(E)a tribal small business concern, as described in section 31(b)(2)(C) of the Small Business Act (15 U.S.C. 657a(b)(2)(C)), with not more than 500 employees. (b)Eligible entitiesDuring the covered period, in addition to small business concerns, private nonprofit organizations, and small agricultural cooperatives, an eligible entity shall be eligible for a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)).  
(c)Terms; credit elsewhereWith respect to a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19 during the covered period, the Administrator shall waive— (1)any rules related the personal guarantee on advances and loans of not more than $200,000 during the covered period for all applicants; 
(2)the requirement that an applicant needs to be in business for the 1-year period before the disaster, except that no waiver may be made for a business that was not in operation on January 31, 2020; and (3)the requirement in the flush matter following subparagraph (E) of section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)), as so redesignated by subsection (f) of this section, that an applicant be unable to obtain credit elsewhere.  
(d)Approval and ability to repay for small dollar loansWith respect to a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19 during the covered period, the Administrator may— (1)approve an applicant based solely on the credit score of the applicant and shall not require an applicant to submit a tax return or a tax return transcript for such approval; or 
(2)use alternative appropriate methods to determine an applicant’s ability to repay.  (e)Emergency grant (1)In generalDuring the covered period, an entity included for eligibility in subsection (b), including small business concerns, private nonprofit organizations, and small agricultural cooperatives, that applies for a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19 may request that the Administrator provide an advance that is, subject to paragraph (3), in the amount requested by such applicant to such applicant within 3 days after the Administrator receives an application from such applicant.  
(2)VerificationBefore disbursing amounts under this subsection, the Administrator shall verify that the applicant is an eligible entity by accepting a self-certification from the applicant under penalty of perjury pursuant to section 1746 of title 28 United States Code. (3)AmountThe amount of an advance provided under this subsection shall be not more than $10,000. 
(4)Use of fundsAn advance provided under this subsection may be used to address any allowable purpose for a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)), including— (A)providing paid sick leave to employees unable to work due to the direct effect of the COVID–19; 
(B)maintaining payroll to retain employees during business disruptions or substantial slowdowns; (C)meeting increased costs to obtain materials unavailable from the applicant’s original source due to interrupted supply chains; 
(D)making rent or mortgage payments; and (E)repaying obligations that cannot be met due to revenue losses. 
(5)RepaymentAn applicant shall not be required to repay any amounts of an advance provided under this subsection, even if subsequently denied a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)).  (6)Unemployment grantIf an applicant that receives an advance under this subsection transfers into, or is approved for, the loan program under section 7(a) of the Small Business Act (15 U.S.C. 636(a)), the advance amount shall be reduced from the loan forgiveness amount for a loan for payroll costs made under such section 7(a).  
(7)Authorization of appropriationsThere is authorized to be appropriated to the Administration $10,000,000,000 to carry out this subsection. (8)TerminationThe authority to carry out grants under this subsection shall terminate on December 31, 2020.  
(f)Emergencies involving Federal primary responsibility qualifying for SBA assistanceSection 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is amended— (1)in subparagraph (A), by striking or at the end; 
(2)in subparagraph (B), by striking or at the end; (3)in subparagraph (C), by striking or at the end; 
(4)by redesignating subparagraph (D) as subparagraph (E); (5)by inserting after subparagraph (C) the following: 
 
(D)an emergency involving Federal primary responsibility determined to exist by the President under the section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)); or; and (6)in subparagraph (E), as so redesignated— 
(A)by striking or (C) and inserting (C), or (D); (B)by striking disaster declaration each place it appears and inserting disaster or emergency declaration; 
(C)by striking disaster has occurred and inserting disaster or emergency has occurred; (D)by striking such disaster and inserting such disaster or emergency; and 
(E)by striking disaster stricken and inserting disaster- or emergency-stricken; and (7)in the flush matter following subparagraph (E), as so redesignated, by striking the period at the end and inserting the following: : Provided further, That for purposes of subparagraph (D), the Administrator shall deem that such an emergency affects each State or subdivision thereof (including counties), and that each State or subdivision has sufficient economic damage to small business concerns to qualify for assistance under this paragraph and the Administrator shall accept applications for such assistance immediately..  
1111.Resources and services in languages other than English 
(a)In generalThe Administrator shall provide the resources and services made available by the Administration to small business concerns in the 10 most commonly spoken languages, other than English, in the United States, which shall include Mandarin, Cantonese, Japanese, and Korean. (b)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $25,000,000 to carry out this section. 
1112.Subsidy for certain loan payments 
(a)Definition of covered loanIn this section, the term covered loan means a loan that is— (1)guaranteed by the Administration under— 
(A)section 7(a) of the Small Business Act (15 U.S.C. 636(a))— (i)including a loan made under the Community Advantage Pilot Program of the Administration; and 
(ii)excluding a loan made under paragraph (36) of such section 7(a), as added by section 1102; or (B)title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.); or 
(2)made by an intermediary to a small business concern using loans or grants received under section 7(m) of the Small Business Act (15 U.S.C. 636(m)). (b)Sense of congressIt is the sense of Congress that— 
(1)all borrowers are adversely affected by COVID–19; (2)relief payments by the Administration are appropriate for all borrowers; and 
(3)in addition to the relief provided under this Act, the Administration should encourage lenders to provide payment deferments, when appropriate, and to extend the maturity of covered loans, so as to avoid balloon payments or any requirement for increases in debt payments resulting from deferments provided by lenders during the period of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19). (c)Principal and interest payments (1)In generalThe Administrator shall pay the principal, interest, and any associated fees that are owed on a covered loan in a regular servicing status— 
(A)with respect to a covered loan made before the date of enactment of this Act and not on deferment, for the 6-month period beginning with the next payment due on the covered loan; (B)with respect to a covered loan made before the date of enactment of this Act and on deferment, for the 6-month period beginning with the next payment due on the covered loan after the deferment period; and 
(C)with respect to a covered loan made during the period beginning on the date of enactment of this Act and ending on the date that is 6 months after such date of enactment, for the 6-month period beginning with the first payment due on the covered loan. (2)Timing of paymentThe Administrator shall begin making payments under paragraph (1) on a covered loan not later than 30 days after the date on which the first such payment is due. 
(3)Application of paymentAny payment made by the Administrator under paragraph (1) shall be applied to the covered loan such that the borrower is relieved of the obligation to pay that amount. (d)Other requirementsThe Administrator shall— 
(1)communicate and coordinate with the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, and State bank regulators to encourage those entities to not require lenders to increase their reserves on account of receiving payments made by the Administrator under subsection (c); (2)waive statutory limits on maximum loan maturities for any covered loan durations where the lender provides a deferral and extends the maturity of covered loans during the 1-year period following the date of enactment of this Act; and 
(3)when necessary to provide more time because of the potential of higher volumes, travel restrictions, and the inability to access some properties during the COVID–19 pandemic, extend lender site visit requirements to— (A)not more than 60 days (which may be extended at the discretion of the Administration) after the occurrence of an adverse event, other than a payment default, causing a loan to be classified as in liquidation; and 
(B)not more than 90 days after a payment default. (e)Rule of constructionNothing in this section may be construed to limit the authority of the Administrator to make payments pursuant to subsection (c) with respect to a covered loan solely because the covered loan has been sold in the secondary market. 
(f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $17,000,000,000 to carry out this section. 1113.Bankruptcy (a)Small business debtor reorganization (1)In generalSection 1182(1) of title 11, United States Code, is amended to read as follows: 
 
(1)DebtorThe term debtor— (A)subject to subparagraph (B), means a person engaged in commercial or business activities (including any affiliate of such person that is also a debtor under this title and excluding a person whose primary activity is the business of owning single asset real estate) that has aggregate noncontingent liquidated secured and unsecured debts as of the date of the filing of the petition or the date of the order for relief in an amount not more than $7,500,000 (excluding debts owed to 1 or more affiliates or insiders) not less than 50 percent of which arose from the commercial or business activities of the debtor; and 
(B)does not include— (i)any member of a group of affiliated debtors that has aggregate noncontingent liquidated secured and unsecured debts in an amount greater than $7,500,000 (excluding debt owed to 1 or more affiliates or insiders);  
(ii)any debtor that is a corporation subject to the reporting requirements under section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m, 78o(d)); or (iii)any debtor that is an affiliate of an issuer, as defined in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c).. 
(2)Applicability of chaptersSection 103(i) of title 11, United States Code, is amended by striking small business debtor and inserting debtor (as defined in section 1182). (3)Application of amendmentThe amendment made by paragraph (1) shall apply only with respect to cases commenced under title 11, United States Code, on or after the date of enactment of this Act.  
(4)Technical corrections 
(A)Definition of small business debtorSection 101(51D)(B)(iii) of title 11, United States Code, is amended to read as follows:  (iii)any debtor that is an affiliate of an issuer (as defined in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c)).. 
(B)Unclaimed propertySection 347(b) of title 11, United States Code, is amended by striking 1194 and inserting 1191. (5)SunsetOn the date that is 1 year after the date of enactment of this Act, section 1182(1) of title 11, United States Code, is amended to read as follows: 
 
(1)DebtorThe term debtor means a small business debtor.. (b)Bankruptcy relief (1)In general (A)Exclusion from current monthly incomeSection 101(10A)(B)(ii) of title 11, United States Code, is amended— 
(i)in subclause (III), by striking ; and and inserting a semicolon; (ii)in subclause (IV), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (V)Payments made under Federal law relating to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19).. 
(B)Confirmation of planSection 1325(b)(2) of title 11, United States Code, is amended by inserting payments made under Federal law relating to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19), after other than. (C)Modification of plan after confirmationSection 1329 of title 11, United States Code, is amended by adding at end the following: 
 
(d) 
(1)Subject to paragraph (3), for a plan confirmed prior to the date of enactment of this subsection, the plan may be modified upon the request of the debtor if— (A)the debtor is experiencing or has experienced a material financial hardship due, directly or indirectly, to the coronavirus disease 2019 (COVID–19) pandemic; and 
(B)the modification is approved after notice and a hearing. (2)A plan modified under paragraph (1) may not provide for payments over a period that expires more than 7 years after the time that the first payment under the original confirmed plan was due. 
(3)Sections 1322(a), 1322(b), 1323(c), and the requirements of section 1325(a) shall apply to any modification under paragraph (1).. (D)Applicability (i)The amendments made by subparagraphs (A) and (B) shall apply to any case commenced before, on, or after the date of enactment of this Act. 
(ii)The amendment made by subparagraph (C) shall apply to any case for which a plan has been confirmed under section 1325 of title 11, United States Code, before the date of enactment of this Act. (2)Sunset (A)In general (i)Exclusion from current monthly incomeSection 101(10A)(B)(ii) of title 11, United States Code, is amended— 
(I)in subclause (III), by striking the semicolon at the end and inserting ; and; (II)in subclause (IV), by striking ; and and inserting a period; and 
(III)by striking subclause (V). (ii)Confirmation of planSection 1325(b)(2) of title 11, United States Code, is amended by striking payments made under Federal law relating to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19),.  
(iii)Modification of plan after confirmationSection 1329 of title 11, United States Code, is amended by striking subsection (d). (B)Effective dateThe amendments made by subparagraph (A) shall take effect on the date that is 1 year after the date of enactment of this Act.  
1114.Emergency rulemaking authorityNot later than 15 days after the date of enactment of this Act, the Administrator shall issue regulations to carry out this title and the amendments made by this title without regard to the notice requirements under section 553(b) of title 5, United States Code.  IIAssistance for American Workers, Families, and Businesses AUnemployment Insurance provisions 2101.Short titleThis subtitle may be cited as the Relief for Workers Affected by Coronavirus Act. 
2102.Pandemic Unemployment Assistance 
(a)DefinitionsIn this section: (1)COVID–19The term COVID–19 means the 2019 Novel Coronavirus or 2019-nCoV.  
(2)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services on January 27, 2020, with respect to the 2019 Novel Coronavirus. (3)Covered individualThe term covered individual— 
(A)means an individual who— (i)is not eligible for regular compensation or extended benefits under State or Federal law or pandemic emergency unemployment compensation under section 2107, including an individual who has exhausted all rights to regular unemployment or extended benefits under State or Federal law or pandemic emergency unemployment compensation under section 2107; and 
(ii)provides self-certification that the individual— (I)is otherwise able to work and available for work within the meaning of applicable State law, except the individual is unemployed, partially unemployed, or unable or unavailable to work because—  
(aa)the individual has been diagnosed with COVID–19 or is experiencing symptoms of COVID–19 and seeking a medical diagnosis;  (bb)a member of the individual's household has been diagnosed with COVID–19;  
(cc)the individual is providing care for a family member or a member of the individual's household who has been diagnosed with COVID–19;  (dd)a child or other person in the household for which the individual has primary caregiving responsibility is unable to attend school or another facility that is closed as a direct result of the COVID–19 public health emergency and such school or facility care is required for the individual to work;  
(ee)the individual is unable to reach the place of employment because of a quarantine imposed as a direct result of the COVID–19 public health emergency; (ff)the individual is unable to reach the place of employment because the individual has been advised by a health care provider to self-quarantine due to concerns related to COVID–19; 
(gg)the individual was scheduled to commence employment and does not have a job or is unable to reach the job as a direct result of the COVID–19 public health emergency; (hh)the individual has become the breadwinner or major support for a household because the head of the household has died as a direct result of COVID–19;  
(ii)the individual has to quit his or her job as a direct result of COVID–19;  (jj)the individual's place of employment is closed as a direct result of the COVID–19 public health emergency; or 
(kk)the individual meets any additional criteria established by the Secretary for unemployment assistance under this section; or (II)is self-employed, is seeking part-time employment, does not have sufficient work history, or otherwise would not qualify for regular unemployment or extended benefits under State or Federal law or pandemic emergency unemployment compensation under section 2107 and meets the requirements of subclause (I); and 
(B)does not include— (i)an individual who has the ability to telework with pay; or 
(ii)an individual who is receiving paid sick leave or other paid leave benefits, regardless of whether the individual meets a qualification described in items (aa) through (kk) of subparagraph (A)(i)(I). (4)SecretaryThe term Secretary means the Secretary of Labor.  
(5)StateThe term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau. (b)Assistance for unemployment as a result of COVID–19Subject to subsection (c), the Secretary shall provide to any covered individual unemployment benefit assistance while such individual is unemployed, partially unemployed, or unable to work for the weeks of such unemployment with respect to which the individual is not entitled to any other unemployment compensation (as that term is defined in section 85(b) of title 26, United States Code) or waiting period credit.  
(c)Applicability 
(1)In generalExcept as provided in paragraph (2), the assistance authorized under subsection (b) shall be available to a covered individual— (A)for weeks of unemployment, partial unemployment, or inability to work caused by COVID–19— 
(i)beginning on or after January 27, 2020; and (ii)ending on or before December 31, 2020; and 
(B)subject to subparagraph (A)(ii), as long as the covered individual's unemployment, partial unemployment, or inability to work caused by COVID–19 continues. (2)Limitation on duration of assistanceThe total number of weeks for which a covered individual may receive assistance under this section shall not exceed 39 weeks and such total shall include any week for which the covered individual received regular compensation or extended benefits under any Federal or State law, except that if after the date of enactment of this Act, the duration of extended benefits is extended, the 39-week period described in this paragraph shall be extended by the number of weeks that is equal to the number of weeks by which the extended benefits were extended. 
(3)Assistance for unemployment before date of enactmentThe Secretary shall establish a process for making assistance under this section available for weeks beginning on or after January 27, 2020, and before the date of enactment of this Act.  (d)Amount of assistance (1)In generalThe assistance authorized under subsection (b) for a week of unemployment, partial unemployment, or inability to work shall be— 
(A) 
(i)the weekly benefit amount authorized under the unemployment compensation law of the State where the covered individual was employed, except that the amount may not be less than the minimum weekly benefit amount described in section 625.6 of title 20, Code of Federal Regulations, or any successor thereto; and (ii)the amount of Federal Pandemic Unemployment Compensation under section 2104; and 
(B)in the case of an increase of the weekly benefit amount after the date of enactment of this Act, increased in an amount equal to such increase. (2)Calculations of amounts for certain covered individualsIn the case of a covered individual who is self-employed, who lives in a territory described in subsection (c) or (d) of section 625.6 of title 20, Code of Federal Regulations, or who would not otherwise qualify for unemployment compensation under State law, the assistance authorized under subsection (b) for a week of unemployment shall be calculated in accordance with section 625.6 of title 20, Code of Federal Regulations, or any successor thereto, and shall be increased by the amount of Federal Pandemic Unemployment Compensation under section 2104. 
(3)Allowable methods of paymentAny assistance provided for in accordance with paragraph (1)(A)(ii) shall be payable either— (A)as an amount which is paid at the same time and in the same manner as the assistance provided for in paragraph (1)(A)(i) is payable for the week involved; or 
(B)at the option of the State, by payments which are made separately from, but on the same weekly basis as, any assistance provided for in paragraph (1)(A)(i).  (e)Waiver of State requirementNotwithstanding State law, for purposes of assistance authorized under this section, compensation under this Act shall be made to an individual otherwise eligible for such compensation without any waiting period.  
(f)Agreements with States 
(1)In generalThe Secretary shall provide the assistance authorized under subsection (b) through agreements with States which, in the judgment of the Secretary, have an adequate system for administering such assistance through existing State agencies.  (2)Payments to StatesThere shall be paid to each State which has entered into an agreement under this subsection an amount equal to 100 percent of— 
(A)the total amount of assistance provided by the State pursuant to such agreement; and (B)any additional administrative expenses incurred by the State by reason of such agreement (as determined by the Secretary), including any administrative expenses necessary to facilitate processing of applications for assistance under this section online or by telephone rather than in-person. 
(3)Terms of paymentsSums payable to any State by reason of such State's having an agreement under this subsection shall be payable, either in advance or by way of reimbursement (as determined by the Secretary), in such amounts as the Secretary estimates the State will be entitled to receive under this subsection for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that his estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved.  (g)Funding (1)Assistance (A)In generalFunds in the extended unemployment compensation account (as established by section 905(a) of the Social Security Act (42 U.S.C. 1105(a)) of the Unemployment Trust Fund (as established by section 904(a) of such Act (42 U.S.C. 1104(a)) shall be used to make payments to States pursuant to subsection (f)(2)(A). 
(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the extended unemployment compensation account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid. (2)Administrative expenses (A)In generalFunds in the employment security administration account (as established by section 901(a) of the Social Security Act (42 U.S.C. 1105(a)) of the Unemployment Trust Fund (as established by section 904(a) of such Act (42 U.S.C. 1104(a)) shall be used to make payments to States pursuant to subsection (f)(2)(B). 
(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the employment security administration account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid. (3)CertificationsThe Secretary of Labor shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under paragraphs (1) and (2).  
(h)Relationship between pandemic unemployment assistance and disaster unemployment assistanceExcept as otherwise provided in this section or to the extent there is a conflict between this section and section 625 of title 20, Code of Federal Regulations, such section 625 shall apply to this section as if— (1)the term COVID–19 public health emergency were substituted for the term major disaster each place it appears in such section 625; and 
(2)the term pandemic were substituted for the term disaster each place it appears in such section 625.  2103.Emergency unemployment relief for governmental entities and nonprofit organizations (a)Flexibility in paying reimbursementThe Secretary of Labor may issue clarifying guidance to allow States to interpret their State unemployment compensation laws in a manner that would provide maximum flexibility to reimbursing employers as it relates to timely payment and assessment of penalties and interest pursuant to such State laws. 
(b)Federal fundingSection 903 of the Social Security Act (42 U.S.C. 1103) is amended by adding at the end the following:  (i)Transfers for Federal reimbursement of State unemployment funds (1) (A)In addition to any other amounts, the Secretary of Labor shall provide for the transfer of funds during the applicable period to the accounts of the States in the Unemployment Trust Fund, by transfer from amounts reserved for that purpose in the Federal unemployment account, in accordance with the succeeding provisions of this subsection. 
(B)The amount of funds transferred to the account of a State under subparagraph (A) during the applicable period shall, as determined by the Secretary of Labor, be equal to one-half of the amounts of compensation (as defined in section 3306(h) of the Internal Revenue Code of 1986) attributable under the State law to service to which section 3309(a)(1) of such Code applies that were paid by the State for weeks of unemployment beginning and ending during such period. Such transfers shall be made at such times as the Secretary of Labor considers appropriate. (C)Notwithstanding any other law, funds transferred to the account of a State under subparagraph (A) shall be used exclusively to reimburse governmental entities and other organizations described in section 3309(a)(2) of such Code for amounts paid (in lieu of contributions) into the State unemployment fund pursuant to such section. 
(D)For purposes of this paragraph, the term applicable period means the period beginning on March 13, 2020, and ending on December 31, 2020. (2) (A)Notwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the Federal unemployment account such sums as the Secretary of Labor estimates to be necessary for purposes of making the transfers described in paragraph (1). 
(B)There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in subparagraph (A) and such sums shall not be required to be repaid.. 2104.Emergency increase in unemployment compensation benefits (a)Federal-State agreementsAny State which desires to do so may enter into and participate in an agreement under this section with the Secretary of Labor (in this section referred to as the Secretary). Any State which is a party to an agreement under this section may, upon providing 30 days’ written notice to the Secretary, terminate such agreement. 
(b)Provisions of agreement 
(1)Federal Pandemic Unemployment CompensationAny agreement under this section shall provide that the State agency of the State will make payments of regular compensation to individuals in amounts and to the extent that they would be determined if the State law of the State were applied, with respect to any week for which the individual is (disregarding this section) otherwise entitled under the State law to receive regular compensation, as if such State law had been modified in a manner such that the amount of regular compensation (including dependents’ allowances) payable for any week shall be equal to— (A)the amount determined under the State law (before the application of this paragraph), plus 
(B)an additional amount of $600 (in this section referred to as Federal Pandemic Unemployment Compensation). (2)Allowable methods of paymentAny Federal Pandemic Unemployment Compensation provided for in accordance with paragraph (1) shall be payable either— 
(A)as an amount which is paid at the same time and in the same manner as any regular compensation otherwise payable for the week involved; or (B)at the option of the State, by payments which are made separately from, but on the same weekly basis as, any regular compensation otherwise payable. 
(c)Nonreduction rule 
(1)In generalAn agreement under this section shall not apply (or shall cease to apply) with respect to a State upon a determination by the Secretary that the method governing the computation of regular compensation under the State law of that State has been modified in a manner such that the number of weeks (the maximum benefit entitlement), or the average weekly benefit amount, of regular compensation which will be payable during the period of the agreement (determined disregarding any Federal Pandemic Unemployment Compensation) will be less than the number of weeks, or the average weekly benefit amount, of the average weekly benefit amount of regular compensation which would otherwise have been payable during such period under the State law, as in effect on January 1, 2020. (2)Maximum benefit entitlementIn paragraph (1), the term maximum benefit entitlement means the amount of regular unemployment compensation payable to an individual with respect to the individual’s benefit year. 
(d)Payments to States 
(1)In general 
(A)Full reimbursementThere shall be paid to each State which has entered into an agreement under this section an amount equal to 100 percent of— (i)the total amount of Federal Pandemic Unemployment Compensation paid to individuals by the State pursuant to such agreement; and 
(ii)any additional administrative expenses incurred by the State by reason of such agreement (as determined by the Secretary). (B)Terms of paymentsSums payable to any State by reason of such State’s having an agreement under this section shall be payable, either in advance or by way of reimbursement (as determined by the Secretary), in such amounts as the Secretary estimates the State will be entitled to receive under this section for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that his estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved. 
(2)CertificationsThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this section. (3)AppropriationThere are appropriated from the general fund of the Treasury, without fiscal year limitation, such sums as may be necessary for purposes of this subsection. 
(e)ApplicabilityAn agreement entered into under this section shall apply to weeks of unemployment— (1)beginning after the date on which such agreement is entered into; and 
(2)ending on or before July 31, 2020. (f)Fraud and overpayments (1)In GeneralIf an individual knowingly has made, or caused to be made by another, a false statement or representation of a material fact, or knowingly has failed, or caused another to fail, to disclose a material fact, and as a result of such false statement or representation or of such nondisclosure such individual has received an amount of Federal Pandemic Unemployment Compensation to which such individual was not entitled, such individual— 
(A)shall be ineligible for further Federal Pandemic Unemployment Compensation in accordance with the provisions of the applicable State unemployment compensation law relating to fraud in connection with a claim for unemployment compensation; and (B)shall be subject to prosecution under section 1001 of title 18, United States Code. 
(2)RepaymentIn the case of individuals who have received amounts of Federal Pandemic Unemployment Compensation to which they were not entitled, the State shall require such individuals to repay the amounts of such Federal Pandemic Unemployment Compensation to the State agency, except that the State agency may waive such repayment if it determines that— (A)the payment of such Federal Pandemic Unemployment Compensation was without fault on the part of any such individual; and 
(B)such repayment would be contrary to equity and good conscience. (3)Recovery by State Agency (A)In generalThe State agency shall recover the amount to be repaid, or any part thereof, by deductions from any Federal Pandemic Unemployment Compensation payable to such individual or from any unemployment compensation payable to such individual under any State or Federal unemployment compensation law administered by the State agency or under any other State or Federal law administered by the State agency which provides for the payment of any assistance or allowance with respect to any week of unemployment, during the 3-year period after the date such individuals received the payment of the Federal Pandemic Unemployment Compensation to which they were not entitled, in accordance with the same procedures as apply to the recovery of overpayments of regular unemployment benefits paid by the State. 
(B)Opportunity for hearingNo repayment shall be required, and no deduction shall be made, until a determination has been made, notice thereof and an opportunity for a fair hearing has been given to the individual, and the determination has become final. (4)ReviewAny determination by a State agency under this section shall be subject to review in the same manner and to the same extent as determinations under the State unemployment compensation law, and only in that manner and to that extent. 
(g)Application to other unemployment benefitsEach agreement under this section shall include provisions to provide that the purposes of the preceding provisions of this section shall be applied with respect to unemployment benefits described in subsection (i)(2) to the same extent and in the same manner as if those benefits were regular compensation. (h)Disregard of additional compensation for purposes of Medicaid and CHIPThe monthly equivalent of any Federal pandemic unemployment compensation paid to an individual under this section shall be disregarded when determining income for any purpose under the programs established under titles XIX and title XXI of the Social Security Act (42 U.S.C. 1396 et seq., 1397aa et seq.) .  
(i)DefinitionsFor purposes of this section— (1)the terms compensation, regular compensation, benefit year, State, State agency, State law, and week have the respective meanings given such terms under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note); and 
(2)any reference to unemployment benefits described in this paragraph shall be considered to refer to— (A)extended compensation (as defined by section 205 of the Federal-State Extended Unemployment Compensation Act of 1970);  
(B)regular compensation (as defined by section 85(b) of the Internal Revenue Code of 1986) provided under any program administered by a State under an agreement with the Secretary;  (C)pandemic unemployment assistance under section 2102; and 
(D)pandemic emergency unemployment compensation under section 2107. 2105.Temporary full Federal funding of the first week of compensable regular unemployment for States with no waiting week (a)Federal-State agreementsAny State which desires to do so may enter into and participate in an agreement under this section with the Secretary of Labor (in this section referred to as the Secretary). Any State which is a party to an agreement under this section may, upon providing 30 days' written notice to the Secretary, terminate such agreement. 
(b)Requirement that State law does not apply a waiting weekA State is eligible to enter into an agreement under this section if the State law (including a waiver of State law) provides that compensation is paid to individuals for their first week of regular unemployment without a waiting week. An agreement under this section shall not apply (or shall cease to apply) with respect to a State upon a determination by the Secretary that the State law no longer meets the requirement under the preceding sentence. (c)Payments to States (1)Full reimbursementThere shall be paid to each State which has entered into an agreement under this section an amount equal to 100 percent of— 
(A)the total amount of regular compensation paid to individuals by the State for their first week of regular unemployment; and (B)any additional administrative expenses incurred by the State by reason of such agreement (as determined by the Secretary). 
(2)Terms of paymentsSums payable to any State by reason of such State's having an agreement under this section shall be payable, either in advance or by way of reimbursement (as determined by the Secretary), in such amounts as the Secretary estimates the State will be entitled to receive under this section for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that his estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved. (d)Funding (1)Compensation (A)In generalFunds in the Federal unemployment account (as established by section 905(g)) of the Unemployment Trust Fund (as established by section 904(a)) shall be used to make payments under subsection (c)(1)(A). 
(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the Federal unemployment account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid. (2)Administrative expenses (A)In generalFunds in the employment security administration account (as established by section 901(a) of the Social Security Act (42 U.S.C. 1105(a)) of the Unemployment Trust Fund (as established by section 904(a) of such Act (42 U.S.C. 1104(a)) shall be used to make payments to States pursuant to subsection (c)(1)(B). 
(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the employment security administration account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid.  (3)CertificationsThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this section. 
(e)ApplicabilityAn agreement entered into under this section shall apply to weeks of unemployment— (1)beginning after the date on which such agreement is entered into; and 
(2)ending on or before December 31, 2020. (f)Fraud and overpaymentsThe provisions of section 2107(e) shall apply with respect to compensation paid under an agreement under this section to the same extent and in the same manner as in the case of pandemic emergency unemployment compensation under such section. 
(g)DefinitionsFor purposes of this section, the terms regular compensation, State, State agency, State law, and week have the respective meanings given such terms under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).  2106.Emergency State staffing flexibilitySection 4102(b) of the Emergency Unemployment Stabilization and Access Act of 2020 (contained in division D of the Families First Coronavirus Response Act) is amended— 
(1)by striking or employer experience rating and inserting employer experience rating, or, subject to the succeeding sentence, personnel standards on a merit basis; and (2)by adding at the end the following new sentence: The emergency flexibility for personnel standards on a merit basis shall only apply through December 31, 2020, and is limited to engaging of temporary staff, rehiring of retirees or former employees on a non-competitive basis, and other temporary actions to quickly process applications and claims.. 
2107.Pandemic emergency unemployment compensation 
(a)Federal-State agreements 
(1)In generalAny State which desires to do so may enter into and participate in an agreement under this section with the Secretary of Labor (in this section referred to as the Secretary). Any State which is a party to an agreement under this section may, upon providing 30 days' written notice to the Secretary, terminate such agreement. (2)Provisions of agreementAny agreement under paragraph (1) shall provide that the State agency of the State will make payments of pandemic emergency unemployment compensation to individuals who— 
(A)have exhausted all rights to regular compensation under the State law or under Federal law with respect to a benefit year (excluding any benefit year that ended before July1, 2019); (B)have no rights to regular compensation with respect to a week under such law or any other State unemployment compensation law or to compensation under any other Federal law;  
(C)are not receiving compensation with respect to such week under the unemployment compensation law of Canada; and (D)are able to work, available to work, and actively seeking work. 
(3)Exhaustion of benefitsFor purposes of paragraph (2)(A), an individual shall be deemed to have exhausted such individual's rights to regular compensation under a State law when— (A)no payments of regular compensation can be made under such law because such individual has received all regular compensation available to such individual based on employment or wages during such individual's base period; or 
(B)such individual's rights to such compensation have been terminated by reason of the expiration of the benefit year with respect to which such rights existed. (4)Weekly benefit amount, etcFor purposes of any agreement under this section— 
(A)the amount of pandemic emergency unemployment compensation which shall be payable to any individual for any week of total unemployment shall be equal to— (i)the amount of the regular compensation (including dependents' allowances) payable to such individual during such individual's benefit year under the State law for a week of total unemployment; and 
(ii)the amount of Federal Pandemic Unemployment Compensation under section 2104; (B)the terms and conditions of the State law which apply to claims for regular compensation and to the payment thereof (including terms and conditions relating to availability for work, active search for work, and refusal to accept work) shall apply to claims for pandemic emergency unemployment compensation and the payment thereof, except where otherwise inconsistent with the provisions of this section or with the regulations or operating instructions of the Secretary promulgated to carry out this section;  
(C)the maximum amount of pandemic emergency unemployment compensation payable to any individual for whom an pandemic emergency unemployment compensation account is established under subsection (b) shall not exceed the amount established in such account for such individual; and (D)the allowable methods of payment under section 2104(b)(2) shall apply to payments of amounts described in subparagraph (A)(ii). 
(5)Coordination ruleAn agreement under this section shall apply with respect to a State only upon a determination by the Secretary that, under the State law or other applicable rules of such State, the payment of extended compensation for which an individual is otherwise eligible must be deferred until after the payment of any pandemic emergency unemployment compensation under subsection (b) for which the individual is concurrently eligible. (6)Nonreduction rule (A)In generalAn agreement under this section shall not apply (or shall cease to apply) with respect to a State upon a determination by the Secretary that the method governing the computation of regular compensation under the State law of that State has been modified in a manner such that the number of weeks (the maximum benefit entitlement), or the average weekly benefit amount, of regular compensation which will be payable during the period of the agreement will be less than the number of weeks, or the average weekly benefit amount, of the average weekly benefit amount of regular compensation which would otherwise have been payable during such period under the State law, as in effect on January 1, 2020.  
(B)Maximum benefit entitlementIn subparagraph (A), the term maximum benefit entitlement means the amount of regular unemployment compensation payable to an individual with respect to the individual’s benefit year.  (7)Actively seeking work (A)In generalSubject to subparagraph (C), for purposes of paragraph (2)(D), the term actively seeking work means, with respect to any individual, that such individual— 
(i)is registered for employment services in such a manner and to such extent as prescribed by the State agency; (ii)has engaged in an active search for employment that is appropriate in light of the employment available in the labor market, the individual's skills and capabilities, and includes a number of employer contacts that is consistent with the standards communicated to the individual by the State; 
(iii)has maintained a record of such work search, including employers contacted, method of contact, and date contacted; and (iv)when requested, has provided such work search record to the State agency. 
(B)FlexibilityNotwithstanding the requirements under subparagraph (A) and paragraph (2)(D), a State shall provide flexibility in meeting such requirements in case of individuals unable to search for work because of COVID–19, including because of illness, quarantine, or movement restriction.  (b)Pandemic emergency unemployment compensation account (1)In generalAny agreement under this section shall provide that the State will establish, for each eligible individual who files an application for pandemic emergency unemployment compensation, an pandemic emergency unemployment compensation account with respect to such individual's benefit year. 
(2)Amount in accountThe amount established in an account under subsection (a) shall be equal to 13 times the individual's average weekly benefit amount, which includes the amount of Federal Pandemic Unemployment Compensation under section 2104, for the benefit year. (3)Weekly benefit amountFor purposes of this subsection, an individual's weekly benefit amount for any week is the amount of regular compensation (including dependents' allowances) under the State law payable to such individual for such week for total unemployment plus the amount of Federal Pandemic Unemployment Compensation under section 2104. 
(c)Payments to States having agreements for the payment of pandemic emergency unemployment compensation 
(1)In generalThere shall be paid to each State that has entered into an agreement under this section an amount equal to 100 percent of the pandemic emergency unemployment compensation paid to individuals by the State pursuant to such agreement. (2)Treatment of reimbursable compensationNo payment shall be made to any State under this section in respect of any compensation to the extent the State is entitled to reimbursement in respect of such compensation under the provisions of any Federal law other than this section or chapter 85 of title 5, United States Code. A State shall not be entitled to any reimbursement under such chapter 85 in respect of any compensation to the extent the State is entitled to reimbursement under this section in respect of such compensation. 
(3)Determination of amountSums payable to any State by reason of such State having an agreement under this section shall be payable, either in advance or by way of reimbursement (as may be determined by the Secretary), in such amounts as the Secretary estimates the State will be entitled to receive under this section for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that the Secretary's estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved. (d)Financing provisions (1)Compensation (A)In generalFunds in the extended unemployment compensation account (as established by section 905(a) of the Social Security Act (42 U.S.C. 1105(a)) of the Unemployment Trust Fund (as established by section 904(a) of such Act (42 U.S.C. 1104(a)) shall be used for the making of payments to States having agreements entered into under this section. 
(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the extended unemployment compensation account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid.  (2)Administration (A)In generalThere are appropriated out of the employment security administration account (as established by section 901(a) of the Social Security Act (42 U.S.C. 1101(a)) of the Unemployment Trust Fund, without fiscal year limitation, such funds as may be necessary for purposes of assisting States (as provided in title III of the Social Security Act (42 U.S.C. 501 et seq.)) in meeting the costs of administration of agreements under this section.  
(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the employment security administration account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid.  (3)CertificationThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this subsection. The Secretary of the Treasury, prior to audit or settlement by the Government Accountability Office, shall make payments to the State in accordance with such certification, by transfers from the extended unemployment compensation account (as so established) to the account of such State in the Unemployment Trust Fund (as so established). 
(e)Fraud and overpayments 
(1)In generalIf an individual knowingly has made, or caused to be made by another, a false statement or representation of a material fact, or knowingly has failed, or caused another to fail, to disclose a material fact, and as a result of such false statement or representation or of such nondisclosure such individual has received an amount of pandemic emergency unemployment compensation under this section to which such individual was not entitled, such individual— (A)shall be ineligible for further pandemic emergency unemployment compensation under this section in accordance with the provisions of the applicable State unemployment compensation law relating to fraud in connection with a claim for unemployment compensation; and 
(B)shall be subject to prosecution under section 1001 of title 18, United States Code. (2)RepaymentIn the case of individuals who have received amounts of pandemic emergency unemployment compensation under this section to which they were not entitled, the State shall require such individuals to repay the amounts of such pandemic emergency unemployment compensation to the State agency, except that the State agency may waive such repayment if it determines that— 
(A)the payment of such pandemic emergency unemployment compensation was without fault on the part of any such individual; and (B)such repayment would be contrary to equity and good conscience. 
(3)Recovery by State agency 
(A)In generalThe State agency shall recover the amount to be repaid, or any part thereof, by deductions from any pandemic emergency unemployment compensation payable to such individual under this section or from any unemployment compensation payable to such individual under any State or Federal unemployment compensation law administered by the State agency or under any other State or Federal law administered by the State agency which provides for the payment of any assistance or allowance with respect to any week of unemployment, during the 3-year period after the date such individuals received the payment of the pandemic emergency unemployment compensation to which they were not entitled, in accordance with the same procedures as apply to the recovery of overpayments of regular unemployment benefits paid by the State. (B)Opportunity for hearingNo repayment shall be required, and no deduction shall be made, until a determination has been made, notice thereof and an opportunity for a fair hearing has been given to the individual, and the determination has become final. 
(4)ReviewAny determination by a State agency under this section shall be subject to review in the same manner and to the same extent as determinations under the State unemployment compensation law, and only in that manner and to that extent. (f)DefinitionsIn this section, the terms compensation, regular compensation, extended compensation, benefit year, base period, State, State agency, State law, and week have the respective meanings given such terms under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note). 
(g)ApplicabilityAn agreement entered into under this section shall apply to weeks of unemployment— (1)beginning after the date on which such agreement is entered into; and 
(2)ending on or before December 31, 2020.  2108.Temporary financing of short-time compensation payments in States with programs in law (a)Payments to States (1)In generalSubject to paragraph (3), there shall be paid to a State an amount equal to 100 percent of the amount of short-time compensation paid under a short-time compensation program (as defined in section 3306(v) of the Internal Revenue Code of 1986) under the provisions of the State law. 
(2)Terms of paymentsPayments made to a State under paragraph (1) shall be payable by way of reimbursement in such amounts as the Secretary estimates the State will be entitled to receive under this section for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that the Secretary’s estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved. (3)Limitations on payments (A)General payment limitationsNo payments shall be made to a State under this section for short-time compensation paid to an individual by the State during a benefit year in excess of 26 times the amount of regular compensation (including dependents’ allowances) under the State law payable to such individual for a week of total unemployment. 
(B)Employer limitationsNo payments shall be made to a State under this section for benefits paid to an individual by the State under a short-time compensation program if such individual is employed by the participating employer on a seasonal, temporary, or intermittent basis. (b)ApplicabilityPayments to a State under subsection (a) shall be available for weeks of unemployment— 
(1)beginning on or after the date of the enactment of this Act; and (2)ending on or before December 31, 2020. 
(c)New programsSubject to subsection (b)(2), if at any point after the date of the enactment of this Act the State enacts a State law providing for the payment of short-time compensation under a short-time compensation program that meets the definition of such a program under section 3306(v) of the Internal Revenue Code of 1986, the State shall be eligible for payments under this section after the effective date of such enactment. (d)Funding and certifications (1)FundingThere are appropriated, out of moneys in the Treasury not otherwise appropriated, such sums as may be necessary for purposes of carrying out this section. 
(2)CertificationsThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this section. (e)DefinitionsIn this section: 
(1)SecretaryThe term Secretary means the Secretary of Labor. (2)State; state agency; state lawThe terms State, State agency, and State law have the meanings given those terms in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note). 
(f)Technical correction to definitionSection 3306(v)(6) of the Internal Revenue Code of 1986 (26 U.S.C. 3306) is amended by striking Workforce Investment Act of 1998 and inserting Workforce Innovation and Opportunity Act. 2109.Temporary financing of short-time compensation agreements (a)Federal-State agreements (1)In generalAny State which desires to do so may enter into, and participate in, an agreement under this section with the Secretary provided that such State’s law does not provide for the payment of short-time compensation under a short-time compensation program (as defined in section 3306(v) of the Internal Revenue Code of 1986). 
(2)Ability to terminateAny State which is a party to an agreement under this section may, upon providing 30 days’ written notice to the Secretary, terminate such agreement. (b)Provisions of Federal-State agreement (1)In generalAny agreement under this section shall provide that the State agency of the State will make payments of short-time compensation under a plan approved by the State. Such plan shall provide that payments are made in accordance with the requirements under section 3306(v) of the Internal Revenue Code of 1986. 
(2)Limitations on plans 
(A)General payment limitationsA short-time compensation plan approved by a State shall not permit the payment of short-time compensation to an individual by the State during a benefit year in excess of 26 times the amount of regular compensation (including dependents’ allowances) under the State law payable to such individual for a week of total unemployment. (B)Employer limitationsA short-time compensation plan approved by a State shall not provide payments to an individual if such individual is employed by the participating employer on a seasonal, temporary, or intermittent basis. 
(3)Employer payment of costsAny short-time compensation plan entered into by an employer must provide that the employer will pay the State an amount equal to one-half of the amount of short-time compensation paid under such plan. Such amount shall be deposited in the State’s unemployment fund and shall not be used for purposes of calculating an employer’s contribution rate under section 3303(a)(1) of the Internal Revenue Code of 1986. (c)Payments to States (1)In generalThere shall be paid to each State with an agreement under this section an amount equal to— 
(A)one-half of the amount of short-time compensation paid to individuals by the State pursuant to such agreement; and (B)any additional administrative expenses incurred by the State by reason of such agreement (as determined by the Secretary). 
(2)Terms of paymentsPayments made to a State under paragraph (1) shall be payable by way of reimbursement in such amounts as the Secretary estimates the State will be entitled to receive under this section for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that the Secretary’s estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved. (3)FundingThere are appropriated, out of moneys in the Treasury not otherwise appropriated, such sums as may be necessary for purposes of carrying out this section. 
(4)CertificationsThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this section. (d)ApplicabilityAn agreement entered into under this section shall apply to weeks of unemployment— 
(1)beginning on or after the date on which such agreement is entered into; and (2)ending on or before December 31, 2020. 
(e)Special ruleIf a State has entered into an agreement under this section and subsequently enacts a State law providing for the payment of short-time compensation under a short-time compensation program that meets the definition of such a program under section 3306(v) of the Internal Revenue Code of 1986, the State— (1)shall not be eligible for payments under this section for weeks of unemployment beginning after the effective date of such State law; and 
(2)subject to section 2108(b)(2), shall be eligible to receive payments under section 2108 after the effective date of such State law. (f)DefinitionsIn this section: 
(1)SecretaryThe term Secretary means the Secretary of Labor. (2)State; state agency; state lawThe terms State, State agency, and State law have the meanings given those terms in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note). 
2110.Grants for short-time compensation programs 
(a)Grants 
(1)For implementation or improved administrationThe Secretary shall award grants to States that enact short-time compensation programs (as defined in subsection (i)(2)) for the purpose of implementation or improved administration of such programs. (2)For promotion and enrollmentThe Secretary shall award grants to States that are eligible and submit plans for a grant under paragraph (1) for such States to promote and enroll employers in short-time compensation programs (as so defined). 
(3)Eligibility 
(A)In generalThe Secretary shall determine eligibility criteria for the grants under paragraphs (1) and (2). (B)ClarificationA State administering a short-time compensation program that does not meet the definition of a short-time compensation program under section 3306(v) of the Internal Revenue Code of 1986, and a State with an agreement under section 2109, shall not be eligible to receive a grant under this section until such time as the State law of the State provides for payments under a short-time compensation program that meets such definition and such law. 
(b)Amount of grants 
(1)In generalThe maximum amount available for making grants to a State under paragraphs (1) and (2) shall be equal to the amount obtained by multiplying $100,000,000 (less the amount used by the Secretary under subsection (e)) by the same ratio as would apply under subsection (a)(2)(B) of section 903 of the Social Security Act (42 U.S.C. 1103) for purposes of determining such State’s share of any excess amount (as described in subsection (a)(1) of such section) that would have been subject to transfer to State accounts, as of October 1, 2019, under the provisions of subsection (a) of such section. (2)Amount available for different grantsOf the maximum incentive payment determined under paragraph (1) with respect to a State— 
(A)one-third shall be available for a grant under subsection (a)(1); and (B)two-thirds shall be available for a grant under subsection (a)(2). 
(c)Grant application and disbursal 
(1)ApplicationAny State seeking a grant under paragraph (1) or (2) of subsection (a) shall submit an application to the Secretary at such time, in such manner, and complete with such information as the Secretary may require. In no case may the Secretary award a grant under this section with respect to an application that is submitted after December 31, 2023. (2)NoticeThe Secretary shall, within 30 days after receiving a complete application, notify the State agency of the State of the Secretary’s findings with respect to the requirements for a grant under paragraph (1) or (2) (or both) of subsection (a). 
(3)CertificationIf the Secretary finds that the State law provisions meet the requirements for a grant under subsection (a), the Secretary shall thereupon make a certification to that effect to the Secretary of the Treasury, together with a certification as to the amount of the grant payment to be transferred to the State account in the Unemployment Trust Fund (as established in section 904(a) of the Social Security Act (42 U.S.C. 1104(a))) pursuant to that finding. The Secretary of the Treasury shall make the appropriate transfer to the State account within 7 days after receiving such certification. (4)RequirementNo certification of compliance with the requirements for a grant under paragraph (1) or (2) of subsection (a) may be made with respect to any State whose— 
(A)State law is not otherwise eligible for certification under section 303 of the Social Security Act (42 U.S.C. 503) or approvable under section 3304 of the Internal Revenue Code of 1986; or (B)short-time compensation program is subject to discontinuation or is not scheduled to take effect within 12 months of the certification. 
(d)Use of fundsThe amount of any grant awarded under this section shall be used for the implementation of short-time compensation programs and the overall administration of such programs and the promotion and enrollment efforts associated with such programs, such as through— (1)the creation or support of rapid response teams to advise employers about alternatives to layoffs; 
(2)the provision of education or assistance to employers to enable them to assess the feasibility of participating in short-time compensation programs; and (3)the development or enhancement of systems to automate— 
(A)the submission and approval of plans; and (B)the filing and approval of new and ongoing short-time compensation claims. 
(e)AdministrationThe Secretary is authorized to use 0.25 percent of the funds available under subsection (g) to provide for outreach and to share best practices with respect to this section and short-time compensation programs. (f)RecoupmentThe Secretary shall establish a process under which the Secretary shall recoup the amount of any grant awarded under paragraph (1) or (2) of subsection (a) if the Secretary determines that, during the 5-year period beginning on the first date that any such grant is awarded to the State, the State— 
(1)terminated the State’s short-time compensation program; or (2)failed to meet appropriate requirements with respect to such program (as established by the Secretary). 
(g)FundingThere are appropriated, out of moneys in the Treasury not otherwise appropriated, to the Secretary, $100,000,000 to carry out this section, to remain available without fiscal year limitation. (h)ReportingThe Secretary may establish reporting requirements for States receiving a grant under this section in order to provide oversight of grant funds. 
(i)DefinitionsIn this section: (1)SecretaryThe term Secretary means the Secretary of Labor. 
(2)Short-time compensation programThe term short-time compensation program has the meaning given such term in section 3306(v) of the Internal Revenue Code of 1986. (3)State; state agency; state lawThe terms State, State agency, and State law have the meanings given those terms in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note). 
2111.Assistance and guidance in implementing programs 
(a)In generalIn order to assist States in establishing, qualifying, and implementing short-time compensation programs (as defined in section 3306(v) of the Internal Revenue Code of 1986), the Secretary of Labor (in this section referred to as the Secretary) shall— (1)develop model legislative language, or disseminate existing model legislative language, which may be used by States in developing and enacting such programs, and periodically review and revise such model legislative language;  
(2)provide technical assistance and guidance in developing, enacting, and implementing such programs; and (3)establish reporting requirements for States, including reporting on— 
(A)the number of estimated averted layoffs; (B)the number of participating employers and workers; and 
(C)such other items as the Secretary of Labor determines are appropriate. (b)Model language and guidanceThe model language and guidance developed under subsection (a) shall allow sufficient flexibility by States and participating employers while ensuring accountability and program integrity. 
(c)ConsultationIn developing the model legislative language and guidance under subsection (a), and in order to meet the requirements of subsection (b), the Secretary shall consult with employers, labor organizations, State workforce agencies, and other program experts. Existing model legislative language that has been developed through such a consultative process shall be deemed to meet the consultation requirement of this subsection.  (d)RepealSection 4104 of the Emergency Unemployment Stabilization and Access Act of 2020 (contained in division D of the Families First Coronavirus Response Act) is repealed. 
2112.Waiver of the 7-day waiting period for benefits under the Railroad Unemployment Insurance Act 
(a)No waiting weekWith respect to any registration period beginning after the date of enactment of this Act and ending on or before December 31, 2020, subparagraphs (A)(ii) and (B)(ii) of section 2(a)(1) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(a)(1)) shall not apply. (b)Operating instructions and regulationsThe Railroad Retirement Board may prescribe any operating instructions or regulations necessary to carry out this section. 
(c)FundingOut of any funds in the Treasury not otherwise appropriated, there are appropriated $50,000,000 to cover the costs of additional benefits payable due to the application of subsection (a). Upon the exhaustion of the funds appropriated under this subsection, subsection (a) shall no longer apply with respect to any registration period beginning after the date of exhaustion of funds.  (d)Definition of registration periodFor purposes of this section, the term registration period has the meaning given such term under section 1 of the Railroad Unemployment Insurance Act (45 U.S.C. 351). 
2113.Enhanced benefits under the Railroad Unemployment Insurance ActSection 2(a) of the Railroad Unemployment Insurance Act (45 U.S.C. § 352(a)) is amended by adding at the end the following:  (5) (A)Notwithstanding paragraph (3), subsection (c)(1)(B), and any other limitation on total benefits in this Act, for registration periods beginning on or after April 1, 2020, but on or before July 31, 2020, a recovery benefit in the amount of $1,200 shall be payable to a qualified employee with respect to any registration period in which the employee received unemployment benefits under paragraph (1)(A), and in any registration period in which the employee did not receive unemployment benefits due to the limitation in subsection (c)(1)(B) or due to reaching the maximum number of days of benefits in the benefit year beginning July 1, 2019, under subsection (c)(1)(A). No recovery benefits shall be payable under this section upon the exhaustion of the funds appropriated under subparagraph (B) for payment of benefits under this subparagraph. 
(B)Out of any funds in the Treasury not otherwise appropriated, there are appropriated $425,000,000 to cover the cost of recovery benefits provided under subparagraph (A), to remain available until expended.. 2114.Extended unemployment benefits under the Railroad Unemployment Insurance Act (a)ExtensionSection 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(c)(2)(D)(iii) is amended— 
(1)by striking July 1, 2008 and inserting July 1, 2019;  (2)by striking June 30, 2013 and inserting June 30, 2020; and 
(3)by striking December 31, 2013 and inserting December 31, 2020. (b)Clarification on authority To use fundsFunds appropriated under either the first or second sentence of clause (iv) of section 2(c)(2)(D) of the Railroad Unemployment Insurance Act shall be available to cover the cost of additional extended unemployment benefits provided under such section 2(c)(2)(D) by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits provided under such section 2(c)(2)(D) as in effect on the day before the date of enactment of this Act. 
2115.Funding for the DOL Office of Inspector General for oversight of unemployment provisionsThere are appropriated, out of moneys in the Treasury not otherwise appropriated, to the Office of the Inspector General of the Department of Labor, $25,000,000 to carry out audits, investigations, and other oversight activities authorized under the Inspector General Act of 1978 (5 U.S.C. App.) that are related to the provisions of, and amendments made by, this subtitle, to remain available without fiscal year limitation.  2116.Implementation (a)Non-application of the Paperwork Reduction ActChapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act of 1995), shall not apply to the provisions of, and the amendments made by, this subtitle.  
(b)Operating instructions or other guidanceNotwithstanding any other provision of law, the Secretary of Labor may issue any operating instructions or other guidance necessary to carry out the provisions of, or the amendments made by, this subtitle.  BRebates and other individual provisions 2201.2020 recovery rebates for individuals (a)In generalSubchapter B of chapter 65 of subtitle F of the Internal Revenue Code of 1986 is amended by inserting after section 6427 the following new section: 
 
6428.2020 Recovery Rebates for individuals 
(a)In generalIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by subtitle A for the first taxable year beginning in 2020 an amount equal to the sum of— (1)$1,200 ($2,400 in the case of eligible individuals filing a joint return), plus 
(2)an amount equal to the product of $500 multiplied by the number of qualifying children (within the meaning of section 24(c)) of the taxpayer. (b)Treatment of creditThe credit allowed by subsection (a) shall be treated as allowed by subpart C of part IV of subchapter A of chapter 1. 
(c)Limitation based on adjusted gross incomeThe amount of the credit allowed by subsection (a) (determined without regard to this subsection and subsection (e)) shall be reduced (but not below zero) by 5 percent of so much of the taxpayer’s adjusted gross income as exceeds— (1)$150,000 in the case of a joint return, 
(2)$112,500 in the case of a head of household, and (3)$75,000 in the case of a taxpayer not described in paragraph (1) or (2). 
(d)Eligible individualFor purposes of this section, the term eligible individual means any individual other than— (1)any nonresident alien individual, 
(2)any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual’s taxable year begins, and (3)an estate or trust. 
(e)Coordination with advance refunds of credit 
(1)In generalThe amount of credit which would (but for this paragraph) be allowable under this section shall be reduced (but not below zero) by the aggregate refunds and credits made or allowed to the taxpayer under subsection (f). Any failure to so reduce the credit shall be treated as arising out of a mathematical or clerical error and assessed according to section 6213(b)(1). (2)Joint returnsIn the case of a refund or credit made or allowed under subsection (f) with respect to a joint return, half of such refund or credit shall be treated as having been made or allowed to each individual filing such return. 
(f)Advance refunds and credits 
(1)In generalSubject to paragraph (5), each individual who was an eligible individual for such individual’s first taxable year beginning in 2019 shall be treated as having made a payment against the tax imposed by chapter 1 for such taxable year in an amount equal to the advance refund amount for such taxable year. (2)Advance refund amountFor purposes of paragraph (1), the advance refund amount is the amount that would have been allowed as a credit under this section for such taxable year if this section (other than subsection (e) and this subsection) had applied to such taxable year. 
(3)Timing and manner of payments 
(A)TimingThe Secretary shall, subject to the provisions of this title, refund or credit any overpayment attributable to this section as rapidly as possible. No refund or credit shall be made or allowed under this subsection after December 31, 2020. (B)Delivery of paymentsNotwithstanding any other provision of law, the Secretary may certify and disburse refunds payable under this subsection electronically to any account to which the payee authorized, on or after January 1, 2018, the delivery of a refund of taxes under this title or of a Federal payment (as defined in section 3332 of title 31, United States Code). 
(C)Waiver of certain rulesNotwithstanding section 3325 of title 31, United States Code, or any other provision of law, with respect to any payment of a refund under this subsection, a disbursing official in the executive branch of the United States Government may modify payment information received from an officer or employee described in section 3325(a)(1)(B) of such title for the purpose of facilitating the accurate and efficient delivery of such payment. Except in cases of fraud or reckless neglect, no liability under sections 3325, 3527, 3528, or 3529 of title 31, United States Code, shall be imposed with respect to payments made under this subparagraph.  (4)No interestNo interest shall be allowed on any overpayment attributable to this section. 
(5)Alternate taxable yearIn the case of an individual who, at the time of any determination made pursuant to paragraph (3), has not filed a tax return for the year described in paragraph (1), the Secretary may— (A)apply such paragraph by substituting 2018 for 2019, and 
(B)if the individual has not filed a tax return for such individual’s first taxable year beginning in 2018, use information with respect to such individual for calendar year 2019 provided in— (i)Form SSA–1099, Social Security Benefit Statement, or 
(ii)Form RRB–1099, Social Security Equivalent Benefit Statement. (6)Notice to taxpayerNot later than 15 days after the date on which the Secretary distributed any payment to an eligible taxpayer pursuant to this subsection, notice shall be sent by mail to such taxpayer's last known address. Such notice shall indicate the method by which such payment was made, the amount of such payment, and a phone number for the appropriate point of contact at the Internal Revenue Service to report any failure to receive such payment. 
(g)Identification number requirement 
(1)In generalNo credit shall be allowed under subsection (a) to an eligible individual who does not include on the return of tax for the taxable year— (A)such individual’s valid identification number, 
(B)in the case of a joint return, the valid identification number of such individual’s spouse, and (C)in the case of any qualifying child taken into account under subsection (a)(2), the valid identification number of such qualifying child. 
(2)Valid identification number 
(A)In generalFor purposes of paragraph (1), the term valid identification number means a social security number (as such term is defined in section 24(h)(7)). (B)Adoption taxpayer identification numberFor purposes of paragraph (1)(C), in the case of a qualifying child who is adopted or placed for adoption, the term valid identification number shall include the adoption taxpayer identification number of such child. 
(3)Special rule for members of the Armed ForcesParagraph (1)(B) shall not apply in the case where at least 1 spouse was a member of the Armed Forces of the United States at any time during the taxable year and at least 1 spouse satisfies paragraph (1)(A). (4)Mathematical or clerical error authorityAny omission of a correct valid identification number required under this subsection shall be treated as a mathematical or clerical error for purposes of applying section 6213(g)(2) to such omission. 
(h)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including any such measures as are deemed appropriate to avoid allowing multiple credits or rebates to a taxpayer.. (b)Administrative amendments (1)Definition of deficiencySection 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by striking and 36B, 168(k)(4) and inserting 36B, and 6428. 
(2)Mathematical or clerical error authoritySection 6213(g)(2)(L) of such Code is amended by striking or 32 and inserting 32, or 6428. (c)Treatment of possessions (1)Payments to possessions (A)Mirror code possessionThe Secretary of the Treasury shall pay to each possession of the United States which has a mirror code tax system amounts equal to the loss (if any) to that possession by reason of the amendments made by this section. Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession. 
(B)Other possessionsThe Secretary of the Treasury shall pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits (if any) that would have been provided to residents of such possession by reason of the amendments made by this section if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply unless the respective possession has a plan, which has been approved by the Secretary of the Treasury, under which such possession will promptly distribute such payments to its residents. (2)Coordination with credit allowed against United States income taxesNo credit shall be allowed against United States income taxes under section 6428 of the Internal Revenue Code of 1986 (as added by this section) to any person— 
(A)to whom a credit is allowed against taxes imposed by the possession by reason of the amendments made by this section, or (B)who is eligible for a payment under a plan described in paragraph (1)(B). 
(3)Definitions and special rules 
(A)Possession of the United StatesFor purposes of this subsection, the term possession of the United States includes the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands. (B)Mirror code tax systemFor purposes of this subsection, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States. 
(C)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, the payments under this subsection shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section. (d)Exception from reduction or offsetAny credit or refund allowed or made to any individual by reason of section 6428 of the Internal Revenue Code of 1986 (as added by this section) or by reason of subsection (c) of this section shall not be— 
(1)subject to reduction or offset pursuant to section 3716 or 3720A of title 31, United States Code,  (2)subject to reduction or offset pursuant to subsection (d), (e), or (f) of section 6402 of the Internal Revenue Code of 1986, or  
(3)reduced or offset by other assessed Federal taxes that would otherwise be subject to levy or collection. (e)Public awareness campaignThe Secretary of the Treasury (or the Secretary's delegate) shall conduct a public awareness campaign, in coordination with the Commissioner of Social Security and the heads of other relevant Federal agencies, to provide information regarding the availability of the credit and rebate allowed under section 6428 of the Internal Revenue Code of 1986 (as added by this section), including information with respect to individuals who may not have filed a tax return for taxable year 2018 or 2019. 
(f)Appropriations to carry out rebates 
(1)In generalImmediately upon the enactment of this Act, the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020: (A)Department of the Treasury (i)For an additional amount for Department of the Treasury—Bureau of the Fiscal Service—Salaries and Expenses, $78,650,000, to remain available until September 30, 2021. 
(ii)For an additional amount for Department of the Treasury—Internal Revenue Service—Taxpayer Services, $293,500,000, to remain available until September 30, 2021. (iii)For an additional amount for Department of the Treasury—Internal Revenue Service—Operations Support, $170,000,000, to remain available until September 30, 2021. 
(iv)For an additional amount for Department of Treasury—Internal Revenue Service—Enforcement, $37,200,000, to remain available until September 30, 2021.Amounts made available in appropriations under clauses (ii), (iii), and (iv) of this subparagraph may be transferred between such appropriations upon the advance notification of the Committees on Appropriations of the House of Representatives and the Senate. Such transfer authority is in addition to any other transfer authority provided by law.  (B)Social security administrationFor an additional amount for Social Security Administration—Limitation on Administrative Expenses, $38,000,000, to remain available until September 30, 2021. 
(2)ReportsNo later than 15 days after enactment of this Act, the Secretary of the Treasury shall submit a plan to the Committees on Appropriations of the House of Representatives and the Senate detailing the expected use of the funds provided by paragraph (1)(A). Beginning 90 days after enactment of this Act, the Secretary of the Treasury shall submit a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the actual expenditure of funds provided by paragraph (1)(A) and the expected expenditure of such funds in the subsequent quarter. (g)Conforming amendments (1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting “6428,” after “54B(h),”. 
(2)The table of sections for subchapter B of chapter 65 of subtitle F of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 6427 the following:   Sec. 6428. 2020 Recovery Rebates for individuals.. 2202.Special rules for use of retirement funds (a)Tax-favored withdrawals from retirement plans (1)In generalSection 72(t) of the Internal Revenue Code of 1986 shall not apply to any coronavirus-related distribution. 
(2)Aggregate dollar limitation 
(A)In generalFor purposes of this subsection, the aggregate amount of distributions received by an individual which may be treated as coronavirus-related distributions for any taxable year shall not exceed $100,000. (B)Treatment of plan distributionsIf a distribution to an individual would (without regard to subparagraph (A)) be a coronavirus-related distribution, a plan shall not be treated as violating any requirement of the Internal Revenue Code of 1986 merely because the plan treats such distribution as a coronavirus-related distribution, unless the aggregate amount of such distributions from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual exceeds $100,000. 
(C)Controlled groupFor purposes of subparagraph (B), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986. (3)Amount distributed may be repaid (A)In generalAny individual who receives a coronavirus-related distribution may, at any time during the 3-year period beginning on the day after the date on which such distribution was received, make 1 or more contributions in an aggregate amount not to exceed the amount of such distribution to an eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), of the Internal Revenue Code of 1986, as the case may be. 
(B)Treatment of repayments of distributions from eligible retirement plans other than IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a coronavirus-related distribution from an eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received the coronavirus-related distribution in an eligible rollover distribution (as defined in section 402(c)(4) of such Code) and as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution. (C)Treatment of repayments of distributions from IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a coronavirus-related distribution from an individual retirement plan (as defined by section 7701(a)(37) of such Code), then, to the extent of the amount of the contribution, the coronavirus-related distribution shall be treated as a distribution described in section 408(d)(3) of such Code and as having been transferred to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution. 
(4)DefinitionsFor purposes of this subsection— (A)Coronavirus-related distributionExcept as provided in paragraph (2), the term coronavirus-related distribution means any distribution from an eligible retirement plan made— 
(i)on or after January 1, 2020, and before December 31, 2020, (ii)to an individual— 
(I)who is diagnosed with the virus SARS–CoV–2 or with coronavirus disease 2019 (COVID–19) by a test approved by the Centers for Disease Control and Prevention, (II)whose spouse or dependent (as defined in section 152 of the Internal Revenue Code of 1986) is diagnosed with such virus or disease by such a test, or 
(III)who experiences adverse financial consequences as a result of being quarantined, being furloughed or laid off or having work hours reduced due to such virus or disease, being unable to work due to lack of child care due to such virus or disease, closing or reducing hours of a business owned or operated by the individual due to such virus or disease, or other factors as determined by the Secretary of the Treasury (or the Secretary's delegate). (B)Employee certificationThe administrator of an eligible retirement plan may rely on an employee’s certification that the employee satisfies the conditions of subparagraph (A)(ii) in determining whether any distribution is a coronavirus-related distribution. 
(C)Eligible retirement planThe term eligible retirement plan has the meaning given such term by section 402(c)(8)(B) of the Internal Revenue Code of 1986. (5)Income inclusion spread over 3-year period (A)In generalIn the case of any coronavirus-related distribution, unless the taxpayer elects not to have this paragraph apply for any taxable year, any amount required to be included in gross income for such taxable year shall be so included ratably over the 3-taxable-year period beginning with such taxable year. 
(B)Special ruleFor purposes of subparagraph (A), rules similar to the rules of subparagraph (E) of section 408A(d)(3) of the Internal Revenue Code of 1986 shall apply. (6)Special rules (A)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of the Internal Revenue Code of 1986, coronavirus-related distributions shall not be treated as eligible rollover distributions. 
(B)Coronavirus-related distributions treated as meeting plan distribution requirementsFor purposes of the Internal Revenue Code of 1986, a coronavirus-related distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(i), 403(b)(7)(A)(i), 403(b)(11), and 457(d)(1)(A) of such Code and section 8433(h)(1) of title 5, United States Code. (b)Loans from qualified plans (1)Increase in limit on loans not treated as distributionsIn the case of any loan from a qualified employer plan (as defined under section 72(p)(4) of the Internal Revenue Code of 1986) to a qualified individual made during the 180-day period beginning on the date of the enactment of this Act— 
(A)clause (i) of section 72(p)(2)(A) of such Code shall be applied by substituting $100,000 for $50,000, and (B)clause (ii) of such section shall be applied by substituting the present value of the nonforfeitable accrued benefit of the employee under the plan for one-half of the present value of the nonforfeitable accrued benefit of the employee under the plan. 
(2)Delay of repaymentIn the case of a qualified individual with an outstanding loan (on or after the date of the enactment of this Act) from a qualified employer plan (as defined in section 72(p)(4) of the Internal Revenue Code of 1986)— (A)if the due date pursuant to subparagraph (B) or (C) of section 72(p)(2) of such Code for any repayment with respect to such loan occurs during the period beginning on the date of the enactment of this Act and ending on December 31, 2020, such due date shall be delayed for 1 year, 
(B)any subsequent repayments with respect to any such loan shall be appropriately adjusted to reflect the delay in the due date under subparagraph (A) and any interest accruing during such delay, and (C)in determining the 5-year period and the term of a loan under subparagraph (B) or (C) of section 72(p)(2) of such Code, the period described in subparagraph (A) of this paragraph shall be disregarded. 
(3)Qualified individualFor purposes of this subsection, the term qualified individual means any individual who is described in subsection (a)(4)(A)(ii). (c)Provisions relating to plan amendments (1)In generalIf this subsection applies to any amendment to any plan or annuity contract— 
(A)such plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in paragraph (2)(B)(i), and (B)except as provided by the Secretary of the Treasury (or the Secretary’s delegate), such plan or contract shall not fail to meet the requirements of section 411(d)(6) of the Internal Revenue Code of 1986 and section 204(g) of the Employee Retirement Income Security Act of 1974 by reason of such amendment. 
(2)Amendments to which subsection applies 
(A)In generalThis subsection shall apply to any amendment to any plan or annuity contract which is made— (i)pursuant to any provision of this section, or pursuant to any regulation issued by the Secretary of the Treasury or the Secretary of Labor (or the delegate of either such Secretary) under any provision of this section, and 
(ii)on or before the last day of the first plan year beginning on or after January 1, 2022, or such later date as the Secretary of the Treasury (or the Secretary's delegate) may prescribe.In the case of a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986), clause (ii) shall be applied by substituting the date which is 2 years after the date otherwise applied under clause (ii).  (B)ConditionsThis subsection shall not apply to any amendment unless— 
(i)during the period— (I)beginning on the date that this section or the regulation described in subparagraph (A)(i) takes effect (or in the case of a plan or contract amendment not required by this section or such regulation, the effective date specified by the plan), and 
(II)ending on the date described in subparagraph (A)(ii) (or, if earlier, the date the plan or contract amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect, and  (ii)such plan or contract amendment applies retroactively for such period.  
2203.Temporary waiver of required minimum distribution rules for certain retirement plans and accounts 
(a)In generalSection 401(a)(9) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:  (I)Temporary waiver of minimum required distribution (i)In generalThe requirements of this paragraph shall not apply for calendar year 2020 to— 
(I)a defined contribution plan which is described in this subsection or in section 403(a) or 403(b), (II)a defined contribution plan which is an eligible deferred compensation plan described in section 457(b) but only if such plan is maintained by an employer described in section 457(e)(1)(A), or 
(III)an individual retirement plan. (ii)Special rule for required beginning dates in 2020Clause (i) shall apply to any distribution which is required to be made in calendar year 2020 by reason of— 
(I)a required beginning date occurring in such calendar year, and (II)such distribution not having been made before January 1, 2020. 
(iii)Special rules regarding waiver periodFor purposes of this paragraph— (I)the required beginning date with respect to any individual shall be determined without regard to this subparagraph for purposes of applying this paragraph for calendar years after 2020, and 
(II)if clause (ii) of subparagraph (B) applies, the 5-year period described in such clause shall be determined without regard to calendar year 2020.. (b)Eligible rollover distributionsSection 402(c)(4) of the Internal Revenue Code of 1986 is amended by striking 2009 each place it appears in the last sentence and inserting 2020.  
(c)Effective dates 
(1)In generalThe amendments made by this section shall apply for calendar years beginning after December 31, 2019. (2)Provisions relating to plan or contract amendments (A)In generalIf this paragraph applies to any plan or contract amendment— 
(i)such plan or contract shall not fail to be treated as being operated in accordance with the terms of the plan during the period described in subparagraph (B)(ii) solely because the plan operates in accordance with this section, and (ii)except as provided by the Secretary of the Treasury (or the Secretary’s delegate), such plan or contract shall not fail to meet the requirements of section 411(d)(6) of the Internal Revenue Code of 1986 and section 204(g) of the Employee Retirement Income Security Act of 1974 by reason of such amendment. 
(B)Amendments to which paragraph applies 
(i)In generalThis paragraph shall apply to any amendment to any plan or annuity contract which— (I)is made pursuant to the amendments made by this section, and 
(II)is made on or before the last day of the first plan year beginning on or after January 1, 2022.In the case of a governmental plan, subclause (II) shall be applied by substituting 2024 for 2022.  (ii)ConditionsThis paragraph shall not apply to any amendment unless during the period beginning on the effective date of the amendment and ending on December 31, 2020, the plan or contract is operated as if such plan or contract amendment were in effect.  
2204.Allowance of partial above the line deduction for charitable contributions 
(a)In generalSection 62(a) of the Internal Revenue Code of 1986 is amended by inserting after paragraph (21) the following new paragraph:  (22)Charitable contributionsIn the case of taxable years beginning in 2020, the amount (not to exceed $300) of qualified charitable contributions made by an eligible individual during the taxable year.. 
(b)DefinitionsSection 62 of such Code is amended by adding at the end the following new subsection:  (f)Definitions relating to qualified charitable contributionsFor purposes of subsection (a)(22)— 
(1)Eligible individualThe term eligible individual means any individual who does not elect to itemize deductions. (2)Qualified charitable contributionsThe term qualified charitable contribution means a charitable contribution (as defined in section 170(c))— 
(A)which is made in cash, (B)for which a deduction is allowable under section 170 (determined without regard to subsection (b) thereof), and 
(C)which is— (i)made to an organization described in section 170(b)(1)(A), and 
(ii)not— (I)to an organization described in section 509(a)(3), or 
(II)for the establishment of a new, or maintenance of an existing, donor advised fund (as defined in section 4966(d)(2)).Such term shall not include any amount which is treated as a charitable contribution made in such taxable year by reason of subsection (b)(1)(G)(ii) or (d)(1) of section 170.. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.  
2205.Modification of limitations on charitable contributions during 2020 
(a)Temporary suspension of limitations on certain cash contributions 
(1)In generalExcept as otherwise provided in paragraph (2), qualified contributions shall be disregarded in applying subsections (b) and (d) of section 170 of the Internal Revenue Code of 1986. (2)Treatment of excess contributionsFor purposes of section 170 of the Internal Revenue Code of 1986— 
(A)IndividualsIn the case of an individual— (i)LimitationAny qualified contribution shall be allowed as a deduction only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer’s contribution base (as defined in subparagraph (H) of section 170(b)(1) of such Code) over the amount of all other charitable contributions allowed under section 170(b)(1) of such Code. 
(ii)CarryoverIf the aggregate amount of qualified contributions made in the contribution year (within the meaning of section 170(d)(1) of such Code) exceeds the limitation of clause (i), such excess shall be added to the excess described in section 170(b)(1)(G)(ii).  (B)CorporationsIn the case of a corporation— 
(i)LimitationAny qualified contribution shall be allowed as a deduction only to the extent that the aggregate of such contributions does not exceed the excess of 25 percent of the taxpayer’s taxable income (as determined under paragraph (2) of section 170(b) of such Code) over the amount of all other charitable contributions allowed under such paragraph. (ii)CarryoverIf the aggregate amount of qualified contributions made in the contribution year (within the meaning of section 170(d)(2) of such Code) exceeds the limitation of clause (i), such excess shall be appropriately taken into account under section 170(d)(2) subject to the limitations thereof. 
(3)Qualified contributions 
(A)In generalFor purposes of this subsection, the term qualified contribution means any charitable contribution (as defined in section 170(c) of the Internal Revenue Code of 1986) if— (i)such contribution is paid in cash during calendar year 2020 to an organization described in section 170(b)(1)(A) of such Code, and  
(ii)the taxpayer has elected the application of this section with respect to such contribution. (B)ExceptionSuch term shall not include a contribution by a donor if the contribution is— 
(i)to an organization described in section 509(a)(3) of the Internal Revenue Code of 1986, or (ii)for the establishment of a new, or maintenance of an existing, donor advised fund (as defined in section 4966(d)(2) of such Code). 
(C)Application of election to partnerships and s corporationsIn the case of a partnership or S corporation, the election under subparagraph (A)(ii) shall be made separately by each partner or shareholder. (b)Increase in limits on contributions of food inventoryIn the case of any charitable contribution of food during 2020 to which section 170(e)(3)(C) of the Internal Revenue Code of 1986 applies, subclauses (I) and (II) of clause (ii) thereof shall each be applied by substituting 25 percent for 15 percent. 
(c)Effective dateThis section shall apply to taxable years ending after December 31, 2019.  2206.Exclusion for certain employer payments of student loans (a)In generalParagraph (1) of section 127(c) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)in the case of payments made before January 1, 2021, the payment by an employer, whether paid to the employee or to a lender, of principal or interest on any qualified education loan (as defined in section 221(d)(1)) incurred by the employee for education of the employee, and. (b)Conforming amendment; denial of double benefitThe first sentence of paragraph (1) of section 221(e) of the Internal Revenue Code of 1986 is amended by inserting before the period the following: , or for which an exclusion is allowable under section 127 to the taxpayer by reason of the payment by the taxpayer's employer of any indebtedness on a qualified education loan of the taxpayer. 
(c)Effective dateThe amendments made by this section shall apply to payments made after the date of the enactment of this Act.  CBusiness provisions 2301.Employee retention credit for employers subject to closure due to COVID–19 (a)In generalIn the case of an eligible employer, there shall be allowed as a credit against applicable employment taxes for each calendar quarter an amount equal to 50 percent of the qualified wages with respect to each employee of such employer for such calendar quarter. 
(b)Limitations and refundability 
(1)Wages taken into accountThe amount of qualified wages with respect to any employee which may be taken into account under subsection (a) by the eligible employer for all calendar quarters shall not exceed $10,000. (2)Credit limited to employment taxesThe credit allowed by subsection (a) with respect to any calendar quarter shall not exceed the applicable employment taxes (reduced by any credits allowed under subsections (e) and (f) of section 3111 of the Internal Revenue Code of 1986 and sections 7001 and 7003 of the Families First Coronavirus Response Act) on the wages paid with respect to the employment of all the employees of the eligible employer for such calendar quarter. 
(3)Refundability of excess credit 
(A)In generalIf the amount of the credit under subsection (a) exceeds the limitation of paragraph (2) for any calendar quarter, such excess shall be treated as an overpayment that shall be refunded under sections 6402(a) and 6413(b) of the Internal Revenue Code of 1986. (B)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, any amounts due to the employer under this paragraph shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section. 
(c)DefinitionsFor purposes of this section— (1)Applicable employment taxesThe term applicable employment taxes means the following: 
(A)The taxes imposed under section 3111(a) of the Internal Revenue Code of 1986. (B)So much of the taxes imposed under section 3221(a) of such Code as are attributable to the rate in effect under section 3111(a) of such Code. 
(2)Eligible employer 
(A)In generalThe term eligible employer means any employer— (i)which was carrying on a trade or business during calendar year 2020, and  
(ii)with respect to any calendar quarter, for which— (I)the operation of the trade or business described in clause (i) is fully or partially suspended during the calendar quarter due to orders from an appropriate governmental authority limiting commerce, travel, or group meetings (for commercial, social, religious, or other purposes) due to the coronavirus disease 2019 (COVID–19), or 
(II)such calendar quarter is within the period described in subparagraph (B). (B)Significant decline in gross receiptsThe period described in this subparagraph is the period— 
(i)beginning with the first calendar quarter beginning after December 31, 2019, for which gross receipts (within the meaning of section 448(c) of the Internal Revenue Code of 1986) for the calendar quarter are less than 50 percent of gross receipts for the same calendar quarter in the prior year, and (ii)ending with the calendar quarter following the first calendar quarter beginning after a calendar quarter described in clause (i) for which gross receipts of such employer are greater than 80 percent of gross receipts for the same calendar quarter in the prior year. 
(C)Tax-exempt organizationsIn the case of an organization which is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, clauses (i) and (ii)(I) of subparagraph (A) shall apply to all operations of such organization. (3)Qualified wages (A)In generalThe term qualified wages means— 
(i)in the case of an eligible employer for which the average number of full-time employees (within the meaning of section 4980H of the Internal Revenue Code of 1986) employed by such eligible employer during 2019 was greater than 100, wages paid by such eligible employer with respect to which an employee is not providing services due to circumstances described in subclause (I) or (II) of paragraph (2)(A)(ii), or (ii)in the case of an eligible employer for which the average number of full-time employees (within the meaning of section 4980H of the Internal Revenue Code of 1986) employed by such eligible employer during 2019 was not greater than 100— 
(I)with respect to an eligible employer described in subclause (I) of paragraph (2)(A)(ii), wages paid by such eligible employer with respect to an employee during any period described in such clause, or (II)with respect to an eligible employer described in subclause (II) of such paragraph, wages paid by such eligible employer with respect to an employee during such quarter.Such term shall not include any wages taken into account under section 7001 or section 7003 of the Families First Coronavirus Response Act. 
(B)LimitationQualified wages paid or incurred by an eligible employer described in subparagraph (A)(i) with respect to an employee for any period described in such subparagraph may not exceed the amount such employee would have been paid for working an equivalent duration during the 30 days immediately preceding such period. (C)Allowance for certain health plan expenses (i)In generalThe term qualified wages shall include so much of the eligible employer’s qualified health plan expenses as are properly allocable to such wages. 
(ii)Qualified health plan expensesFor purposes of this paragraph, the term qualified health plan expenses means amounts paid or incurred by the eligible employer to provide and maintain a group health plan (as defined in section 5000(b)(1) of the Internal Revenue Code of 1986), but only to the extent that such amounts are excluded from the gross income of employees by reason of section 106(a) of such Code. (iii)Allocation rulesFor purposes of this paragraph, qualified health plan expenses shall be allocated to qualified wages in such manner as the Secretary may prescribe. Except as otherwise provided by the Secretary, such allocation shall be treated as properly made if made on the basis of being pro rata among employees and pro rata on the basis of periods of coverage (relative to the periods to which such wages relate). 
(4)SecretaryThe term Secretary means the Secretary of the Treasury or the Secretary's delegate. (5)WagesThe term wages means wages (as defined in section 3121(a) of the Internal Revenue Code of 1986) and compensation (as defined in section 3231(e) of such Code). 
(6)Other termsAny term used in this section which is also used in chapter 21 or 22 of the Internal Revenue Code of 1986 shall have the same meaning as when used in such chapter. (d)Aggregation ruleAll persons treated as a single employer under subsection (a) or (b) of section 52 of the Internal Revenue Code of 1986, or subsection (m) or (o) of section 414 of such Code, shall be treated as one employer for purposes of this section. 
(e)Certain rules to applyFor purposes of this section, rules similar to the rules of sections 51(i)(1) and 280C(a) of the Internal Revenue Code of 1986 shall apply. (f)Certain governmental employersThis credit shall not apply to the Government of the United States, the government of any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing. 
(g)Election not to have section applyThis section shall not apply with respect to any eligible employer for any calendar quarter if such employer elects (at such time and in such manner as the Secretary may prescribe) not to have this section apply. (h)Special rules (1)Employee not taken into account more than onceAn employee shall not be included for purposes of this section for any period with respect to any employer if such employer is allowed a credit under section 51 of the Internal Revenue Code of 1986 with respect to such employee for such period. 
(2)Denial of double benefitAny wages taken into account in determining the credit allowed under this section shall not be taken into account for purposes of determining the credit allowed under section 45S of such Code. (3)Third party payorsAny credit allowed under this section shall be treated as a credit described in section 3511(d)(2) of such Code. 
(i)Transfers to Federal Old-Age and Survivors Insurance Trust FundThere are hereby appropriated to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) and the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 14 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason of this section (without regard to this subsection). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund or Account had this section not been enacted. (j)Rule for employers taking Small Business Interruption LoanIf an eligible employer receives a covered loan under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 1102 of this Act, such employer shall not be eligible for the credit under this section. 
(k)Treatment of depositsThe Secretary shall waive any penalty under section 6656 of the Internal Revenue Code of 1986 for any failure to make a deposit of any applicable employment taxes if the Secretary determines that such failure was due to the reasonable anticipation of the credit allowed under this section.  (l)Regulations and guidanceThe Secretary shall issue such forms, instructions, regulations, and guidance as are necessary— 
(1)to allow the advance payment of the credit under subsection (a), subject to the limitations provided in this section, based on such information as the Secretary shall require, (2)to provide for the reconciliation of such advance payment with the amount advanced at the time of filing the return of tax for the applicable calendar quarter or taxable year, 
(3)to provide for the recapture of the credit under this section if such credit is allowed to a taxpayer which receives a loan described in subsection (j) during a subsequent quarter, (4)with respect to the application of the credit under subsection (a) to third party payors (including professional employer organizations, certified professional employer organizations, or agents under section 3504 of the Internal Revenue Code of 1986), including regulations or guidance allowing such payors to submit documentation necessary to substantiate the eligible employer status of employers that use such payors, and 
(5)for application of subparagraphs (A)(ii)(II) and (B) of subsection (c)(2) in the case of any employer which was not carrying on a trade or business for all or part of the same calendar quarter in the prior year. (m)ApplicationThis section shall only apply to wages paid after March 12, 2020, and before January 1, 2021. 
2302.Delay of payment of employer payroll taxes 
(a)In general 
(1)TaxesNotwithstanding any other provision of law, the payment for applicable employment taxes for the payroll tax deferral period shall not be due before the applicable date.  (2)DepositsNotwithstanding section 6302 of the Internal Revenue Code of 1986, an employer shall be treated as having timely made all deposits of applicable employment taxes that are required to be made (without regard to this section) for such taxes during the payroll tax deferral period if all such deposits are made not later than the applicable date. 
(3)ExceptionThis subsection shall not apply to any taxpayer if such taxpayer has had indebtedness forgiven under section 1106 of this Act with respect to a loan under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 1102 of this Act, or indebtedness forgiven under section 1109 of this Act.  (b)SECA (1)In generalNotwithstanding any other provision of law, the payment for 50 percent of the taxes imposed under section 1401(a) of the Internal Revenue Code of 1986 for the payroll tax deferral period shall not be due before the applicable date. 
(2)Estimated taxesFor purposes of applying section 6654 of the Internal Revenue Code of 1986 to any taxable year which includes any part of the payroll tax deferral period, 50 percent of the taxes imposed under section 1401(a) of such Code for the payroll tax deferral period shall not be treated as taxes to which such section 6654 applies. (c)Liability of third parties (1)Acts to be performed by agentsFor purposes of section 3504 of the Internal Revenue Code of 1986, in the case of any person designated pursuant to such section (and any regulations or other guidance issued by the Secretary with respect to such section) to perform acts otherwise required to be performed by an employer under such Code, if such employer directs such person to defer payment of any applicable employment taxes during the payroll tax deferral period under this section, such employer shall be solely liable for the payment of such applicable employment taxes before the applicable date for any wages paid by such person on behalf of such employer during such period. 
(2)Certified professional employer organizationsFor purposes of section 3511, in the case of a certified professional employer organization (as defined in subsection (a) of section 7705 of the Internal Revenue Code of 1986) that has entered into a service contract described in subsection (e)(2) of such section with a customer, if such customer directs such organization to defer payment of any applicable employment taxes during the payroll tax deferral period under this section, such customer shall, notwithstanding subsections (a) and (c) of section 3511, be solely liable for the payment of such applicable employment taxes before the applicable date for any wages paid by such organization to any work site employee performing services for such customer during such period.  (d)DefinitionsFor purposes of this section— 
(1)Applicable employment taxesThe term applicable employment taxes means the following: (A)The taxes imposed under section 3111(a) of the Internal Revenue Code of 1986. 
(B)So much of the taxes imposed under section 3211(a) of such Code as are attributable to the rate in effect under section 3111(a) of such Code.  (C)So much of the taxes imposed under section 3221(a) of such Code as are attributable to the rate in effect under section 3111(a) of such Code. 
(2)Payroll tax deferral periodThe term payroll tax deferral period means the period beginning on the date of the enactment of this Act and ending before January 1, 2021. (3)Applicable dateThe term applicable date means— 
(A)December 31, 2021, with respect to 50 percent of the amounts to which subsection (a) or (b), as the case may be, apply, and (B)December 31, 2022, with respect to the remaining such amounts. 
(4)SecretaryThe term Secretary means the Secretary of the Treasury (or the Secretary's delegate). (e)Trust funds held harmlessThere are hereby appropriated (out of any money in the Treasury not otherwise appropriated) for each fiscal year to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) and the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) an amount equal to the reduction in the transfers to such fund for such fiscal year by reason of this section. Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund had such amendments not been enacted. 
(f)Regulatory authorityThe Secretary shall issue such regulations or other guidance as necessary to carry out the purposes of this section, including rules for the administration and enforcement of subsection (c).  2303.Modifications for net operating losses (a)Temporary repeal of taxable income limitation (1)In generalThe first sentence of section 172(a) of the Internal Revenue Code of 1986 is amended by striking an amount equal to and all that follows and inserting  
an amount equal to— (1)in the case of a taxable year beginning before January 1, 2021, the aggregate of the net operating loss carryovers to such year, plus the net operating loss carrybacks to such year, and 
(2)in the case of a taxable year beginning after December 31, 2020, the sum of— (A)the aggregate amount of net operating losses arising in taxable years beginning before January 1, 2018, carried to such taxable year, plus 
(B)the lesser of— (i)the aggregate amount of net operating losses arising in taxable years beginning after December 31, 2017, carried to such taxable year, or 
(ii)80 percent of the excess (if any) of— (I)taxable income computed without regard to the deductions under this section and sections 199A and 250, over 
(II)the amount determined under subparagraph (A).. (2)Conforming amendments (A)Section 172(b)(2)(C) of such Code is amended to read as follows: 
 
(C)for taxable years beginning after December 31, 2020, be reduced by 20 percent of the excess (if any) described in subsection (a)(2)(B)(ii) for such taxable year.. (B)Section 172(d)(6)(C) of such Code is amended by striking subsection (a)(2) and inserting subsection (a)(2)(B)(ii)(I). 
(C)Section 860E(a)(3)(B) of such Code is amended by striking all that follows for purposes of and inserting subsection (a)(2)(B)(ii)(I) and the second sentence of subsection (b)(2) of section 172.. (b)Modifications of rules relating to carrybacks (1)In generalSection 172(b)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(D)Special rule for losses arising in 2018, 2019, and 2020 
(i)In generalIn the case of any net operating loss arising in a taxable year beginning after December 31, 2017, and before January 1, 2021— (I)such loss shall be a net operating loss carryback to each of the 5 taxable years preceding the taxable year of such loss, and 
(II)subparagraphs (B) and (C)(i) shall not apply. (ii)Special rules for REITsFor purposes of this subparagraph— 
(I)In generalA net operating loss for a REIT year shall not be a net operating loss carryback to any taxable year preceding the taxable year of such loss. (II)Special ruleIn the case of any net operating loss for a taxable year which is not a REIT year, such loss shall not be carried to any preceding taxable year which is a REIT year. 
(III)REIT yearFor purposes of this subparagraph, the term REIT year means any taxable year for which the provisions of part II of subchapter M (relating to real estate investment trusts) apply to the taxpayer. (iii)Special rule for life insurance companies In the case of a life insurance company, if a net operating loss is carried pursuant to clause (i)(I) to a life insurance company taxable year beginning before January 1, 2018, such net operating loss carryback shall be treated in the same manner as an operations loss carryback (within the meaning of section 810 as in effect before its repeal) of such company to such taxable year. 
(iv)Rule relating to carrybacks to years to which section 965 appliesIf a net operating loss of a taxpayer is carried pursuant to clause (i)(I) to any taxable year in which an amount is includible in gross income by reason of section 965(a), the taxpayer shall be treated as having made the election under section 965(n) with respect to each such taxable year.  (v)Special rules for elections under paragraph (3) (I)Special election to exclude section 965 years If the 5-year carryback period under clause (i)(I) with respect to any net operating loss of a taxpayer includes 1 or more taxable years in which an amount is includible in gross income by reason of section 965(a), the taxpayer may, in lieu of the election otherwise available under paragraph (3), elect under such paragraph to exclude all such taxable years from such carryback period. 
(II)Time of electionsAn election under paragraph (3) (including an election described in subclause (I)) with respect to a net operating loss arising in a taxable year beginning in 2018 or 2019 shall be made by the due date (including extensions of time) for filing the taxpayer's return for the first taxable year ending after the date of the enactment of this subparagraph.. (2)Conforming amendmentSection 172(b)(1)(A) of such Code, as amended by subsection (c)(2), is amended by striking and (C)(i) and inserting , (C)(i), and (D). 
(c)Technical amendment relating to section 13302 of Public Law 115–97 
(1)Section 13302(e) of Public Law 115–97 is amended to read as follows:  (e)Effective dates (1)Net operating loss limitationThe amendments made by subsections (a) and (d)(2) shall apply to— 
(A)taxable years beginning after December 31, 2017, and (B)taxable years beginning on or before such date to which net operating losses arising in taxable years beginning after such date are carried. 
(2)Carryovers and carrybacksThe amendments made by subsections (b), (c), and (d)(1) shall apply to net operating losses arising in taxable years beginning after December 31, 2017.. (2)Section 172(b)(1)(A) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(A)General ruleA net operating loss for any taxable year— (i)shall be a net operating loss carryback to the extent provided in subparagraphs (B) and (C)(i), and 
(ii)except as provided in subparagraph (C)(ii), shall be a net operating loss carryover— (I)in the case of a net operating loss arising in a taxable year beginning before January 1, 2018, to each of the 20 taxable years following the taxable year of the loss, and 
(II)in the case of a net operating loss arising in a taxable year beginning after December 31, 2017, to each taxable year following the taxable year of the loss.. (d)Effective dates (1)Net operating loss limitationThe amendments made by subsection (a) shall apply— 
(A)to taxable years beginning after December 31, 2017, and (B)to taxable years beginning on or before December 31, 2017, to which net operating losses arising in taxable years beginning after December 31, 2017, are carried.  
(2)Carryovers and carrybacksThe amendment made by subsection (b) shall apply to— (A)net operating losses arising in taxable years beginning after December 31, 2017, and 
(B)taxable years beginning before, on, or after such date to which such net operating losses are carried.  (3)Technical amendmentsThe amendments made by subsection (c) shall take effect as if included in the provisions of Public Law 115–97 to which they relate. 
(4)Special ruleIn the case of a net operating loss arising in a taxable year beginning before January 1, 2018, and ending after December 31, 2017— (A)an application under section 6411(a) of the Internal Revenue Code of 1986 with respect to the carryback of such net operating loss shall not fail to be treated as timely filed if filed not later than the date which is 120 days after the date of the enactment of this Act, and 
(B)an election to— (i)forgo any carryback of such net operating loss, 
(ii)reduce any period to which such net operating loss may be carried back, or (iii)revoke any election made under section 172(b) to forgo any carryback of such net operating loss,shall not fail to be treated as timely made if made not later than the date which is 120 days after the date of the enactment of this Act. 
2304.Modification of limitation on losses for taxpayers other than corporations 
(a)In generalSection 461(l)(1) of the Internal Revenue Code of 1986 is amended to read as follows:  (1)LimitationIn the case of a taxpayer other than a corporation— 
(A)for any taxable year beginning after December 31, 2017, and before January 1, 2026, subsection (j) (relating to limitation on excess farm losses of certain taxpayers) shall not apply, and (B)for any taxable year beginning after December 31, 2020, and before January 1, 2026, any excess business loss of the taxpayer for the taxable year shall not be allowed.. 
(b)Technical amendments relating to section 11012 of Public Law 115–97 
(1)Section 461(l)(2) of the Internal Revenue Code of 1986 is amended by striking a net operating loss carryover to the following taxable year under section 172 and inserting a net operating loss for the taxable year for purposes of determining any net operating loss carryover under section 172(b) for subsequent taxable years. (2)Section 461(l)(3)(A) of such Code is amended— 
(A)in clause (i), by inserting and without regard to any deduction allowable under section 172 or 199A after under paragraph (1), and (B)by adding at the end the following flush sentence: 
 
Such excess shall be determined without regard to any deductions, gross income, or gains attributable to any trade or business of performing services as an employee. . 
(3)Section 461(l)(3) of such Code is amended by redesignating subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A) the following new subparagraph:  (B)Treatment of capital gains and losses (i)LossesDeductions for losses from sales or exchanges of capital assets shall not be taken into account under subparagraph (A)(i). 
(ii)GainsThe amount of gains from sales or exchanges of capital assets taken into account under subparagraph (A)(ii) shall not exceed the lesser of— (I)the capital gain net income determined by taking into account only gains and losses attributable to a trade or business, or 
(II)the capital gain net income.. (c)Effective dates (1)In generalThe amendments made by subsection (a) shall apply to taxable years beginning after December 31, 2017.  
(2)Technical amendmentsThe amendments made by subsection (b) shall take effect as if included in the provisions of Public Law 115–97 to which they relate.  2305.Modification of credit for prior year minimum tax liability of corporations (a)In generalSection 53(e) of the Internal Revenue Code of 1986 is amended— 
(1)by striking 2018, 2019, 2020, or 2021 in paragraph (1) and inserting 2018 or 2019, and (2)by striking 2021 in paragraph (2) and inserting 2019. 
(b)Election to take entire refundable credit amount in 2018 
(1)In generalSection 53(e) of such Code is amended by adding at the end the following new paragraph:  (5)Special ruleIn the case of a corporation making an election under this paragraph— 
(A)paragraph (1) shall not apply, and (B)subsection (c) shall not apply to the first taxable year of such corporation beginning in 2018.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.  (d)Special rule (1)In generalFor purposes of the Internal Revenue Code of 1986, a credit or refund for which an application described in paragraph (2)(A) is filed shall be treated as made under section 6411 of such Code. 
(2)Tentative refund 
(A)ApplicationA taxpayer may file an application for a tentative refund of any amount for which a refund is due by reason of an election under section 53(e)(5) of the Internal Revenue Code of 1986. Such application shall be in such manner and form as the Secretary of the Treasury (or the Secretary's delegate) may prescribe and shall—  (i)be verified in the same manner as an application under section 6411(a) of such Code, 
(ii)be filed prior to December 31, 2020, and (iii)set forth— 
(I)the amount of the refundable credit claimed under section 53(e) of such Code for such taxable year, (II)the amount of the refundable credit claimed under such section for any previously filed return for such taxable year, and 
(III)the amount of the refund claimed.  (B)Allowance of adjustmentsWithin a period of 90 days from the date on which an application is filed under subparagraph (A), the Secretary of the Treasury (or the Secretary's delegate) shall— 
(i)review the application, (ii)determine the amount of the overpayment, and 
(iii)apply, credit, or refund such overpayment,in a manner similar to the manner provided in section 6411(b) of the Internal Revenue Code of 1986. (C)Consolidated returnsThe provisions of section 6411(c) of the Internal Revenue Code of 1986 Code shall apply to an adjustment under this paragraph to the same extent and manner as the Secretary of the Treasury (or the Secretary's delegate) may provide.  
2306.Modifications of limitation on business interest 
(a)In generalSection 163(j) of the Internal Revenue Code of 1986 is amended by redesignating paragraph (10) as paragraph (11) and by inserting after paragraph (9) the following new paragraph:  (10)Special rule for taxable years beginning in 2019 and 2020 (A)In general (i)In generalExcept as provided in clause (ii) or (iii), in the case of any taxable year beginning in 2019 or 2020, paragraph (1)(B) shall be applied by substituting 50 percent for 30 percent. 
(ii)Special rule for partnershipsIn the case of a partnership— (I)clause (i) shall not apply to any taxable year beginning in 2019, but 
(II)unless a partner elects not to have this subclause apply, in the case of any excess business interest of the partnership for any taxable year beginning in 2019 which is allocated to the partner under paragraph (4)(B)(i)(II)— (aa)50 percent of such excess business interest shall be treated as business interest which, notwithstanding paragraph (4)(B)(ii), is paid or accrued by the partner in the partner's first taxable year beginning in 2020 and which is not subject to the limits of paragraph (1), and 
(bb)50 percent of such excess business interest shall be subject to the limitations of paragraph (4)(B)(ii) in the same manner as any other excess business interest so allocated. (iii)Election outA taxpayer may elect, at such time and in such manner as the Secretary may prescribe, not to have clause (i) apply to any taxable year. Such an election, once made, may be revoked only with the consent of the Secretary. In the case of a partnership, any such election shall be made by the partnership and may be made only for taxable years beginning in 2020. 
(B)Election to use 2019 adjusted taxable income for taxable years beginning in 2020 
(i)In generalSubject to clause (ii), in the case of any taxable year beginning in 2020, the taxpayer may elect to apply this subsection by substituting the adjusted taxable income of the taxpayer for the last taxable year beginning in 2019 for the adjusted taxable income for such taxable year. In the case of a partnership, any such election shall be made by the partnership. (ii)Special rule for short taxable yearsIf an election is made under clause (i) for a taxable year which is a short taxable year, the adjusted taxable income for the taxpayer’s last taxable year beginning in 2019 which is substituted under clause (i) shall be equal to the amount which bears the same ratio to such adjusted taxable income determined without regard to this clause as the number of months in the short taxable year bears to 12 . 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018.  2307.Technical amendments regarding qualified improvement property (a)In generalSection 168 of the Internal Revenue Code of 1986 is amended— 
(1)in subsection (e)— (A)in paragraph (3)(E), by striking and at the end of clause (v), by striking the period at the end of clause (vi) and inserting , and, and by adding at the end the following new clause: 
 
(vii)any qualified improvement property., and (B)in paragraph (6)(A), by inserting made by the taxpayer after any improvement, and 
(2)in the table contained in subsection (g)(3)(B)— (A)by striking the item relating to subparagraph (D)(v), and 
(B)by inserting after the item relating to subparagraph (E)(vi) the following new item:     (E)(vii)20. (b)Effective dateThe amendments made by this section shall take effect as if included in section 13204 of Public Law 115–97.  
2308.Temporary exception from excise tax for alcohol used to produce hand sanitizer 
(a)In generalSection 5214(a) of the Internal Revenue Code of 1986 is amended— (1)in paragraph (13), by striking the period at the end and inserting ; or, and 
(2)by adding at the end the following new paragraph:  (14)with respect to distilled spirits removed after December 31, 2019, and before January 1, 2021, free of tax for use in or contained in hand sanitizer produced and distributed in a manner consistent with any guidance issued by the Food and Drug Administration that is related to the outbreak of virus SARS–CoV–2 or coronavirus disease 2019 (COVID–19).. 
(b)Effective dateThe amendments made by this section shall apply to distilled spirits removed after December 31, 2019. (c)Application of other lawsAny distilled spirits or product described in paragraph (14) of section 5214(a) of the Internal Revenue Code of 1986 (as added by this section) shall not be subject to any requirements related to labeling or bulk sales under— 
(1)section 105 or 106 of the Federal Alcohol Administration Act (27 U.S.C. 205, 206); or (2)section 204 of the Alcoholic Beverage Labeling Act of 1988 (27 U.S.C. 215).  
IIISupporting America’s Health Care System in the Fight Against the Coronavirus 
AHealth provisions 
3001.Short titleThis subtitle may be cited as the Coronavirus Aid, Relief, and Economic Security Act. IAddressing supply shortages AMedical product supplies 3101.National Academies report on America’s medical product supply chain security (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services shall enter into an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) to examine, and, in a manner that does not compromise national security, report on, the security of the United States medical product supply chain. 
(b)PurposesThe report developed under this section shall— (1)assess and evaluate the dependence of the United States, including the private commercial sector, States, and the Federal Government, on critical drugs and devices that are sourced or manufactured outside of the United States, which may include an analysis of— 
(A)the supply chain of critical drugs and devices of greatest priority to providing health care; (B)any potential public health security or national security risks associated with reliance on critical drugs and devices sourced or manufactured outside of the United States, which may include responses to previous or existing shortages or public health emergencies, such as infectious disease outbreaks, bioterror attacks, and other public health threats; 
(C)any existing supply chain information gaps, as applicable; and (D)potential economic impact of increased domestic manufacturing; and  
(2)provide recommendations, which may include a plan to improve the resiliency of the supply chain for critical drugs and devices as described in paragraph (1), and to address any supply vulnerabilities or potential disruptions of such products that would significantly affect or pose a threat to public health security or national security, as appropriate, which may include strategies to— (A)promote supply chain redundancy and contingency planning;  
(B)encourage domestic manufacturing, including consideration of economic impacts, if any;  (C)improve supply chain information gaps; 
(D)improve planning considerations for medical product supply chain capacity during public health emergencies; and (E)promote the accessibility of such drugs and devices. 
(c)InputIn conducting the study and developing the report under subsection (b), the National Academies shall—  (1)consider input from the Department of Health and Human Services, the Department of Homeland Security, the Department of Defense, the Department of Commerce, the Department of State, the Department of Veterans Affairs, the Department of Justice, and any other Federal agencies as appropriate; and 
(2)consult with relevant stakeholders, which may include conducting public meetings and other forms of engagement, as appropriate, with health care providers, medical professional societies, State-based societies, public health experts, State and local public health departments, State medical boards, patient groups, medical product manufacturers, health care distributors, wholesalers and group purchasing organizations, pharmacists, and other entities with experience in health care and public health, as appropriate.  (d)DefinitionsIn this section, the terms device and drug have the meanings given such terms in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).  
3102.Requiring the strategic national stockpile to include certain types of medical suppliesSection 319F–2(a)(1) of the Public Health Service Act (42 U.S.C. 247d–6b(a)(1)) is amended by inserting (including personal protective equipment, ancillary medical supplies, and other applicable supplies required for the administration of drugs, vaccines and other biological products, medical devices, and diagnostic tests in the stockpile) after other supplies.  3103.Treatment of respiratory protective devices as covered countermeasuresSection 319F–3(i)(1)(D) of the Public Health Service Act (42 U.S.C. 247d–6d(i)(1)(D)) is amended to read as follows: 
 
(D)a respiratory protective device that is approved by the National Institute for Occupational Safety and Health under part 84 of title 42, Code of Federal Regulations (or any successor regulations), and that the Secretary determines to be a priority for use during a public health emergency declared under section 319.. BMitigating emergency drug shortages  3111.Prioritize reviews of drug applications; incentivesSection 506C(g) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356c(g)) is amended— 
(1)in paragraph (1), by striking the Secretary may and inserting the Secretary shall, as appropriate; (2)in paragraph (1), by inserting prioritize and before expedite the review; and 
(3)in paragraph (2), by inserting prioritize and before expedite an inspection. 3112.Additional manufacturer reporting requirements in response to drug shortages (a)Expansion To include active pharmaceutical ingredientsSubsection (a) of section 506C of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356c) is amended— 
(1)in paragraph (1)(C), by inserting or any such drug that is critical to the public health during a public health emergency declared by the Secretary under section 319 of the Public Health Service Act after during surgery; and (2)in the flush text at the end— 
(A)by inserting , or a permanent discontinuance in the manufacture of an active pharmaceutical ingredient or an interruption in the manufacture of the active pharmaceutical ingredient of such drug that is likely to lead to a meaningful disruption in the supply of the active pharmaceutical ingredient of such drug, before and the reasons; and (B)by adding at the end the following: Notification under this subsection shall include disclosure of reasons for the discontinuation or interruption, and if applicable, an active pharmaceutical ingredient is a reason for, or risk factor in, such discontinuation or interruption, the source of the active pharmaceutical ingredient and any alternative sources for the active pharmaceutical ingredient known by the manufacturer; whether any associated device used for preparation or administration included in the drug is a reason for, or a risk factor in, such discontinuation or interruption; the expected duration of the interruption; and such other information as the Secretary may require.. 
(b)Risk managementSection 506C of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356c) is amended by adding at the end the following:  (j)Risk management plansEach manufacturer of a drug described in subsection (a) or of any active pharmaceutical ingredient or any associated medical device used for preparation or administration included in the drug, shall develop, maintain, and implement, as appropriate, a redundancy risk management plan that identifies and evaluates risks to the supply of the drug, as applicable, for each establishment in which such drug or active pharmaceutical ingredient of such drug is manufactured. A risk management plan under this section shall be subject to inspection and copying by the Secretary pursuant to an inspection or a request under section 704(a)(4).. 
(c)Annual notificationSection 506E of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356e) is amended by adding at the end the following:  (d)Interagency notificationNot later than 180 days after the date of enactment of this subsection, and every 90 days thereafter, the Secretary shall transmit a report regarding the drugs of the current drug shortage list under this section to the Administrator of the Centers for Medicare & Medicaid Services.. 
(d)Reporting after inspectionsSection 704(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 374(b)) is amended— (1)by redesignating paragraphs (1) and (2) and subparagraphs (A) and (B); 
(2)by striking (b) Upon completion and inserting (b)(1) Upon completion; and (3)by adding at the end the following: 
 
(2)In carrying out this subsection with respect to any establishment manufacturing a drug approved under subsection (c) or (j) of section 505 for which a notification has been submitted in accordance with section 506C is, or has been in the last 5 years, listed on the drug shortage list under section 506E, or that is described in section 505(j)(11)(A), a copy of the report shall be sent promptly to the appropriate offices of the Food and Drug Administration with expertise regarding drug shortages..  (e)Reporting requirementSection 510(j) of the Federal Food, Drug, Cosmetic Act (21 U.S.C. 360(j)) is amended— 
(1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (2)by inserting after paragraph (2) the following: 
 
(3) 
(A)Each person who registers with the Secretary under this section with regard to a drug shall report annually to the Secretary on the amount of each drug listed under paragraph (1) that was manufactured, prepared, propagated, compounded, or processed by such person for commercial distribution. Such information may be required to be submitted in an electronic format as determined by the Secretary. The Secretary may require that information required to be reported under this paragraph be submitted at the time a public health emergency is declared by the Secretary under section 319 of the Public Health Service Act. (B)By order of the Secretary, certain biological products or categories of biological products regulated under section 351 of the Public Health Service Act may be exempt from some or all of the reporting requirements under subparagraph (A), if the Secretary determines that applying such reporting requirements to such biological products or categories of biological products is not necessary to protect the public health.. 
(f)ConfidentialityNothing in the amendments made by this section shall be construed as authorizing the Secretary to disclose any information that is a trade secret or confidential information subject to section 552(b)(4) of title 5, United States Code, or section 1905 of title 18, United States Code. (g)Effective dateThe amendments made by this section and section 3111 shall take effect on the date that is 180 days after the date of enactment of this Act. 
CPreventing medical device shortages 
3121.Discontinuance or interruption in the production of medical devicesChapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after section 506I the following:  506J.Discontinuance or interruption in the production of medical devices (a)In generalA manufacturer of a device that— 
(1)is critical to public health during a public health emergency, including devices that are life-supporting, life-sustaining, or intended for use in emergency medical care or during surgery; or (2)for which the Secretary determines that information on potential meaningful supply disruptions of such device is needed during, or in advance of, a public health emergency;shall, during, or in advance of, a public health emergency declared by the Secretary under section 319 of the Public Health Service Act, notify the Secretary, in accordance with subsection (b), of a permanent discontinuance in the manufacture of the device (except for discontinuances as a result of an approved modification of the device) or an interruption of the manufacture of the device that is likely to lead to a meaningful disruption in the supply of that device in the United States, and the reasons for such discontinuance or interruption. 
(b)TimingA notice required under subsection (a) shall be submitted to the Secretary— (1)at least 6 months prior to the date of the discontinuance or interruption; or 
(2)if compliance with paragraph (1) is not possible, as soon as practicable. (c)Distribution (1)Public availabilityTo the maximum extent practicable, subject to paragraph (2), the Secretary shall distribute, through such means as the Secretary determines appropriate, information on the discontinuance or interruption of the manufacture of devices reported under subsection (a) to appropriate organizations, including physician, health provider, patient organizations, and supply chain partners, as appropriate and applicable, as described in subsection (g). 
(2)Public health exceptionThe Secretary may choose not to make information collected under this section publicly available pursuant to this section if the Secretary determines that disclosure of such information would adversely affect the public health, such as by increasing the possibility of unnecessary over purchase of product, component parts, or other disruption of the availability of medical products to patients.  (d)ConfidentialityNothing in this section shall be construed as authorizing the Secretary to disclose any information that is a trade secret or confidential information subject to section 552(b)(4) of title 5, United States Code, or section 1905 of title 18, United States Code. 
(e)Failure To meet requirementsIf a person fails to submit information required under subsection (a) in accordance with subsection (b)— (1)the Secretary shall issue a letter to such person informing such person of such failure; 
(2)not later than 30 calendar days after the issuance of a letter under paragraph (1), the person who receives such letter shall submit to the Secretary a written response to such letter setting forth the basis for noncompliance and providing information required under subsection (a); and (3)not later than 45 calendar days after the issuance of a letter under paragraph (1), the Secretary shall make such letter and any response to such letter under paragraph (2) available to the public on the internet website of the Food and Drug Administration, with appropriate redactions made to protect information described in subsection (d), except that, if the Secretary determines that the letter under paragraph (1) was issued in error or, after review of such response, the person had a reasonable basis for not notifying as required under subsection (a), the requirements of this paragraph shall not apply. 
(f)Expedited Inspections and ReviewsIf, based on notifications described in subsection (a) or any other relevant information, the Secretary concludes that there is, or is likely to be, a shortage of an device, the Secretary shall, as appropriate— (1)prioritize and expedite the review of a submission under section 513(f)(2), 515, review of a notification under section 510(k), or 520(m) for a device that could help mitigate or prevent such shortage; or 
(2)prioritize and expedite an inspection or reinspection of an establishment that could help mitigate or prevent such shortage. (g)Device shortage list (1)EstablishmentThe Secretary shall establish and maintain an up-to-date list of devices that are determined by the Secretary to be in shortage in the United States. 
(2)ContentsFor each device included on the list under paragraph (1), the Secretary shall include the following information: (A)The category or name of the device in shortage. 
(B)The name of each manufacturer of such device. (C)The reason for the shortage, as determined by the Secretary, selecting from the following categories: 
(i)Requirements related to complying with good manufacturing practices. (ii)Regulatory delay. 
(iii)Shortage or discontinuance of a component or part. (iv)Discontinuance of the manufacture of the device. 
(v)Delay in shipping of the device. (vi)Delay in sterilization of the device. 
(vii)Demand increase for the device. (viii)Facility closure. 
(D)The estimated duration of the shortage as determined by the Secretary. (3)Public availability (A)In generalSubject to subparagraphs (B) and (C), the Secretary shall make the information in the list under paragraph (1) publicly available. 
(B)Trade secrets and confidential informationNothing in this subsection shall be construed to alter or amend section 1905 of title 18, United States Code, or section 552(b)(4) of title 5 of such Code. (C)Public health exceptionThe Secretary may elect not to make information collected under this subsection publicly available if the Secretary determines that disclosure of such information would adversely affect the public health (such as by increasing the possibility of hoarding or other disruption of the availability of the device to patients).  
(h)Rule of constructionNothing in this section shall be construed to affect the authority of the Secretary on the date of enactment of this section to expedite the review of devices under section 515 of the Federal Food, Drug, and Cosmetic Act, section 515B of such Act relating to the priority review program for devices, and section 564 of such Act relating to the emergency use authorization authorities.  (i)DefinitionsIn this section: 
(1)Meaningful disruptionThe term meaningful disruption— (A)means a change in production that is reasonably likely to lead to a reduction in the supply of a device by a manufacturer that is more than negligible and affects the ability of the manufacturer to fill orders or meet expected demand for its product; 
(B)does not include interruptions in manufacturing due to matters such as routine maintenance or insignificant changes in manufacturing so long as the manufacturer expects to resume operations in a short period of time, not to exceed 6 months;  (C)does not include interruptions in manufacturing of components or raw materials so long as such interruptions do not result in a shortage of the device and the manufacturer expects to resume operations in a reasonable period of time; and 
(D)does not include interruptions in manufacturing that do not lead to a reduction in procedures or diagnostic tests associated with a medical device designed to perform more than one procedure or diagnostic test. (2)ShortageThe term shortage, with respect to a device, means a period of time when the demand or projected demand for the device within the United States exceeds the supply of the device.. 
IIAccess to health care for COVID–19 patients 
ACoverage of testing and preventive services 
3201.Coverage of diagnostic testing for COVID–19Paragraph (1) of section 6001(a) of division F of the Families First Coronavirus Response Act (Public Law 116–127) is amended to read as follows:  (1)An in vitro diagnostic test defined in section 809.3 of title 21, Code of Federal Regulations (or successor regulations) for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19, and the administration of such a test, that— 
(A)is approved, cleared, or authorized under section 510(k), 513, 515, or 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(k), 360c, 360e, 360bbb–3);  (B)the developer has requested, or intends to request, emergency use authorization under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3), unless and until the emergency use authorization request under such section 564 has been denied or the developer of such test does not submit a request under such section within a reasonable timeframe;  
(C)is developed in and authorized by a State that has notified the Secretary of Health and Human Services of its intention to review tests intended to diagnose COVID–19; or  (D)other test that the Secretary determines appropriate in guidance.. 
3202.Pricing of diagnostic testing 
(a)Reimbursement ratesA group health plan or a health insurance issuer providing coverage of items and services described in section 6001(a) of division F of the Families First Coronavirus Response Act (Public Law 116–127) with respect to an enrollee shall reimburse the provider of the diagnostic testing as follows: (1)If the health plan or issuer has a negotiated rate with such provider in effect before the public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), such negotiated rate shall apply throughout the period of such declaration. 
(2)If the health plan or issuer does not have a negotiated rate with such provider, such plan or issuer shall reimburse the provider in an amount that equals the cash price for such service as listed by the provider on a public internet website, or such plan or issuer may negotiate a rate with such provider for less than such cash price. (b)Requirement to Publicize Cash Price for Diagnostic Testing for COVID–19 (1)In generalDuring the emergency period declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), each provider of a diagnostic test for COVID–19 shall make public the cash price for such test on a public internet website of such provider. 
(2)Civil monetary penaltiesThe Secretary of Health and Human Services may impose a civil monetary penalty on any provider of a diagnostic test for COVID–19 that is not in compliance with paragraph (1) and has not completed a corrective action plan to comply with the requirements of such paragraph, in an amount not to exceed $300 per day that the violation is ongoing.  3203.Rapid coverage of preventive services and vaccines for coronavirus (a)In generalNotwithstanding 2713(b) of the Public Health Service Act (42 U.S.C. 300gg–13), the Secretary of Health and Human Services, the Secretary of Labor, and the Secretary of the Treasury shall require group health plans and health insurance issuers offering group or individual health insurance to cover (without cost-sharing) any qualifying coronavirus preventive service, pursuant to section 2713(a) of the Public Health Service Act (42 U.S.C. 300gg–13(a)) (including the regulations under sections 2590.715–2713 of title 29, Code of Federal Regulations, section 54.9815–2713 of title 26, Code of Federal Regulations, and section 147.130 of title 45, Code of Federal Regulations (or any successor regulations)). The requirement described in this subsection shall take effect with respect to a qualifying coronavirus preventive service on the specified date described in subsection (b)(2).  
(b)DefinitionsFor purposes of this section: (1)Qualifying coronavirus preventive serviceThe term qualifying coronavirus preventive service means an item, service, or immunization that is intended to prevent or mitigate coronavirus disease 2019 and that is— 
(A)an evidence-based item or service that has in effect a rating of A or B in the current recommendations of the United States Preventive Services Task Force; or (B)an immunization that has in effect a recommendation from the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention with respect to the individual involved. 
(2)Specified dateThe term specified date means the date that is 15 business days after the date on which a recommendation is made relating to the qualifying coronavirus preventive service as described in such paragraph. (3)Additional termsIn this section, the terms group health plan, health insurance issuer, group health insurance coverage, and individual health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), section 733 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b), and section 9832 of the Internal Revenue Code, as applicable.  
BSupport for health care providers 
3211.Supplemental awards for health centers 
(a)Supplemental awardsSection 330(r) of the Public Health Service Act (42 U.S.C. 254b(r)) is amended by adding at the end the following:  (6)Additional amounts for supplemental awardsIn addition to any amounts made available pursuant to this subsection, section 402A of this Act, or section 10503 of the Patient Protection and Affordable Care Act, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, $1,320,000,000 for fiscal year 2020 for supplemental awards under subsection (d) for the detection of SARS–CoV–2 or the prevention, diagnosis, and treatment of COVID–19.. 
(b)Application of provisionsAmounts appropriated pursuant to the amendment made by subsection (a) for fiscal year 2020 shall be subject to the requirements contained in Public Law 116–94 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254 through 256).  3212.Telehealth network and telehealth resource centers grant programsSection 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended— 
(1)in subsection (d)— (A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A), by striking projects to demonstrate how telehealth technologies can be used through telehealth networks and inserting evidence-based projects that utilize telehealth technologies through telehealth networks; (ii)in subparagraph (A)— 
(I)by striking the quality of and inserting access to, and the quality of,; and (II)by inserting and after the semicolon; 
(iii)by striking subparagraph (B); (iv)by redesignating subparagraph (C) as subparagraph (B); and 
(v)in subparagraph (B), as so redesignated, by striking and patients and their families, for decisionmaking and inserting , patients, and their families; and (B)in paragraph (2)— 
(i)by striking demonstrate how telehealth technologies can be used and inserting support initiatives that utilize telehealth technologies; and (ii)by striking , to establish telehealth resource centers; 
(2)in subsection (e), by striking 4 years and inserting 5 years; (3)in subsection (f)— 
(A)by striking paragraph (2); (B)in paragraph (1)(B)— 
(i)by redesignating clauses (i) through (iii) as paragraphs (1) through (3), respectively, and adjusting the margins accordingly; (ii)in paragraph (3), as so redesignated by clause (i), by redesignating subclauses (I) through (XII) as subparagraphs (A) through (L), respectively, and adjusting the margins accordingly; and 
(iii)by striking (1) Telehealth network grants— and all that follows through (B) Telehealth networks—; and (C)in paragraph (3)(I), as so redesignated, by inserting and substance use disorder after mental health each place such term appears; 
(4)in subsection (g)(2), by striking or improve and inserting and improve; (5)by striking subsection (h); 
(6)by redesignating subsections (i) through (p) as subsection (h) through (o), respectively; (7)in subsection (h), as so redesignated— 
(A)in paragraph (1)— (i)in subparagraph (B), by striking mental health, public health, long-term care, home care, preventive and inserting mental health care, public health services, long-term care, home care, preventive care; 
(ii)in subparagraph (E), by inserting and regional after local; and (iii)by striking subparagraph (F); and 
(B)in paragraph (2)(A), by striking medically underserved areas or and inserting rural areas, medically underserved areas, or; (8)in paragraph (2) of subsection (i), as so redesignated, by striking ensure that— and all that follows through the end of subparagraph (B) and inserting ensure that not less than 50 percent of the funds awarded shall be awarded for projects in rural areas.; 
(9)in subsection (j), as so redesignated— (A)in paragraph (1)(B), by striking computer hardware and software, audio and video equipment, computer network equipment, interactive equipment, data terminal equipment, and other; and 
(B)in paragraph (2)(F), by striking health care providers and; (10)in subsection (k), as so redesignated— 
(A)in paragraph (2), by striking 40 percent and inserting 20 percent; and (B)in paragraph (3), by striking (such as laying cable or telephone lines, or purchasing or installing microwave towers, satellite dishes, amplifiers, or digital switching equipment);  
(11)by striking subsections (q) and (r) and inserting the following:  (p)ReportNot later than 4 years after the date of enactment of the Coronavirus Aid, Relief, and Economic Security Act, and every 5 years thereafter, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the activities and outcomes of the grant programs under subsection (b).; 
(12)by redesignating subsection (s) as subsection (q); and (13)in subsection (q), as so redesignated, by striking this section— and all that follows through the end of paragraph (2) and inserting this section $29,000,000 for each of fiscal years 2021 through 2025..  
3213.Rural health care services outreach, rural health network development, and small health care provider quality improvement grant programsSection 330A of the Public Health Service Act (42 U.S.C. 254c) is amended— (1)in subsection (d)(2)— 
(A)in subparagraph (A), by striking essential and inserting basic; and (B)in subparagraph (B)— 
(i)in the matter preceding clause (i), by inserting to after grants; and (ii)in clauses (i), (ii), and (iii), by striking to each place such term appears; 
(2)in subsection (e)— (A)in paragraph (1)— 
(i)by inserting improving and after outreach by;  (ii)by inserting , through community engagement and evidence-based or innovative, evidence-informed models before the period of the first sentence; and 
(iii)by striking 3 years and inserting 5 years;  (B)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by inserting shall after entity; (ii)in subparagraph (A), by striking shall be a rural public or rural nonprofit private entity and inserting be an entity with demonstrated experience serving, or the capacity to serve, rural underserved populations;  
(iii)in subparagraphs (B) and (C), by striking shall each place such term appears; and (iv)in subparagraph (B)— 
(I)in the matter preceding clause (i), by inserting that after members; and (II)in clauses (i) and (ii), by striking that each place such term appears; and 
(C)in paragraph (3)(C), by striking the local community or region and inserting the rural underserved populations in the local community or region; (3)in subsection (f)— 
(A)in paragraph (1)— (i)in subparagraph (A)— 
(I)in the matter preceding clause (i), by striking promote, through planning and implementation, the development of integrated health care networks that have combined the functions of the entities participating in the networks and inserting plan, develop, and implement integrated health care networks that collaborate; and (II)in clause (ii), by striking essential health care services and inserting basic health care services and associated health outcomes; and 
(ii)by amending subparagraph (B) to read as follows:  (B)Grant periodsThe Director may award grants under this subsection for periods of not more than 5 years.;  
(B)in paragraph (2)— (i)in the matter preceding subparagraph (A), by inserting shall after entity; 
(ii)in subparagraph (A), by striking shall be a rural public or rural nonprofit private entity and inserting be an entity with demonstrated experience serving, or the capacity to serve, rural underserved populations; (iii)in subparagraph (B)— 
(I)in the matter preceding clause (i)— (aa)by striking shall; and 
(bb)by inserting that after participants; and (II)in clauses (i) and (ii), by striking that each place such term appears; and 
(iv)in subparagraph (C), by striking shall; and (C)in paragraph (3)— 
(i)by amending clause (iii) of subparagraph (C) to read as follows:  (iii)how the rural underserved populations in the local community or region to be served will benefit from and be involved in the development and ongoing operations of the network;; and 
(ii)in subparagraph (D), by striking the local community or region and inserting the rural underserved populations in the local community or region; (4)in subsection (g)— 
(A)in paragraph (1)— (i)by inserting , including activities related to increasing care coordination, enhancing chronic disease management, and improving patient health outcomes before the period of the first sentence; and 
(ii)by striking 3 years and inserting 5 years; (B)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by inserting shall after entity; (ii)in subparagraphs (A) and (B), by striking shall each place such term appears; and 
(iii)in subparagraph (A)(ii), by inserting or regional after local; and (C)in paragraph (3)(D), by striking the local community or region and inserting the rural underserved populations in the local community or region; 
(5)in subsection (h)(3), in the matter preceding subparagraph (A), by inserting , as appropriate, after the Secretary;  (6)by amending subsection (i) to read as follows: 
 
(i)ReportNot later than 4 years after the date of enactment of the Coronavirus Aid, Relief, and Economic Security Act, and every 5 years thereafter, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the activities and outcomes of the grant programs under subsections (e), (f), and (g), including the impact of projects funded under such programs on the health status of rural residents with chronic conditions.; and (7)in subsection (j), by striking $45,000,000 for each of fiscal years 2008 through 2012 and inserting $79,500,000 for each of fiscal years 2021 through 2025.  
3214.United States Public Health Service Modernization 
(a)Commissioned corps and ready reserve corpsSection 203 of the Public Health Service Act (42 U.S.C. 204) is amended— (1)in subsection (a)(1), by striking a Ready Reserve Corps for service in time of national emergency and inserting , for service in time of a public health or national emergency, a Ready Reserve Corps; and 
(2)in subsection (c)— (A)in the heading, by striking research and inserting Reserve Corps; 
(B)in paragraph (1), by inserting during public health or national emergencies before the period; (C)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by inserting , consistent with paragraph (1) after shall; (ii)in subparagraph (C), by inserting during such emergencies after members; and 
(iii)in subparagraph (D), by inserting , consistent with subparagraph (C) before the period; and (D)by adding at the end the following: 
 
(3)Statutory references to reserveA reference in any Federal statute, except in the case of subsection (b), to the Reserve Corps of the Public Health Service or to the reserve of the Public Health Service shall be deemed to be a reference to the Ready Reserve Corps.. (b)Deployment readinessSection 203A(a)(1)(B) of the Public Health Service Act (42 U.S.C. 204a(a)(1)(B)) is amended by striking Active Reserves and inserting Ready Reserve Corps. 
(c)Retirement of commissioned officersSection 211 of the Public Health Service Act (42 U.S.C. 212) is amended— (1)by striking the Service each place it appears and inserting the Regular Corps; 
(2)in subsection (a)(4), by striking (in the case of an officer in the Reserve Corps); (3)in subsection (c)— 
(A)in paragraph (1)— (i)by striking or an officer of the Reserve Corps; and 
(ii)by inserting or under section 221(a)(19) after subsection (a); and (B)in paragraph (2), by striking Regular or Reserve Corps and inserting Regular Corps or Ready Reserve Corps; and 
(4)in subsection (f), by striking the Regular or Reserve Corps of. (d)Rights, privileges, etc. of officers and surviving beneficiariesSection 221 of the Public Health Service Act (42 U.S.C. 213a) is amended— 
(1)in subsection (a), by adding at the end the following:  (19)Chapter 1223, Retired Pay for Non-Regular Service. 
(20)Section 12601, Compensation: Reserve on active duty accepting from any person. (21)Section 12684, Reserves: separation for absence without authority or sentence to imprisonment.; and 
(2)in subsection (b)— (A)by striking Secretary of Health, Education, and Welfare or his designee and inserting Secretary of Health and Human Services or the designee of such secretary; 
(B)by striking (b) The authority vested and inserting the following:  (b) (1)The authority vested; 
(C)by striking For purposes of and inserting the following:  (2)For purposes of; and 
(D)by adding at the end the following:  (3)For purposes of paragraph (19) of subsection (a), the terms Military department, Secretary concerned, and Armed forces in such title 10 shall be deemed to include, respectively, the Department of Health and Human Services, the Secretary of Health and Human Services, and the Commissioned Corps.. 
(e)Technical amendmentsTitle II of the Public Health Service Act (42 U.S.C. 202 et seq.) is amended— (1)in sections 204 and 207(c), by striking Regular or Reserve Corps each place it appears and inserting Regular Corps or Ready Reserve Corps; 
(2)in section 208(a), by striking Regular and Reserve Corps each place it appears and inserting Regular Corps and Ready Reserve Corps; and (3)in section 205(c), 206(c), 210, and 219, and in subsections (a), (b), and (d) of section 207, by striking Reserve Corps each place it appears and inserting Ready Reserve Corps.  
3215.Limitation on liability for volunteer health care professionals during COVID–19 emergency response 
(a)Limitation on liabilityExcept as provided in subsection (b), a health care professional shall not be liable under Federal or State law for any harm caused by an act or omission of the professional in the provision of health care services during the public health emergency with respect to COVID–19 declared by the Secretary of Health and Human Services (referred to in this section as the Secretary) under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, if—  (1)the professional is providing health care services in response to such public health emergency, as a volunteer; and 
(2)the act or omission occurs— (A)in the course of providing health care services;  
(B)in the health care professional’s capacity as a volunteer; (C)in the course of providing health care services that— 
(i)are within the scope of the license, registration, or certification of the volunteer, as defined by the State of licensure, registration, or certification; and (ii)do not exceed the scope of license, registration, or certification of a substantially similar health professional in the State in which such act or omission occurs; and 
(D)in a good faith belief that the individual being treated is in need of health care services.  (b)ExceptionsSubsection (a) does not apply if— 
(1)the harm was caused by an act or omission constituting willful or criminal misconduct, gross negligence, reckless misconduct, or a conscious flagrant indifference to the rights or safety of the individual harmed by the health care professional; or (2)the health care professional rendered the health care services under the influence (as determined pursuant to applicable State law) of alcohol or an intoxicating drug.  
(c)Preemption 
(1)In generalThis section preempts the laws of a State or any political subdivision of a State to the extent that such laws are inconsistent with this section, unless such laws provide greater protection from liability. (2)Volunteer Protection ActProtections afforded by this section are in addition to those provided by the Volunteer Protection Act of 1997 (Public Law 105–19).  
(d)DefinitionsIn this section— (1)the term harm includes physical, nonphysical, economic, and noneconomic losses; 
(2)the term health care professional means an individual who is licensed, registered, or certified under Federal or State law to provide health care services; (3)the term health care services means any services provided by a health care professional, or by any individual working under the supervision of a health care professional that relate to— 
(A)the diagnosis, prevention, or treatment of COVID–19; or (B)the assessment or care of the health of a human being related to an actual or suspected case of COVID–19; and 
(4)the term volunteer means a health care professional who, with respect to the health care services rendered, does not receive compensation or any other thing of value in lieu of compensation, which compensation— (A)includes a payment under any insurance policy or health plan, or under any Federal or State health benefits program; and 
(B)excludes— (i)receipt of items to be used exclusively for rendering health care services in the health care professional’s capacity as a volunteer described in subsection (a)(1); and  
(ii)any reimbursement for travel to the site where the volunteer services are rendered and any payments in cash or kind to cover room and board, if services are being rendered more than 75 miles from the volunteer’s principal place of residence.  (e)Effective dateThis section shall take effect upon the date of enactment of this Act, and applies to a claim for harm only if the act or omission that caused such harm occurred on or after the date of enactment. 
(f)SunsetThis section shall be in effect only for the length of the public health emergency declared by the Secretary of Health and Human Services (referred to in this section as the Secretary) under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020 with respect to COVID–19.  3216.Flexibility for members of National Health Service Corps during emergency periodDuring the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, the Secretary may, notwithstanding section 333 of the Public Health Service Act (42 U.S.C. 254f), assign members of the National Health Service Corps, with the voluntary agreement of such corps members, to provide such health services at such places, and for such number of hours, as the Secretary determines necessary to respond to such emergency, provided that such places are within a reasonable distance of the site to which such members were originally assigned, and the total number of hours required are the same as were required of such members prior to the date of enactment of this Act.  
CMiscellaneous provisions 
3221.Confidentiality and disclosure of records relating to substance use disorder 
(a)Conforming changes relating to substance use disorderSubsections (a) and (h) of section 543 of the Public Health Service Act (42 U.S.C. 290dd–2) are each amended by striking substance abuse and inserting substance use disorder. (b)Disclosures to covered entities consistent with HIPAAParagraph (1) of section 543(b) of the Public Health Service Act (42 U.S.C. 290dd–2(b)) is amended to read as follows: 
 
(1)ConsentThe following shall apply with respect to the contents of any record referred to in subsection (a): (A)Such contents may be used or disclosed in accordance with the prior written consent of the patient with respect to whom such record is maintained. 
(B)Once prior written consent of the patient has been obtained, such contents may be used or disclosed by a covered entity, business associate, or a program subject to this section for purposes of treatment, payment, and health care operations as permitted by the HIPAA regulations. Any information so disclosed may then be redisclosed in accordance with the HIPAA regulations. Section 13405(c) of the Health Information Technology and Clinical Health Act (42 U.S.C. 17935(c)) shall apply to all disclosures pursuant to subsection (b)(1) of this section. (C)It shall be permissible for a patient’s prior written consent to be given once for all such future uses or disclosures for purposes of treatment, payment, and health care operations, until such time as the patient revokes such consent in writing. 
(D)Section 13405(a) of the Health Information Technology and Clinical Health Act (42 U.S.C. 17935(a)) shall apply to all disclosures pursuant to subsection (b)(1) of this section.. (c)Disclosures of de-Identified health information to public health authoritiesParagraph (2) of section 543(b) of the Public Health Service Act (42 U.S.C. 290dd–2(b)), is amended by adding at the end the following: 
 
(D)To a public health authority, so long as such content meets the standards established in section 164.514(b) of title 45, Code of Federal Regulations (or successor regulations) for creating de-identified information.. (d)DefinitionsSection 543 of the Public Health Service Act (42 U.S.C. 290dd–2) is amended by adding at the end the following: 
 
(k)DefinitionsFor purposes of this section: (1)BreachThe term breach has the meaning given such term for purposes of the HIPAA regulations. 
(2)Business associateThe term business associate has the meaning given such term for purposes of the HIPAA regulations. (3)Covered entityThe term covered entity has the meaning given such term for purposes of the HIPAA regulations. 
(4)Health care operationsThe term health care operations has the meaning given such term for purposes of the HIPAA regulations. (5)HIPAA regulationsThe term HIPAA regulations has the meaning given such term for purposes of parts 160 and 164 of title 45, Code of Federal Regulations. 
(6)PaymentThe term payment has the meaning given such term for purposes of the HIPAA regulations. (7)Public health authorityThe term public health authority has the meaning given such term for purposes of the HIPAA regulations. 
(8)TreatmentThe term treatment has the meaning given such term for purposes of the HIPAA regulations. (9)Unsecured protected health informationThe term unprotected health information has the meaning given such term for purposes of the HIPAA regulations.. 
(e)Use of records in criminal, civil, or administrative investigations, actions, or proceedingsSubsection (c) of section 543 of the Public Health Service Act (42 U.S.C. 290dd–2(c)) is amended to read as follows:  (c)Use of records in criminal, civil, or administrative contextsExcept as otherwise authorized by a court order under subsection (b)(2)(C) or by the consent of the patient, a record referred to in subsection (a), or testimony relaying the information contained therein, may not be disclosed or used in any civil, criminal, administrative, or legislative proceedings conducted by any Federal, State, or local authority, against a patient, including with respect to the following activities: 
(1)Such record or testimony shall not be entered into evidence in any criminal prosecution or civil action before a Federal or State court. (2)Such record or testimony shall not form part of the record for decision or otherwise be taken into account in any proceeding before a Federal, State, or local agency. 
(3)Such record or testimony shall not be used by any Federal, State, or local agency for a law enforcement purpose or to conduct any law enforcement investigation. (4)Such record or testimony shall not be used in any application for a warrant.. 
(f)PenaltiesSubsection (f) of section 543 of the Public Health Service Act (42 U.S.C. 290dd–2) is amended to read as follows:  (f)PenaltiesThe provisions of sections 1176 and 1177 of the Social Security Act shall apply to a violation of this section to the extent and in the same manner as such provisions apply to a violation of part C of title XI of such Act. In applying the previous sentence— 
(1)the reference to this subsection in subsection (a)(2) of such section 1176 shall be treated as a reference to this subsection (including as applied pursuant to section 543(f) of the Public Health Service Act); and (2)in subsection (b) of such section 1176— 
(A)each reference to a penalty imposed under subsection (a) shall be treated as a reference to a penalty imposed under subsection (a) (including as applied pursuant to section 543(f) of the Public Health Service Act); and (B)each reference to no damages obtained under subsection (d) shall be treated as a reference to no damages obtained under subsection (d) (including as applied pursuant to section 543(f) of the Public Health Service Act).. 
(g)AntidiscriminationSection 543 of the Public Health Service Act (42 U.S.C. 290dd–2) is amended by inserting after subsection (h) the following:  (i)Antidiscrimination (1)In generalNo entity shall discriminate against an individual on the basis of information received by such entity pursuant to an inadvertent or intentional disclosure of records, or information contained in records, described in subsection (a) in— 
(A)admission, access to, or treatment for health care; (B)hiring, firing, or terms of employment, or receipt of worker’s compensation; 
(C)the sale, rental, or continued rental of housing; (D)access to Federal, State, or local courts; or 
(E)access to, approval of, or maintenance of social services and benefits provided or funded by Federal, State, or local governments. (2)Recipients of Federal fundsNo recipient of Federal funds shall discriminate against an individual on the basis of information received by such recipient pursuant to an intentional or inadvertent disclosure of such records or information contained in records described in subsection (a) in affording access to the services provided with such funds.. 
(h)Notification in case of breachSection 543 of the Public Health Service Act (42 U.S.C. 290dd–2), as amended by subsection (g), is further amended by inserting after subsection (i) the following:  (j)Notification in case of breachThe provisions of section 13402 of the HITECH Act (42 U.S.C. 17932) shall apply to a program or activity described in subsection (a), in case of a breach of records described in subsection (a), to the same extent and in the same manner as such provisions apply to a covered entity in the case of a breach of unsecured protected health information.. 
(i)Regulations 
(1)In generalThe Secretary of Health and Human Services, in consultation with appropriate Federal agencies, shall make such revisions to regulations as may be necessary for implementing and enforcing the amendments made by this section, such that such amendments shall apply with respect to uses and disclosures of information occurring on or after the date that is 12 months after the date of enactment of this Act. (2)Easily understandable notice of privacy practicesNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, in consultation with appropriate legal, clinical, privacy, and civil rights experts, shall update section 164.520 of title 45, Code of Federal Regulations, so that covered entities and entities creating or maintaining the records described in subsection (a) provide notice, written in plain language, of privacy practices regarding patient records referred to in section 543(a) of the Public Health Service Act (42 U.S.C. 290dd–2(a)), including— 
(A)a statement of the patient’s rights, including self-pay patients, with respect to protected health information and a brief description of how the individual may exercise these rights (as required by subsection (b)(1)(iv) of such section 164.520); and (B)a description of each purpose for which the covered entity is permitted or required to use or disclose protected health information without the patient’s written authorization (as required by subsection (b)(2) of such section 164.520). 
(j)Rules of constructionNothing in this Act or the amendments made by this Act shall be construed to limit— (1)a patient’s right, as described in section 164.522 of title 45, Code of Federal Regulations, or any successor regulation, to request a restriction on the use or disclosure of a record referred to in section 543(a) of the Public Health Service Act (42 U.S.C. 290dd–2(a)) for purposes of treatment, payment, or health care operations; or 
(2)a covered entity’s choice, as described in section 164.506 of title 45, Code of Federal Regulations, or any successor regulation, to obtain the consent of the individual to use or disclose a record referred to in such section 543(a) to carry out treatment, payment, or health care operation. (k)Sense of CongressIt is the sense of the Congress that— 
(1)any person treating a patient through a program or activity with respect to which the confidentiality requirements of section 543 of the Public Health Service Act (42 U.S.C. 290dd–2) apply is encouraged to access the applicable State-based prescription drug monitoring program when clinically appropriate; (2)patients have the right to request a restriction on the use or disclosure of a record referred to in section 543(a) of the Public Health Service Act (42 U.S.C. 290dd–2(a)) for treatment, payment, or health care operations; 
(3)covered entities should make every reasonable effort to the extent feasible to comply with a patient’s request for a restriction regarding such use or disclosure;  (4)for purposes of applying section 164.501 of title 45, Code of Federal Regulations, the definition of health care operations shall have the meaning given such term in such section, except that clause (v) of paragraph (6) shall not apply; and 
(5)programs creating records referred to in section 543(a) of the Public Health Service Act (42 U.S.C. 290dd–2(a)) should receive positive incentives for discussing with their patients the benefits to consenting to share such records.  3222.Nutrition services (a)DefinitionsIn this section, the terms Assistant Secretary, Secretary, State agency, and area agency on aging have the meanings given the terms in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002). 
(b)Nutrition services transfer criteriaDuring any portion of the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), the Secretary shall allow a State agency or an area agency on aging, without prior approval, to transfer not more than 100 percent of the funds received by the State agency or area agency on aging, respectively, and attributable to funds appropriated under paragraph (1) or (2) of section 303(b) of the Older Americans Act of 1965 (42 U.S.C. 3023(b)), between subpart 1 and subpart 2 of part C (42 U.S.C. 3030d–2 et seq.) for such use as the State agency or area agency on aging, respectively, considers appropriate to meet the needs of the State or area served.  (c)Home-delivered nutrition services waiverFor purposes of State agencies' determining the delivery of nutrition services under section 337 of the Older Americans Act of 1965 (42 U.S.C. 3030g), during the period of the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), the same meaning shall be given to an individual who is unable to obtain nutrition because the individual is practicing social distancing due to the emergency as is given to an individual who is homebound by reason of illness. 
(d)Dietary guidelines waiverTo facilitate implementation of subparts 1 and 2 of part C of title III of the Older Americans Act of 1965 (42 U.S.C. 3030d–2 et seq.) during any portion of the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), the Assistant Secretary may waive the requirements for meals provided under those subparts to comply with the requirements of clauses (i) and (ii) of section 339(2)(A) of such Act (42 U.S.C. 3030g–21(2)(A)). 3223.Continuity of service and opportunities for participants in community service activities under title V of the Older Americans Act of 1965 To ensure continuity of service and opportunities for participants in community service activities under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.), the Secretary of Labor— 
(1) 
(A)may allow individuals participating in projects under such title as of March 1, 2020, to extend their participation for a period that exceeds the period described in section 518(a)(3)(B)(i) of such Act (42 U.S.C. 3056p(a)(3)(B)(i)) if the Secretary determines such extension is appropriate due to the effects of the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d); and  (B)may increase the average participation cap for eligible individuals applicable to grantees as described in section 502(b)(1)(C) of the Older Americans Act of 1965 (42 U.S.C. 3056(b)(1)(C)) to a cap the Secretary determines is appropriate due to the effects of the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d); and 
(2)may increase the amount available to pay the authorized administrative costs for a project, described in section 502(c)(3) of the Older Americans Act of 1965 (42 U.S.C. 3056(c)(3)) to an amount not to exceed 20 percent of the grant amount if the Secretary determines that such increase is necessary to adequately respond to the additional administrative needs to respond to the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d).  3224.Guidance on protected health informationNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services shall issue guidance on the sharing of patients' protected health information pursuant to section 160.103 of title 45, Code of Federal Regulations (or any successor regulations) during the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19, during the emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to COVID–19, and during the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to COVID–19. Such guidance shall include information on compliance with the regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note) and applicable policies, including such policies that may come into effect during such emergencies.  
3225.Reauthorization of healthy start programSection 330H of the Public Health Service Act (42 U.S.C. 254c–8) is amended— (1)in subsection (a)— 
(A)in paragraph (1), by striking , during fiscal year 2001 and subsequent years,; and (B)in paragraph (2), by inserting or increasing above the national average after areas with high; 
(2)in subsection (b)— (A)in paragraph (1), by striking consumers of project services, public health departments, hospitals, health centers under section 330 and inserting participants and former participants of project services, public health departments, hospitals, health centers under section 330, State substance abuse agencies; and 
(B)in paragraph (2)— (i)in subparagraph (A), by striking such as low birthweight and inserting including poor birth outcomes (such as low birthweight and preterm birth) and social determinants of health; 
(ii)by redesignating subparagraph (B) as subparagraph (C); (iii)by inserting after subparagraph (A), the following: 
 
(B)Communities with— (i)high rates of infant mortality or poor perinatal outcomes; or 
(ii)high rates of infant mortality or poor perinatal outcomes in specific subpopulations within the community.; and (iv)in subparagraph (C) (as so redesignated)— 
(I)by redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively; (II)by inserting before clause (ii) (as so redesignated) the following: 
 
(i)collaboration with the local community in the development of the project;; (III)in clause (ii) (as so redesignated), by striking and at the end; 
(IV)in clause (iii) (as so redesignated), by striking the period and inserting ; and; and (V)by adding at the end the following: 
 
(iv)the use and collection of data demonstrating the effectiveness of such program in decreasing infant mortality rates and improving perinatal outcomes, as applicable, or the process by which new applicants plan to collect this data.; (3)in subsection (c)— 
(A)by striking Recipients of grants and inserting the following:  (1)In generalRecipients of grants; and 
(B)by adding at the end the following:  (2)Other programsThe Secretary shall ensure coordination of the program carried out pursuant to this section with other programs and activities related to the reduction of the rate of infant mortality and improved perinatal and infant health outcomes supported by the Department.; 
(4)in subsection (e)— (A)in paragraph (1), by striking appropriated— and all that follows through the end and inserting appropriated $125,500,000 for each of fiscal years 2021 through 2025.; and 
(B)in paragraph (2)(B), by adding at the end the following: “Evaluations may also include, to the extent practicable, information related to—  (i)progress toward achieving any grant metrics or outcomes related to reducing infant mortality rates, improving perinatal outcomes, or reducing the disparity in health status; 
(ii)recommendations on potential improvements that may assist with addressing gaps, as applicable and appropriate; and (iii)the extent to which the grantee coordinated with the community in which the grantee is located in the development of the project and delivery of services, including with respect to technical assistance and mentorship programs.; and 
(5)by adding at the end the following:  (f)GAO report (1)In generalNot later than 4 years after the date of the enactment of this subsection, the Comptroller General of the United States shall conduct an independent evaluation, and submit to the appropriate Committees of Congress a report, concerning the Healthy Start program under this section. 
(2)EvaluationIn conducting the evaluation under paragraph (1), the Comptroller General shall consider, as applicable and appropriate, information from the evaluations under subsection (e)(2)(B). (3)ReportThe report described in paragraph (1) shall review, assess, and provide recommendations, as appropriate, on the following: 
(A)The allocation of Healthy Start program grants by the Health Resources and Services Administration, including considerations made by such Administration regarding disparities in infant mortality or perinatal outcomes among urban and rural areas in making such awards. (B)Trends in the progress made toward meeting the evaluation criteria pursuant to subsection (e)(2)(B), including programs which decrease infant mortality rates and improve perinatal outcomes, programs that have not decreased infant mortality rates or improved perinatal outcomes, and programs that have made an impact on disparities in infant mortality or perinatal outcomes. 
(C)The ability of grantees to improve health outcomes for project participants, promote the awareness of the Healthy Start program services, incorporate and promote family participation, facilitate coordination with the community in which the grantee is located, and increase grantee accountability through quality improvement, performance monitoring, evaluation, and the effect such metrics may have toward decreasing the rate of infant mortality and improving perinatal outcomes. (D)The extent to which such Federal programs are coordinated across agencies and the identification of opportunities for improved coordination in such Federal programs and activities.. 
3226.Importance of the blood supply 
(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall carry out a national campaign to improve awareness of, and support outreach to the public and health care providers about the importance and safety of blood donation and the need for donations for the blood supply during the public health emergency declared by the Secretary under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19.  (b)Awareness campaignIn carrying out subsection (a), the Secretary may enter into contracts with one or more public or private nonprofit entities, to establish a national blood donation awareness campaign that may include television, radio, internet, and newspaper public service announcements, and other activities to provide for public and professional awareness and education.  
(c)ConsultationIn carrying out subsection (a), the Secretary shall consult with the Commissioner of Food and Drugs, the Assistant Secretary for Health, the Director of the Centers for Disease Control and Prevention, the Director of the National Institutes of Health, and the heads of other relevant Federal agencies, and relevant accrediting bodies and representative organizations. (d)Report to CongressNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report that shall include— 
(1)a description of the activities carried out under subsection (a); (2)a description of trends in blood supply donations; and 
(3)an evaluation of the impact of the public awareness campaign, including any geographic or population variations.  IIIInnovation 3301.Removing the cap on OTA during public health emergenciesSection 319L(c)(5)(A) of the Public Health Service Act (42 U.S.C. 247d–7e(c)(5)(A)) is amended— 
(1)by redesignating clause (iii) as clause (iv); and (2)by inserting after clause (ii) the following: 
 
(iii)Authority during a public health emergency 
(I)In generalNotwithstanding clause (ii), the Secretary, shall, to the maximum extent practicable, use competitive procedures when entering into transactions to carry out projects under this subsection for purposes of a public health emergency declared by the Secretary under section 319. Any such transactions entered into during such public health emergency shall not be terminated solely due to the expiration of such public health emergency, if such public health emergency ends before the completion of the terms of such agreement. (II)ReportAfter the expiration of the public health emergency declared by the Secretary under section 319, the Secretary shall provide a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives regarding the use of any funds pursuant to the authority under subclause (I), including any outcomes, benefits, and risks associated with the use of such funds, and a description of the reasons for the use of such authority for the project or projects.. 
3302.Priority zoonotic animal drugsChapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after section 512 the following:  512A.Priority zoonotic animal drugs (a)In generalThe Secretary shall, at the request of the sponsor intending to submit an application for approval of a new animal drug under section 512(b)(1) or an application for conditional approval of a new animal drug under section 571, expedite the development and review of such new animal drug if preliminary clinical evidence indicates that the new animal drug, alone or in combination with 1 or more other animal drugs, has the potential to prevent or treat a zoonotic disease in animals, including a vector borne-disease, that has the potential to cause serious adverse health consequences for, or serious or life-threatening diseases in, humans. 
(b)Request for designationThe sponsor of a new animal drug may request the Secretary to designate a new animal drug described in subsection (a) as a priority zoonotic animal drug. A request for the designation may be made concurrently with, or at any time after, the opening of an investigational new animal drug file under section 512(j) or the filing of an application under section 512(b)(1) or 571. (c)Designation (1)In generalNot later than 60 calendar days after the receipt of a request under subsection (b), the Secretary shall determine whether the new animal drug that is the subject of the request meets the criteria described in subsection (a). If the Secretary determines that the new animal drug meets the criteria, the Secretary shall designate the new animal drug as a priority zoonotic animal drug and shall take such actions as are appropriate to expedite the development and review of the application for approval or conditional approval of such new animal drug. 
(2)ActionsThe actions to expedite the development and review of an application under paragraph (1) may include, as appropriate— (A)taking steps to ensure that the design of clinical trials is as efficient as practicable, when scientifically appropriate, such as by utilizing novel trial designs or drug development tools (including biomarkers) that may reduce the number of animals needed for studies; 
(B)providing timely advice to, and interactive communication with, the sponsor (which may include meetings with the sponsor and review team) regarding the development of the new animal drug to ensure that the development program to gather the nonclinical and clinical data necessary for approval is as efficient as practicable; (C)involving senior managers and review staff with experience in zoonotic or vector-borne disease to facilitate collaborative, cross-disciplinary review, including, as appropriate, across agency centers; and 
(D)implementing additional administrative or process enhancements, as necessary, to facilitate an efficient review and development program.. IVHealth Care Workforce 3401.Reauthorization of health professions workforce programsTitle VII of the Public Health Service Act (42 U.S.C. 292 et seq.) is amended— 
(1)in section 736 (42 U.S.C. 293), by striking subsection (i) and inserting the following:  (i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $23,711,000 for each of fiscal years 2021 through 2025.; 
(2)in section 740 (42 U.S.C. 293d)— (A)in subsection (a), by striking $51,000,000 for fiscal year 2010, and such sums as may be necessary for each of the fiscal years 2011 through 2014 and inserting $51,470,000 for each of fiscal years 2021 through 2025; 
(B)in subsection (b), by striking $5,000,000 for each of the fiscal years 2010 through 2014 and inserting $1,190,000 for each of fiscal years 2021 through 2025; (C)in subsection (c), by striking $60,000,000 for fiscal year 2010 and such sums as may be necessary for each of the fiscal years 2011 through 2014 and inserting $15,000,000 for each of fiscal years 2021 through 2025; and 
(D)in subsection (d), by striking Not Later than 6 months after the date of enactment of this part, the Secretary shall prepare and submit to the appropriate committees of Congress and inserting: Not later than September 30, 2025, and every five years thereafter, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives,; (3)in section 747 (42 U.S.C. 293k)— 
(A)in subsection (a)— (i)in paragraph (1)(G), by striking to plan, develop, and operate a demonstration program that provides training and inserting: to plan, develop, and operate a program that identifies or develops innovative models of providing care, and trains primary care physicians on such models and; and 
(ii)by adding at the end the following:  (3)Priorities in making awardsIn awarding grants or contracts under paragraph (1), the Secretary may give priority to qualified applicants that train residents in rural areas, including for Tribes or Tribal Organizations in such areas.; 
(B)in subsection (b)(3)(E), by striking substance-related disorders and inserting substance use disorders; and (C)in subsection (c)(1), by striking $125,000,000 for fiscal year 2010, and such sums as may be necessary for each of fiscal years 2011 through 2014 and inserting $48,924,000 for each of fiscal years 2021 through 2025; 
(4)in section 748 (42 U.S.C. 293k–2)— (A)in subsection (c)(5), by striking substance-related disorders and inserting substance use disorders; and 
(B)in subsection (f), by striking $30,000,000 for fiscal year 2010 and such sums as may be necessary for each of fiscal years 2011 through 2015 and inserting $28,531,000 for each of fiscal years 2021 through 2025; (5)in section 749(d)(2) (42 U.S.C. 293l(d)(2)), by striking Committee on Labor and Human Resources of the Senate, and the Committee on Commerce of the House of Representatives and inserting Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives; 
(6)in section 751(j)(1) (42 U.S.C. 294a(j)(1)), by striking $125,000,000 for each of the fiscal years 2010 through 2014 and inserting $41,250,000 for each of fiscal years 2021 through 2025; (7)in section 754(b)(1)(A) (42 U.S.C. 294d(b)(1)(A)), by striking new and innovative and inserting innovative or evidence-based; 
(8)in section 755(b)(1)(A) (42 U.S.C. 294e(b)(1)(A)), by striking the elderly and inserting geriatric populations or for maternal and child health; (9)in section 761(e) (42 U.S.C. 294n(e))— 
(A)in paragraph (1)(A), by striking $7,500,000 for each of fiscal years 2010 through 2014 and inserting $5,663,000 for each of fiscal years 2021 through 2025; and (B)in paragraph (2), by striking subsection (a) and inserting paragraph (1); 
(10)in section 762 (42 U.S.C. 294o)— (A)in subsection (a)(1), by striking Committee on Labor and Human Resources and inserting Committee on Health, Education, Labor, and Pensions; 
(B)in subsection (b)— (i)in paragraph (2), by striking Health Care Financing Administration and inserting Centers for Medicare & Medicaid Services; 
(ii)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and (iii)by inserting after paragraph (3), the following: 
 
(4)the Administrator of the Health Resources and Services Administration;;  (C)by striking subsections (i), (j), and (k) and inserting the following: 
 
(i)ReportsNot later than September 30, 2023, and not less than every 5 years thereafter, the Council shall submit to the Secretary, and to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report on the recommendations described in subsection (a).; and (D)by redesignating subsection (l) as subsection (j); 
(11)in section 766(b)(1) (42 U.S.C. 295a(b)(1)), by striking that plans and all that follows through the period and inserting that plans, develops, operates, and evaluates projects to improve preventive medicine, health promotion and disease prevention, or access to and quality of health care services in rural or medically underserved communities.; (12)in section 770(a) (42 U.S.C. 295e(a)), by striking $43,000,000 for fiscal year 2011, and such sums as may be necessary for each of the fiscal years 2012 through 2015 and inserting $17,000,000 for each of fiscal years 2021 through 2025; and 
(13)in section 775(e) (42 U.S.C. 295f(e)), by striking $30,000,000 and all that follows through the period and inserting such sums as may be necessary for each of fiscal years 2021 through 2025.. 3402.Health workforce coordination (a)Strategic plan (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this Act as the Secretary), in consultation with the Advisory Committee on Training in Primary Care Medicine and Dentistry and the Advisory Council on Graduate Medical Education, shall develop a comprehensive and coordinated plan with respect to the health care workforce development programs of the Department of Health and Human Services, including education and training programs. 
(2)RequirementsThe plan under paragraph (1) shall— (A)include performance measures to determine the extent to which the programs described in paragraph (1) are strengthening the Nation's health care system; 
(B)identify any gaps that exist between the outcomes of programs described in paragraph (1) and projected health care workforce needs identified in workforce projection reports conducted by the Health Resources and Services Administration; (C)identify actions to address the gaps described in subparagraph (B); and 
(D)identify barriers, if any, to implementing the actions identified under subparagraph (C). (b)Coordination with other agenciesThe Secretary shall coordinate with the heads of other Federal agencies and departments that fund or administer health care workforce development programs, including education and training programs, to— 
(1)evaluate the performance of such programs, including the extent to which such programs are efficient and effective and are meeting the nation’s health workforce needs; and (2)identify opportunities to improve the quality and consistency of the information collected to evaluate within and across such programs, and to implement such improvements. 
(c)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives, a report describing the plan developed under subsection (a) and actions taken to implement such plan. 3403.Education and training relating to geriatricsSection 753 of the Public Health Service Act (42 U.S.C. 294c) is amended to read as follows: 
 
753.Education and training relating to geriatrics 
(a)Geriatrics workforce enhancement program 
(1)In generalThe Secretary shall award grants, contracts, or cooperative agreements under this subsection to entities described in paragraph (1), (3), or (4) of section 799B, section 801(2), or section 865(d), or other health professions schools or programs approved by the Secretary, for the establishment or operation of Geriatrics Workforce Enhancement Programs that meet the requirements of paragraph (2). (2)Requirements (A)In generalA Geriatrics Workforce Enhancement Program receiving an award under this section shall support the training of health professionals in geriatrics, including traineeships or fellowships. Such programs shall emphasize, as appropriate, patient and family engagement, integration of geriatrics with primary care and other appropriate specialties, and collaboration with community partners to address gaps in health care for older adults. 
(B)ActivitiesActivities conducted by a program under this section may include the following: (i)Clinical training on providing integrated geriatrics and primary care delivery services. 
(ii)Interprofessional training to practitioners from multiple disciplines and specialties, including training on the provision of care to older adults. (iii)Establishing or maintaining training-related community-based programs for older adults and caregivers to improve health outcomes for older adults. 
(iv)Providing education on Alzheimer's disease and related dementias to families and caregivers of older adults, direct care workers, and health professions students, faculty, and providers. (3)DurationEach grant, contract, or cooperative agreement or contract awarded under paragraph (1) shall be for a period not to exceed 5 years. 
(4)ApplicationsTo be eligible to receive a grant, contract, or cooperative agreement under paragraph (1), an entity described in such paragraph shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (5)Program requirements (A)In generalIn awarding grants, contracts, and cooperative agreements under paragraph (1), the Secretary— 
(i)shall give priority to programs that demonstrate coordination with another Federal or State program or another public or private entity; (ii)shall give priority to applicants with programs or activities that are expected to substantially benefit rural or medically underserved populations of older adults, or serve older adults in Indian Tribes or Tribal organizations; and 
(iii)may give priority to any program that— (I)integrates geriatrics into primary care practice; 
(II)provides training to integrate geriatric care into other specialties across care settings, including practicing clinical specialists, health care administrators, faculty without backgrounds in geriatrics, and students from all health professions; (III)emphasizes integration of geriatric care into existing service delivery locations and care across settings, including primary care clinics, medical homes, Federally qualified health centers, ambulatory care clinics, critical access hospitals, emergency care, assisted living and nursing facilities, and home- and community-based services, which may include adult daycare; 
(IV)supports the training and retraining of faculty, primary care providers, other direct care providers, and other appropriate professionals on geriatrics; (V)emphasizes education and engagement of family caregivers on disease management and strategies to meet the needs of caregivers of older adults; or 
(VI)proposes to conduct outreach to communities that have a shortage of geriatric workforce professionals. (B)Special considerationIn awarding grants, contracts, and cooperative agreements under this section, the Secretary shall give special consideration to entities that provide services in areas with a shortage of geriatric workforce professionals. 
(6)PriorityThe Secretary may provide awardees with additional support for activities in areas of demonstrated need, which may include education and training for home health workers, family caregivers, and direct care workers on care for older adults. (7)Reporting (A)Reports from entitiesEach entity awarded a grant, contract, or cooperative agreement under this section shall submit an annual report to the Secretary on the activities conducted under such grant, contract, or cooperative agreement, which may include information on the number of trainees, the number of professions and disciplines, the number of partnerships with health care delivery sites, the number of faculty and practicing professionals who participated in such programs, and other information, as the Secretary may require. 
(B)Report to CongressNot later than 4 years after the date of enactment of the Title VII Health Care Workforce Reauthorization Act of 2019 and every 5 years thereafter, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that provides a summary of the activities and outcomes associated with grants, contracts, and cooperative agreements made under this section. Such reports shall include— (i)information on the number of trainees, faculty, and professionals who participated in programs under this section; 
(ii)information on the impact of the program conducted under this section on the health status of older adults, including in areas with a shortage of health professionals; and (iii)information on outreach and education provided under this section to families and caregivers of older adults. 
(C)Public availabilityThe Secretary shall make reports submitted under paragraph (B) publically available on the internet website of the Department of Health and Human Services. (b)Geriatric Academic Career Awards (1)Establishment of programThe Secretary shall, as appropriate, establish or maintain a program to provide geriatric academic career awards to eligible entities applying on behalf of eligible individuals to promote the career development of such individuals as academic geriatricians or other academic geriatrics health professionals. 
(2)Eligibility 
(A)Eligible entityFor purposes of this subsection, the term eligible entity means— (i)an entity described in paragraph (1), (3), or (4) of section 799B or section 801(2); or 
(ii)another accredited health professions school or graduate program approved by the Secretary. (B)Eligible individualFor purposes of this subsection, the term eligible individual means an individual who— 
(i) 
(I)is board certified or board eligible in internal medicine, family practice, psychiatry, or licensed dentistry, or has completed required training in a discipline and is employed in an accredited health professions school or graduate program that is approved by the Secretary; or (II)has completed an approved fellowship program in geriatrics, or has completed specialty training in geriatrics as required by the discipline and any additional geriatrics training as required by the Secretary; and 
(ii)has a junior, nontenured, faculty appointment at an accredited health professions school or graduate program in geriatrics or a geriatrics health profession. (C)ClarificationIf an eligible individual is promoted during the period of an award under this subsection and thereby no longer meets the criteria of subparagraph (B)(ii), the individual shall continue to be treated as an eligible individual through the term of the award.  
(3)Application requirementsIn order to receive an award under paragraph (1), an eligible entity, on behalf of an eligible individual, shall— (A)submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require; 
(B)provide, in such form and manner as the Secretary may require, assurances that the eligible individual will meet the service requirement described in paragraph (6); and (C)provide, in such form and manner as the Secretary may require, assurances that the individual has a full-time faculty appointment in a health professions institution and documented commitment from such eligible entity that the individual will spend 75 percent of the individual's time that is supported by the award on teaching and developing skills in interdisciplinary education in geriatrics. 
(4)Equitable distributionIn making awards under this subsection, the Secretary shall seek to ensure geographical distribution among award recipients, including among rural or medically underserved areas of the United States. (5)Amount and duration (A)AmountThe amount of an award under this subsection shall be at least $75,000 for fiscal year 2021, adjusted for subsequent years in accordance with the consumer price index. The Secretary shall determine the amount of an award under this subsection for individuals who are not physicians. 
(B)DurationThe Secretary shall make awards under paragraph (1) for a period not to exceed 5 years. (6)Service requirementAn individual who receives an award under this subsection shall provide training in clinical geriatrics, including the training of interprofessional teams of health care professionals. The provision of such training shall constitute at least 75 percent of the obligations of such individual under the award. 
(c)Nonapplicability of provisionNotwithstanding any other provision of this title, section 791(a) shall not apply to awards made under this section. (d)Authorization of appropriationsThere is authorized to be appropriated $40,737,000 for each of fiscal years 2021 through 2025 for purposes of carrying out this section..  
3404.Nursing workforce development 
(a)In generalTitle VIII of the Public Health Service Act (42 U.S.C. 296 et seq.) is amended— (1)in section 801 (42 U.S.C. 296), by adding at the end the following: 
 
(18)Nurse managed health clinicThe term nurse managed health clinic means a nurse-practice arrangement, managed by advanced practice nurses, that provides primary care or wellness services to underserved or vulnerable populations and that is associated with a school, college, university or department of nursing, federally qualified health center, or independent nonprofit health or social services agency.; (2)in section 802(c) (42 U.S.C. 296a(c)), by inserting , and how such project aligns with the goals in section 806(a) before the period in the second sentence; 
(3)in section 803(b) (42 U.S.C. 296b(b)), by adding at the end the following: Such Federal funds are intended to supplement, not supplant, existing non-Federal expenditures for such activities.; (4)in section 806 (42 U.S.C. 296e)— 
(A)in subsection (a), by striking as needed to and all that follows and inserting the following: “as needed to address national nursing needs, including—  (1)addressing challenges, including through supporting training and education of nursing students, related to the distribution of the nursing workforce and existing or projected nursing workforce shortages in geographic areas that have been identified as having, or that are projected to have, a nursing shortage; 
(2)increasing access to and the quality of health care services, including by supporting the training of professional registered nurses, advanced practice registered nurses, and advanced education nurses within community based settings and in a variety of health delivery system settings; or (3)addressing the strategic goals and priorities identified by the Secretary and that are in accordance with this title. 
Contracts may be entered into under this title with public or private entities as determined necessary by the Secretary.; 
(B)in subsection (b)(2), by striking a demonstration and all that follows and inserting the following: the reporting of data and information demonstrating that satisfactory progress has been made by the program or project in meeting the performance outcome standards (as described in section 802) of such program or project.; (C)in subsection (e)(2), by inserting , and have relevant expertise and experience before the period at the end of the first sentence; and 
(D)by adding at the end the following:  (i)Biennial report on nursing workforce program improvementsNot later than September 30, 2020, and biennially thereafter, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report that contains an assessment of the programs and activities of the Department of Health and Human Services related to enhancing the nursing workforce, including the extent to which programs and activities under this title meet the identified goals and performance measures developed for the respective programs and activities, and the extent to which the Department coordinates with other Federal departments regarding programs designed to improve the nursing workforce.; 
(5)in section 811 (42 U.S.C. 296j)— (A)in subsection (b)— 
(i)by striking Master's and inserting graduate; and (ii)by inserting clinical nurse leaders, after nurse administrators,; 
(B)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and (C)by inserting after subsection (e), the following: 
 
(f)Authorized clinical nurse specialist programsClinical nurse specialist programs eligible for support under this section are education programs that— (1)provide registered nurses with full-time clinical nurse specialist education; and 
(2)have as their objective the education of clinical nurse specialists who will, upon completion of such a program, be qualified to effectively provide care through the wellness and illness continuum to inpatients and outpatients experiencing acute and chronic illness.; and (6)in section 831 (42 U.S.C. 296p)— 
(A)in the section heading, by striking and quality grants and inserting quality, and retention grants; (B)in subsection (b)(2), by striking other high-risk groups such as the elderly, individuals with HIV/AIDS, substance abusers, the homeless, and victims and inserting high risk groups, such as the elderly, individuals with HIV/AIDS, individuals with mental health or substance use disorders, individuals who are homeless, and survivors; 
(C)in subsection (c)(1)— (i)in subparagraph (A)— 
(I)by striking advancement for nursing personnel and inserting the following: “advancement for—  (i)nursing; 
(II)by striking professional nurses, advanced education nurses, licensed practical nurses, certified nurse assistants, and home health aides and inserting professional registered nurses, advanced practice registered nurses, and nurses with graduate nursing education; and (III)by adding at the end the following: 
 
(ii)individuals including licensed practical nurses, licensed vocational nurses, certified nurse assistants, home health aides, diploma degree or associate degree nurses, and other health professionals, such as health aides or community health practitioners certified under the Community Health Aide Program of the Indian Health Service, to become registered nurses with baccalaureate degrees or nurses with graduate nursing education;; (ii)in subparagraph (B), by striking the period and inserting ; and; and 
(iii)by adding at the end the following:  (C)developing and implementing internships, accredited fellowships, and accredited residency programs in collaboration with one or more accredited schools of nursing, to encourage the mentoring and development of specialties.; 
(D)by striking subsections (e) and (h); (E)by redesignating subsections (f) and (g), as subsections (e) and (f), respectively;  
(F)in subsection (e) (as so redesignated), by striking The Secretary shall submit to the Congress before the end of each fiscal year and inserting As part of the report on nursing workforce programs described in section 806(i), the Secretary shall include; and (G)in subsection (f) (as so redesignated), by striking a school of nursing, as defined in section 801(2),, and inserting an accredited school of nursing, as defined in section 801(2), a health care facility, including federally qualified health centers or nurse-managed health clinics, or a partnership of such a school and facility; 
(7)by striking section 831A (42 U.S.C. 296p–1); (8)in section 846 (42 U.S.C. 297n)— 
(A)by striking the last sentence of subsection (a); (B)in subsection (b)(1), by striking he began such practice and inserting the individual began such practice; and 
(C)in subsection (i), by striking Funding in the subsection heading and all that follows through paragraph (1) in paragraph (2), and inserting the following: Allocations.—Of the amounts appropriated under section 871(b),; (9)in section 846A (42 U.S.C. 247n–1), by striking subsection (f); 
(10)in section 847 (42 U.S.C. 297o), by striking subsection (g); (11)in section 851 (42 U.S.C. 297t)— 
(A)in subsection (b)(1)(A)(iv), by striking and nurse anesthetists and inserting nurse anesthetists, and clinical nurse specialists; (B)in subsection (d)(3)— 
(i)by striking 3 years after the date of enactment of this section and inserting 2 years after the date of enactment of the Title VIII Nursing Reauthorization Act; (ii)by striking Labor and Human Resources and inserting Health, Education, Labor, and Pensions; and 
(iii)by inserting Energy and before Commerce; and (C)in subsection (g), by striking under this title and inserting for carrying out parts B, C, and D; 
(12)by striking sections 861 and 862 (42 U.S.C. 297w and 297x); and  (13)in section 871 (42 U.S.C. 298d)— 
(A)by striking For the purpose of and inserting the following:  (a)In generalFor the purpose of; 
(B)by striking $338,000,000 for fiscal year 2010, and such sums as may be necessary for each of the fiscal years 2011 through 2016 and inserting $137,837,000 for each of fiscal years 2021 through 2025; and (C)by adding at the end the following: 
 
(b)Part EFor the purpose of carrying out part E, there are authorized to be appropriated $117,135,000 for each of the fiscal years 2021 through 2025.. (b)Evaluation and report on nurse loan repayment programs (1)EvaluationThe Comptroller General shall conduct an evaluation of the nurse loan repayment programs administered by the Health Resources and Services Administration. Such evaluation shall include— 
(A)the manner in which payments are made under such programs; (B)the existing oversight functions necessary to ensure the proper use of such programs, including payments made as part of such programs; 
(C)the identification of gaps, if any, in oversight functions; and (D)information on the number of nurses assigned to facilities pursuant to such programs, including the type of facility to which nurses are assigned and the impact of modifying the eligibility requirements for programs under section 846 of the Public Health Service Act (42 U.S.C. 297n), such as the impact on entities to which nurses had previously been assigned prior to fiscal year 2019 (such as federally qualified health centers and facilities affiliated with the Indian Health Service). 
(2)ReportNot later than 18 months after the enactment of this Act, the Comptroller General shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report on the evaluation under paragraph (1), which may include recommendations to improve relevant nursing workforce loan repayment programs.  BEducation provisions 3501.Short titleThis subtitle may be cited as the COVID–19 Pandemic Education Relief Act of 2020. 
3502.Definitions 
(a)DefinitionsIn this subtitle: (1)CoronavirusThe term coronavirus has the meaning given the term in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).  
(2)Foreign institutionThe term foreign institution means an institution of higher education located outside the United States that is described in paragraphs (1)(C) and (2) of section 102(a) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)).  (3)Institution of higher educationThe term institution of higher education has the meaning of the term under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). 
(4)Qualifying emergencyThe term qualifying emergency means— (A)a public health emergency related to the coronavirus declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d); 
(B)an event related to the coronavirus for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); or (C)a national emergency related to the coronavirus declared by the President under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.).  
(5)SecretaryThe term Secretary means the Secretary of Education. 3503.Campus-based aid waivers (a)Waiver of non-federal share requirementNotwithstanding sections 413C(a)(2) and 443(b)(5) of the Higher Education Act of 1965 (20 U.S.C. 1070b–2(a)(2) and 1087–53(b)(5)), with respect to funds made available for award years 2019–2020 and 2020–2021, the Secretary shall waive the requirement that a participating institution of higher education provide a non-Federal share to match Federal funds provided to the institution for the programs authorized pursuant to subpart 3 of part A and part C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070b et seq. and 1087–51 et seq.) for all awards made under such programs during such award years, except nothing in this subsection shall affect the non-Federal share requirement under section 443(c)(3) that applies to private for-profit organizations.  
(b)Authority to reallocateNotwithstanding sections 413D, 442, and 488 of the Higher Education Act of 1965 (20 U.S.C. 1070b–3, 1087–52, and 1095), during a period of a qualifying emergency, an institution may transfer up to 100 percent of the institution’s unexpended allotment under section 442 of such Act to the institution’s allotment under section 413D of such Act, but may not transfer any funds from the institution’s unexpended allotment under section 413D of such Act to the institution’s allotment under section 442 of such Act. 3504.Use of supplemental educational opportunity grants for emergency aid (a)In generalNotwithstanding section 413B of the Higher Education Act of 1965 (20 U.S.C. 1070b–1), an institution of higher education may reserve any amount of an institution’s allocation under subpart 3 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070b et seq.) for a fiscal year to award, in such fiscal year, emergency financial aid grants to assist undergraduate or graduate students for unexpected expenses and unmet financial need as the result of a qualifying emergency. 
(b)DeterminationsIn determining eligibility for and awarding emergency financial aid grants under this section, an institution of higher education may— (1)waive the amount of need calculation under section 471 of the Higher Education Act of 1965 (20 U.S.C. 1087kk); 
(2)allow for a student affected by a qualifying emergency to receive funds in an amount that is not more than the maximum Federal Pell Grant for the applicable award year; and (3)utilize a contract with a scholarship-granting organization designated for the sole purpose of accepting applications from or disbursing funds to students enrolled in the institution of higher education, if such scholarship-granting organization disburses the full allocated amount provided to the institution of higher education to the recipients.  
(c)Special ruleAny emergency financial aid grants to students under this section shall not be treated as other financial assistance for the purposes of section 471 of the Higher Education Act of 1965 (20 U.S.C. 1087kk).  3505.Federal work-study during a qualifying emergency (a)In generalIn the event of a qualifying emergency, an institution of higher education participating in the program under part C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq.) may make payments under such part to affected work-study students, for the period of time (not to exceed one academic year) in which affected students were unable to fulfill the students' work-study obligation for all or part of such academic year due to such qualifying emergency, as follows: 
(1)Payments may be made under such part to affected work-study students in an amount equal to or less than the amount of wages such students would have been paid under such part had the students been able to complete the work obligation necessary to receive work study funds, as a one time grant or as multiple payments. (2)Payments shall not be made to any student who was not eligible for work study or was not completing the work obligation necessary to receive work study funds under such part prior to the occurrence of the qualifying emergency.  
(3)Any payments made to affected work-study students under this subsection shall meet the matching requirements of section 443 of the Higher Education Act of 1965 (20 U.S.C. 1087–53), unless such matching requirements are waived by the Secretary. (b)Definition of affected work-study studentIn this section, the term affected work-study student means a student enrolled at an eligible institution participating in the program under part C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq.) who— 
(1)received a work-study award under section 443 of the Higher Education Act of 1965 (20 U.S.C. 1087–53) for the academic year during which a qualifying emergency occurred; (2)earned Federal work-study wages from such eligible institution for such academic year; and 
(3)was prevented from fulfilling the student’s work-study obligation for all or part of such academic year due to such qualifying emergency. 3506.Adjustment of subsidized loan usage limits Notwithstanding section 455(q)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087e(q)(3)), the Secretary shall exclude from a student’s period of enrollment for purposes of loans made under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) any semester (or the equivalent) that the student does not complete due to a qualifying emergency, if the Secretary is able to administer such policy in a manner that limits complexity and the burden on the student.  
3507.Exclusion from Federal Pell Grant duration limitThe Secretary shall exclude from a student’s Federal Pell Grant duration limit under section 401(c)(5) of the Higher Education Act of 1965 (2 U.S.C. 1070a(c)(5)) any semester (or the equivalent) that the student does not complete due to a qualifying emergency if the Secretary is able to administer such policy in a manner that limits complexity and the burden on the student. 3508.Institutional refunds and Federal student loan flexibility (a)Institutional waiver (1)In generalThe Secretary shall waive the institutional requirement under section 484B of the Higher Education Act of 1965 (20 U.S.C. 1091b) with respect to the amount of grant or loan assistance (other than assistance received under part C of title IV of such Act) to be returned under such section if a recipient of assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) withdraws from the institution of higher education during the payment period or period of enrollment as a result of a qualifying emergency. 
(2)WaiversThe Secretary shall require each institution using a waiver relating to the withdrawal of recipients under this subsection to report the number of such recipients, the amount of grant or loan assistance (other than assistance received under part C of title IV of such Act) associated with each such recipient, and the total amount of grant or loan assistance (other than assistance received under part C of title IV of such Act) for which each institution has not returned assistance under title IV to the Secretary.  (b)Student waiverThe Secretary shall waive the amounts that students are required to return under section 484B of the Higher Education Act of 1965 (20 U.S.C. 1091b) with respect to Federal Pell Grants or other grant assistance if the withdrawals on which the returns are based, are withdrawals by students who withdrew from the institution of higher education as a result of a qualifying emergency.  
(c)Canceling loan obligationNotwithstanding any other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), the Secretary shall cancel the borrower's obligation to repay the entire portion of a loan made under part D of title IV of such Act (20 U.S.C. 1087a et seq.) associated with a payment period for a recipient of such loan who withdraws from the institution of higher education during the payment period as a result of a qualifying emergency. (d)Approved leave of absenceNotwithstanding any other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), for purposes of receiving assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), an institution of higher education may, as a result of a qualifying emergency, provide a student with an approved leave of absence that does not require the student to return at the same point in the academic program that the student began the leave of absence if the student returns within the same semester (or the equivalent).  
3509.Satisfactory academic progressNotwithstanding section 484 of the Higher Education Act of 1965 (20 U.S.C. 1091), in determining whether a student is maintaining satisfactory academic progress for purposes of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), an institution of higher education may, as a result of a qualifying emergency, exclude from the quantitative component of the calculation any attempted credits that were not completed by such student without requiring an appeal by such student. 3510.Continuing education at affected foreign institutions (a)In generalNotwithstanding section 481(b) of the Higher Education Act of 1965 (20 U.S.C. 1088(b)), with respect to a foreign institution, in the case of a public health emergency, major disaster or emergency, or national emergency declared by the applicable government authorities in the country in which the foreign institution is located, the Secretary may permit any part of an otherwise eligible program to be offered via distance education for the duration of such emergency or disaster and the following payment period for purposes of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.). 
(b)EligibilityAn otherwise eligible program that is offered in whole or in part through distance education by a foreign institution between March 1, 2020, and the date of enactment of this Act shall be deemed eligible for the purposes of part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) for the duration of the qualifying emergency and the following payment period for purposes of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.). An institution of higher education that uses the authority provided in the previous sentence shall report such use to the Secretary— (1)for the 2019–2020 award year, not later than June 30, 2020; and 
(2)for an award year subsequent to the 2019–2020 award year, not later than 30 days after such use. (c)ReportNot later than 180 days after the date of enactment of this Act, and every 180 days thereafter for the duration of the qualifying emergency and the following payment period, the Secretary shall submit to the authorizing committees (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) a report that identifies each foreign institution that carried out a distance education program authorized under this section. 
(d)Written arrangements 
(1)In generalNotwithstanding section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), for the duration of a qualifying emergency and the following payment period, the Secretary may allow a foreign institution to enter into a written arrangement with an institution of higher education located in the United States that participates in the Federal Direct Loan Program under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) for the purpose of allowing a student of the foreign institution who is a borrower of a loan made under such part to take courses from the institution of higher education located in the United States. (2)Form of arrangements (A)Public or other nonprofit institutionsA foreign institution that is a public or other nonprofit institution may enter into a written arrangement under subsection (a) only with an institution of higher education described in section 101 of such Act (20 U.S.C. 1001). 
(B)Other institutionsA foreign institution that is a graduate medical school, nursing school, or a veterinary school and that is not a public or other nonprofit institution may enter into a written arrangement under subsection (a) with an institution of higher education described in section 101 or section 102 of such Act (20 U.S.C. 1001 and 1002). (3)Report on useAn institution of higher education that uses the authority described in paragraph (2) shall report such use to the Secretary— 
(A)for the 2019–2020 award year, not later than June 30, 2020; and (B)for an award year subsequent to the 2019–2020 award year, not later than 30 days after such use.  
(4)Report from the secretaryNot later than 180 days after the date of enactment of this Act, and every 180 days thereafter for the duration of the qualifying emergency and the following payment period, the Secretary shall submit to the authorizing committees (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) a report that identifies each foreign institution that entered into a written arrangement authorized under subsection (a).  3511.National emergency educational waivers (a)In generalNotwithstanding any other provision of law, the Secretary may, upon the request of a State educational agency or Indian tribe, waive any statutory or regulatory provision described under paragraphs (1) and (2) of subsection (b), and upon the request of a local educational agency, waive any statutory or regulatory provision described under paragraph (2) of subsection (b), if the Secretary determines that such a waiver is necessary and appropriate due to the emergency involving Federal primary responsibility determined to exist by the President under the section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the Coronavirus Disease 2019 (COVID–19).  
(b)Applicable provisions of law 
(1)Streamlined waiversThe Secretary shall create an expedited application process to request a waiver and the Secretary may waive any statutory or regulatory requirements for a State educational agency (related to assessments, accountability, and reporting requirements related to assessments and accountability), if the Secretary determines that such a waiver is necessary and appropriate as described in subsection (a), under the following provisions of law:  (A)The following provisions under section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311): 
(i)Paragraphs (2) and (3) of subsection (b). (ii)Subsection (c)(4). 
(iii)Subparagraphs (C) and (D) of subsection (d)(2). (iv)The following provisions under subsection (h) of such section 1111: 
(I)Clauses (i), (ii), (iii)(I), (iv), (v), (vi), (vii), and (xi) of paragraph (1)(C). (II)Paragraph (2)(C) with respect to the waived requirements under subclause (I). 
(III)Clauses (i) and (ii) of paragraph (2)(C).  (B)Section 421(b) of the General Education Provisions Act (20 U.S.C. 1225(b)). 
(2)State and locally-requested waiversFor a State educational agency, local educational agency, or Indian tribe that receives funds under a program authorized under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) that requests a waiver under subsection (c), the Secretary may waive statutory and regulatory requirements under any of the following provisions of such Act:  (A)Section 1114(a)(1). 
(B)Section 1118(a) and section 8521. (C)Section 1127. 
(D)Section 4106(d). (E)Subparagraphs (C), (D), and (E) of section 4106(e)(2). 
(F)Section 4109(b). (G)The definition under section 8101(42) for purposes of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.). 
(3)Applicability to charter schoolsAny waivers issued by the Secretary under this section shall be implemented, as applicable— (A)for all public schools, including public charter schools within the boundaries of the recipient of the waiver; 
(B)in accordance with State charter school law; and (C)pursuant to section 1111(c)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(5)). 
(4)LimitationNothing in this section shall be construed to allow the Secretary to waive any statutory or regulatory requirements under applicable civil rights laws.  (5)Accountability and improvementAny school located in a State that receives a waiver under paragraph (1) and that is identified for comprehensive support and improvement, targeted support and improvement, or additional targeted support in the 2019–2020 school year under section 1111(c)(4)(D) or section 1111(d)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(4)(D) or (d)(2)) shall maintain that identification status in the 2020–2021 school year and continue to receive supports and interventions consistent with the school’s support and improvement plan in the 2020–2021 school year.  
(c)State and local requests for waivers 
(1)In generalA State educational agency, local educational agency, or Indian tribe that desires a waiver from any statutory or regulatory provision described under subsection (b)(2), may submit a waiver request to the Secretary in accordance with this subsection. (2)Requests submittedA request for a waiver under this subsection shall— 
(A)identify the Federal programs affected by the requested waiver; (B)describe which Federal statutory or regulatory requirements are to be waived;  
(C)describe how the emergency involving Federal primary responsibility determined to exist by the President under the section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the Coronavirus Disease 2019 (COVID–19) prevents or otherwise restricts the ability of the State, State educational agency, local educational agency, Indian tribe, or school to comply with such statutory or regulatory requirements; and (D)provide an assurance that the State educational agency, local educational agency, or Indian tribe will work to mitigate any negative effects, if any, that may occur as a result of the requested waiver.  
(3)Secretary approval 
(A)In generalExcept as provided under subparagraph (B), the Secretary shall approve or disapprove a waiver request submitted under paragraph (1) not more than 30 days after the date on which such request is submitted. (B)ExceptionsThe Secretary may disapprove a waiver request submitted under paragraph (1), only if the Secretary determines that— 
(i)the waiver request does not meet the requirements of this section; (ii)the waiver is not permitted pursuant to subsection (b)(2); or 
(iii)the description required under paragraph (2)(C) provides insufficient information to demonstrate that the waiving of such requirements is necessary or appropriate consistent with subsection (a). (4)DurationA waiver approved by the Secretary under this section may be for a period not to exceed the 2019–2020 academic year, except to carry out full implementation of any maintenance of effort waivers granted during the 2019–2020 academic year.  
(d)Reporting and publication 
(1)Public noticeA State educational agency, Indian Tribe, or local educational agency requesting a waiver under subsection (b)(2) shall provide the public and all local educational agencies in the State with notice of, and the opportunity to comment on, the request by posting information regarding the waiver request and the process for commenting on the State website.  (2)Notifying congressNot later than 7 days after granting a waiver under this section, the Secretary shall notify the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Appropriations of the House of Representatives of such waiver. 
(3)PublicationNot later than 30 days after granting a waiver under this section, the Secretary shall publish a notice of the Secretary’s decision (including which waiver was granted and the reason for granting the waiver) in the Federal Register and on the website of the Department of Education. (4)ReportNot later than 30 days after the date of enactment of this Act, the Secretary shall prepare and submit a report to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate, and the Committee on Education and Labor and the Committee on Appropriations of the House of Representatives, with recommendations on any additional waivers under the Individuals with Disabilities Education Act (20 U.S.C. 1401 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), and the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) the Secretary believes are necessary to be enacted into law to provide limited flexibility to States and local educational agencies to meet the needs of students during the emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the Coronavirus Disease 2019 (COVID–19).  
(e)TermsIn this section, the term State educational agency includes the Bureau of Indian Education, and the term local educational agency includes Bureau of Indian Education funded schools operated pursuant to a grant under the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), or a contract under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.).  3512.HBCU Capital financing (a)Deferment period (1)In generalNotwithstanding any provision of title III of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.), or any regulation promulgated under such title, the Secretary may grant a deferment, for the duration of a qualifying emergency, to an institution that has received a loan under part D of title III of such Act (20 U.S.C. 1066 et seq.). 
(2)TermsDuring the deferment period granted under this subsection— (A)the institution shall not be required to pay any periodic installment of principal or interest required under the loan agreement for such loan; and 
(B)the Secretary shall make principal and interest payments otherwise due under the loan agreement. (3)ClosingAt the closing of a loan deferred under this subsection, terms shall be set under which the institution shall be required to repay the Secretary for the payments of principal and interest made by the Secretary during the deferment, on a schedule that begins upon repayment to the lender in full on the loan agreement, except in no case shall repayment be required to begin before the date that is 1 full fiscal year after the date that is the end of the qualifying emergency. 
(b)Termination date 
(1)In generalThe authority provided under this section to grant a loan deferment under subsection (a) shall terminate on the date on which the qualifying emergency is no longer in effect. (2)DurationAny provision of a loan agreement or insurance agreement modified by the authority under this section shall remain so modified for the duration of the period covered by the loan agreement or insurance agreement. 
(c)ReportNot later than 180 days after the date of enactment of this Act, and every 180 days thereafter during the period beginning on the first day of the qualifying emergency and ending on September 30 of the fiscal year following the end of the qualifying emergency, the Secretary shall submit to the authorizing committees (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) a report that identifies each institution that received assistance under this section. (d)FundingThere is hereby appropriated, out of any money in the Treasury not otherwise appropriated, $62,000,000 to carry out this section.  
3513.Temporary relief for federal student loan borrowers 
(a)In generalThe Secretary shall suspend all payments due for loans made under part D and part B (that are held by the Department of Education) of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.; 1071 et seq.) through September 30, 2020. (b)No accrual of interestNotwithstanding any other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), interest shall not accrue on a loan described under subsection (a) for which payment was suspended for the period of the suspension. 
(c)Consideration of paymentsNotwithstanding any other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), the Secretary shall deem each month for which a loan payment was suspended under this section as if the borrower of the loan had made a payment for the purpose of any loan forgiveness program or loan rehabilitation program authorized under part D or B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.; 1071 et seq.) for which the borrower would have otherwise qualified. (d)Reporting to consumer reporting agenciesDuring the period in which the Secretary suspends payments on a loan under subsection (a), the Secretary shall ensure that, for the purpose of reporting information about the loan to a consumer reporting agency, any payment that has been suspended is treated as if it were a regularly scheduled payment made by a borrower. 
(e)Suspending involuntary collectionDuring the period in which the Secretary suspends payments on a loan under subsection (a), the Secretary shall suspend all involuntary collection related to the loan, including— (1)a wage garnishment authorized under section 488A of the Higher Education Act of 1965 (20 U.S.C. 1095a) or section 3720D of title 31, United States Code; 
(2)a reduction of tax refund by amount of debt authorized under section 3720A of title 31, United States Code, or section 6402(d) of the Internal Revenue Code of 1986; (3)a reduction of any other Federal benefit payment by administrative offset authorized under section 3716 of title 31, United States Code (including a benefit payment due to an individual under the Social Security Act or any other provision described in subsection (c)(3)(A)(i) of such section); and 
(4)any other involuntary collection activity by the Secretary. (f)WaiversIn carrying out this section, the Secretary may waive the application of— 
(1)subchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act); (2)the master calendar requirements under section 482 of the Higher Education Act of 1965 (20 U.S.C. 1089); 
(3)negotiated rulemaking under section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a); and (4)the requirement to publish the notices related to the system of records of the agency before implementation required under paragraphs (4) and (11) of section 552a(e) of title 5, United States Code (commonly known as the Privacy Act of 1974), except that the notices shall be published not later than 180 days after the date of enactment of this Act. 
(g)Notice to borrowers and transition periodTo inform borrowers of the actions taken in accordance with this section and ensure an effective transition, the Secretary shall— (1)not later than 15 days after the date of enactment of this Act, notify borrowers— 
(A)of the actions taken in accordance with subsections (a) and (b) for whom payments have been suspended and interest waived; (B)of the actions taken in accordance with subsection (e) for whom collections have been suspended; 
(C)of the option to continue making payments toward principal; and (D)that the program under this section is a temporary program. 
(2)beginning on August 1, 2020, carry out a program to provide not less than 6 notices by postal mail, telephone, or electronic communication to borrowers indicating— (A)when the borrower’s normal payment obligations will resume; and 
(B)that the borrower has the option to enroll in income-driven repayment, including a brief description of such options.  3514.Provisions related to the Corporation for National and Community Service (a)Accrual of service hours (1)Accrual through other service hours (A)In generalNotwithstanding any other provision of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.) or the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.), the Corporation for National and Community Service shall allow an individual described in subparagraph (B) to accrue other service hours that will count toward the number of hours needed for the individual's education award. 
(B)Affected individualsSubparagraph (A) shall apply to any individual serving in a position eligible for an educational award under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)— (i)who is performing limited service due to COVID–19; or  
(ii)whose position has been suspended or placed on hold due to COVID–19.  (2)Provisions in case of early exitIn any case where an individual serving in a position eligible for an educational award under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.) was required to exit the position early at the direction of the Corporation for National and Community Service, the Chief Executive Officer of the Corporation for National and Community Service may— 
(A)deem such individual as having met the requirements of the position; and  (B)award the individual the full value of the educational award under such subtitle for which the individual would otherwise have been eligible. 
(b)Availability of fundsNotwithstanding any other provision of law, all funds made available to the Corporation for National and Community Service under any Act, including the amounts appropriated to the Corporation under the headings Operating Expenses, Salaries and Expenses, and Office of the Inspector General under the heading Corporation for National and Community Service under title IV of Division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), shall remain available for the fiscal year ending September 30, 2021. (c)No required return of grant fundsNotwithstanding section 129(l)(3)(A)(i) of the National and Community Service Act of 1990 (42 U.S.C. 12581(l)(3)(A)(i)), the Chief Executive Officer of the Corporation for National and Community Service may permit fixed-amount grant recipients under such section 129(l) to maintain a pro rata amount of grant funds, at the discretion of the Corporation for National and Community Service, for participants who exited, were suspended, or are serving in a limited capacity due to COVID–19, to enable the grant recipients to maintain operations and to accept participants. 
(d)Extension of terms and age limitsNotwithstanding any other provision of law, the Corporation for National and Community Service may extend the term of service (for a period not to exceed the 1-year period immediately following the end of the national emergency) or waive any upper age limit (except in no case shall the maximum age exceed 26 years of age) for national service programs carried out by the National Civilian Community Corps under subtitle E of title I of the National and Community Service Act of 1990 (42 U.S.C. 12611 et seq.), and the participants in such programs, for the purposes of— (1)addressing disruptions due to COVID–19; and  
(2)minimizing the difficulty in returning to full operation due to COVID–19 on such programs and participants. 3515.Workforce response activities (a)Administrative costsNotwithstanding section 128(b)(4) of the Workforce Innovation Opportunity Act (29 U.S.C. 3163(b)(4)), of the total amount allocated to a local area (including the total amount allotted to a single State local area) under subtitle B of title I of such Act (29 U.S.C. 3151 et seq.) for program year 2019, not more than 20 percent of the total amount may be used for the administrative costs of carrying out local workforce investment activities under chapter 2 or chapter 3 of subtitle B of title I of such Act, if the portion of the total amount that exceeds 10 percent of the total amount is used to respond to a qualifying emergency.  
(b)Rapid response activities 
(1)Statewide rapid responseOf the funds reserved by a Governor for program year 2019 for statewide activities under section 128(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(a)) that remain unobligated, such funds may be used for statewide rapid response activities as described in section 134(a)(2)(A) of such Act (29 U.S.C. 3174(a)(2)(A)) for responding to a qualifying emergency.  (2)Local boardsOf the funds reserved by a Governor for program year 2019 under section 133(a)(2) of such Act (29 U.S.C. 3173(a)(2)) that remain unobligated, such funds may be released within 30 days after the date of enactment of this Act to the local boards most impacted by the coronavirus at the determination of the Governor for rapid response activities related to responding to a qualifying emergency.  
(c)DefinitionsExcept as otherwise provided, the terms in this section have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).  3516.Technical amendments (a)In general (1)Section 6103(a)(3) of the Internal Revenue Code of 1986, as amended by the FUTURE Act (Public Law 116–91), is further amended by striking (13), (16) and inserting (13)(A), (13)(B), (13)(C), (13)(D)(i), (16). 
(2)Section 6103(p)(3)(A) of such Code, as so amended, is further amended by striking (12), and inserting (12), (13)(A), (13)(B), (13)(C), (13)(D)(i). (3)Section 6103(p)(4) of such Code, as so amended, is further amended by striking (13) or (16) each place it appears and inserting (13), or (16). 
(4)Section 6103(p)(4) of such Code, as so amended and as amended by paragraph (3), is further amended by striking (13) each place it appears and inserting (13)(A), (13)(B), (13)(C), (13)(D)(i). (5)Section 6103(l)(13)(C)(ii) of such Code, as added by the FUTURE Act (Public Law 116–91), is amended by striking section 236A(e)(4) and inserting section 263A(e)(4). 
(b)Effective dateThe amendments made by this section shall apply as if included in the enactment of the FUTURE Act (Public Law 116–91).  3517.Waiver authority and reporting requirement for institutional aid (a)Waiver authorityNotwithstanding any other provision of the Higher Education Act of 1965 (U.S.C. 1001 et seq.), unless enacted with specific reference to this section, for any institution of higher education that was receiving assistance under title III, title V, or subpart 4 of part A of title VII of such Act (20 U.S.C. 1051 et seq.; 1101 et seq.; 1136a et seq.) at the time of a qualifying emergency, the Secretary may, for the period beginning on the first day of the qualifying emergency and ending on September 30 of the fiscal year following the end of the qualifying emergency— 
(1)waive— (A)the eligibility data requirements set forth in section 391(d) and 521(e) of the Higher Education Act of 1965 (20 U.S.C. 1068(d); 1103(e)); 
(B)the wait-out period set forth in section 313(d) of the Higher Education Act of 1965 (20 U.S.C. 1059(d));  (C)the allotment requirements under paragraphs (2) and (3) of subsection 318(e) of the Higher Education Act of 1965 (20 U.S.C. 1059e(e)), and the reference to the academic year preceding the beginning of that fiscal year under such section 318(e)(1);  
(D)the allotment requirements under subsections (b), (c), and (g) of section 324 of the Higher Education Act of 1965 (20 U.S.C. 1063), the reference to the end of the school year preceding the beginning of that fiscal year under such section 324(a), and the reference to the academic year preceding such fiscal year under such section 324(h); (E)subparagraphs (A), (C), (D), and (E) of section 326(f)(3) of the Higher Education Act of 1965 (20 U.S.C. 1063b(f)(3)), and references to previous year under such section 326(f)(3)(B);  
(F)subparagraphs (A), (C), (D), and (E) of section 723(f)(3) and subparagraphs (A), (C), (D), and (E) of section 724(f)(3) of the Higher Education Act of 1965 (20 U.S.C. 1136a(f)(3); 1136b(f)(3)), and references to previous academic year under subparagraph (B) of such sections 723(f)(3) and 724(f)(3); and  (G)the allotment restriction set forth in section 318(d)(4) and section 323(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1059e(d)(4); 1062(c)(2)); and 
(2)waive or modify any statutory or regulatory provision to ensure that institutions that were receiving assistance under title III, title V, or subpart 4 of part A of title VII of such Act (20 U.S.C. 1051 et seq.; 1101 et seq.; 1136a et seq.) at the time of a qualifying emergency are not adversely affected by any formula calculation for fiscal year 2020 and for the period beginning on the first day of the qualifying emergency and ending on September 30 of the fiscal year following the end of the qualifying emergency, as necessary. (b)Use of unexpended fundsAny funds paid to an institution under title III, title V, or subpart 4 of part A of title VII of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.; 1101 et seq.; 1136a et seq.) and not expended or used for the purposes for which the funds were paid to the institution during the 5-year period following the date on which the funds were first paid to the institution, may be carried over and expended during the succeeding 5-year period. 
(c)ReportNot later than 180 days after the date of enactment of this Act, and every 180 days thereafter for the period beginning on the first day of the qualifying emergency and ending on September 30 of the fiscal year following the end of the qualifying emergency, the Secretary shall submit to the authorizing committees (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) a report that identifies each institution that received a waiver or modification under this section. 3518.Authorized uses and other modifications for grants (a)In generalThe Secretary is authorized to modify the required and allowable uses of funds for grants awarded under part A or B of title III, chapter I or II of subpart 2 of part A of title IV, title V, or subpart 4 of part A of title VII of the Higher Education Act of 1965 (20 U.S.C. 1057 et seq.; 1060 et seq.; 1070a–11 et seq.; 1070a–21 et seq.; 1101 et seq.; 1136a et seq.) to an institution of higher education or other grant recipient (not including individual recipients of Federal student financial assistance), at the request of an institution of higher education or other recipient of a grant (not including individual recipients of Federal student financial assistance) as a result of a qualifying emergency, for the period beginning on the first day of the qualifying emergency and ending on September 30 of the fiscal year following the end of the qualifying emergency. 
(b)Matching requirement modificationsNotwithstanding any other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), the Secretary is authorized to modify any Federal share or other financial matching requirement for a grant awarded on a competitive basis or a grant awarded under part A or B of title III or subpart 4 of part A of title VII of the Higher Education Act of 1965 (20 U.S.C. 1057 et seq.; 1060 et seq.; 1136a et seq.) at the request of an institution of higher education or other grant recipient as a result of a qualifying emergency, for the period beginning on the first day of the qualifying emergency and ending on September 30 of the fiscal year following the end of the qualifying emergency. (c)ReportsNot later than 180 days after the date of enactment of this Act, and every 180 days thereafter for the duration of the period beginning on the first day of the qualifying emergency and ending on September 30 of the fiscal year following the end of the qualifying emergency, the Secretary shall submit to the authorizing committees (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) a report that identifies each institution of higher education or other grant recipient that received a modification under this section. 
3519.Service obligations for teachers 
(a)Teach grantsFor the purpose of section 420N of the Higher Education Act of 1965 (20 U.S.C. 1070g–2), during a qualifying emergency, the Secretary— (1)may modify the categories of extenuating circumstances under which a recipient of a grant under subpart 9 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070g et seq.) who is unable to fulfill all or part of the recipient’s service obligation may be excused from fulfilling that portion of the service obligation; and  
(2)shall consider teaching service that, as a result of a qualifying emergency, is part-time or temporarily interrupted, to be full-time service and to fulfill the service obligations under such section 420N. (b)Teacher loan forgivenessNotwithstanding section 428J or 460 of the Higher Education Act of 1965 (20 U.S.C. 1078–10; 1087j), the Secretary shall waive the requirements under such sections that years of teaching service shall be consecutive if—  
(1)the teaching service of a borrower is temporarily interrupted due to a qualifying emergency; and (2)after the temporary interruption due to a qualifying emergency, the borrower resumes teaching service and completes a total of 5 years of qualifying teaching service under such sections, including qualifying teaching service performed before, during, and after such qualifying emergency.  
CLabor provisions 
3601.Limitation on paid leaveSection 110(b)(2)(B) of the Family and Medical Leave Act of 1993 (as added by the Emergency Family and Medical Leave Expansion Act) is amended by striking clause (ii) and inserting the following:  (ii)LimitationAn employer shall not be required to pay more than $200 per day and $10,000 in the aggregate for each employee for paid leave under this section.. 
3602.Emergency Paid Sick Leave Act LimitationSection 5102 of the Emergency Paid Sick Leave Act (division E of the Families First Coronavirus Response Act) is amended by adding at the end the following:  (f)LimitationsAn employer shall not be required to pay more than either— 
(1)$511 per day and $5,110 in the aggregate for each employee, when the employee is taking leave for a reason described in paragraph (1), (2), or (3) of section 5102(a); or (2)$200 per day and $2,000 in the aggregate for each employee, when the employee is taking leave for a reason described in paragraph (4), (5), or (6) of section 5102(a).. 
3603.Unemployment insuranceSection 903(h)(2)(B) of the Social Security Act (42 U.S.C. 1103(h)(2)(B)), as added by section 4102 of the Emergency Unemployment Insurance Stabilization and Access Act of 2020, is amended to read as follows:  (B)The State ensures that applications for unemployment compensation, and assistance with the application process, are accessible, to the extent practicable in at least two of the following: in person, by phone, or online.. 
3604.OMB Waiver of Paid Family and Paid Sick Leave 
(a)Family and Medical Leave Act of 1993Section 110(a) of title I of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.) (as added by division C of the Families First Coronavirus Response Act) is amended by adding at the end the following new paragraph:  (4)The Director of the Office of Management and Budget shall have the authority to exclude for good cause from the requirements under subsection (b) certain employers of the United States Government with respect to certain categories of Executive Branch employees.. 
(b)Emergency Paid Sick Leave ActThe Emergency Paid Sick Leave Act (division E of the Families First Coronavirus Response Act) is amended by adding at the end the following new section:  5112.Authority to exclude certain employeesThe Director of the Office of Management and Budget shall have the authority to exclude for good cause from the definition of employee under section 5110(1) certain employees described in subparagraphs (E) and (F) of such section, including by exempting certain United States Government employers covered by section 5110(2)(A)(i)(V) from the requirements of this title with respect to certain categories of Executive Branch employees.. 
3605.Paid leave for rehired employeesSection 110(a)(1)(A) of the Family and Medical Leave Act of 1993, as added by section 3102 of the Emergency Family and Medical Leave Expansion Act, is amended to read as follows:  (A)Eligible employee (i)In generalIn lieu of the definition in sections 101(2)(A) and 101(2)(B)(ii), the term eligible employee means an employee who has been employed for at least 30 calendar days by the employer with respect to whom leave is requested under section 102(a)(1)(F). 
(ii)Rule regarding rehired employeesFor purposes of clause (i), the term employed for at least 30 calendar days, used with respect to an employee and an employer described in clause (i), includes an employee who was laid off by that employer not earlier than March 1, 2020, had worked for the employer for not less than 30 of the last 60 calendar days prior to the employee's layoff, and was rehired by the employer.. 3606.Advance refunding of credits (a)Payroll credit for required paid sick leaveSection 7001 of division G of the Families First Coronavirus Response Act is amended— 
(1)in subsection (b)(4)(A)— (A)by striking (A) In general.—If the amount and inserting (A)(i) Credit is refundable.—If the amount; and 
(B)by adding at the end the following:  (ii)Advancing creditIn anticipation of the credit, including the refundable portion under clause (i), the credit may be advanced, according to forms and instructions provided by the Secretary, up to an amount calculated under subsection (a), subject to the limits under subsection (b), both calculated through the end of the most recent payroll period in the quarter.; 
(2)in subsection (f)— (A)in paragraph (4), by striking , and and inserting a comma; 
(B)in paragraph (5), by striking the period at the end and inserting , and; and (C)by adding at the end the following: 
 
(6)regulations or other guidance to permit the advancement of the credit determined under subsection (a).; and (3)by inserting after subsection (h) the following new subsection: 
 
(i)Treatment of depositsThe Secretary of the Treasury (or the Secretary's delegate) shall waive any penalty under section 6656 of the Internal Revenue Code of 1986 for any failure to make a deposit of the tax imposed by section 3111(a) or 3221(a) of such Code if the Secretary determines that such failure was due to the anticipation of the credit allowed under this section. . (b)Payroll credit for required paid family leaveSection 7003 of division G of the Families First Coronavirus Response Act is amended— 
(1)in subsection (b)(3)— (A)by striking If the amount and inserting (A) Credit is refundable.—If the amount; and 
(B)by adding at the end the following:  (B)Advancing creditIn anticipation of the credit, including the refundable portion under subparagraph (A), the credit may be advanced, according to forms and instructions provided by the Secretary, up to an amount calculated under subsection (a), subject to the limits under subsection (b), both calculated through the end of the most recent payroll period in the quarter.; 
(2)in subsection (f)— (A)in paragraph (4), by striking , and and inserting a comma; 
(B)in paragraph (5), by striking the period at the end and inserting , and; and (C)by adding at the end the following: 
 
(6)regulations or other guidance to permit the advancement of the credit determined under subsection (a).; and (c)by inserting after subsection (h) the following new subsection: 
 
(i)Treatment of depositsThe Secretary of the Treasury (or the Secretary's delegate) shall waive any penalty under section 6656 of the Internal Revenue Code of 1986 for any failure to make a deposit of the tax imposed by section 3111(a) or 3221(a) of such Code if the Secretary determines that such failure was due to the anticipation of the credit allowed under this section. . 3607.Expansion of DOL Authority to postpone certain deadlinesSection 518 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1148) is amended by striking or a terroristic or military action (as defined in section 692(c)(2) of such Code), the Secretary may and inserting a terroristic or military action (as defined in section 692(c)(2) of such Code), or a public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act, the Secretary may. 
3608.Single-employer plan funding rules 
(a)Delay in payment of minimum required contributionsIn the case of any minimum required contribution (as determined under section 430(a) of the Internal Revenue Code of 1986 and section 303(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1083(a))) which (but for this section) would otherwise be due under section 430(j) of such Code (including quarterly contributions under paragraph (3) thereof) and section 303(j) of such Act (29 U.S.C. 1083(j)) (including quarterly contributions under paragraph (3) thereof) during calendar year 2020— (1)the due date for such contributions shall be January 1, 2021, and 
(2)the amount of each such minimum required contribution shall be increased by interest accruing for the period between the original due date (without regard to this section) for the contribution and the payment date, at the effective rate of interest for the plan for the plan year which includes such payment date. (b)Benefit restriction statusFor purposes of section 436 of the Internal Revenue Code of 1986 and section 206(g) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1056(g)), a plan sponsor may elect to treat the plan’s adjusted funding target attainment percentage for the last plan year ending before January 1, 2020, as the adjusted funding target attainment percentage for plan years which include calendar year 2020. 
3609.Application of cooperative and small employer charity pension plan rules to certain charitable employers whose primary exempt purpose is providing services with respect to mothers and children 
(a)Employee retirement income security act of 1974Section 210(f)(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1060(f)(1)) is amended— (1)by striking or at the end of subparagraph (B); 
(2)by striking the period at the end of subparagraph (C)(iv) and inserting ; or; and (3)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)that, as of January 1, 2000, was maintained by an employer— (i)described in section 501(c)(3) of the Internal Revenue Code of 1986, 
(ii)who has been in existence since at least 1938, (iii)who conducts medical research directly or indirectly through grant making, and 
(iv)whose primary exempt purpose is to provide services with respect to mothers and children.. (b)Internal revenue code of 1986Section 414(y)(1) of the Internal Revenue Code of 1986 is amended— 
(1)by striking or at the end of subparagraph (B); (2)by striking the period at the end of subparagraph (C)(iv) and inserting ; or; and 
(3)by inserting after subparagraph (C) the following new subparagraph:  (D)that, as of January 1, 2000, was maintained by an employer— 
(i)described in section 501(c)(3), (ii)who has been in existence since at least 1938, 
(iii)who conducts medical research directly or indirectly through grant making, and (iv)whose primary exempt purpose is to provide services with respect to mothers and children.. 
(c)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2018.  3610.Federal contractor authorityNotwithstanding any other provision of law, and subject to the availability of appropriations, funds made available to an agency by this Act or any other Act may be used by such agency to modify the terms and conditions of a contract, or other agreement, without consideration, to reimburse at the minimum applicable contract billing rates not to exceed an average of 40 hours per week any paid leave, including sick leave, a contractor provides to keep its employees or subcontractors in a ready state, including to protect the life and safety of Government and contractor personnel, but in no event beyond September 30, 2020. Such authority shall apply only to a contractor whose employees or subcontractors cannot perform work on a site that has been approved by the Federal Government, including a federally-owned or leased facility or site, due to facility closures or other restrictions, and who cannot telework because their job duties cannot be performed remotely during the public health emergency declared on January 31, 2020 for COVID–19: Provided, That the maximum reimbursement authorized by this section shall be reduced by the amount of credit a contractor is allowed pursuant to division G of Public Law 116–127 and any applicable credits a contractor is allowed under this Act. 
3611.Technical corrections 
(1)Section 110(a)(3) of the Family and Medical Leave Act of 1993 (as added by the Emergency and Medical Leave Expansion Act) is amended by striking “553(d)(A)” and inserting “553(d)(3)”. (2)Section 5111 of the Emergency Paid Sick Leave Act (division E of the Families First Coronavirus Response Act) is amended by striking “553(d)(A)” and inserting “553(d)(3)”. 
(3)Section 110(c) of the Family and Medical Leave Act of 1993 (as added by the Emergency and Medical Leave Expansion Act) is amended by striking “subsection (a)(2)(A)(iii)” and inserting “subsection (a)(2)(A)”. (4)Section 3104 of the Emergency Family and Medical Leave Expansion Act (division C of the Families First Coronavirus Response Act) is amended— 
(A)by striking “110(a)(B)” and inserting “section 110(a)(1)(B) of the Family and Medical Leave Act of 1993”; and (B)by striking section 107(a) for a violation of section 102(a)(1)(F) if the employer does not meet the definition of employer set forth in Section 101(4)(A)(i) and inserting section 107(a) of such Act for a violation of section 102(a)(1)(F) of such Act if the employer does not meet the definition of employer set forth in section 101(4)(A)(i) of such Act. 
(5)Section 5110(1) of the Emergency Paid Sick Leave Act (division E of the Families First Coronavirus Response Act) is amended— (A)in the matter preceding subparagraph (A), by striking “terms” and inserting “term”; and 
(B)in subparagraph (A)(i), by striking “paragraph (5)(A)” and inserting “paragraph (2)(A)”. (6)Section 5110(2)(B)(ii) of the Emergency Paid Sick Leave Act (division E of the Families First Coronavirus Response Act) is amended by striking “clause (i)(IV)” and inserting “clause (i)(III)”. 
(7)Section 110(a)(3) of the Family and Medical Leave Act of 1993 (as added by the Emergency and Medical Leave Expansion Act) is amended— (A)by striking “and” after the semicolon at the end of subparagraph (A);  
(B)by striking the period at end of subparagraph (B) and inserting “; and”; and  (C)by adding at the end the following:  
 
(C)as necessary to carry out the purposes of this Act, including to ensure consistency between this Act and Division E and Division G of the Families First Coronavirus Response Act. . (8)Section 5104(1) of the Emergency Paid Sick Leave Act (division E of the Families First Coronavirus Response Act) is amended by striking “and” after the semicolon and inserting “or”.  
(9)Section 5105 of the Emergency Paid Sick Leave Act (division E of the Families First Coronavirus Response Act) is amended by adding at the end the following:  (c)Investigations and collection of dataThe Secretary of Labor or his designee may investigate and gather data to ensure compliance with this Act in the same manner as authorized by sections 9 and 11 of the Fair Labor Standards Act of 1938 (29 U.S.C. 209; 211).. 
DFinance Committee 
3701.Exemption for telehealth services 
(a)In generalParagraph (2) of section 223(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:  (E)Safe harbor for absence of deductible for telehealthIn the case of plan years beginning on or before December 31, 2021, a plan shall not fail to be treated as a high deductible health plan by reason of failing to have a deductible for telehealth and other remote care services.. 
(b)Certain coverage disregardedClause (ii) of section 223(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking or long-term care and inserting long-term care, or (in the case of plan years beginning on or before December 31, 2021) telehealth and other remote care.  (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
3702.Inclusion of certain over-the-counter medical products as qualified medical expenses 
(a)HSAsSection 223(d)(2) of the Internal Revenue Code of 1986 is amended— (1)by striking the last sentence of subparagraph (A) and inserting the following: For purposes of this subparagraph, amounts paid for menstrual care products shall be treated as paid for medical care.; and 
(2)by adding at the end the following new subparagraph:  (D)Menstrual care productFor purposes of this paragraph, the term menstrual care product means a tampon, pad, liner, cup, sponge, or similar product used by individuals with respect to menstruation or other genital-tract secretions.. 
(b)Archer MSAsSection 220(d)(2)(A) of such Code is amended by striking the last sentence and inserting the following: For purposes of this subparagraph, amounts paid for menstrual care products (as defined in section 223(d)(2)(D)) shall be treated as paid for medical care.. (c)Health flexible spending arrangements and health reimbursement arrangementsSection 106 of such Code is amended by striking subsection (f) and inserting the following new subsection: 
 
(f)Reimbursements for menstrual care productsFor purposes of this section and section 105, expenses incurred for menstrual care products (as defined in section 223(d)(2)(D)) shall be treated as incurred for medical care.. (d)Effective dates (1)Distributions from savings accountsThe amendment made by subsections (a) and (b) shall apply to amounts paid after December 31, 2019. 
(2)ReimbursementsThe amendment made by subsection (c) shall apply to expenses incurred after December 31, 2019.  3703.Increasing Medicare telehealth flexibilities during emergency periodSection 1135 of the Social Security Act (42 U.S.C. 1320b–5) is amended— 
(1)in subsection (b)(8), by striking to an individual by a qualified provider (as defined in subsection (g)(3)) and all that follows through the period and inserting , the requirements of section 1834(m).; and (2)in subsection (g), by striking paragraph (3).  
3704.Enhancing Medicare telehealth services for Federally qualified health centers and rural health clinics during emergency periodSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended— (1)in the first sentence of paragraph (1), by striking The Secretary and inserting Subject to paragraph (8), the Secretary; 
(2)in paragraph (2)(A), by striking The Secretary and inserting Subject to paragraph (8), the Secretary; (3)in paragraph (4)— 
(A)in subparagraph (A), by striking The term and inserting Subject to paragraph (8), the term; and (B)in subparagraph (F)(i), by striking The term and inserting Subject to paragraph (8), the term; and 
(4)by adding at the end the following new paragraph:  (8)Enhancing telehealth services for Federally qualified health centers and rural health clinics during emergency period (A)In generalDuring the emergency period described in section 1135(g)(1)(B)— 
(i)the Secretary shall pay for telehealth services that are furnished via a telecommunications system by a Federally qualified health center or a rural health clinic to an eligible telehealth individual enrolled under this part notwithstanding that the Federally qualified health center or rural clinic providing the telehealth service is not at the same location as the beneficiary; (ii)the amount of payment to a Federally qualified health center or rural health clinic that serves as a distant site for such a telehealth service shall be determined under subparagraph (B); and 
(iii)for purposes of this subsection— (I)the term distant site includes a Federally qualified health center or rural health clinic that furnishes a telehealth service to an eligible telehealth individual; and 
(II) the term telehealth services includes a rural health clinic service or Federally qualified health center service that is furnished using telehealth to the extent that payment codes corresponding to services identified by the Secretary under clause (i) or (ii) of paragraph (4)(F) are listed on the corresponding claim for such rural health clinic service or Federally qualified health center service. (B)Special payment rule (i)In generalThe Secretary shall develop and implement payment methods that apply under this subsection to a Federally qualified health center or rural health clinic that serves as a distant site that furnishes a telehealth service to an eligible telehealth individual during such emergency period. Such payment methods shall be based on payment rates that are similar to the national average payment rates for comparable telehealth services under the physician fee schedule under section 1848. Notwithstanding any other provision of law, the Secretary may implement such payment methods through program instruction or otherwise. 
(ii)Exclusion from FQHC PPS calculation and RHC AIR calculationCosts associated with telehealth services shall not be used to determine the amount of payment for Federally qualified health center services under the prospective payment system under section 1834(o) or for rural health clinic services under the methodology for all-inclusive rates (established by the Secretary) under section 1833(a)(3).. 3705.Temporary waiver of requirement for face-to-face visits between home dialysis patients and physiciansSection 1881(b)(3)(B) of the Social Security Act (42 U.S.C. 1395rr(b)(3)(B)) is amended— 
(1)in clause (i), by striking clause (ii) and inserting clauses (ii) and (iii); (2)in clause (ii), in the matter preceding subclause (I), by striking Clause (i) and inserting Except as provided in clause (iii), clause (i); and 
(3)by adding at the end the following new clause:  (iii)The Secretary may waive the provisions of clause (ii) during the emergency period described in section 1135(g)(1)(B).. 
3706.Use of telehealth to conduct face-to-face encounter prior to recertification of eligibility for hospice care during emergency periodSection 1814(a)(7)(D)(i) of the Social Security Act (42 U.S.C. 1395f(a)(7(D)(i)) is amended— (1)by striking a hospice and inserting (I) subject to subclause (II), a hospice; and 
(2)by inserting after subclause (I), as added by paragraph (1), the following new subclause:  (II)during the emergency period described in section 1135(g)(1)(B), a hospice physician or nurse practitioner may conduct a face-to-face encounter required under this clause via telehealth, as determined appropriate by the Secretary; and. 
3707.Encouraging use of telecommunications systems for home health services furnished during emergency periodWith respect to home health services (as defined in section 1861(m) of the Social Security Act (42 U.S.C. 1395x(m)) that are furnished during the emergency period described in section 1135(g)(1)(B) of such Act (42 U.S.C. 1320b–5(g)(1)(B)), the Secretary of Health and Human Services shall consider ways to encourage the use of telecommunications systems, including for remote patient monitoring as described in section 409.46(e) of title 42, Code of Federal Regulations (or any successor regulations) and other communications or monitoring services, consistent with the plan of care for the individual, including by clarifying guidance and conducting outreach, as appropriate. 3708.Improving care planning for Medicare home health services (a)Part A provisionsSection 1814(a) of the Social Security Act (42 U.S.C. 1395f(a)) is amended— 
(1)in paragraph (2)— (A)in the matter preceding subparagraph (A), by inserting , a nurse practitioner or clinical nurse specialist (as such terms are defined in section 1861(aa)(5)) who is working in accordance with State law, or a physician assistant (as defined in section 1861(aa)(5)) who is working in accordance with State law, who is after in the case of services described in subparagraph (C), a physician; and 
(B)in subparagraph (C)— (i)by inserting , a nurse practitioner, a clinical nurse specialist, or a physician assistant (as the case may be) after physician the first 2 times it appears; and 
(ii)by striking , and, in the case of a certification made by a physician and all that follows through face-to-face encounter and inserting , and, in the case of a certification made by a physician after January 1, 2010, or by a nurse practitioner, clinical nurse specialist, or physician assistant (as the case may be) after a date specified by the Secretary (but in no case later than the date that is 6 months after the date of the enactment of the CARES Act), prior to making such certification a physician, nurse practitioner, clinical nurse specialist, or physician assistant must document that a physician, nurse practitioner, clinical nurse specialist, certified nurse-midwife (as defined in section 1861(gg)) as authorized by State law, or physician assistant has had a face-to-face encounter; (2)in the third sentence— 
(A)by striking physician certification and inserting certification; (B)by inserting (or in the case of regulations to implement the amendments made by section 3708 of the CARES Act, the Secretary shall prescribe regulations, which shall become effective no later than 6 months after the date of the enactment of such Act) after 1981; and 
(C)by striking a physician who and inserting a physician, nurse practitioner, clinical nurse specialist, or physician assistant who; (3)in the fourth sentence, by inserting , nurse practitioner, clinical nurse specialist, or physician assistant after physician; and 
(4)in the fifth sentence— (A)by inserting or no later than 6 months after the date of the enactment of the CARES Act for purposes of documentation for certification and recertification made under paragraph (2) by a nurse practitioner, clinical nurse specialist, or physician assistant, after January 1, 2019; and 
(B)by inserting , nurse practitioner, clinical nurse specialist, or physician assistant after of the physician. (b)Part B provisionsSection 1835(a) of the Social Security Act (42 U.S.C. 1395n(a)) is amended— 
(1)in paragraph (2)— (A)in the matter preceding subparagraph (A), by inserting , a nurse practitioner or clinical nurse specialist (as those terms are defined in section 1861(aa)(5)) who is working in accordance with State law, or a physician assistant (as defined in section 1861(aa)(5)) who is working in accordance with State law, who is after in the case of services described in subparagraph (A), a physician; and 
(B)in subparagraph (A)— (i)in each of clauses (ii) and (iii) of subparagraph (A) by inserting , a nurse practitioner, a clinical nurse specialist, or a physician assistant (as the case may be) after physician; and 
(ii)in clause (iv), by striking after January 1, 2010 and all that follows through face-to-face encounter and inserting made by a physician after January 1, 2010, or by a nurse practitioner, clinical nurse specialist, or physician assistant (as the case may be) after a date specified by the Secretary (but in no case later than the date that is 6 months after the date of the enactment of the CARES Act), prior to making such certification a physician, nurse practitioner, clinical nurse specialist, or physician assistant must document that a physician, nurse practitioner, clinical nurse specialist, certified nurse-midwife (as defined in section 1861(gg)) as authorized by State law, or physician assistant has had a face-to-face encounter; (2)in the third sentence, by inserting , nurse practitioner, clinical nurse specialist, or physician assistant (as the case may be) after physician; 
(3)in the fourth sentence— (A)by striking physician certification and inserting certification; 
(B)by inserting (or in the case of regulations to implement the amendments made by section 3708 of the CARES Act the Secretary shall prescribe regulations which shall become effective no later than 6 months after the enactment of such Act) after 1981; and (C)by striking a physician who and inserting a physician, nurse practitioner, clinical nurse specialist, or physician assistant who;  
(4)in the fifth sentence, by inserting , nurse practitioner, clinical nurse specialist, or physician assistant after physician; and (5)in the sixth sentence— 
(A)by inserting or no later than 6 months after the date of the enactment of the CARES Act for purposes of documentation for certification and recertification made under paragraph (2) by a nurse practitioner, clinical nurse specialist, or physician assistant, after January 1, 2019; and (B)by inserting , nurse practitioner, clinical nurse specialist, or physician assistant after of the physician. 
(c)Definition provisions 
(1)Home health servicesSection 1861(m) of the Social Security Act (42 U.S.C. 1395x(m)) is amended— (A)in the matter preceding paragraph (1)— 
(i)by inserting , a nurse practitioner or a clinical nurse specialist (as those terms are defined in subsection (aa)(5)), or a physician assistant (as defined in subsection (aa)(5)) after physician the first place it appears; and (ii)by inserting , a nurse practitioner, a clinical nurse specialist, or a physician assistant after physician the second place it appears; and 
(B)in paragraph (3), by inserting , a nurse practitioner, a clinical nurse specialist, or a physician assistant after physician. (2)Home health agencySection 1861(o)(2) of the Social Security Act (42 U.S.C. 1395x(o)(2)) is amended— 
(A)by inserting , nurse practitioners or clinical nurse specialists (as those terms are defined in subsection (aa)(5)), certified nurse-midwives (as defined in subsection (gg)), or physician assistants (as defined in subsection (aa)(5)) after physicians; and (B)by inserting , nurse practitioner, clinical nurse specialist, certified nurse-midwife, physician assistant, after physician. 
(3)Covered osteoporosis drugSection 1861(kk)(1) of the Social Security Act (42 U.S.C. 1395x(kk)(1)) is amended by inserting , nurse practitioner or clinical nurse specialist (as those terms are defined in subsection (aa)(5)), certified nurse-midwife (as defined in subsection (gg)), or physician assistant (as defined in subsection (aa)(5)) after attending physician. (d)Home health prospective payment system provisionsSection 1895 of the Social Security Act (42 U.S.C. 1395fff) is amended— 
(1)in subsection (c)(1)— (A)by striking (provided under section 1842(r)); and 
(B)by inserting the nurse practitioner or clinical nurse specialist (as those terms are defined in section 1861(aa)(5)), or the physician assistant (as defined in section 1861(aa)(5)) after physician; and  (2)in subsection (e)— 
(A)in paragraph (1)(A), by inserting a nurse practitioner or clinical nurse specialist, or a physician assistant after physician; and (B)in paragraph (2)— 
(i)in the heading, by striking Physician certification and inserting Rule of construction regarding requirement for certification; and (ii)by striking physician. 
(e)Application to MedicaidThe amendments made under this section shall apply under title XIX of the Social Security Act in the same manner and to the same extent as such requirements apply under title XVIII of such Act or regulations promulgated thereunder. (f)Effective dateThe Secretary of Health and Human Services shall prescribe regulations to apply the amendments made by this section to items and services furnished, which shall become effective no later than 6 months after the date of the enactment of this legislation. The Secretary shall promulgate an interim final rule if necessary, to comply with the required effective date.  
3709.Adjustment of sequestration 
(a)Temporary suspension of Medicare sequestrationDuring the period beginning on May 1, 2020 and ending on December 31, 2020, the Medicare programs under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) shall be exempt from reduction under any sequestration order issued before, on, or after the date of enactment of this Act. (b)Extension of direct spending reductions through fiscal year 2030Section 251A(6) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(6)) is amended— 
(1)in subparagraph (B), in the matter preceding clause (i), by striking through 2029 and inserting through 2030; and (2)in subparagraph (C), in the matter preceding clause (i), by striking fiscal year 2029 and inserting fiscal year 2030.  
3710.Medicare hospital inpatient prospective payment system add-on payment for COVID–19 patients during emergency period 
(a)In generalSection 1886(d)(4)(C) of the Social Security Act (42 U.S.C. 1395ww(d)(4)(C)) is amended by adding at the end the following new clause:  (iv) (I)For discharges occurring during the emergency period described in section 1135(g)(1)(B), in the case of a discharge of an individual diagnosed with COVID–19, the Secretary shall increase the weighting factor that would otherwise apply to the diagnosis-related group to which the discharge is assigned by 20 percent. The Secretary shall identify a discharge of such an individual through the use of diagnosis codes, condition codes, or other such means as may be necessary. 
(II)Any adjustment under subclause (I) shall not be taken into account in applying budget neutrality under clause (iii) (III)In the case of a State for which the Secretary has waived all or part of this section under the authority of section 1115A, nothing in this section shall preclude such State from implementing an adjustment similar to the adjustment under subclause (I).. 
(b)ImplementationNotwithstanding any other provision of law, the Secretary may implement the amendment made by subsection (a) by program instruction or otherwise.  3711.Increasing access to post-acute care during emergency period (a)Waiver of IRF 3-hour ruleWith respect to inpatient rehabilitation services furnished by a rehabilitation facility described in section 1886(j)(1) of the Social Security Act (42 U.S.C. 1395ww(j)(1)) during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), the Secretary of Health and Human Services shall waive section 412.622(a)(3)(ii) of title 42, Code of Federal Regulations (or any successor regulations), relating to the requirement that patients of an inpatient rehabilitation facility receive at least 15 hours of therapy per week. 
(b)Waiver of site-neutral payment rate provisions for long-term care hospitalsWith respect to inpatient hospital services furnished by a long-term care hospital described in section 1886(d)(1)(B)(iv) of the Social Security Act (42 U.S.C. 1395ww(d)(1)(B)(iv)) during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), the Secretary of Health and Human Services shall waive the following provisions of section 1886(m)(6) of such Act (42 U.S.C. 1395ww(m)(6)): (1)LTCH 50-percent ruleSubparagraph (C)(ii) of such section, relating to the payment adjustment for long-term care hospitals that do not have a discharge payment percentage for the period that is at least 50 percent. 
(2)Site-neutral IPPS payment rateSubparagraph (A)(i) of such section, relating to the application of the site-neutral payment rate (and payment shall be made to a long-term care hospital without regard to such section) for a discharge if the admission occurs during such emergency period and is in response to the public health emergency described in such section 1135(g)(1)(B).  3712.Revising payment rates for durable medical equipment under the Medicare program through duration of emergency period (a)Rural and noncontiguous areasThe Secretary of Health and Human Services shall implement section 414.210(g)(9)(iii) of title 42, Code of Federal Regulations (or any successor regulation), to apply the transition rule described in such section to all applicable items and services furnished in rural areas and noncontiguous areas (as such terms are defined for purposes of such section) as planned through December 31, 2020, and through the duration of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), if longer. 
(b)Areas other than rural and noncontiguous areasWith respect to items and services furnished on or after the date that is 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall apply section 414.210(g)(9)(iv) of title 42, Code of Federal Regulations (or any successor regulation), as if the reference to dates of service from June 1, 2018 through December 31, 2020, based on the fee schedule amount for the area is equal to 100 percent of the adjusted payment amount established under this section were instead a reference to dates of service from March 6, 2020, through the remainder of the duration of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), based on the fee schedule amount for the area is equal to 75 percent of the adjusted payment amount established under this section and 25 percent of the unadjusted fee schedule amount.  3713.Coverage of the COVID–19 vaccine under part B of the Medicare program without any cost-sharing (a)Medical and other health servicesSection 1861(s)(10)(A) of the Social Security Act (42 U.S.C. 1395x(s)(10)(A)) is amended by inserting , and COVID–19 vaccine and its administration after influenza vaccine and its administration. 
(b)Part B deductibleThe first sentence of section 1833(b) of the Social Security Act (42 U.S.C. 1395l(b)) is amended—  (1)in paragraph (10), by striking and at the end; and 
(2)in paragraph (11), by striking the period at the end and inserting , and (12) such deductible shall not apply with respect a COVID–19 vaccine and its administration described in section 1861(s)(10)(A)..  (c)Medicare AdvantageSection 1852(a)(1)(B) of the Social Security Act (42 U.S.C. 1395w–22(a)(1)(B)) is amended— 
(1)in clause (iv)— (A)by redesignating subclause (VI) as subclause (VII); and 
(B)by inserting after subclause (V) the following new subclause:  (VI)A COVID–19 vaccine and its administration described in section 1861(s)(10)(A).; and 
(2)in clause (v), by striking subclauses (IV) and (V) inserting subclauses (IV), (V), and (VI).  (d)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act and shall apply with respect to a COVID–19 vaccine beginning on the date that such vaccine is licensed under section 351 of the Public Health Service Act (42 U.S.C. 262).  
(e)ImplementationNotwithstanding any other provision of law, the Secretary may implement the provisions of, and the amendments made by, this section by program instruction or otherwise.  3714.Requiring Medicare prescription drug plans and MA–PD plans to allow during the COVID–19 emergency period for fills and refills of covered part D drugs for up to a 3-month supply (a)In generalSection 1860D–4(b) of the Social Security Act (42 U.S.C. 1395w–104(b)) is amended by adding at the end the following new paragraph: 
 
(4)Ensuring access during COVID–19 public health emergency period 
(A)In generalDuring the emergency period described in section 1135(g)(1)(B), subject to subparagraph (B), a prescription drug plan or MA–PD plan shall, notwithstanding any cost and utilization management, medication therapy management, or other such programs under this part, permit a part D eligible individual enrolled in such plan to obtain in a single fill or refill, at the option of such individual, the total day supply (not to exceed a 90-day supply) prescribed for such individual for a covered part D drug. (B)Safety edit exceptionA prescription drug plan or MA–PD plan may not permit a part D eligible individual to obtain a single fill or refill inconsistent with an applicable safety edit.. 
(b)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendment made by this section by program instruction or otherwise.  3715.Providing home and community-based services in acute care hospitalsSection 1902(h) of the Social Security Act (42 U.S.C. 1396a(h)) is amended— 
(1)by inserting (1) after (h); (2)by inserting , home and community-based services provided under subsection (c), (d), or (i) of section 1915 or under a waiver or demonstration project under section 1115, self-directed personal assistance services provided pursuant to a written plan of care under section 1915(j), and home and community-based attendant services and supports under section 1915(k) before the period; and 
(3)by adding at the end the following:  (2)Nothing in this title, title XVIII, or title XI shall be construed as prohibiting receipt of any care or services specified in paragraph (1) in an acute care hospital that are— 
(A)identified in an individual’s person-centered service plan (or comparable plan of care); (B)provided to meet needs of the individual that are not met through the provision of hospital services; 
(C)not a substitute for services that the hospital is obligated to provide through its conditions of participation or under Federal or State law, or under another applicable requirement; and (D)designed to ensure smooth transitions between acute care settings and home and community-based settings, and to preserve the individual’s functional abilities.. 
3716.Clarification regarding uninsured individualsSubsection (ss) of section 1902 of the Social Security Act (42 U.S.C. 1396a), as added by section 6004(a)(3)(C) of the Families First Coronavirus Response Act, is amended— (1)in paragraph (1), by inserting (excluding subclause (VIII) of such subsection if the individual is a resident of a State which does not furnish medical assistance to individuals described in such subclause) before the semicolon; and 
(2)in paragraph (2), by inserting , except that individuals who are eligible for medical assistance under subsection (a)(10)(A)(ii)(XII), subsection (a)(10)(A)(ii)(XVIII), subsection (a)(10)(A)(ii)(XXI), or subsection (a)(10)(C) (but only to the extent such an individual is considered to not have minimum essential coverage under section 5000A(f)(1) of the Internal Revenue Code of 1986), or who are described in subsection (l)(1)(A) and are eligible for medical assistance only because of subsection (a)(10)(A)(i)(IV) or (a)(10)(A)(ii)(IX) and whose eligibility for such assistance is limited by the State under clause (VII) in the matter following subsection (a)(10)(G), shall not be treated as enrolled in a Federal health care program for purposes of this paragraph before the period at the end. 3717.Clarification regarding coverage of COVID–19 testing productsSubparagraph (B) of section 1905(a)(3) of the Social Security Act (42 U.S.C. 1396d(a)(3)), as added by section 6004(a)(1)(C) of the Families First Coronavirus Response Act (Public Law 116–127), is amended by striking that are approved, cleared, or authorized under section 510(k), 513, 515 or 564 of the Federal Food, Drug, and Cosmetic Act.  
3718.Amendments relating to reporting requirements with respect to clinical diagnostic laboratory tests 
(a)Revised reporting period for reporting of private sector payment rates for establishment of medicare payment ratesSection 1834A(a)(1)(B) of the Social Security Act (42 U.S.C. 1395m–1(a)(1)(B)) is amended— (1)in clause (i), by striking December 31, 2020 and inserting December 31, 2021; and 
(2)in clause (ii)— (A)by striking January 1, 2021 and inserting January 1, 2022; and 
(B)by striking March 31, 2021 and inserting March 31, 2022. (b)Revised phase-in of reductions from private payor rate implementationSection 1834A(b)(3) of the Social Security Act (42 U.S.C. 1395m–1(b)(3)) is amended— 
(1)in subparagraph (A), by striking through 2023 and inserting through 2024; and (2)in subparagraph (B)— 
(A)in clause (i), by striking and at the end; (B)by redesignating clause (ii) as clause (iii); 
(C)by inserting after clause (i) the following new clause:  (ii)for 2021, 0 percent; and; and 
(D)in clause (iii), as redesignated by subparagraph (B), by striking 2021 through 2023 and inserting 2022 through 2024. 3719.Expansion of the Medicare hospital accelerated payment program during the COVID–19 public health emergencySection 1815 of the Social Security Act (42 U.S.C. 1395g) is amended— 
(1)in subsection (e)(3), by striking In the case and inserting Subject to subsection (f), in the case; and (2)by adding at the end the following new subsection: 
 
(f) 
(1)During the emergency period described in section 1135(g)(1)(B), the Secretary shall expand the program under subsection (e)(3) pursuant to paragraph (2). (2)In expanding the program under subsection (e)(3), the following shall apply: 
(A) 
(i)In addition to the hospitals described in subsection (e)(3), the following hospitals shall be eligible to participate in the program:  (I)Hospitals described in clause (iii) of section 1886(d)(1)(B). 
(II)Hospitals described in clause (v) of such section. (III)Critical access hospitals (as defined in section 1861(mm)(1)). 
(ii)Subject to appropriate safeguards against fraud, waste, and abuse, upon a request of a hospital described in clause (i), the Secretary shall provide accelerated payments under the program to such hospital.  (B)Upon the request of the hospital, the Secretary may do any of the following: 
(i)Make accelerated payments on a periodic or lump sum basis. (ii)Increase the amount of payment that would otherwise be made to hospitals under the program up to 100 percent (or, in the case of critical access hospitals, up to 125 percent). 
(iii)Extend the period that accelerated payments cover so that it covers up to a 6-month period. (C)Upon the request of the hospital, the Secretary shall do the following: 
(i)Provide up to 120 days before claims are offset to recoup the accelerated payment. (ii)Allow not less than 12 months from the date of the first accelerated payment before requiring that the outstanding balance be paid in full.  
(3)Nothing in this subsection shall preclude the Secretary from carrying out the provisions described in clauses (i), (ii), and (iii) of paragraph (2)(B) and clauses (i) and (ii) of paragraph (2)(C) under the program under subsection (e)(3) after the period for which this subsection applies.  (4)Notwithstanding any other provision of law, the Secretary may implement the provisions of this subsection by program instruction or otherwise.. 
3720.Delaying requirements for enhanced FMAP to enable State legislation necessary for complianceSection 6008 of the Families First Coronavirus Response Act is amended by adding at the end the following new subsection:  (d)Delay in application of premium requirementDuring the 30 day period beginning on the date of enactment of this Act, a State shall not be ineligible for the increase to the Federal medical assistance percentage of the State described in subsection (a) on the basis that the State imposes a premium that violates the requirement of subsection (b)(2) if such premium was in effect on the date of enactment of this Act.. 
EHealth and Human Services Extenders 
IMedicare provisions 
3801.Extension of the work geographic index floor under the Medicare programSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking May 23, 2020 and inserting December 1, 2020. 3802.Extension of funding for quality measure endorsement, input, and selection (a)In generalSection 1890(d)(2) of the Social Security Act (42 U.S.C. 1395aaa(d)(2)) is amended— 
(1)in the first sentence, by striking and $4,830,000 for the period beginning on October 1, 2019, and ending on May 22, 2020 and inserting $20,000,000 for fiscal year 2020, and for the period beginning on October 1, 2020, and ending on November 30, 2020, the amount equal to the pro rata portion of the amount appropriated for such period for fiscal year 2020; and (2)in the third sentence, by striking and 2019 and for the period beginning on October 1, 2019, and ending on May 22, 2020 and inserting , 2019, and 2020, and for the period beginning on October 1, 2020, and ending on November 30, 2020,. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94).  3803.Extension of funding outreach and assistance for low-income programs (a)Funding extensions (1)Additional funding for State health insurance programsSubsection (a)(1)(B) of section 119 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note), as amended by section 3306 of the Patient Protection and Affordable Care Act (Public Law 111–148), section 610 of the American Taxpayer Relief Act of 2012 (Public Law 112–240), section 1110 of the Pathway for SGR Reform Act of 2013 (Public Law 113–67), section 110 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93), section 208 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10), section 50207 of division E of the Bipartisan Budget Act of 2018 (Public Law 115–123), section 1402 of division B of the Continuing Appropriations Act, 2020, and Health Extenders Act of 2019 (Public Law 116–59), section 1402 of division B of the Further Continuing Appropriations Act, 2020, and Further Health Extenders Act of 2019 (Public Law 116–69), and section 103 of division N of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) is amended by striking clauses (x) through (xii) and inserting the following new clauses: 
 
(x)for fiscal year 2020, of $13,000,000; and (xi)for the period beginning on October 1, 2020, and ending on November 30, 2020, the amount equal to the pro rata portion of the amount appropriated for such period for fiscal year 2020.. 
(2)Additional funding for area agencies on agingSubsection (b)(1)(B) of such section 119, as so amended, is amended by striking clauses (x) through (xii) and inserting the following new clauses:  (x)for fiscal year 2020, of $7,500,000; and 
(xi)for the period beginning on October 1, 2020, and ending on November 30, 2020, the amount equal to the pro rata portion of the amount appropriated for such period for fiscal year 2020.. (3)Additional funding for aging and disability resource centersSubsection (c)(1)(B) of such section 119, as so amended, is amended by striking clauses (x) through (xii) and inserting the following new clauses: 
 
(x)for fiscal year 2020, of $5,000,000; and (xi)for the period beginning on October 1, 2020, and ending on November 30, 2020, the amount equal to the pro rata portion of the amount appropriated for such period for fiscal year 2020.. 
(4)Additional funding for contract with the national center for benefits and outreach enrollmentSubsection (d)(2) of such section 119, as so amended, is amended by striking clauses (x) through (xii) and inserting the following new clauses:  (x)for fiscal year 2020, of $12,000,000; and 
(xi)for the period beginning on October 1, 2020, and ending on November 30, 2020, the amount equal to the pro rata portion of the amount appropriated for such period for fiscal year 2020.. (b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94). 
IIMedicaid Provisions 
3811.Extension of the Money Follows the Person rebalancing demonstration programSection 6071(h) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended— (1)in paragraph (1), by striking subparagraph (G) and inserting the following: 
 
(G)subject to paragraph (3), $337,500,000 for the period beginning on January 1, 2020, and ending on September 30, 2020; and (H)subject to paragraph (3), for the period beginning on October 1, 2020, and ending on November 30, 2020, the amount equal to the pro rata portion of the amount appropriated for such period for fiscal year 2020.; and 
(2)in paragraph (3), by striking and (G) and inserting , (G), and (H). 3812.Extension of spousal impoverishment protections (a)In generalSection 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note) is amended by striking May 22, 2020 and inserting November 30, 2020. 
(b)Rule of constructionNothing in section 2404 of Public Law 111–148 (42 U.S.C. 1396r–5 note) or section 1902(a)(17) or 1924 of the Social Security Act (42 U.S.C. 1396a(a)(17), 1396r–5) shall be construed as prohibiting a State from— (1)applying an income or resource disregard under a methodology authorized under section 1902(r)(2) of such Act (42 U.S.C. 1396a(r)(2))—  
(A)to the income or resources of an individual described in section 1902(a)(10)(A)(ii)(VI) of such Act (42 U.S.C. 1396a(a)(10)(A)(ii)(VI)) (including a disregard of the income or resources of such individual’s spouse); or (B)on the basis of an individual’s need for home and community-based services authorized under subsection (c), (d), (i), or (k) of section 1915 of such Act (42 U.S.C. 1396n) or under section 1115 of such Act (42 U.S.C. 1315); or 
(2)disregarding an individual's spousal income and assets under a plan amendment to provide medical assistance for home and community-based services for individuals by reason of being determined eligible under section 1902(a)(10)(C) of such Act (42 U.S.C. 1396a(a)(10)(C)) or by reason of section 1902(f) of such Act (42 U.S.C. 1396a(f)) or otherwise on the basis of a reduction of income based on costs incurred for medical or other remedial care under which the State disregarded the income and assets of the individual's spouse in determining the initial and ongoing financial eligibility of an individual for such services in place of the spousal impoverishment provisions applied under section 1924 of such Act (42 U.S.C. 1396r–5).  3813.Delay of DSH reductionsSection 1923(f)(7)(A) of the Social Security Act (42 U.S.C. 1396r–4(f)(7)(A)) is amended— 
(1)in clause (i), in the matter preceding subclause (I), by striking May 23, 2020, and ending September 30, 2020, and for each of fiscal years 2021 and inserting December 1, 2020, and ending September 30, 2021, and for each of fiscal years 2022; and (2)in clause (ii)— 
(A) in subclause (I), by striking May 23, 2020, and ending September 30, 2020 and inserting December 1, 2020, and ending September 30, 2021; and (B)in subclause (II), by striking 2021 and inserting 2022. 
3814.Extension and expansion of Community Mental Health Services demonstration program 
(a)In generalSection 223(d) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note) is amended— (1)in paragraph (3)— 
(A)by striking Not more than and inserting Subject to paragraph (8), not more than; and (B)by striking May 22, 2020 and inserting November 30, 2020; and 
(2)by adding at the end the following new paragraph:  (8)Additional programs (A)In generalNot later than 6 months after the date of enactment of this paragraph, in addition to the 8 States selected under paragraph (1), the Secretary shall select 2 States to participate in 2-year demonstration programs that meet the requirements of this subsection. 
(B)Selection of states 
(i)In generalSubject to clause (ii), in selecting States under this paragraph, the Secretary— (I)shall select States that— 
(aa)were awarded planning grants under subsection (c); and (bb)applied to participate in the demonstration programs under this subsection under paragraph (1) but, as of the date of enactment of this paragraph, were not selected to participate under paragraph (1); and 
(II)shall use the results of the Secretary’s evaluation of each State’s application under paragraph (1) to determine which States to select, and shall not require the submission of any additional application. (C)Requirements for selected statesPrior to services being delivered under the demonstration authority in a State selected under this paragraph, the State shall— 
(i)submit a plan to monitor certified community behavioral health clinics under the demonstration program to ensure compliance with certified community behavioral health criteria during the demonstration period; and (ii)commit to collecting data, notifying the Secretary of any planned changes that would deviate from the prospective payment system methodology outlined in the State’s demonstration application, and obtaining approval from the Secretary for any such change before implementing the change.. 
(b)LimitationSection 223(d)(5) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note) is amended— (1)in subparagraph (B), in the matter preceding clause (i), by striking The Federal matching and inserting Subject to subparagraph (C)(iii), the Federal matching; and 
(2)in subparagraph (C), by adding at the end the following new clause:  (iii)Payments for amounts expended after 2019The Federal matching percentage applicable under subparagraph (B) to amounts expended by a State participating in the demonstration program under this subsection shall— 
(I)in the case of a State participating in the demonstration program as of January 1, 2020, apply to amounts expended by the State during the 8 fiscal quarter period (or any portion of such period) that begins on January 1, 2020; and (II)in the case of a State selected to participate in the demonstration program under paragraph (8), during first 8 fiscal quarter period (or any portion of such period) that the State participates in a demonstration program.. 
(c)GAO study and report on the community and mental health services demonstration program 
(1)In generalNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Finance of the Senate a report on the community and mental health services demonstration program conducted under section 223 of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note) (referred to in this subsection as the demonstration program). (2)Content of reportThe report required under paragraph (1) shall include the following information: 
(A)Information on States’ experiences participating in the demonstration program, including the extent to which States— (i)measure the effects of access to certified community behavioral health clinics on patient health and cost of care, including— 
(I)engagement in treatment for behavioral health conditions; (II)relevant clinical outcomes, to the extent collected; 
(III)screening and treatment for comorbid medical conditions; and (IV)use of crisis stabilization, emergency department, and inpatient care. 
(B)Information on Federal efforts to evaluate the demonstration program, including— (i)quality measures used to evaluate the program; 
(ii)assistance provided to States on data collection and reporting; (iii)assessments of the reliability and usefulness of State-submitted data; and 
(iv)the extent to which such efforts provide information on the relative quality, scope, and cost of services as compared with services not provided under the demonstration program, and in comparison to Medicaid beneficiaries with mental illness and substance use disorders not served under the demonstration program. (C)Recommendations for improvements to the following: 
(i)The reporting, accuracy, and validation of encounter data. (ii)Accuracy in payments to certified community behavioral health clinics under State plans or waivers under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).  
IIIHuman Services and Other Health Programs 
3821.Extension of sexual risk avoidance education programSection 510 of the Social Security Act (42 U.S.C. 710) is amended— (1)in subsection (a)— 
(A)in paragraph (1), in the matter preceding subparagraph (A)— (i)by striking and 2019 and for the period beginning October 1, 2019, and ending May 22, 2020 and inserting through 2020 and for the period beginning October 1, 2020, and ending November 30, 2020; and 
(ii)by striking fiscal year 2020 and inserting fiscal year 2021 (B)in paragraph (2)(A)— 
(i)by striking and 2019 and for the period beginning October 1, 2019, and ending May 22, 2020 and inserting through 2020 and for the period beginning October 1, 2020, and ending November 30, 2020; and (ii)by striking fiscal year 2020 and inserting fiscal year 2021; and 
(2)in subsection (f)(1), by striking and 2019 and $48,287,671 for the period beginning October 1, 2019, and ending May 22, 2020 and inserting through 2020, and for the period beginning on October 1, 2020, and ending on November 30, 2020, the amount equal to the pro rata portion of the amount appropriated for such period for fiscal year 2020.  3822.Extension of personal responsibility education programSection 513 of the Social Security Act (42 U.S.C. 713) is amended— 
(1)in subsection (a)— (A)in paragraph (1)— 
(i)in subparagraph (A), in the matter preceding clause (i), by striking 2019 and for the period beginning October 1, 2019, and ending May 22, 2020 and inserting 2020 and for the period beginning October 1, 2020, and ending November 30, 2020; and (ii)in subparagraph (B)(i), by striking by striking October 1, 2019, and ending May 22, 2020 and inserting October 1, 2020, and ending November 30, 2020; 
(2)in paragraph (4)(A), by striking 2019 each place it appears and inserting 2020; and (3)in subsection (f), by striking 2019 and $48,287,671 for the period beginning October 1, 2019, and ending May 22, 2020 and inserting 2020, and for the period beginning on October 1, 2020, and ending on November 30, 2020, the amount equal to the pro rata portion of the amount appropriated for such period for fiscal year 2020.  
3823.Extension of demonstration projects to address health professions workforce needsActivities authorized by section 2008 of the Social Security Act shall continue through November 30, 2020, in the manner authorized for fiscal year 2019, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. Grants and payments may be made pursuant to this authority through the date so specified at the pro rata portion of the total amount authorized for such activities in fiscal year 2019. 3824.Extension of the temporary assistance for needy families program and related programsActivities authorized by part A of title IV and section 1108(b) of the Social Security Act shall continue through November 30, 2020, in the manner authorized for fiscal year 2019, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose.  
IVPublic health provisions 
3831.Extension for community health centers, the National Health Service Corps, and teaching health centers that operate GME programs 
(a)Community health centersSection 10503(b)(1)(F) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)(F)) is amended by striking and $2,575,342,466 for the period beginning on October 1, 2019, and ending on May 22, 2020 and inserting $4,000,000,000 for fiscal year 2020, and $668,493,151 for the period beginning on October 1, 2020, and ending on November 30, 2020. (b)National Health Service CorpsSection 10503(b)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)) is amended— 
(1)in subparagraph (F), by striking and at the end; and (2)by striking subparagraph (G) and inserting the following: 
 
(G)$310,000,000 for fiscal year 2020; and (H)$51,808,219 for the period beginning on October 1, 2020, and ending on November 30, 2020.. 
(c)Teaching health centers that operate graduate medical education programsSection 340H(g)(1) of the Public Health Service Act (42 U.S.C. 256h(g)(1)) is amended by striking and 2019, and $81,445,205 for the period beginning on October 1, 2019, and ending on May 22, 2020 and inserting through fiscal year 2020, and $21,141,096 for the period beginning on October 1, 2020, and ending on November 30, 2020. (d)Application of provisionsAmounts appropriated pursuant to the amendments made by this section for fiscal year 2020 and for the period beginning on October 1, 2020, and ending on November 30, 2020, shall be subject to the requirements contained in Public Law 116–94 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254 through 256).  
(e)Conforming amendmentParagraph (4) of section 3014(h) of title 18, United States Code, as amended by section 401(e) of division N of Public Law 116–94, is amended by striking section 401(d) of division N of the Further Consolidated Appropriations Act, 2020 and inserting section 3831 of the CARES Act. 3832.Diabetes programs (a)Type ISection 330B(b)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(D)) is amended by striking and 2019, and $96,575,342 for the period beginning on October 1, 2019, and ending on May 22, 2020 and inserting through 2020, and $25,068,493 for the period beginning on October 1, 2020, and ending on November 30, 2020. 
(b)IndiansSection 330C(c)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)(D)) is amended by striking and 2019, and $96,575,342 for the period beginning on October 1, 2019, and ending on May 22, 2020 and inserting through 2020, and $25,068,493 for the period beginning on October 1, 2020, and ending on November 30, 2020. VMiscellaneous Provisions 3841.Prevention of duplicate appropriations for fiscal year 2020 Expenditures made under any provision of law amended in this title pursuant to the amendments made by the Continuing Appropriations Act, 2020, and Health Extenders Act of 2019 (Public Law 116–59), the Further Continuing Appropriations Act, 2020, and Further Health Extenders Act of 2019 (Public Law 116–69), and the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) for fiscal year 2020 shall be charged to the applicable appropriation or authorization provided by the amendments made by this title to such provision of law for such fiscal year.  
FOver-the-Counter Drugs 
IOTC Drug Review 
3851.Regulation of certain nonprescription drugs that are marketed without an approved drug application 
(a)In generalChapter V of the Federal Food, Drug, and Cosmetic Act is amended by inserting after section 505F of such Act (21 U.S.C. 355g) the following:  505G.Regulation of certain nonprescription drugs that are marketed without an approved drug application (a)Nonprescription drugs marketed without an approved applicationNonprescription drugs marketed without an approved drug application under section 505, as of the date of the enactment of this section, shall be treated in accordance with this subsection. 
(1)Drugs subject to a final monograph; category I drugs subject to a tentative final monographA drug is deemed to be generally recognized as safe and effective under section 201(p)(1), not a new drug under section 201(p), and not subject to section 503(b)(1), if— (A)the drug is— 
(i)in conformity with the requirements for nonprescription use of a final monograph issued under part 330 of title 21, Code of Federal Regulations (except as provided in paragraph (2)), the general requirements for nonprescription drugs, and conditions or requirements under subsections (b), (c), and (k); and (ii)except as permitted by an order issued under subsection (b) or, in the case of a minor change in the drug, in conformity with an order issued under subsection (c), in a dosage form that, immediately prior to the date of the enactment of this section, has been used to a material extent and for a material time under section 201(p)(2); or 
(B)the drug is— (i)classified in category I for safety and effectiveness under a tentative final monograph that is the most recently applicable proposal or determination issued under part 330 of title 21, Code of Federal Regulations; 
(ii)in conformity with the proposed requirements for nonprescription use of such tentative final monograph, any applicable subsequent determination by the Secretary, the general requirements for nonprescription drugs, and conditions or requirements under subsections (b), (c), and (k); and (iii)except as permitted by an order issued under subsection (b) or, in the case of a minor change in the drug, in conformity with an order issued under subsection (c), in a dosage form that, immediately prior to the date of the enactment of this section, has been used to a material extent and for a material time under section 201(p)(2). 
(2)Treatment of sunscreen drugsWith respect to sunscreen drugs subject to this section, the applicable requirements in terms of conformity with a final monograph, for purposes of paragraph (1)(A)(i), shall be the requirements specified in part 352 of title 21, Code of Federal Regulations, as published on May 21, 1999, beginning on page 27687 of volume 64 of the Federal Register, except that the applicable requirements governing effectiveness and labeling shall be those specified in section 201.327 of title 21, Code of Federal Regulations. (3)Category III drugs subject to a tentative final monograph; category I drugs subject to proposed monograph or advance notice of proposed rulemakingA drug that is not described in paragraph (1), (2), or (4) is not required to be the subject of an application approved under section 505, and is not subject to section 503(b)(1), if— 
(A)the drug is— (i)classified in category III for safety or effectiveness in the preamble of a proposed rule establishing a tentative final monograph that is the most recently applicable proposal or determination for such drug issued under part 330 of title 21, Code of Federal Regulations; 
(ii)in conformity with— (I)the conditions of use, including indication and dosage strength, if any, described for such category III drug in such preamble or in an applicable subsequent proposed rule; 
(II)the proposed requirements for drugs classified in such tentative final monograph in category I in the most recently proposed rule establishing requirements related to such tentative final monograph and in any final rule establishing requirements that are applicable to the drug; and (III)the general requirements for nonprescription drugs and conditions or requirements under subsection (b) or (k); and 
(iii)in a dosage form that, immediately prior to the date of the enactment of this section, had been used to a material extent and for a material time under section 201(p)(2); or (B)the drug is— 
(i)classified in category I for safety and effectiveness under a proposed monograph or advance notice of proposed rulemaking that is the most recently applicable proposal or determination for such drug issued under part 330 of title 21, Code of Federal Regulations; (ii)in conformity with the requirements for nonprescription use of such proposed monograph or advance notice of proposed rulemaking, any applicable subsequent determination by the Secretary, the general requirements for nonprescription drugs, and conditions or requirements under subsection (b) or (k); and 
(iii)in a dosage form that, immediately prior to the date of the enactment of this section, has been used to a material extent and for a material time under section 201(p)(2). (4)Category II drugs deemed new drugsA drug that is classified in category II for safety or effectiveness under a tentative final monograph or that is subject to a determination to be not generally recognized as safe and effective in a proposed rule that is the most recently applicable proposal issued under part 330 of title 21, Code of Federal Regulations, shall be deemed to be a new drug under section 201(p), misbranded under section 502(ee), and subject to the requirement for an approved new drug application under section 505 beginning on the day that is 180 calendar days after the date of the enactment of this section, unless, before such day, the Secretary determines that it is in the interest of public health to extend the period during which the drug may be marketed without such an approved new drug application. 
(5)Drugs not GRASE deemed new drugsA drug that the Secretary has determined not to be generally recognized as safe and effective under section 201(p)(1) under a final determination issued under part 330 of title 21, Code of Federal Regulations, shall be deemed to be a new drug under section 201(p), misbranded under section 502(ee), and subject to the requirement for an approved new drug application under section 505. (6)Other drugs deemed new drugsExcept as provided in subsection (m), a drug is deemed to be a new drug under section 201(p) and misbranded under section 502(ee) if the drug— 
(A)is not subject to section 503(b)(1); and (B)is not described in paragraph (1), (2), (3), (4), or (5), or subsection (b)(1)(B). 
(b)Administrative orders 
(1)In general 
(A)DeterminationThe Secretary may, on the initiative of the Secretary or at the request of one or more requestors, issue an administrative order determining whether there are conditions under which a specific drug, a class of drugs, or a combination of drugs, is determined to be— (i)not subject to section 503(b)(1); and 
(ii)generally recognized as safe and effective under section 201(p)(1). (B)EffectA drug or combination of drugs shall be deemed to not require approval under section 505 if such drug or combination of drugs— 
(i)is determined by the Secretary to meet the conditions specified in clauses (i) and (ii) of subparagraph (A); (ii)is marketed in conformity with an administrative order under this subsection; 
(iii)meets the general requirements for nonprescription drugs; and (iv)meets the requirements under subsections (c) and (k). 
(C)StandardThe Secretary shall find that a drug is not generally recognized as safe and effective under section 201(p)(1) if— (i)the evidence shows that the drug is not generally recognized as safe and effective under section 201(p)(1); or 
(ii)the evidence is inadequate to show that the drug is generally recognized as safe and effective under section 201(p)(1). (2)Administrative orders initiated by the secretary (A)In generalIn issuing an administrative order under paragraph (1) upon the Secretary’s initiative, the Secretary shall— 
(i)make reasonable efforts to notify informally, not later than 2 business days before the issuance of the proposed order, the sponsors of drugs who have a listing in effect under section 510(j) for the drugs or combination of drugs that will be subject to the administrative order; (ii)after any such reasonable efforts of notification— 
(I)issue a proposed administrative order by publishing it on the website of the Food and Drug Administration and include in such order the reasons for the issuance of such order; and (II)publish a notice of availability of such proposed order in the Federal Register; 
(iii)except as provided in subparagraph (B), provide for a public comment period with respect to such proposed order of not less than 45 calendar days; and (iv)if, after completion of the proceedings specified in clauses (i) through (iii), the Secretary determines that it is appropriate to issue a final administrative order— 
(I)issue the final administrative order, together with a detailed statement of reasons, which order shall not take effect until the time for requesting judicial review under paragraph (3)(D)(ii) has expired; (II)publish a notice of such final administrative order in the Federal Register; 
(III)afford requestors of drugs that will be subject to such order the opportunity for formal dispute resolution up to the level of the Director of the Center for Drug Evaluation and Research, which initially must be requested within 45 calendar days of the issuance of the order, and, for subsequent levels of appeal, within 30 calendar days of the prior decision; and (IV)except with respect to drugs described in paragraph (3)(B), upon completion of the formal dispute resolution procedure, inform the persons which sought such dispute resolution of their right to request a hearing. 
(B)ExceptionsWhen issuing an administrative order under paragraph (1) on the Secretary’s initiative proposing to determine that a drug described in subsection (a)(3) is not generally recognized as safe and effective under section 201(p)(1), the Secretary shall follow the procedures in subparagraph (A), except that— (i)the proposed order shall include notice of— 
(I)the general categories of data the Secretary has determined necessary to establish that the drug is generally recognized as safe and effective under section 201(p)(1); and (II)the format for submissions by interested persons; 
(ii)the Secretary shall provide for a public comment period of no less than 180 calendar days with respect to such proposed order, except when the Secretary determines, for good cause, that a shorter period is in the interest of public health; and (iii)any person who submits data in such comment period shall include a certification that the person has submitted all evidence created, obtained, or received by that person that is both within the categories of data identified in the proposed order and relevant to a determination as to whether the drug is generally recognized as safe and effective under section 201(p)(1). 
(3)Hearings; judicial review 
(A)In generalOnly a person who participated in each stage of formal dispute resolution under subclause (III) of paragraph (2)(A)(iv) of an administrative order with respect to a drug may request a hearing concerning a final administrative order issued under such paragraph with respect to such drug. If a hearing is sought, such person must submit a request for a hearing, which shall be based solely on information in the administrative record, to the Secretary not later than 30 calendar days after receiving notice of the final decision of the formal dispute resolution procedure. (B)No hearing required with respect to orders relating to certain drugs (i)In generalThe Secretary shall not be required to provide notice and an opportunity for a hearing pursuant to paragraph (2)(A)(iv) if the final administrative order involved relates to a drug— 
(I)that is described in subsection (a)(3)(A); and (II)with respect to which no human or non-human data studies relevant to the safety or effectiveness of such drug have been submitted to the administrative record since the issuance of the most recent tentative final monograph relating to such drug. 
(ii)Human data studies and non-human data definedIn this subparagraph: (I)The term human data studies means clinical trials of safety or effectiveness (including actual use studies), pharmacokinetics studies, or bioavailability studies. 
(II)The term non-human data means data from testing other than with human subjects which provides information concerning safety or effectiveness. (C)Hearing procedures (i)Denial of request for hearingIf the Secretary determines that information submitted in a request for a hearing under subparagraph (A) with respect to a final administrative order issued under paragraph (2)(A)(iv) does not identify the existence of a genuine and substantial question of material fact, the Secretary may deny such request. In making such a determination, the Secretary may consider only information and data that are based on relevant and reliable scientific principles and methodologies. 
(ii)Single hearing for multiple related requestsIf more than one request for a hearing is submitted with respect to the same administrative order under subparagraph (A), the Secretary may direct that a single hearing be conducted in which all persons whose hearing requests were granted may participate. (iii)Presiding officerThe presiding officer of a hearing requested under subparagraph (A) shall— 
(I)be designated by the Secretary; (II)not be an employee of the Center for Drug Evaluation and Research; and 
(III)not have been previously involved in the development of the administrative order involved or proceedings relating to that administrative order. (iv)Rights of parties to hearingThe parties to a hearing requested under subparagraph (A) shall have the right to present testimony, including testimony of expert witnesses, and to cross-examine witnesses presented by other parties. Where appropriate, the presiding officer may require that cross-examination by parties representing substantially the same interests be consolidated to promote efficiency and avoid duplication. 
(v)Final decision 
(I)At the conclusion of a hearing requested under subparagraph (A), the presiding officer of the hearing shall issue a decision containing findings of fact and conclusions of law. The decision of the presiding officer shall be final. (II)The final decision may not take effect until the period under subparagraph (D)(ii) for submitting a request for judicial review of such decision expires. 
(D)Judicial review of final administrative order 
(i)In generalThe procedures described in section 505(h) shall apply with respect to judicial review of final administrative orders issued under this subsection in the same manner and to the same extent as such section applies to an order described in such section except that the judicial review shall be taken by filing in an appropriate district court of the United States in lieu of the appellate courts specified in such section. (ii)Period to submit a request for judicial reviewA person eligible to request a hearing under this paragraph and seeking judicial review of a final administrative order issued under this subsection shall file such request for judicial review not later than 60 calendar days after the latest of— 
(I)the date on which notice of such order is published; (II)the date on which a hearing with respect to such order is denied under subparagraph (B) or (C)(i); 
(III)the date on which a final decision is made following a hearing under subparagraph (C)(v); or (IV)if no hearing is requested, the date on which the time for requesting a hearing expires. 
(4)Expedited procedure with respect to administrative orders initiated by the Secretary 
(A)Imminent hazard to the public health 
(i)In generalIn the case of a determination by the Secretary that a drug, class of drugs, or combination of drugs subject to this section poses an imminent hazard to the public health, the Secretary, after first making reasonable efforts to notify, not later than 48 hours before issuance of such order under this subparagraph, sponsors who have a listing in effect under section 510(j) for such drug or combination of drugs— (I)may issue an interim final administrative order for such drug, class of drugs, or combination of drugs under paragraph (1), together with a detailed statement of the reasons for such order; 
(II)shall publish in the Federal Register a notice of availability of any such order; and (III)shall provide for a public comment period of at least 45 calendar days with respect to such interim final order. 
(ii)NondelegationThe Secretary may not delegate the authority to issue an interim final administrative order under this subparagraph. (B)Safety labeling changes (i)In generalIn the case of a determination by the Secretary that a change in the labeling of a drug, class of drugs, or combination of drugs subject to this section is reasonably expected to mitigate a significant or unreasonable risk of a serious adverse event associated with use of the drug, the Secretary may— 
(I)make reasonable efforts to notify informally, not later than 48 hours before the issuance of the interim final order, the sponsors of drugs who have a listing in effect under section 510(j) for such drug or combination of drugs; (II)after reasonable efforts of notification, issue an interim final administrative order in accordance with paragraph (1) to require such change, together with a detailed statement of the reasons for such order; 
(III)publish in the Federal Register a notice of availability of such order; and (IV)provide for a public comment period of at least 45 calendar days with respect to such interim final order. 
(ii)Content of orderAn interim final order issued under this subparagraph with respect to the labeling of a drug may provide for new warnings and other information required for safe use of the drug. (C)Effective dateAn order under subparagraph (A) or (B) shall take effect on a date specified by the Secretary. 
(D)Final orderAfter the completion of the proceedings in subparagraph (A) or (B), the Secretary shall— (i)issue a final order in accordance with paragraph (1); 
(ii)publish a notice of availability of such final administrative order in the Federal Register; and (iii)afford sponsors of such drugs that will be subject to such an order the opportunity for formal dispute resolution up to the level of the Director of the Center for Drug Evaluation and Research, which must initially be within 45 calendar days of the issuance of the order, and for subsequent levels of appeal, within 30 calendar days of the prior decision. 
(E)HearingsA sponsor of a drug subject to a final order issued under subparagraph (D) and that participated in each stage of formal dispute resolution under clause (iii) of such subparagraph may request a hearing on such order. The provisions of subparagraphs (A), (B), and (C) of paragraph (3), other than paragraph (3)(C)(v)(II), shall apply with respect to a hearing on such order in the same manner and to the same extent as such provisions apply with respect to a hearing on an administrative order issued under paragraph (2)(A)(iv). (F)Timing (i)Final order and hearingThe Secretary shall— 
(I)not later than 6 months after the date on which the comment period closes under subparagraph (A) or (B), issue a final order in accordance with paragraph (1); and (II)not later than 12 months after the date on which such final order is issued, complete any hearing under subparagraph (E). 
(ii)Dispute resolution requestThe Secretary shall specify in an interim final order issued under subparagraph (A) or (B) such shorter periods for requesting dispute resolution under subparagraph (D)(iii) as are necessary to meet the requirements of this subparagraph. (G)Judicial reviewA final order issued pursuant to subparagraph (F) shall be subject to judicial review in accordance with paragraph (3)(D). 
(5)Administrative order initiated at the request of a requestor 
(A)In generalIn issuing an administrative order under paragraph (1) at the request of a requestor with respect to certain drugs, classes of drugs, or combinations of drugs— (i)the Secretary shall, after receiving a request under this subparagraph, determine whether the request is sufficiently complete and formatted to permit a substantive review; 
(ii)if the Secretary determines that the request is sufficiently complete and formatted to permit a substantive review, the Secretary shall— (I)file the request; and 
(II)initiate proceedings with respect to issuing an administrative order in accordance with paragraphs (2) and (3); and (iii)except as provided in paragraph (6), if the Secretary determines that a request does not meet the requirements for filing or is not sufficiently complete and formatted to permit a substantive review, the requestor may demand that the request be filed over protest, and the Secretary shall initiate proceedings to review the request in accordance with paragraph (2)(A). 
(B)Request to initiate proceedings 
(i)In generalA requestor seeking an administrative order under paragraph (1) with respect to certain drugs, classes of drugs, or combinations of drugs, shall submit to the Secretary a request to initiate proceedings for such order in the form and manner as specified by the Secretary. Such requestor may submit a request under this subparagraph for the issuance of an administrative order— (I)determining whether a drug is generally recognized as safe and effective under section 201(p)(1), exempt from section 503(b)(1), and not required to be the subject of an approved application under section 505; or 
(II)determining whether a change to a condition of use of a drug is generally recognized as safe and effective under section 201(p)(1), exempt from section 503(b)(1), and not required to be the subject of an approved application under section 505, if, absent such a changed condition of use, such drug is— (aa)generally recognized as safe and effective under section 201(p)(1) in accordance with subsection (a)(1), (a)(2), or an order under this subsection; or 
(bb)subject to subsection (a)(3), but only if such requestor initiates such request in conjunction with a request for the Secretary to determine whether such drug is generally recognized as safe and effective under section 201(p)(1), which is filed by the Secretary under subparagraph (A)(ii). (ii)ExceptionThe Secretary is not required to complete review of a request for a change described in clause (i)(II) if the Secretary determines that there is an inadequate basis to find the drug is generally recognized as safe and effective under section 201(p)(1) under paragraph (1) and issues a final order announcing that determination. 
(iii)WithdrawalThe requestor may withdraw a request under this paragraph, according to the procedures set forth pursuant to subsection (d)(2)(B). Notwithstanding any other provision of this section, if such request is withdrawn, the Secretary may cease proceedings under this subparagraph. (C)Exclusivity (i)In generalA final administrative order issued in response to a request under this section shall have the effect of authorizing solely the order requestor (or the licensees, assignees, or successors in interest of such requestor with respect to the subject of such order), for a period of 18 months following the effective date of such final order and beginning on the date the requestor may lawfully market such drugs pursuant to the order, to market drugs— 
(I)incorporating changes described in clause (ii); and (II)subject to the limitations under clause (iv). 
(ii)Changes describedA change described in this clause is a change subject to an order specified in clause (i), which— (I)provides for a drug to contain an active ingredient (including any ester or salt of the active ingredient) not previously incorporated in a drug described in clause (iii); or 
(II)provides for a change in the conditions of use of a drug, for which new human data studies conducted or sponsored by the requestor (or for which the requestor has an exclusive right of reference) were essential to the issuance of such order. (iii)Drugs describedThe drugs described in this clause are drugs— 
(I)specified in subsection (a)(1), (a)(2), or (a)(3); (II)subject to a final order issued under this section; 
(III)subject to a final sunscreen order (as defined in section 586(2)(A)); or (IV)described in subsection (m)(1), other than drugs subject to an active enforcement action under chapter III of this Act. 
(iv)Limitations on exclusivity 
(I)In generalOnly one 18-month period under this subparagraph shall be granted, under each order described in clause (i), with respect to changes (to the drug subject to such order) which are either— (aa)changes described in clause (ii)(I), relating to active ingredients; or 
(bb)changes described in clause (ii)(II), relating to conditions of use. (II)No exclusivity allowedNo exclusivity shall apply to changes to a drug which are— 
(aa)the subject of a Tier 2 OTC monograph order request (as defined in section 744L); (bb)safety-related changes, as defined by the Secretary, or any other changes the Secretary considers necessary to assure safe use; or 
(cc)changes related to methods of testing safety or efficacy. (v)New human data studies definedIn this subparagraph, the term new human data studies means clinical trials of safety or effectiveness (including actual use studies), pharmacokinetics studies, or bioavailability studies, the results of which— 
(I)have not been relied on by the Secretary to support— (aa)a proposed or final determination that a drug described in subclause (I), (II), or (III) of clause (iii) is generally recognized as safe and effective under section 201(p)(1); or 
(bb)approval of a drug that was approved under section 505; and (II)do not duplicate the results of another study that was relied on by the Secretary to support— 
(aa)a proposed or final determination that a drug described in subclause (I), (II), or (III) of clause (iii) is generally recognized as safe and effective under section 201(p)(1); or (bb)approval of a drug that was approved under section 505. 
(vi)Notification of drug not available for saleA requestor that is granted exclusivity with respect to a drug under this subparagraph shall notify the Secretary in writing within 1 year of the issuance of the final administrative order if the drug that is the subject of such order will not be available for sale within 1 year of the date of issuance of such order. The requestor shall include with such notice the— (I)identity of the drug by established name and by proprietary name, if any; 
(II)strength of the drug; (III)date on which the drug will be available for sale, if known; and 
(IV)reason for not marketing the drug after issuance of the order. (6)Information regarding safe nonprescription marketing and use as condition for filing a generally recognized as safe and effective request (A)In generalIn response to a request under this section that a drug described in subparagraph (B) be generally recognized as safe and effective, the Secretary— 
(i)may file such request, if the request includes information specified under subparagraph (C) with respect to safe nonprescription marketing and use of such drug; or (ii)if the request fails to include information specified under subparagraph (C), shall refuse to file such request and require that nonprescription marketing of the drug be pursuant to a new drug application as described in subparagraph (D). 
(B)Drug describedA drug described in this subparagraph is a nonprescription drug which contains an active ingredient not previously incorporated in a drug— (i)specified in subsection (a)(1), (a)(2), or (a)(3); 
(ii)subject to a final order under this section; or (iii)subject to a final sunscreen order (as defined in section 586(2)(A)). 
(C)Information demonstrating prima facie safe nonprescription marketing and useInformation specified in this subparagraph, with respect to a request described in subparagraph (A)(i), is— (i)information sufficient for a prima facie demonstration that the drug subject to such request has a verifiable history of being marketed and safely used by consumers in the United States as a nonprescription drug under comparable conditions of use; 
(ii)if the drug has not been previously marketed in the United States as a nonprescription drug, information sufficient for a prima facie demonstration that the drug was marketed and safely used under comparable conditions of marketing and use in a country listed in section 802(b)(1)(A) or designated by the Secretary in accordance with section 802(b)(1)(B)— (I)for such period as needed to provide reasonable assurances concerning the safe nonprescription use of the drug; and 
(II)during such time was subject to sufficient monitoring by a regulatory body considered acceptable by the Secretary for such monitoring purposes, including for adverse events associated with nonprescription use of the drug; or (iii)if the Secretary determines that information described in clause (i) or (ii) is not needed to provide a prima facie demonstration that the drug can be safely marketed and used as a nonprescription drug, such other information the Secretary determines is sufficient for such purposes. 
(D)Marketing pursuant to new drug applicationIn the case of a request described in subparagraph (A)(ii), the drug subject to such request may be resubmitted for filing only if— (i)the drug is marketed as a nonprescription drug, under conditions of use comparable to the conditions specified in the request, for such period as the Secretary determines appropriate (not to exceed 5 consecutive years) pursuant to an application approved under section 505; and 
(ii)during such period, 1,000,000 retail packages of the drug, or an equivalent quantity as determined by the Secretary, were distributed for retail sale, as determined in such manner as the Secretary finds appropriate. (E)Rule of applicationExcept in the case of a request involving a drug described in section 586(9), as in effect on January 1, 2017, if the Secretary refuses to file a request under this paragraph, the requestor may not file such request over protest under paragraph (5)(A)(iii). 
(7)PackagingAn administrative order issued under paragraph (2), (4)(A), or (5) may include requirements for the packaging of a drug to encourage use in accordance with labeling. Such requirements may include unit dose packaging, requirements for products intended for use by pediatric populations, requirements to reduce risk of harm from unsupervised ingestion, and other appropriate requirements. This paragraph does not authorize the Food and Drug Administration to require standards or testing procedures as described in part 1700 of title 16, Code of Federal Regulations. (8)Final and tentative final monographs for category I drugs deemed final administrative orders (A)In generalA final monograph or tentative final monograph described in subparagraph (B) shall be deemed to be a final administrative order under this subsection and may be amended, revoked, or otherwise modified in accordance with the procedures of this subsection. 
(B)Monographs describedFor purposes of subparagraph (A), a final monograph or tentative final monograph is described in this subparagraph if it— (i)establishes conditions of use for a drug described in paragraph (1) or (2) of subsection (a); and 
(ii)represents the most recently promulgated version of such conditions, including as modified, in whole or in part, by any proposed or final rule. (C)Deemed orders include harmonizing technical amendmentsThe deemed establishment of a final administrative order under subparagraph (A) shall be construed to include any technical amendments to such order as the Secretary determines necessary to ensure that such order is appropriately harmonized, in terms of terminology or cross-references, with the applicable provisions of this Act (and regulations thereunder) and any other orders issued under this section. 
(c)Procedure for minor changes 
(1)In generalMinor changes in the dosage form of a drug that is described in paragraph (1) or (2) of subsection (a) or the subject of an order issued under subsection (b) may be made by a requestor without the issuance of an order under subsection (b) if— (A)the requestor maintains such information as is necessary to demonstrate that the change— 
(i)will not affect the safety or effectiveness of the drug; and (ii)will not materially affect the extent of absorption or other exposure to the active ingredient in comparison to a suitable reference product; and 
(B)the change is in conformity with the requirements of an applicable administrative order issued by the Secretary under paragraph (3). (2)Additional information (A)Access to recordsA sponsor shall submit records requested by the Secretary relating to such a minor change under section 704(a)(4), within 15 business days of receiving such a request, or such longer period as the Secretary may provide. 
(B)Insufficient informationIf the Secretary determines that the information contained in such records is not sufficient to demonstrate that the change does not affect the safety or effectiveness of the drug or materially affect the extent of absorption or other exposure to the active ingredient, the Secretary— (i)may so inform the sponsor of the drug in writing; and 
(ii)if the Secretary so informs the sponsor, shall provide the sponsor of the drug with a reasonable opportunity to provide additional information. (C)Failure to submit sufficient informationIf the sponsor fails to provide such additional information within a time prescribed by the Secretary, or if the Secretary determines that such additional information does not demonstrate that the change does not— 
(i)affect the safety or effectiveness of the drug; or (ii)materially affect the extent of absorption or other exposure to the active ingredient in comparison to a suitable reference product,the drug as modified is a new drug under section 201(p) and shall be deemed to be misbranded under section 502(ee). 
(3)Determining whether a change will affect safety or effectiveness 
(A)In generalThe Secretary shall issue one or more administrative orders specifying requirements for determining whether a minor change made by a sponsor pursuant to this subsection will affect the safety or effectiveness of a drug or materially affect the extent of absorption or other exposure to an active ingredient in the drug in comparison to a suitable reference product, together with guidance for applying those orders to specific dosage forms. (B)Standard practicesThe orders and guidance issued by the Secretary under subparagraph (A) shall take into account relevant public standards and standard practices for evaluating the quality of drugs, and may take into account the special needs of populations, including children. 
(d)Confidentiality of information submitted to the Secretary 
(1)In generalSubject to paragraph (2), any information, including reports of testing conducted on the drug or drugs involved, that is submitted by a requestor in connection with proceedings on an order under this section (including any minor change under subsection (c)) and is a trade secret or confidential information subject to section 552(b)(4) of title 5, United States Code, or section 1905 of title 18, United States Code, shall not be disclosed to the public unless the requestor consents to that disclosure. (2)Public availability (A)In generalExcept as provided in subparagraph (B), the Secretary shall— 
(i)make any information submitted by a requestor in support of a request under subsection (b)(5)(A) available to the public not later than the date on which the proposed order is issued; and (ii)make any information submitted by any other person with respect to an order requested (or initiated by the Secretary) under subsection (b), available to the public upon such submission. 
(B)Limitations on public availabilityInformation described in subparagraph (A) shall not be made public if— (i)the information pertains to pharmaceutical quality information, unless such information is necessary to establish standards under which a drug is generally recognized as safe and effective under section 201(p)(1); 
(ii)the information is submitted in a requestor-initiated request, but the requestor withdraws such request, in accordance with withdrawal procedures established by the Secretary, before the Secretary issues the proposed order; (iii)the Secretary requests and obtains the information under subsection (c) and such information is not submitted in relation to an order under subsection (b); or 
(iv)the information is of the type contained in raw datasets. (e)Updates to drug listing informationA sponsor who makes a change to a drug subject to this section shall submit updated drug listing information for the drug in accordance with section 510(j) within 30 calendar days of the date when the drug is first commercially marketed, except that a sponsor who was the order requestor with respect to an order subject to subsection (b)(5)(C) (or a licensee, assignee, or successor in interest of such requestor) shall submit updated drug listing information on or before the date when the drug is first commercially marketed. 
(f)Approvals under section 505The provisions of this section shall not be construed to preclude a person from seeking or maintaining the approval of an application for a drug under sections 505(b)(1), 505(b)(2), and 505(j). A determination under this section that a drug is not subject to section 503(b)(1), is generally recognized as safe and effective under section 201(p)(1), and is not a new drug under section 201(p) shall constitute a finding that the drug is safe and effective that may be relied upon for purposes of an application under section 505(b)(2), so that the applicant shall be required to submit for purposes of such application only information needed to support any modification of the drug that is not covered by such determination under this section. (g)Public availability of administrative ordersThe Secretary shall establish, maintain, update (as determined necessary by the Secretary but no less frequently than annually), and make publicly available, with respect to orders issued under this section— 
(1)a repository of each final order and interim final order in effect, including the complete text of the order; and (2)a listing of all orders proposed and under development under subsection (b)(2), including— 
(A)a brief description of each such order; and (B)the Secretary’s expectations, if resources permit, for issuance of proposed orders over a 3-year period. 
(h)Development advice to sponsors or requestorsThe Secretary shall establish procedures under which sponsors or requestors may meet with appropriate officials of the Food and Drug Administration to obtain advice on the studies and other information necessary to support submissions under this section and other matters relevant to the regulation of nonprescription drugs and the development of new nonprescription drugs under this section. (i)Participation of multiple sponsors or requestorsThe Secretary shall establish procedures to facilitate efficient participation by multiple sponsors or requestors in proceedings under this section, including provision for joint meetings with multiple sponsors or requestors or with organizations nominated by sponsors or requestors to represent their interests in a proceeding. 
(j)Electronic formatAll submissions under this section shall be in electronic format. (k)Effect on existing regulations governing nonprescription drugs (1)Regulations of general applicability to nonprescription drugsExcept as provided in this subsection, nothing in this section supersedes regulations establishing general requirements for nonprescription drugs, including regulations of general applicability contained in parts 201, 250, and 330 of title 21, Code of Federal Regulations, or any successor regulations. The Secretary shall establish or modify such regulations by means of rulemaking in accordance with section 553 of title 5, United States Code. 
(2)Regulations establishing requirements for specific nonprescription drugs 
(A)The provisions of section 310.545 of title 21, Code of Federal Regulations, as in effect on the day before the date of the enactment of this section, shall be deemed to be a final order under subsection (b). (B)Regulations in effect on the day before the date of the enactment of this section, establishing requirements for specific nonprescription drugs marketed pursuant to this section (including such requirements in parts 201 and 250 of title 21, Code of Federal Regulations), shall be deemed to be final orders under subsection (b), only as they apply to drugs— 
(i)subject to paragraph (1), (2), (3), or (4) of subsection (a); or (ii)otherwise subject to an order under this section. 
(3)Withdrawal of regulationsThe Secretary shall withdraw regulations establishing final monographs and the procedures governing the over-the-counter drug review under part 330 and other relevant parts of title 21, Code of Federal Regulations (as in effect on the day before the date of the enactment of this section), or make technical changes to such regulations to ensure conformity with appropriate terminology and cross references. Notwithstanding subchapter II of chapter 5 of title 5, United States Code, any such withdrawal or technical changes shall be made without public notice and comment and shall be effective upon publication through notice in the Federal Register (or upon such date as specified in such notice). (l)GuidanceThe Secretary shall issue guidance that specifies— 
(1)the procedures and principles for formal meetings between the Secretary and sponsors or requestors for drugs subject to this section; (2)the format and content of data submissions to the Secretary under this section; 
(3)the format of electronic submissions to the Secretary under this section; (4)consolidated proceedings for appeal and the procedures for such proceedings where appropriate; and 
(5)for minor changes in drugs, recommendations on how to comply with the requirements in orders issued under subsection (c)(3). (m)Rule of construction (1)In generalThis section shall not affect the treatment or status of a nonprescription drug— 
(A)that is marketed without an application approved under section 505 as of the date of the enactment of this section; (B)that is not subject to an order issued under this section; and 
(C)to which paragraph (1), (2), (3), (4), or (5) of subsection (a) do not apply. (2)Treatment of products previously found to be subject to time and extent requirements (A)Notwithstanding subsection (a), a drug described in subparagraph (B) may only be lawfully marketed, without an application approved under section 505, pursuant to an order issued under this section. 
(B)A drug described in this subparagraph is a drug which, prior to the date of the enactment of this section, the Secretary determined in a proposed or final rule to be ineligible for review under the OTC drug review (as such phrase OTC drug review was used in section 330.14 of title 21, Code of Federal Regulations, as in effect on the day before the date of the enactment of this section). (3)Preservation of authority (A)Nothing in paragraph (1) shall be construed to preclude or limit the applicability of any provision of this Act other than this section. 
(B)Nothing in subsection (a) shall be construed to prohibit the Secretary from issuing an order under this section finding a drug to be not generally recognized as safe and effective under section 201(p)(1), as the Secretary determines appropriate. (n)Investigational new drugsA drug is not subject to this section if an exemption for investigational use under section 505(i) is in effect for such drug. 
(o)Inapplicability of paperwork reduction actChapter 35 of title 44, United States Code, shall not apply to collections of information made under this section. (p)Inapplicability of notice and comment rulemaking and other requirementsThe requirements of subsection (b) shall apply with respect to orders issued under this section instead of the requirements of subchapter II of chapter 5 of title 5, United States Code. 
(q)DefinitionsIn this section: (1)The term nonprescription drug refers to a drug not subject to the requirements of section 503(b)(1). 
(2)The term sponsor refers to any person marketing, manufacturing, or processing a drug that— (A)is listed pursuant to section 510(j); and 
(B)is or will be subject to an administrative order under this section of the Food and Drug Administration. (3)The term requestor refers to any person or group of persons marketing, manufacturing, processing, or developing a drug.. 
(b)GAO studyNot later than 4 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a study to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate addressing the effectiveness and overall impact of exclusivity under section 505G of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a), and section 586C of such Act (21 U.S.C. 360fff–3), including the impact of such exclusivity on consumer access. Such study shall include— (1)an analysis of the impact of exclusivity under such section 505G for nonprescription drug products, including— 
(A)the number of nonprescription drug products that were granted exclusivity and the indication for which the nonprescription drug products were determined to be generally recognized as safe and effective; (B)whether the exclusivity for such drug products was granted for— 
(i)a new active ingredient (including any ester or salt of the active ingredient); or (ii)changes in the conditions of use of a drug, for which new human data studies conducted or sponsored by the requestor were essential; 
(C)whether, and to what extent, the exclusivity impacted the requestor’s or sponsor’s decision to develop the drug product; (D)an analysis of the implementation of the exclusivity provision in such section 505G, including— 
(i)the resources used by the Food and Drug Administration; (ii)the impact of such provision on innovation, as well as research and development in the nonprescription drug market; 
(iii)the impact of such provision on competition in the nonprescription drug market; (iv)the impact of such provision on consumer access to nonprescription drug products; 
(v)the impact of such provision on the prices of nonprescription drug products; and (vi)whether the administrative orders initiated by requestors under such section 505G have been sufficient to encourage the development of nonprescription drug products that would likely not be otherwise developed, or developed in as timely a manner; and 
(E)whether the administrative orders initiated by requestors under such section 505G have been sufficient incentive to encourage innovation in the nonprescription drug market; and (2)an analysis of the impact of exclusivity under such section 586C for sunscreen ingredients, including— 
(A)the number of sunscreen ingredients that were granted exclusivity and the specific ingredient that was determined to be generally recognized as safe and effective; (B)whether, and to what extent, the exclusivity impacted the requestor’s or sponsor’s decision to develop the sunscreen ingredient; 
(C)whether, and to what extent, the sunscreen ingredient granted exclusivity had previously been available outside of the United States; (D)an analysis of the implementation of the exclusivity provision in such section 586C, including— 
(i)the resources used by the Food and Drug Administration; (ii)the impact of such provision on innovation, as well as research and development in the sunscreen market; 
(iii)the impact of such provision on competition in the sunscreen market; (iv)the impact of such provision on consumer access to sunscreen products; 
(v)the impact of such provision on the prices of sunscreen products; and (vi)whether the administrative orders initiated by requestors under such section 505G have been utilized by sunscreen ingredient sponsors and whether such process has been sufficient to encourage the development of sunscreen ingredients that would likely not be otherwise developed, or developed in as timely a manner; and 
(E)whether the administrative orders initiated by requestors under such section 586C have been sufficient incentive to encourage innovation in the sunscreen market. (c)Conforming amendmentSection 751(d)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379r(d)(1)) is amended— 
(1)in the matter preceding subparagraph (A)— (A)by striking final regulation promulgated and inserting final order under section 505G; and 
(B)by striking and not misbranded; and (2)in subparagraph (A), by striking regulation in effect and inserting regulation or order in effect. 
3852.MisbrandingSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following:  (ee)If it is a nonprescription drug that is subject to section 505G, is not the subject of an application approved under section 505, and does not comply with the requirements under section 505G. 
(ff)If it is a drug and it was manufactured, prepared, propagated, compounded, or processed in a facility for which fees have not been paid as required by section 744M.. 3853.Drugs excluded from the over-the-counter drug review (a)In generalNothing in this Act (or the amendments made by this Act) shall apply to any nonprescription drug (as defined in section 505G(q) of the Federal Food, Drug, and Cosmetic Act, as added by section 3851 of this subtitle) which was excluded by the Food and Drug Administration from the Over-the-Counter Drug Review in accordance with the paragraph numbered 25 on page 9466 of volume 37 of the Federal Register, published on May 11, 1972. 
(b)Rule of constructionNothing in this section shall be construed to preclude or limit the applicability of any other provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.). 3854.Treatment of Sunscreen Innovation Act (a)Review of nonprescription sunscreen active ingredients (1)Applicability of section 505G for pending submissions (A)In generalA sponsor of a nonprescription sunscreen active ingredient or combination of nonprescription sunscreen active ingredients that, as of the date of enactment of this Act, is subject to a proposed sunscreen order under section 586C of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360fff–3) may elect, by means of giving written notification to the Secretary of Health and Human Services within 180 calendar days of the enactment of this Act, to transition into the review of such ingredient or combination of ingredients pursuant to the process set out in section 505G of the Federal Food, Drug, and Cosmetic Act, as added by section 3851 of this subtitle. 
(B)Election exercisedUpon receipt by the Secretary of Health and Human Services of a timely notification under subparagraph (A)— (i)the proposed sunscreen order involved is deemed to be a request for an order under subsection (b) of section 505G of the Federal Food, Drug, and Cosmetic Act, as added by section 3851 of this subtitle; and 
(ii)such order is deemed to have been accepted for filing under subsection (b)(6)(A)(i) of such section 505G. (C)Election not exercisedIf a notification under subparagraph (A) is not received by the Secretary of Health and Human Services within 180 calendar days of the date of enactment of this Act, the review of the proposed sunscreen order described in subparagraph (A)— 
(i)shall continue under section 586C of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360fff–3); and (ii)shall not be eligible for review under section 505G, added by section 3851 of this subtitle. 
(2)DefinitionsIn this subsection, the terms sponsor, nonprescription, sunscreen active ingredient, and proposed sunscreen order have the meanings given to those terms in section 586 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360fff). (b)Amendments to sunscreen provisions (1)Final sunscreen ordersParagraph (3) of section 586C(e) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360fff–3(e)) is amended to read as follows: 
 
(3)Relationship to orders under section 505GA final sunscreen order shall be deemed to be a final order under section 505G.. (2)MeetingsParagraph (7) of section 586C(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360fff–3(b)) is amended— 
(A)by striking A sponsor may request and inserting the following:  (A)In generalA sponsor may request; and 
(B)by adding at the end the following:  (B)Confidential meetingsA sponsor may request one or more confidential meetings with respect to a proposed sunscreen order, including a letter deemed to be a proposed sunscreen order under paragraph (3), to discuss matters relating to data requirements to support a general recognition of safety and effectiveness involving confidential information and public information related to such proposed sunscreen order, as appropriate. The Secretary shall convene a confidential meeting with such sponsor in a reasonable time period. If a sponsor requests more than one confidential meeting for the same proposed sunscreen order, the Secretary may refuse to grant an additional confidential meeting request if the Secretary determines that such additional confidential meeting is not reasonably necessary for the sponsor to advance its proposed sunscreen order, or if the request for a confidential meeting fails to include sufficient information upon which to base a substantive discussion. The Secretary shall publish a post-meeting summary of each confidential meeting under this subparagraph that does not disclose confidential commercial information or trade secrets. This subparagraph does not authorize the disclosure of confidential commercial information or trade secrets subject to 552(b)(4) of title 5, United States Code, or section 1905 of title 18, United States Code.. 
(3)ExclusivitySection 586C of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360fff–3) is amended by adding at the end the following:  (f)Exclusivity (1)In generalA final sunscreen order shall have the effect of authorizing solely the order requestor (or the licensees, assignees, or successors in interest of such requestor with respect to the subject of such request and listed under paragraph (5)) for a period of 18 months, to market a sunscreen ingredient under this section incorporating changes described in paragraph (2) subject to the limitations under paragraph (4), beginning on the date the requestor (or any licensees, assignees, or successors in interest of such requestor with respect to the subject of such request and listed under paragraph (5)) may lawfully market such sunscreen ingredient pursuant to the order. 
(2)Changes describedA change described in this paragraph is a change subject to an order specified in paragraph (1) that permits a sunscreen to contain an active sunscreen ingredient not previously incorporated in a marketed sunscreen listed in paragraph (3). (3)Marketed sunscreenThe marketed sunscreen ingredients described in this paragraph are sunscreen ingredients— 
(A)marketed in accordance with a final monograph for sunscreen drug products set forth at part 352 of title 21, Code of Federal Regulations (as published at 64 Fed. Reg. 27687); or (B)marketed in accordance with a final order issued under this section. 
(4)Limitations on exclusivityOnly one 18-month period may be granted per ingredient under paragraph (1). (5)Listing of licensees, assignees, or successors in interestRequestors shall submit to the Secretary at the time when a drug subject to such request is introduced or delivered for introduction into interstate commerce, a list of licensees, assignees, or successors in interest under paragraph (1).. 
(4)Sunset provisionSubchapter I of chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360fff et seq.) is amended by adding at the end the following:  586H.SunsetThis subchapter shall cease to be effective at the end of fiscal year 2022.. 
(5)Treatment of final sunscreen orderThe Federal Food, Drug, and Cosmetic Act is amended by striking section 586E of such Act (21 U.S.C. 360fff–5). (c)Treatment of Authority Regarding Finalization of Sunscreen Monograph (1)In general (A)Revision of final sunscreen orderThe Secretary of Health and Human Services (referred to in this subsection as the Secretary) shall amend and revise the final administrative order concerning nonprescription sunscreen (referred to in this subsection as the sunscreen order) for which the content, prior to the date of enactment of this Act, was represented by the final monograph for sunscreen drug products set forth in part 352 of title 21, Code of Federal Regulations (as in effect on May 21, 1999). 
(B)Issuance of revised sunscreen order; effective dateA revised sunscreen order described in subparagraph (A) shall be— (i)issued in accordance with the procedures described in section 505G(b)(2) of the Federal Food, Drug, and Cosmetic Act; 
(ii)issued in proposed form not later than 18 months after the date of enactment of this Act; and (iii)issued by the Secretary at least 1 year prior to the effective date of the revised order. 
(2)ReportsIf a revised sunscreen order issued under paragraph (1) does not include provisions related to the effectiveness of various sun protection factor levels, and does not address all dosage forms known to the Secretary to be used in sunscreens marketed in the United States without a new drug application approved under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), the Secretary shall submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate on the rationale for omission of such provisions from such order, and a plan and timeline to compile any information necessary to address such provisions through such order. (d)Treatment of non-Sunscreen time and extent applications (1)In generalAny application described in section 586F of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360fff–6) that was submitted to the Secretary pursuant to section 330.14 of title 21, Code of Federal Regulations, as such provisions were in effect immediately prior to the date of enactment date of this Act, shall be extinguished as of such date of enactment, subject to paragraph (2). 
(2)Order requestNothing in paragraph (1) precludes the submission of an order request under section 505G(b) of the Federal Food, Drug, and Cosmetic Act, as added by section 3851 of this subtitle, with respect to a drug that was the subject of an application extinguished under paragraph (1). 3855.Annual update to Congress on appropriate pediatric indication for certain OTC cough and cold drugs (a)In generalSubject to subsection (c), the Secretary of Health and Human Services shall, beginning not later than 1 year after the date of enactment of this Act, annually submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a letter describing the progress of the Food and Drug Administration— 
(1)in evaluating the cough and cold monograph described in subsection (b) with respect to children under age 6; and (2)as appropriate, revising such cough and cold monograph to address such children through the order process under section 505G(b) of the Federal Food, Drug, and Cosmetic Act, as added by section 3851 of this subtitle. 
(b)Cough and cold monograph describedThe cough and cold monograph described in this subsection consists of the conditions under which nonprescription drugs containing antitussive, expectorant, nasal decongestant, or antihistamine active ingredients (or combinations thereof) are generally recognized as safe and effective, as specified in part 341 of title 21, Code of Federal Regulations (as in effect immediately prior to the date of enactment of this Act), and included in an order deemed to be established under section 505G(b) of the Federal Food, Drug, and Cosmetic Act, as added by section 3851 of this subtitle. (c)Duration of authorityThe requirement under subsection (a) shall terminate as of the date of a letter submitted by the Secretary of Health and Human Services pursuant to such subsection in which the Secretary indicates that the Food and Drug Administration has completed its evaluation and revised, in a final order, as applicable, the cough and cold monograph as described in subsection (a)(2). 
3856.Technical corrections 
(a)Imports and exportsSection 801(e)(4)(E)(iii) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381(e)(4)(E)(iii)) is amended by striking subparagraph each place such term appears and inserting paragraph. (b)FDA Reauthorization Act of 2017 (1)In generalSection 905(b)(4) of the FDA Reauthorization Act of 2017 (Public Law 115–52) is amended by striking Section 744H(e)(2)(B) and inserting Section 744H(f)(2)(B). 
(2)Effective dateThe amendment made by paragraph (1) shall take effect as of the enactment of the FDA Reauthorization Act of 2017 (Public Law 115–52). IIUser Fees 3861.FindingThe Congress finds that the fees authorized by the amendments made in this part will be dedicated to OTC monograph drug activities, as set forth in the goals identified for purposes of part 10 of subchapter C of chapter VII of the Federal Food, Drug, and Cosmetic Act, in the letters from the Secretary of Health and Human Services to the Chairman of the Committee on Health, Education, Labor, and Pensions of the Senate and the Chairman of the Committee on Energy and Commerce of the House of Representatives, as set forth in the Congressional Record. 
3862.Fees relating to over-the-counter drugsSubchapter C of chapter VII of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379f et seq.) is amended by inserting after part 9 the following:  10Fees Relating to Over-the-Counter Drugs 744L.DefinitionsIn this part: 
(1)The term affiliate means a business entity that has a relationship with a second business entity if, directly or indirectly— (A)one business entity controls, or has the power to control, the other business entity; or 
(B)a third party controls, or has power to control, both of the business entities. (2)The term contract manufacturing organization facility means an OTC monograph drug facility where neither the owner of such manufacturing facility nor any affiliate of such owner or facility sells the OTC monograph drug produced at such facility directly to wholesalers, retailers, or consumers in the United States. 
(3)The term costs of resources allocated for OTC monograph drug activities means the expenses in connection with OTC monograph drug activities for— (A)officers and employees of the Food and Drug Administration, contractors of the Food and Drug Administration, advisory committees, and costs related to such officers, employees, and committees and costs related to contracts with such contractors; 
(B)management of information, and the acquisition, maintenance, and repair of computer resources; (C)leasing, maintenance, renovation, and repair of facilities and acquisition, maintenance, and repair of fixtures, furniture, scientific equipment, and other necessary materials and supplies; and 
(D)collecting fees under section 744M and accounting for resources allocated for OTC monograph drug activities. (4)The term FDA establishment identifier is the unique number automatically generated by Food and Drug Administration’s Field Accomplishments and Compliance Tracking System (FACTS) (or any successor system). 
(5)The term OTC monograph drug means a nonprescription drug without an approved new drug application which is governed by the provisions of section 505G. (6)The term OTC monograph drug activities means activities of the Secretary associated with OTC monograph drugs and inspection of facilities associated with such products, including the following activities: 
(A)The activities necessary for review and evaluation of OTC monographs and OTC monograph order requests, including— (i)orders proposing or finalizing applicable conditions of use for OTC monograph drugs; 
(ii)orders affecting status regarding general recognition of safety and effectiveness of an OTC monograph ingredient or combination of ingredients under specified conditions of use; (iii)all OTC monograph drug development and review activities, including intra-agency collaboration; 
(iv)regulation and policy development activities related to OTC monograph drugs; (v)development of product standards for products subject to review and evaluation; 
(vi)meetings referred to in section 505G(i); (vii)review of labeling prior to issuance of orders related to OTC monograph drugs or conditions of use; and 
(viii)regulatory science activities related to OTC monograph drugs. (B)Inspections related to OTC monograph drugs. 
(C)Monitoring of clinical and other research conducted in connection with OTC monograph drugs. (D)Safety activities with respect to OTC monograph drugs, including— 
(i)collecting, developing, and reviewing safety information on OTC monograph drugs, including adverse event reports; (ii)developing and using improved adverse event data-collection systems, including information technology systems; and 
(iii)developing and using improved analytical tools to assess potential safety risks, including access to external databases. (E)Other activities necessary for implementation of section 505G. 
(7)The term OTC monograph order request means a request for an order submitted under section 505G(b)(5). (8)The term Tier 1 OTC monograph order request means any OTC monograph order request not determined to be a Tier 2 OTC monograph order request. 
(9) 
(A)The term Tier 2 OTC monograph order request means, subject to subparagraph (B), an OTC monograph order request for— (i)the reordering of existing information in the drug facts label of an OTC monograph drug; 
(ii)the addition of information to the other information section of the drug facts label of an OTC monograph drug, as limited by section 201.66(c)(7) of title 21, Code of Federal Regulations (or any successor regulations); (iii)modification to the directions for use section of the drug facts label of an OTC monograph drug, if such changes conform to changes made pursuant to section 505G(c)(3)(A); 
(iv)the standardization of the concentration or dose of a specific finalized ingredient within a particular finalized monograph; (v)a change to ingredient nomenclature to align with nomenclature of a standards-setting organization; or 
(vi)addition of an interchangeable term in accordance with section 330.1 of title 21, Code of Federal Regulations (or any successor regulations). (B)The Secretary may, based on program implementation experience or other factors found appropriate by the Secretary, characterize any OTC monograph order request as a Tier 2 OTC monograph order request (including recharacterizing a request from Tier 1 to Tier 2) and publish such determination in a proposed order issued pursuant to section 505G. 
(10) 
(A)The term OTC monograph drug facility means a foreign or domestic business or other entity that— (i)is— 
(I)under one management, either direct or indirect; and (II)at one geographic location or address engaged in manufacturing or processing the finished dosage form of an OTC monograph drug; 
(ii)includes a finished dosage form manufacturer facility in a contractual relationship with the sponsor of one or more OTC monograph drugs to manufacture or process such drugs; and (iii)does not include a business or other entity whose only manufacturing or processing activities are one or more of the following: production of clinical research supplies, testing, or placement of outer packaging on packages containing multiple products, for such purposes as creating multipacks, when each monograph drug product contained within the overpackaging is already in a final packaged form prior to placement in the outer overpackaging. 
(B)For purposes of subparagraph (A)(i)(II), separate buildings or locations within close proximity are considered to be at one geographic location or address if the activities conducted in such buildings or locations are— (i)closely related to the same business enterprise; 
(ii)under the supervision of the same local management; and (iii)under a single FDA establishment identifier and capable of being inspected by the Food and Drug Administration during a single inspection. 
(C)If a business or other entity would meet criteria specified in subparagraph (A), but for being under multiple management, the business or other entity is deemed to constitute multiple facilities, one per management entity, for purposes of this paragraph. (11)The term OTC monograph drug meeting means any meeting regarding the content of a proposed OTC monograph order request. 
(12)The term person includes an affiliate of a person. (13)The terms requestor and sponsor have the meanings given such terms in section 505G. 
744M.Authority to assess and use OTC monograph fees 
(a)Types of feesBeginning with fiscal year 2021, the Secretary shall assess and collect fees in accordance with this section as follows: (1)Facility fee (A)In generalEach person that owns a facility identified as an OTC monograph drug facility on December 31 of the fiscal year or at any time during the preceding 12-month period shall be assessed an annual fee for each such facility as determined under subsection (c). 
(B)Exceptions 
(i)Facilities that cease activitiesA fee shall not be assessed under subparagraph (A) if the identified OTC monograph drug facility— (I)has ceased all activities related to OTC monograph drugs prior to December 31 of the year immediately preceding the applicable fiscal year; and 
(II)has updated its registration to reflect such change under the requirements for drug establishment registration set forth in section 510. (ii)Contract manufacturing organizationsThe amount of the fee for a contract manufacturing organization facility shall be equal to two-thirds of the amount of the fee for an OTC monograph drug facility that is not a contract manufacturing organization facility. 
(C)AmountThe amount of fees established under subparagraph (A) shall be established under subsection (c). (D)Due date (i)For first program yearFor fiscal year 2021, the facility fees required under subparagraph (A) shall be due on the later of— 
(I)the first business day of July of 2020; or (II)45 calendar days after publication of the Federal Register notice provided for under subsection (c)(4)(A). 
(ii)Subsequent fiscal yearsFor each fiscal year after fiscal year 2021, the facility fees required under subparagraph (A) shall be due on the later of— (I)the first business day of June of such year; or 
(II)the first business day after the enactment of an appropriations Act providing for the collection and obligation of fees under this section for such year. (2)OTC monograph order request fee (A)In generalEach person that submits an OTC monograph order request shall be subject to a fee for an OTC monograph order request. The amount of such fee shall be— 
(i)for a Tier 1 OTC monograph order request, $500,000, adjusted for inflation for the fiscal year (as determined under subsection (c)(1)(B)); and (ii)for a Tier 2 OTC monograph order request, $100,000, adjusted for inflation for the fiscal year (as determined under subsection (c)(1)(B)). 
(B)Due dateThe OTC monograph order request fees required under subparagraph (A) shall be due on the date of submission of the OTC monograph order request. (C)Exception for certain safety changesA person who is named as the requestor in an OTC monograph order shall not be subject to a fee under subparagraph (A) if the Secretary finds that the OTC monograph order request seeks to change the drug facts labeling of an OTC monograph drug in a way that would add to or strengthen— 
(i)a contraindication, warning, or precaution; (ii)a statement about risk associated with misuse or abuse; or 
(iii)an instruction about dosage and administration that is intended to increase the safe use of the OTC monograph drug. (D)Refund of fee if order request is recategorized as a Tier 2 OTC monograph order requestIf the Secretary determines that an OTC monograph request initially characterized as Tier 1 shall be re-characterized as a Tier 2 OTC monograph order request, and the requestor has paid a Tier 1 fee in accordance with subparagraph (A)(i), the Secretary shall refund the requestor the difference between the Tier 1 and Tier 2 fees determined under subparagraphs (A)(i) and (A)(ii), respectively. 
(E)Refund of fee if order request refused for filing or withdrawn before filingThe Secretary shall refund 75 percent of the fee paid under subparagraph (B) for any order request which is refused for filing or was withdrawn before being accepted or refused for filing. (F)Fees for order requests previously refused for filing or withdrawn before filingAn OTC monograph order request that was submitted but was refused for filing, or was withdrawn before being accepted or refused for filing, shall be subject to the full fee under subparagraph (A) upon being resubmitted or filed over protest. 
(G)Refund of fee if order request withdrawnIf an order request is withdrawn after the order request was filed, the Secretary may refund the fee or a portion of the fee if no substantial work was performed on the order request after the application was filed. The Secretary shall have the sole discretion to refund a fee or a portion of the fee under this subparagraph. A determination by the Secretary concerning a refund under this subparagraph shall not be reviewable. (3)Refunds (A)In generalOther than refunds provided pursuant to any of subparagraphs (D) through (G) of paragraph (2), the Secretary shall not refund any fee paid under paragraph (1) except as provided in subparagraph (B). 
(B)Disputes concerning feesTo qualify for the return of a fee claimed to have been paid in error under paragraph (1) or (2), a person shall submit to the Secretary a written request justifying such return within 180 calendar days after such fee was paid. (4)NoticeWithin the timeframe specified in subsection (c), the Secretary shall publish in the Federal Register the amount of the fees under paragraph (1) for such fiscal year. 
(b)Fee revenue amounts 
(1)Fiscal year 2021For fiscal year 2021, fees under subsection (a)(1) shall be established to generate a total facility fee revenue amount equal to the sum of— (A)the annual base revenue for fiscal year 2021 (as determined under paragraph (3)); 
(B)the dollar amount equal to the operating reserve adjustment for the fiscal year, if applicable (as determined under subsection (c)(2)); and (C)additional direct cost adjustments (as determined under subsection (c)(3)). 
(2)Subsequent fiscal yearsFor each of the fiscal years 2022 through 2025, fees under subsection (a)(1) shall be established to generate a total facility fee revenue amount equal to the sum of— (A)the annual base revenue for the fiscal year (as determined under paragraph (3)); 
(B)the dollar amount equal to the inflation adjustment for the fiscal year (as determined under subsection (c)(1)); (C)the dollar amount equal to the operating reserve adjustment for the fiscal year, if applicable (as determined under subsection (c)(2)); 
(D)additional direct cost adjustments (as determined under subsection (c)(3)); and (E)additional dollar amounts for each fiscal year as follows: 
(i)$7,000,000 for fiscal year 2022. (ii)$6,000,000 for fiscal year 2023. 
(iii)$7,000,000 for fiscal year 2024. (iv)$3,000,000 for fiscal year 2025. 
(3)Annual base revenueFor purposes of paragraphs (1)(A) and (2)(A), the dollar amount of the annual base revenue for a fiscal year shall be— (A)for fiscal year 2021, $8,000,000; and 
(B)for fiscal years 2022 through 2025, the dollar amount of the total revenue amount established under this subsection for the previous fiscal year, not including any adjustments made under subsection (c)(2) or (c)(3). (c)Adjustments; annual fee setting (1)Inflation adjustment (A)In generalFor purposes of subsection (b)(2)(B), the dollar amount of the inflation adjustment to the annual base revenue for fiscal year 2022 and each subsequent fiscal year shall be equal to the product of— 
(i)such annual base revenue for the fiscal year under subsection (b)(2); and (ii)the inflation adjustment percentage under subparagraph (C). 
(B)OTC monograph order request feesFor purposes of subsection (a)(2), the dollar amount of the inflation adjustment to the fee for OTC monograph order requests for fiscal year 2022 and each subsequent fiscal year shall be equal to the product of— (i)the applicable fee under subsection (a)(2) for the preceding fiscal year; and 
(ii)the inflation adjustment percentage under subparagraph (C). (C)Inflation adjustment percentageThe inflation adjustment percentage under this subparagraph for a fiscal year is equal to— 
(i)for each of fiscal years 2022 and 2023, the average annual percent change that occurred in the Consumer Price Index for urban consumers (Washington-Baltimore, DC–MD–VA–WV; Not Seasonally Adjusted; All items; Annual Index) for the first 3 years of the preceding 4 years of available data; and (ii)for each of fiscal years 2024 and 2025, the sum of— 
(I)the average annual percent change in the cost, per full-time equivalent position of the Food and Drug Administration, of all personnel compensation and benefits paid with respect to such positions for the first 3 years of the preceding 4 fiscal years, multiplied by the proportion of personnel compensation and benefits costs to total costs of OTC monograph drug activities for the first 3 years of the preceding 4 fiscal years; and (II)the average annual percent change that occurred in the Consumer Price Index for urban consumers (Washington-Baltimore, DC–MD–VA–WV; Not Seasonally Adjusted; All items; Annual Index) for the first 3 years of the preceding 4 years of available data multiplied by the proportion of all costs other than personnel compensation and benefits costs to total costs of OTC monograph drug activities for the first 3 years of the preceding 4 fiscal years. 
(2)Operating reserve adjustment 
(A)In generalFor fiscal year 2021 and subsequent fiscal years, for purposes of subsections (b)(1)(B) and (b)(2)(C), the Secretary may, in addition to adjustments under paragraph (1), further increase the fee revenue and fees if such an adjustment is necessary to provide operating reserves of carryover user fees for OTC monograph drug activities for not more than the number of weeks specified in subparagraph (B). (B)Number of weeksThe number of weeks specified in this subparagraph is— 
(i)3 weeks for fiscal year 2021; (ii)7 weeks for fiscal year 2022; 
(iii)10 weeks for fiscal year 2023; (iv)10 weeks for fiscal year 2024; and 
(v)10 weeks for fiscal year 2025. (C)DecreaseIf the Secretary has carryover balances for such process in excess of 10 weeks of the operating reserves referred to in subparagraph (A), the Secretary shall decrease the fee revenue and fees referred to in such subparagraph to provide for not more than 10 weeks of such operating reserves. 
(D)Rationale for adjustmentIf an adjustment under this paragraph is made, the rationale for the amount of the increase or decrease (as applicable) in fee revenue and fees shall be contained in the annual Federal Register notice under paragraph (4) establishing fee revenue and fees for the fiscal year involved. (3)Additional direct cost adjustmentThe Secretary shall, in addition to adjustments under paragraphs (1) and (2), further increase the fee revenue and fees for purposes of subsection (b)(2)(D) by an amount equal to— 
(A)$14,000,000 for fiscal year 2021; (B)$7,000,000 for fiscal year 2022; 
(C)$4,000,000 for fiscal year 2023; (D)$3,000,000 for fiscal year 2024; and 
(E)$3,000,000 for fiscal year 2025. (4)Annual fee setting (A)Fiscal year 2021The Secretary shall, not later than the second Monday in May of 2020— 
(i)establish OTC monograph drug facility fees for fiscal year 2021 under subsection (a), based on the revenue amount for such year under subsection (b) and the adjustments provided under this subsection; and (ii)publish fee revenue, facility fees, and OTC monograph order requests in the Federal Register. 
(B)Subsequent fiscal yearsThe Secretary shall, for each fiscal year that begins after September 30, 2021, not later than the second Monday in March that precedes such fiscal year— (i)establish for such fiscal year, based on the revenue amounts under subsection (b) and the adjustments provided under this subsection— 
(I)OTC monograph drug facility fees under subsection (a)(1); and (II)OTC monograph order request fees under subsection (a)(2); and 
(ii)publish such fee revenue amounts, facility fees, and OTC monograph order request fees in the Federal Register. (d)Identification of facilitiesEach person that owns an OTC monograph drug facility shall submit to the Secretary the information required under this subsection each year. Such information shall, for each fiscal year— 
(1)be submitted as part of the requirements for drug establishment registration set forth in section 510; and (2)include for each such facility, at a minimum, identification of the facility’s business operation as that of an OTC monograph drug facility. 
(e)Effect of failure To pay fees 
(1)OTC Monograph Drug Facility Fee 
(A)In generalFailure to pay the fee under subsection (a)(1) within 20 calendar days of the due date as specified in subparagraph (D) of such subsection shall result in the following: (i)The Secretary shall place the facility on a publicly available arrears list. 
(ii)All OTC monograph drugs manufactured in such a facility or containing an ingredient manufactured in such a facility shall be deemed misbranded under section 502(ff). (B)Application of penaltiesThe penalties under this paragraph shall apply until the fee established by subsection (a)(1) is paid. 
(2)Order requestsAn OTC monograph order request submitted by a person subject to fees under subsection (a) shall be considered incomplete and shall not be accepted for filing by the Secretary until all fees owed by such person under this section have been paid. (3)MeetingsA person subject to fees under this section shall be considered ineligible for OTC monograph drug meetings until all such fees owed by such person have been paid. 
(f)Crediting and availability of fees 
(1)In generalFees authorized under subsection (a) shall be collected and available for obligation only to the extent and in the amount provided in advance in appropriations Acts. Such fees are authorized to remain available until expended. Such sums as may be necessary may be transferred from the Food and Drug Administration salaries and expenses appropriation account without fiscal year limitation to such appropriation account for salaries and expenses with such fiscal year limitation. The sums transferred shall be available solely for OTC monograph drug activities. (2)Collections and appropriation Acts (A)In generalSubject to subparagraph (C), the fees authorized by this section shall be collected and available in each fiscal year in an amount not to exceed the amount specified in appropriation Acts, or otherwise made available for obligation, for such fiscal year. 
(B)Use of fees and limitationThe fees authorized by this section shall be available to defray increases in the costs of the resources allocated for OTC monograph drug activities (including increases in such costs for an additional number of full-time equivalent positions in the Department of Health and Human Services to be engaged in such activities), only if the Secretary allocates for such purpose an amount for such fiscal year (excluding amounts from fees collected under this section) no less than $12,000,000, multiplied by the adjustment factor applicable to the fiscal year involved under subsection (c)(1). (C)ComplianceThe Secretary shall be considered to have met the requirements of subparagraph (B) in any fiscal year if the costs funded by appropriations and allocated for OTC monograph drug activities are not more than 15 percent below the level specified in such subparagraph. 
(D)Provision for early payments in subsequent yearsPayment of fees authorized under this section for a fiscal year (after fiscal year 2021), prior to the due date for such fees, may be accepted by the Secretary in accordance with authority provided in advance in a prior year appropriations Act. (3)Authorization of appropriationsFor each of the fiscal years 2021 through 2025, there is authorized to be appropriated for fees under this section an amount equal to the total amount of fees assessed for such fiscal year under this section. 
(g)Collection of unpaid feesIn any case where the Secretary does not receive payment of a fee assessed under subsection (a) within 30 calendar days after it is due, such fee shall be treated as a claim of the United States Government subject to subchapter II of chapter 37 of title 31, United States Code. (h)ConstructionThis section may not be construed to require that the number of full-time equivalent positions in the Department of Health and Human Services, for officers, employers, and advisory committees not engaged in OTC monograph drug activities, be reduced to offset the number of officers, employees, and advisory committees so engaged. 
744N.Reauthorization; reporting requirements 
(a)Performance reportBeginning with fiscal year 2021, and not later than 120 calendar days after the end of each fiscal year thereafter for which fees are collected under this part, the Secretary shall prepare and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report concerning the progress of the Food and Drug Administration in achieving the goals identified in the letters described in section 3861(b) of the CARES Act during such fiscal year and the future plans of the Food and Drug Administration for meeting such goals. (b)Fiscal reportNot later than 120 calendar days after the end of fiscal year 2021 and each subsequent fiscal year for which fees are collected under this part, the Secretary shall prepare and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the implementation of the authority for such fees during such fiscal year and the use, by the Food and Drug Administration, of the fees collected for such fiscal year. 
(c)Public availabilityThe Secretary shall make the reports required under subsections (a) and (b) available to the public on the internet website of the Food and Drug Administration. (d)Reauthorization (1)ConsultationIn developing recommendations to present to the Congress with respect to the goals described in subsection (a), and plans for meeting the goals, for OTC monograph drug activities for the first 5 fiscal years after fiscal year 2025, and for the reauthorization of this part for such fiscal years, the Secretary shall consult with— 
(A)the Committee on Energy and Commerce of the House of Representatives; (B)the Committee on Health, Education, Labor, and Pensions of the Senate; 
(C)scientific and academic experts; (D)health care professionals; 
(E)representatives of patient and consumer advocacy groups; and (F)the regulated industry. 
(2)Public review of recommendationsAfter negotiations with the regulated industry, the Secretary shall— (A)present the recommendations developed under paragraph (1) to the congressional committees specified in such paragraph; 
(B)publish such recommendations in the Federal Register; (C)provide for a period of 30 calendar days for the public to provide written comments on such recommendations; 
(D)hold a meeting at which the public may present its views on such recommendations; and (E)after consideration of such public views and comments, revise such recommendations as necessary. 
(3)Transmittal of recommendationsNot later than January 15, 2025, the Secretary shall transmit to the Congress the revised recommendations under paragraph (2), a summary of the views and comments received under such paragraph, and any changes made to the recommendations in response to such views and comments.. IVEconomic stabilization and assistance to severely distressed sectors of the United States economy ACoronavirus Economic Stabilization Act of 2020 4001.Short titleThis subtitle may be cited as the Coronavirus Economic Stabilization Act of 2020. 
4002.DefinitionsIn this subtitle: (1)Air carrierThe term air carrier has the meaning such term has under section 40102 of title 49, United States Code. 
(2)CoronavirusThe term coronavirus means SARS–CoV–2 or another coronavirus with pandemic potential. (3)Covered lossThe term covered loss includes losses incurred directly or indirectly as a result of coronavirus, as determined by the Secretary. 
(4)Eligible businessThe term eligible business means— (A)an air carrier; or 
(B)a United States business that has not otherwise received adequate economic relief in the form of loans or loan guarantees provided under this Act. (5)EmployeeExcept where the context otherwise requires, the term employee— 
(A)has the meaning given the term in section 2 of the National Labor Relations Act (29 U.S.C. 152); and (B)includes any individual employed by an employer subject to the Railway Labor Act (45 U.S.C. 151 et seq.). 
(6)Equity security; exchangeThe terms equity security and exchange have the meanings given the terms in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)). (7)MunicipalityThe term municipality includes— 
(A)a political subdivision of a State, and (B)an instrumentality of a municipality, a State, or a political subdivision of a State.  
(8)National securities exchangeThe term national securities exchange means an exchange registered as a national securities exchange under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f). (9)SecretaryThe term Secretary means the Secretary of the Treasury, or the designee of the Secretary of the Treasury.  
(10)StateThe term State means— (A)any of the several States; 
(B)the District of Columbia; (C)any of the territories and possessions of the United States; 
(D)any bi-State or multi-State entity; and  (E)any Indian Tribe.  
4003.Emergency relief and taxpayer protections 
(a)In generalNotwithstanding any other provision of law, to provide liquidity to eligible businesses, States, and municipalities related to losses incurred as a result of coronavirus, the Secretary is authorized to make loans, loan guarantees, and other investments in support of eligible businesses, States, and municipalities that do not, in the aggregate, exceed $500,000,000,000 and provide the subsidy amounts necessary for such loans, loan guarantees, and other investments in accordance with the provisions of the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.). (b)Loans, loan guarantees, and other investmentsLoans, loan guarantees, and other investments made pursuant to subsection (a) shall be made available as follows: 
(1)Not more than $25,000,000,000 shall be available to make loans and loan guarantees for passenger air carriers, eligible businesses that are certified under part 145 of title 14, Code of Federal Regulations, and approved to perform inspection, repair, replace, or overhaul services, and ticket agents (as defined in section 40102 of title 49, United States Code).  (2)Not more than $4,000,000,000 shall be available to make loans and loan guarantees for cargo air carriers. 
(3)Not more than $17,000,000,000 shall be available to make loans and loan guarantees for businesses critical to maintaining national security.  (4)Not more than the sum of $454,000,000,000 and any amounts available under paragraphs (1), (2), and (3) that are not used as provided under those paragraphs shall be available to make loans and loan guarantees to, and other investments in, programs or facilities established by the Board of Governors of the Federal Reserve System for the purpose of providing liquidity to the financial system that supports lending to eligible businesses, States, or municipalities by— 
(A)purchasing obligations or other interests directly from issuers of such obligations or other interests; (B)purchasing obligations or other interests in secondary markets or otherwise; or 
(C)making loans, including loans or other advances secured by collateral. (c)Terms and conditions (1)In general (A)Forms; terms and conditionsA loan, loan guarantee, or other investment by the Secretary shall be made under this section in such form and on such terms and conditions and contain such covenants, representations, warranties, and requirements (including requirements for audits) as the Secretary determines appropriate. Any loans made by the Secretary under this section shall be at a rate determined by the Secretary based on the risk and the current average yield on outstanding marketable obligations of the United States of comparable maturity.  
(B)ProceduresAs soon as practicable, but in no case later than 10 days after the date of enactment of this Act, the Secretary shall publish procedures for application and minimum requirements, which may be supplemented by the Secretary in the Secretary’s discretion, for making loans, loan guarantees, or other investments under paragraphs (1), (2) and (3) of subsection (b) .  (2)Loans and loan guarantees The Secretary may enter into agreements to make loans or loan guarantees to 1 or more eligible businesses under paragraphs (1), (2) and (3) of subsection (b) if the Secretary determines that, in the Secretary’s discretion—  
(A)the applicant is an eligible business for which credit is not reasonably available at the time of the transaction; (B)the intended obligation by the applicant is prudently incurred; 
(C)the loan or loan guarantee is sufficiently secured or is made at a rate that— (i)reflects the risk of the loan or loan guarantee; and 
(ii)is to the extent practicable, not less than an interest rate based on market conditions for comparable obligations prevalent prior to the outbreak of the coronavirus disease 2019 (COVID–19); (D)the duration of the loan or loan guarantee is as short as practicable and in any case not longer than 5 years; 
(E)the agreement provides that, until the date 12 months after the date the loan or loan guarantee is no longer outstanding, neither the eligible business nor any affiliate of the eligible business may purchase an equity security that is listed on a national securities exchange of the eligible business or any parent company of the eligible business, except to the extent required under a contractual obligation in effect as of the date of enactment of this Act; (F)the agreement provides that, until the date 12 months after the date the loan or loan guarantee is no longer outstanding, the eligible business shall not pay dividends or make other capital distributions with respect to the common stock of the eligible business; 
(G)the agreement provides that, until September 30, 2020, the eligible business shall maintain its employment levels as of March 24, 2020, to the extent practicable, and in any case shall not reduce its employment levels by more than 10 percent from the levels on such date; (H)the agreement includes a certification by the eligible business that it is created or organized in the United States or under the laws of the United States and has significant operations in and a majority of its employees based in the United States; and  
(I)for purposes of a loan or loan guarantee under paragraphs (1), (2), and (3) of subsection (b), the eligible business must have incurred or is expected to incur covered losses such that the continued operations of the business are jeopardized, as determined by the Secretary.  (3)Federal reserve programs or facilities (A)Terms and conditions (i)DefinitionIn this paragraph, the term direct loan means a loan under a bilateral loan agreement that is — 
(I)entered into directly with an eligible business as borrower; and  (II)not part of a syndicated loan, a loan originated by a financial institution in the ordinary course of business, or a securities or capital markets transaction. 
(ii)RestrictionsThe Secretary may make a loan, loan guarantee, or other investment under subsection (b)(4) as part of a program or facility that provides direct loans only if the applicable eligible businesses agree— (I)until the date 12 months after the date on which the direct loan is no longer outstanding, not to repurchase an equity security that is listed on a national securities exchange of the eligible business or any parent company of the eligible business while the direct loan is outstanding, except to the extent required under a contractual obligation that is in effect as of the date of enactment of this Act; 
(II)until the date 12 months after the date on which the direct loan is no longer outstanding, not to pay dividends or make other capital distributions with respect to the common stock of the eligible business; and  (III)to comply with the limitations on compensation set forth in section 4004. 
(iii)WaiverThe Secretary may waive the requirement under clause (ii) with respect to any program or facility upon a determination that such waiver is necessary to protect the interests of the Federal Government. If the Secretary exercises a waiver under this clause, the Secretary shall make himself available to testify before the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives regarding the reasons for the waiver.  (B)Federal Reserve Act taxpayer protections and other requirements applyFor the avoidance of doubt, any applicable requirements under section 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)), including requirements relating to loan collateralization, taxpayer protection, and borrower solvency, shall apply with respect to any program or facility described in subsection (b)(4).  
(C)United states businessesA program or facility in which the Secretary makes a loan, loan guarantee, or other investment under subsection (b)(4) shall only purchase obligations or other interests (other than securities that are based on an index or that are based on a diversified pool of securities) from, or make loans or other advances to, businesses that are created or organized in the United States or under the laws of the United States and that have significant operations in and a majority of its employees based in the United States.  (D)Assistance for mid-sized businesses (i)In generalWithout limiting the terms and conditions of the programs and facilities that the Secretary may otherwise provide financial assistance to under subsection (b)(4), the Secretary shall endeavor to seek the implementation of a program or facility described in subsection (b)(4) that provides financing to banks and other lenders that make direct loans to eligible businesses including, to the extent practicable, nonprofit organizations, with between 500 and 10,000 employees, with such direct loans being subject to an annualized interest rate that is not higher than 2 percent per annum. For the first 6 months after any such direct loan is made, or for such longer period as the Secretary may determine in his discretion, no principal or interest shall be due and payable. Any eligible borrower applying for a direct loan under this program shall make a good-faith certification that— 
(I)the uncertainty of economic conditions as of the date of the application makes necessary the loan request to support the ongoing operations of the recipient; (II)the funds it receives will be used to retain at least 90 percent of the recipient’s workforce, at full compensation and benefits, until September 30, 2020; 
(III)the recipient intends to restore not less than 90 percent of the workforce of the recipient that existed as of February 1, 2020, and to restore all compensation and benefits to the workers of the recipient no later than 4 months after the termination date of the public health emergency declared by the Secretary of Health and Human Services on January 31, 2020, under section 319 of the Public Health Services Act (42 U.S.C. 247d) in response to COVID–19; (IV)the recipient is an entity or business that is domiciled in the United States with significant operations and employees located in the United States; 
(V)the recipient is not a debtor in a bankruptcy proceeding; (VI)the recipient is created or organized in the United States or under the laws of the United States and has significant operations in and a majority of its employees based in the United States;  
(VII)the recipient will not pay dividends with respect to the common stock of the eligible business, or repurchase an equity security that is listed on a national securities exchange of the recipient or any parent company of the recipient while the direct loan is outstanding, except to the extent required under a contractual obligation that is in effect as of the date of enactment of this Act; (VIII)the recipient will not outsource or offshore jobs for the term of the loan and 2 years after completing repayment of the loan; 
(IX)the recipient will not abrogate existing collective bargaining agreements for the term of the loan and 2 years after completing repayment of the loan; and (X)that the recipient will remain neutral in any union organizing effort for the term of the loan. 
(ii)Main Street Lending ProgramNothing in this subparagraph shall limit the discretion of the Board of Governors of the Federal Reserve System to establish a Main Street Lending Program or other similar program or facility that supports lending to small and mid-sized businesses on such terms and conditions as the Board may set consistent with section 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)), including any such program in which the Secretary makes a loan, loan guarantee, or other investment under subsection (b)(4).  (E)Government participantsThe Secretary shall endeavor to seek the implementation of a program or facility in accordance with subsection (b)(4) that provides liquidity to the financial system that supports lending to States and municipalities.  
(d)Financial protection of government 
(1)Warrant or senior debt instrumentThe Secretary may not issue a loan to, or a loan guarantee for, an eligible business under paragraph (1), (2), or (3) of subsection (b) unless— (A) (i)the eligible business has issued securities that are traded on a national securities exchange; and 
(ii)the Secretary receives a warrant or equity interest in the eligible business; or (B)in the case of any eligible business other than an eligible business described in subparagraph (A), the Secretary receives, in the discretion of the Secretary— 
(i)a warrant or equity interest in the eligible business; or (ii)a senior debt instrument issued by the eligible business. 
(2)Terms and conditionsThe terms and conditions of any warrant, equity interest, or senior debt instrument received under paragraph (1) shall be set by the Secretary and shall meet the following requirements: (A)PurposesSuch terms and conditions shall be designed to provide for a reasonable participation by the Secretary, for the benefit of taxpayers, in equity appreciation in the case of a warrant or other equity interest, or a reasonable interest rate premium, in the case of a debt instrument. 
(B)Authority to sell, exercise, or surrenderFor the primary benefit of taxpayers, the Secretary may sell, exercise, or surrender a warrant or any senior debt instrument received under this subsection. The Secretary shall not exercise voting power with respect to any shares of common stock acquired under this section.  (C)SufficiencyIf the Secretary determines that the eligible business cannot feasibly issue warrants or other equity interests as required by this subsection, the Secretary may accept a senior debt instrument in an amount and on such terms as the Secretary deems appropriate. 
(3)Prohibition on loan forgivenessThe principal amount of any obligation issued by an eligible business, State, or municipality under a program described in subsection (b) shall not be reduced through loan forgiveness.  (e)Deposit of proceedsAmounts collected under subsection (b) shall be deposited in the following order of priority: 
(1)Into the financing accounts established under section 505 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661d) to implement this subtitle, up to an amount equal to the sum of— (A)the amount transferred from the appropriation made under section 4027 to the financing accounts; and 
(B)the amount necessary to repay any amount lent from the Treasury to such financing accounts. (2)After the deposits specified in paragraph (1) of this subsection have been made, into the Federal Old-Age and Survivors Insurance Trust Fund established under section 201(a) of the Social Security Act (42 U.S.C. 401).  
(f)Administrative provisionsNotwithstanding any other provision of law, the Secretary may use not greater than $100,000,000 of the funds made available under section 4027 to pay costs and administrative expenses associated with the loans, loan guarantees, and other investments authorized under this section. The Secretary is authorized to take such actions as the Secretary deems necessary to carry out the authorities in this subtitle, including, without limitation—  (1)using direct hiring authority to hire employees to administer this subtitle;  
(2)entering into contracts, including contracts for services authorized by this subtitle; (3)establishing vehicles that are authorized, subject to supervision by the Secretary, to purchase, hold, and sell assets and issue obligations; and 
(4)issuing such regulations and other guidance as may be necessary or appropriate to carry out the authorities or purposes of this subtitle. (g)Financial agentsThe Secretary is authorized to designate financial institutions, including but not limited to, depositories, brokers, dealers, and other institutions, as financial agents of the United States. Such institutions shall— 
(1)perform all reasonable duties the Secretary determines necessary to respond to the coronavirus; and (2)be paid for such duties using appropriations available to the Secretary to reimburse financial institutions in their capacity as financial agents of the United States. 
(h)Loans made by or guaranteed by the department of the treasury treated as indebtedness for tax purposes 
(1)In generalAny loan made by or guaranteed by the Department of the Treasury under this section shall be treated as indebtedness for purposes of the Internal Revenue Code of 1986, shall be treated as issued for its stated principal amount, and stated interest on such loans shall be treated as qualified stated interest. (2)Regulations or guidanceThe Secretary of the Treasury (or the Secretary's delegate) shall prescribe such regulations or guidance as may be necessary or appropriate to carry out the purposes of this section, including guidance providing that the acquisition of warrants, stock options, common or preferred stock or other equity under this section does not result in an ownership change for purposes of section 382 of the Internal Revenue Code of 1986.  
4004.Limitation on certain employee compensation 
(a)In generalThe Secretary may only enter into an agreement with an eligible business to make a loan or loan guarantee under paragraph (1), (2) or (3) of section 4003(b) if such agreement provides that, during the period beginning on the date on which the agreement is executed and ending on the date that is 1 year after the date on which the loan or loan guarantee is no longer outstanding— (1)no officer or employee of the eligible business whose total compensation exceeded $425,000 in calendar year 2019 (other than an employee whose compensation is determined through an existing collective bargaining agreement entered into prior to March 1, 2020)— 
(A)will receive from the eligible business total compensation which exceeds, during any 12 consecutive months of such period, the total compensation received by the officer or employee from the eligible business in calendar year 2019; or (B)will receive from the eligible business severance pay or other benefits upon termination of employment with the eligible business which exceeds twice the maximum total compensation received by the officer or employee from the eligible business in calendar year 2019; and 
(2)no officer or employee of the eligible business whose total compensation exceeded $3,000,000 in calendar year 2019 may receive during any 12 consecutive months of such period total compensation in excess of the sum of— (A)$3,000,000; and 
(B)50 percent of the excess over $3,000,000 of the total compensation received by the officer or employee from the eligible business in calendar year 2019. (b)Total compensation definedIn this section, the term total compensation includes salary, bonuses, awards of stock, and other financial benefits provided by an eligible business to an officer or employee of the eligible business. 
4005.Continuation of certain air serviceThe Secretary of Transportation is authorized to require, to the extent reasonable and practicable, an air carrier receiving loans and loan guarantees under section 4003 to maintain scheduled air transportation service as the Secretary of Transportation deems necessary to ensure services to any point served by that carrier before March 1, 2020. When considering whether to exercise the authority granted by this section, the Secretary of Transportation shall take into consideration the air transportation needs of small and remote communities and the need to maintain well-functioning health care and pharmaceutical supply chains, including for medical devices and supplies. The authority under this section, including any requirement issued by the Secretary under this section, shall terminate on March 1, 2022. 4006.Coordination with Secretary of TransportationIn implementing this subtitle with respect to air carriers, the Secretary shall coordinate with the Secretary of Transportation. 
4007.Suspension of certain aviation excise taxes 
(a)Transportation by airIn the case of any amount paid for transportation by air (including any amount treated as paid for transportation by air by reason of section 4261(e)(3) of the Internal Revenue Code of 1986) during the excise tax holiday period, no tax shall be imposed under section 4261 or 4271 of such Code. The preceding sentence shall not apply to amounts paid on or before the date of the enactment of this Act. (b)Use of kerosene in commercial aviationIn the case of kerosene used in commercial aviation (as defined in section 4083 of the Internal Revenue Code of 1986) during the excise tax holiday period— 
(1)no tax shall be imposed on such kerosene under— (A)section 4041(c) of the Internal Revenue Code of 1986, or  
(B)section 4081 of such Code (other than at the rate provided in subsection (a)(2)(B) thereof), and (2)section 6427(l) of such Code shall be applied— 
(A)by treating such use as a nontaxable use, and (B)without regard to paragraph (4)(A)(ii) thereof. 
(c)Excise tax holiday periodFor purposes of this section, the term excise tax holiday period means the period beginning after the date of the enactment of this section and ending before January 1, 2021.  4008.Debt guarantee authority (a)Section 1105 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5612) is amended— 
(1)in subsection (f)— (A)by inserting in noninterest-bearing transaction accounts after institutions; and 
(B)by striking shall not and inserting may; and  (2)by adding at the end the following: 
 
(h)Approval of guarantee program during the COVID–19 crisis 
(1)In generalFor purposes of the congressional joint resolution of approval provided for in subsections (c)(1) and (2) and (d), notwithstanding any other provision of this section, the Federal Deposit Insurance Corporation is approved upon enactment of this Act to establish a program provided for in subsection (a), provided that any such program and any such guarantee shall terminate not later than December 31, 2020. (2)Maximum amountAny debt guarantee program authorized by this subsection shall include a maximum amount of outstanding debt that is guaranteed.. 
(b)Federal credit union transaction account guaranteesNotwithstanding any other provision of law and in coordination with the Federal Deposit Insurance Corporation, the National Credit Union Administration Board may by a vote of the Board increase to unlimited, or such lower amount as the Board approves, the share insurance coverage provided by the National Credit Union Share Insurance Fund on any noninterest-bearing transaction account in any federally insured credit union without exception, provided that any such increase shall terminate not later than December 31, 2020. 4009.Temporary Government in the Sunshine Act relief (a)In generalExcept as provided in subsection (b), notwithstanding any other provision of law, if the Chairman of the Board of Governors of the Federal Reserve System determines, in writing, that unusual and exigent circumstances exist, the Board may conduct meetings without regard to the requirements of section 552b of title 5, United States Code, during the period beginning on the date of enactment of this Act and ending on the earlier of—  
(1)the date on which the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020 under the National Emergencies Act (50 U.S.C. 1601 et seq.) terminates; or  (2)December 31, 2020.  
(b)RecordsThe Board of Governors of the Federal Reserve System shall keep a record of all Board votes and the reasons for such votes during the period described in subsection (a).  4010.Temporary hiring flexibility (a)DefinitionIn this section, the term covered period means the period beginning on the date of enactment of this Act and ending on the sooner of—  
(1)the termination date of the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020 under the National Emergencies Act (50 U.S.C. 1601 et seq.); or (2)December 31, 2020. 
(b)Authority During the covered period, the Secretary of Housing and Urban Development, the Securities and Exchange Commission, and the Commodity Futures Trading Commission may, without regard to sections 3309 through 3318 of title 5, United States Code, recruit and appoint candidates to fill temporary and term appointments within their respective agencies upon a determination that those expedited procedures are necessary and appropriate to enable the respective agencies to prevent, prepare for, or respond to COVID–19.  4011.Temporary lending limit waiver (a)In generalSection 5200 of the Revised Statutes of the United States (12 U.S.C. 84) is amended—  
(1)in subsection (c)(7)—  (A)by inserting any nonbank financial company (as that term is defined in section 102 of the Financial Stability Act of 2010 (12 U.S.C. 5311)), after Loans or extensions of credit to; and 
(B)by striking financial institution or to and inserting financial institution, or to; and (2)in subsection (d), by adding at the end of paragraph (1) the following: The Comptroller of the Currency may, by order, exempt any transaction or series of transactions from the requirements of this section upon a finding by the Comptroller that such exemption is in the public interest and consistent with the purposes of this section.. 
(b)Effective periodThis section, and the amendments made by this section, shall be effective during the period beginning on the date of enactment of this Act and ending on the sooner of— (1)the termination date of the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020 under the National Emergencies Act (50 U.S.C. 1601 et seq.); or 
(2)December 31, 2020.  4012.Temporary relief for community banks (a)DefinitionsIn this section—  
(1)the term appropriate Federal banking agency has the meaning given the term in section 2 of the Economic Growth, Regulatory Relief, and Consumer Protection Act (12 U.S.C. 5365 note); and (2)the terms Community Bank Leverage Ratio and qualifying community bank have the meanings given the terms in section 201(a) of the Economic Growth, Regulatory Relief, and Consumer Protection Act (12 U.S.C. 5371 note). 
(b)Interim rule 
(1)In generalNotwithstanding any other provision of law or regulation, the appropriate Federal banking agencies shall issue an interim final rule that provides that, for the purposes of section 201 of the Economic Growth, Regulatory Relief, and Consumer Protection Act (12 U.S.C. 5371 note)— (A)the Community Bank Leverage Ratio shall be 8 percent; and 
(B)a qualifying community bank that falls below the Community Bank Leverage Ratio established under subparagraph (A) shall have a reasonable grace period to satisfy the Community Bank Leverage Ratio. (2)Effective periodThe interim rule issued under paragraph (1) shall be effective during the period beginning on the date on which the appropriate Federal banking agencies issue the rule and ending on the sooner of— 
(A)the termination date of the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020 under the National Emergencies Act (50 U.S.C. 1601 et seq.); or (B)December 31, 2020.  
(c)Grace periodDuring a grace period described in subsection (b)(1)(B), a qualifying community bank to which the grace period applies may continue to be treated as a qualifying community bank and shall be presumed to satisfy the capital and leverage requirements described in section 201(c) of the Economic Growth, Regulatory Relief, and Consumer Protection Act (12 U.S.C. 5371 note).  4013.Temporary relief from troubled debt restructurings (a)DefinitionsIn this section: 
(1)Applicable periodThe term applicable period means the period beginning on March 1, 2020 and ending on the earlier of December 31, 2020, or the date that is 60 days after the date on which the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020 under the National Emergencies Act (50 U.S.C. 1601 et seq.) terminates. (2)Appropriate federal banking agencyThe term appropriate Federal banking agency— 
(A)has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and (B)includes the National Credit Union Administration.  
(b)Suspension 
(1)In generalDuring the applicable period, a financial institution may elect to— (A)suspend the requirements under United States generally accepted accounting principles for loan modifications related to the coronavirus disease 2019 (COVID–19) pandemic that would otherwise be categorized as a troubled debt restructuring; and 
(B)suspend any determination of a loan modified as a result of the effects of the coronavirus disease 2019 (COVID–19) pandemic as being a troubled debt restructuring, including impairment for accounting purposes. (2)ApplicabilityAny suspension under paragraph (1)— 
(A)shall be applicable for the term of the loan modification, but solely with respect to any modification, including a forbearance arrangement, an interest rate modification, a repayment plan, and any other similar arrangement that defers or delays the payment of principal or interest, that occurs during the applicable period for a loan that was not more than 30 days past due as of December 31, 2019; and (B)shall not apply to any adverse impact on the credit of a borrower that is not related to the coronavirus disease 2019 (COVID–19) pandemic. 
(c)DeferenceThe appropriate Federal banking agency of the financial institution shall defer to the determination of the financial institution to make a suspension under this section. (d)RecordsFor modified loans for which suspensions under subsection (a) apply— 
(1)financial institutions should continue to maintain records of the volume of loans involved; and (2)the appropriate Federal banking agencies may collect data about such loans for supervisory purposes.  
4014.Optional temporary relief from current expected credit losses 
(a)DefinitionsIn this section: (1)Appropriate federal banking agencyThe term appropriate Federal banking agency— 
(A)has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and (B)includes the National Credit Union Administration. 
(2)Insured depository institutionThe term insured depository institution— (A)has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and 
(B)includes a credit union. (b)Temporary relief from CECL standardsNotwithstanding any other provision of law, no insured depository institution, bank holding company, or any affiliate thereof shall be required to comply with the Financial Accounting Standards Board Accounting Standards Update No. 2016–13 (Measurement of Credit Losses on Financial Instruments), including the current expected credit losses methodology for estimating allowances for credit losses, during the period beginning on the date of enactment of this Act and ending on the earlier of—  
(1)the date on which the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020 under the National Emergencies Act (50 U.S.C. 1601 et seq.) terminates; or  (2)December 31, 2020.  
4015.Non-applicability of restrictions on ESF during national emergency 
(a)In generalSection 131 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5236) shall not apply during the period beginning on the date of enactment of this Act and ending on December 31, 2020. Any guarantee established as a result of the application of subsection (a) shall— (1)be limited to a guarantee of the total value of a shareholder's account in a participating fund as of the close of business on the day before the announcement of the guarantee; and 
(2)terminate not later than December 31, 2020. (b)Direct appropriationUpon the expiration of the period described in subsection (a), there is appropriated, out of amounts in the Treasury not otherwise appropriated, such sums as may be necessary to reimburse the fund established under section 5302(a)(1) of title 31, United States Code, for any funds that are used for the Treasury Money Market Funds Guaranty Program for the United States money market mutual fund industry to the extent a claim payment made exceeds the balance of fees collected by the fund. 
4016.Temporary credit union provisions 
(a)In general 
(1)DefinitionsSection 302(1) of the Federal Credit Union Act (12 U.S.C. 1795a(1)) is amended, in the matter preceding subparagraph (A), by striking primarily serving natural persons. (2)MembershipSection 304(b)(2) of the Federal Credit Union Act (12 U.S.C. 1795c(b)(2)) is amended by striking all those credit unions and inserting such credit unions as the Board may in its discretion determine. 
(3)Extensions of creditSection 306(a)(1) of the Federal Credit Union Act (12 U.S.C. 1795e(a)(1)) is amended, in the second sentence, by striking the intent of which is to expand credit union portfolios and inserting without first having obtained evidence from the applicant that the applicant has made reasonable efforts to first use primary sources of liquidity of the applicant, including balance sheet and market funding sources, to address the liquidity needs of the applicant. (4)Powers of the BoardSection 307(a)(4)(A) of the Federal Credit Union Act (12 U.S.C. 1795f(a)(4)(A)) is amended by inserting , provided that, the total face value of such obligations shall not exceed 16 times the subscribed capital stock and surplus of the Facility for the period beginning on the date of enactment of the Coronavirus Economic Stabilization Act of 2020 and ending on December 31, 2020 after Facility. 
(b)Sunset 
(1)In general 
(A)DefinitionsSection 302(1) of the Federal Credit Union Act (12 U.S.C. 1795a(1)) is amended, in the matter preceding subparagraph (A), by inserting primarily serving natural persons after credit unions. (B)MembershipSection 304(b)(2) of the Federal Credit Union Act (12 U.S.C. 1795c(b)(2)) is amended by striking such credit unions as the Board may in its discretion determine and inserting all those credit unions. 
(C)Extensions of creditSection 306(a)(1) of the Federal Credit Union Act (12 U.S.C. 1795e(a)(1)) is amended, in the second sentence, by striking without first having obtained evidence from the applicant that the applicant has made reasonable efforts to first use primary sources of liquidity of the applicant, including balance sheet and market funding sources, to address the liquidity needs of the applicant and inserting the intent of which is to expand credit union portfolios. (2)Effective dateThe amendments made by paragraph (1) shall take effect on December 31, 2020.  
4017.Increasing access to materials necessary for national security and pandemic recoveryNotwithstanding any other provision of law— (1)during the 2-year period beginning on the date of enactment of this Act, the requirements described in sections 303(a)(6)(C) and 304(e) of the Defense Production Act of 1950 (50 U.S.C. 4533(a)(6)(C), 4534(e)) shall not apply; and 
(2)during the 1-year period beginning on the date of enactment of this Act, the requirements described in sections 302(d)(1) and 303 (a)(6)(B) of the Defense Production Act of 1950 (50 U.S.C. 4532(d)(1), 4533(a)(6)(B)) shall not apply.  4018.Special Inspector General for Pandemic Recovery (a)Office of inspector generalThere is hereby established within the Department of the Treasury the Office of the Special Inspector General for Pandemic Recovery. 
(b)Appointment of inspector general; removal 
(1)In generalThe head of the Office of the Special Inspector General for Pandemic Recovery shall be the Special Inspector General for Pandemic Recovery (referred to in this section as the Special Inspector General), who shall be appointed by the President, by and with the advice and consent of the Senate. (2)NominationThe nomination of the Special Inspector General shall be made on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations. The nomination of an individual as Special Inspector General shall be made as soon as practicable after any loan, loan guarantee, or other investment is made under section 4003. 
(3)RemovalThe Special Inspector General shall be removable from office in accordance with the provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.). (4)Political activityFor purposes of section 7324 of title 5, United States Code, the Special Inspector General shall not be considered an employee who determines policies to be pursued by the United States in the nationwide administration of Federal law. 
(5)Basic payThe annual rate of basic pay of the Special Inspector General shall be the annual rate of basic pay for an Inspector General under section 3(e) of the Inspector General Act of 1978 (5 U.S.C. App.). (c)Duties (1)In generalIt shall be the duty of the Special Inspector General to, in accordance with section 4(b)(1) of the Inspector General Act of 1978 (5 U.S.C. App.), conduct, supervise, and coordinate audits and investigations of the making, purchase, management, and sale of loans, loan guarantees, and other investments made by the Secretary of the Treasury under any program established by the Secretary under this Act, and the management by the Secretary of any program established under this Act, including by collecting and summarizing the following information: 
(A)A description of the categories of the loans, loan guarantees, and other investments made by the Secretary. (B)A listing of the eligible businesses receiving loan, loan guarantees, and other investments made under each category described in subparagraph (A). 
(C)An explanation of the reasons the Secretary determined it to be appropriate to make each loan or loan guarantee under this Act, including a justification of the price paid for, and other financial terms associated with, the applicable transaction. (D)A listing of, and detailed biographical information with respect to, each person hired to manage or service each loan, loan guarantee, or other investment made under section 4003. 
(E)A current, as of the date on which the information is collected, estimate of the total amount of each loan, loan guarantee, and other investment made under this Act that is outstanding, the amount of interest and fees accrued and received with respect to each loan or loan guarantee, the total amount of matured loans, the type and amount of collateral, if any, and any losses or gains, if any, recorded or accrued for each loan, loan guarantee, or other investment. (2)Maintenance of systemsThe Special Inspector General shall establish, maintain, and oversee such systems, procedures, and controls as the Special Inspector General considers appropriate to discharge the duties of the Special Inspector General under paragraph (1). 
(3)Additional duties and responsibilitiesIn addition to the duties described in paragraphs (1) and (2), the Special Inspector General shall also have the duties and responsibilities of inspectors general under the Inspector General Act of 1978 (5 U.S.C. App.). (d)Powers and authorities (1)In generalIn carrying out the duties of the Special Inspector General under subsection (c), the Special Inspector General shall have the authorities provided in section 6 of the Inspector General Act of 1978 (5 U.S.C. App.). 
(2)Treatment of officeThe Office of the Special Inspector General for Pandemic Recovery shall be considered to be an office described in section 6(f)(3) of the Inspector General Act of 1978 (5 U.S.C. App.) and shall be exempt from an initial determination by the Attorney General under section 6(f)(2) of that Act. (e)Personnel, facilities, and other resources (1)Appointment of officers and employeesThe Special Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the duties of the Special Inspector General, subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and the provisions of chapter 51 and subchapter III of chapter 53 of that title, relating to classification and General Schedule pay rates. 
(2)Experts and consultantsThe Special Inspector General may obtain services as authorized under section 3109 of title 5, United States Code, at daily rates not to exceed the equivalent rate prescribed for grade GS–15 of the General Schedule by section 5332 of that title. (3)ContractsThe Special Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, and make such payments as may be necessary to carry out the duties of the Inspector General. 
(4)Requests for information 
(A)In generalUpon request of the Special Inspector General for information or assistance from any department, agency, or other entity of the Federal Government, the head of that department, agency, or entity shall, to the extent practicable and not in contravention of any existing law, furnish that information or assistance to the Special Inspector General, or an authorized designee. (B)Refusal to provide requested informationWhenever information or assistance requested by the Special Inspector General is, in the judgment of the Special Inspector General, unreasonably refused or not provided, the Special Inspector General shall report the circumstances to the appropriate committees of Congress without delay. 
(f)Reports 
(1)Quarterly reports 
(A)In generalNot later than 60 days after the date on which the Special Inspector General is confirmed, and once every calendar quarter thereafter, the Special Inspector General shall submit to the appropriate committees of Congress a report summarizing the activities of the Special Inspector General during the 3-month period ending on the date on which the Special Inspector General submits the report. (B)ContentsEach report submitted under subparagraph (A) shall include, for the period covered by the report, a detailed statement of all loans, loan guarantees, other transactions, obligations, expenditures, and revenues associated with any program established by the Secretary under section 4003, as well as the information collected under subsection (c)(1). 
(2)Rule of constructionNothing in this subsection may be construed to authorize the public disclosure of information that is— (A)specifically prohibited from disclosure by any other provision of law; 
(B)specifically required by Executive order to be protected from disclosure in the interest of national defense or national security or in the conduct of foreign affairs; or (C)a part of an ongoing criminal investigation. 
(g)Funding 
(1)In generalOf the amounts made available to the Secretary under section 4027, $25,000,000 shall be made available to the Special Inspector General to carry out this section. (2)AvailabilityThe amounts made available to the Special Inspector General under paragraph (1) shall remain available until expended. 
(h)TerminationThe Office of the Special Inspector General shall terminate on the date 5 years after the enactment of this Act. (i)Council of the Inspectors General on Integrity and EfficiencyThe Special Inspector General shall be a member of the Council of the Inspectors General on Integrity and Efficiency established under section 11 of the Inspector General Act of 1978 (5 U.S.C. App.) until the date of termination of the Office of the Special Inspector General. 
(j)Corrective responses to audit problemsThe Secretary shall— (1)take action to address deficiencies identified by a report or investigation of the Special Inspector General; or 
(2)with respect to a deficiency identified under paragraph (1), certify to the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Finance of the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Ways and Means of the House of Representatives that no action is necessary or appropriate. 4019.Conflicts of interest (a)DefinitionsIn this section: 
(1)Controlling interestThe term controlling interest means owning, controlling, or holding not less than 20 percent, by vote or value, of the outstanding amount of any class of equity interest in an entity. (2)Covered entityThe term covered entity means an entity in which a covered individual directly or indirectly holds a controlling interest. For the purpose of determining whether an entity is a covered entity, the securities owned, controlled, or held by 2 or more individuals who are related as described in paragraph (3)(B) shall be aggregated. 
(3)Covered individualThe term covered individual means— (A)the President, the Vice President, the head of an Executive department, or a Member of Congress; and 
(B)the spouse, child, son-in-law, or daughter-in-law, as determined under applicable common law, of an individual described in subparagraph (A). (4)Executive departmentThe term Executive department has the meaning given the term in section 101 of title 5, United States Code. 
(5)Member of congressThe term member of Congress means a member of the Senate or House of Representatives, a Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico. (6)Equity interestThe term equity interest means— 
(A)a share in an entity, without regard to whether the share is— (i)transferable; or 
(ii)classified as stock or anything similar; (B)a capital or profit interest in a limited liability company or partnership; or 
(C)a warrant or right, other than a right to convert, to purchase, sell, or subscribe to a share or interest described in subparagraph (A) or (B), respectively. (b)ProhibitionNotwithstanding any other provision of this subtitle, no covered entity may be eligible for any transaction described in section 4003. 
(c)RequirementThe principal executive officer and the principal financial officer, or individuals performing similar functions, of an entity seeking to enter a transaction under section 4003 shall, before that transaction is approved, certify to the Secretary and the Board of Governors of the Federal Reserve System that the entity is eligible to engage in that transaction, including that the entity is not a covered entity.  4020.Congressional Oversight Commission (a)EstablishmentThere is hereby established the Congressional Oversight Commission (hereafter in this section referred to as the Oversight Commission) as an establishment in the legislative branch. 
(b)Duties 
(1)In generalThe Oversight Commission shall— (A)conduct oversight of the implementation of this subtitle by the Department of the Treasury and the Board of Governors of the Federal Reserve System, including efforts of the Department and the Board to provide economic stability as a result of the coronavirus disease 2019 (COVID–19) pandemic of 2020; 
(B)submit to Congress reports under paragraph (2); and (C)review the implementation of this subtitle by the Federal Government. 
(2)Regular reports 
(A)In generalReports of the Oversight Commission shall include the following: (i)The use by the Secretary and the Board of Governors of the Federal Reserve System of authority under this subtitle, including with respect to the use of contracting authority and administration of the provisions of this subtitle. 
(ii)The impact of loans, loan guarantees, and investments made under this subtitle on the financial well-being of the people of the United States and the United States economy, financial markets, and financial institutions. (iii)The extent to which the information made available on transactions under this subtitle has contributed to market transparency. 
(iv)The effectiveness of loans, loan guarantees, and investments made under this subtitle of minimizing long-term costs to the taxpayers and maximizing the benefits for taxpayers. (B)TimingThe reports required under this paragraph shall be submitted not later than 30 days after the first exercise by the Secretary and the Board of Governors of the Federal Reserve System of the authority under this subtitle and every 30 days thereafter. 
(c)Membership 
(1)In generalThe Oversight Commission shall consist of 5 members as follows: (A)1 member appointed by the Speaker of the House of Representatives. 
(B)1 member appointed by the minority leader of the House of Representatives. (C)1 member appointed by the majority leader of the Senate. 
(D)1 member appointed by the minority leader of the Senate. (E)1 member appointed as Chairperson by the Speaker of the House of Representatives and the majority leader of the Senate, after consultation with the minority leader of the Senate and the minority leader of the House of Representatives 
(2)PayEach member of the Oversight Commission shall be paid at a rate equal to the daily equivalent of the annual rate of basic pay for level I of the Executive Schedule for each day (including travel time) during which such member is engaged in the actual performance of duties vested in the Oversight Commission. (3)Prohibition of compensation of federal employeesMembers of the Oversight Commission who are full-time officers or employees of the United States may not receive additional pay, allowances, or benefits by reason of their service on the Oversight Commission. 
(4)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. (5)QuorumFour members of the Oversight Commission shall constitute a quorum but a lesser number may hold hearings. 
(6)VacanciesA vacancy on the Oversight Commission shall be filled in the manner in which the original appointment was made. (7)MeetingsThe Oversight Commission shall meet at the call of the Chairperson or a majority of its members. 
(d)Staff 
(1)In generalThe Oversight Commission may appoint and fix the pay of any personnel as the Oversight Commission considers appropriate. (2)Experts and consultantsThe Oversight Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(3)Staff of agenciesUpon request of the Oversight Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Oversight Commission to assist it in carrying out its duties under the this subtitle. (e)Powers (1)Hearings and evidenceThe Oversight Commission, or any subcommittee or member thereof, may, for the purpose of carrying out this section hold hearings, sit and act at times and places, take testimony, and receive evidence as the Oversight Commission considers appropriate and may administer oaths or affirmations to witnesses appearing before it. 
(2)ContractingThe Oversight Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Oversight Commission to discharge its duties under this section. (3)Powers of members and agentsAny member or agent of the Oversight Commission may, if authorized by the Oversight Commission, take any action which the Oversight Commission is authorized to take by this section. 
(4)Obtaining official dataThe Oversight Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of the Chairperson of the Oversight Commission, the head of that department or agency shall furnish that information to the Oversight Commission. (5)ReportsThe Oversight Commission shall receive and consider all reports required to be submitted to the Oversight Commission under this subtitle. 
(f)TerminationThe Oversight Commission shall terminate on September 30, 2025. (g)Funding for expenses (1)Authorization of appropriationsThere is authorized to be appropriated to the Oversight Commission such sums as may be necessary for any fiscal year, half of which shall be derived from the applicable account of the House of Representatives, and half of which shall be derived from the contingent fund of the Senate. 
(2)Reimbursement of amountsAn amount equal to the expenses of the Oversight Commission shall be promptly transferred by the Secretary and the Board of Governors of the Federal Reserve System, from time to time upon the presentment of a statement of such expenses by the Chairperson of the Oversight Commission, from funds made available to the Secretary under this subtitle to the applicable fund of the House of Representatives and the contingent fund of the Senate, as appropriate, as reimbursement for amounts expended from such account and fund under paragraph (1).  4021.Credit protection during COVID–19Section 623(a)(1) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(1)) is amended by adding at the end the following: 
 
(F)Reporting information during COVID–19 pandemic 
(i)DefinitionsIn this subsection: (I)AccommodationThe term accommodation includes an agreement to defer 1 or more payments, make a partial payment, forbear any delinquent amounts, modify a loan or contract, or any other assistance or relief granted to a consumer who is affected by the coronavirus disease 2019 (COVID–19) pandemic during the covered period.  
(II)Covered periodThe term covered period means the period beginning on January 31, 2020 and ending on the later of— (aa)120 days after the date of enactment of this subparagraph; or 
(bb)120 days after the date on which the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020 under the National Emergencies Act (50 U.S.C. 1601 et seq.) terminates.  (ii)ReportingExcept as provided in clause (iii), if a furnisher makes an accommodation with respect to 1 or more payments on a credit obligation or account of a consumer, and the consumer makes the payments or is not required to make 1 or more payments pursuant to the accommodation, the furnisher shall— 
(I)report the credit obligation or account as current; or (II)if the credit obligation or account was delinquent before the accommodation— 
(aa)maintain the delinquent status during the period in which the accommodation is in effect; and (bb)if the consumer brings the credit obligation or account current during the period described in item (aa), report the credit obligation or account as current. 
(iii)ExceptionClause (ii) shall not apply with respect to a credit obligation or account of a consumer that has been charged-off.. 4022.Foreclosure moratorium and consumer right to request forbearance (a)DefinitionsIn this section: 
(1)Covid–19 emergencyThe term COVID–19 emergency means the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020 under the National Emergencies Act (50 U.S.C. 1601 et seq.). (2)Federally backed mortgage loanThe term Federally backed mortgage loan includes any loan which is secured by a first or subordinate lien on residential real property (including individual units of condominiums and cooperatives) designed principally for the occupancy of from 1- to 4- families that is— 
(A)insured by the Federal Housing Administration under title II of the National Housing Act (12 U.S.C. 1707 et seq.); (B)insured under section 255 of the National Housing Act (12 U.S.C. 1715z–20); 
(C)guaranteed under section 184 or 184A of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a, 1715z–13b); (D)guaranteed or insured by the Department of Veterans Affairs; 
(E)guaranteed or insured by the Department of Agriculture; (F)made by the Department of Agriculture; or 
(G)purchased or securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association. (b)Forbearance (1)In generalDuring the covered period, a borrower with a Federally backed mortgage loan experiencing a financial hardship due, directly or indirectly, to the COVID–19 emergency may request forbearance on the Federally backed mortgage loan, regardless of delinquency status, by— 
(A)submitting a request to the borrower’s servicer; and (B)affirming that the borrower is experiencing a financial hardship during the COVID–19 emergency. 
(2)Duration of forbearanceUpon a request by a borrower for forbearance under paragraph (1), such forbearance shall be granted for up to 180 days, and shall be extended for an additional period of up to 180 days at the request of the borrower, provided that, at the borrower’s request, either the initial or extended period of forbearance may be shortened. (3)Accrual of interest or feesDuring a period of forbearance described in this subsection, no fees, penalties, or interest beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the mortgage contract, shall accrue on the borrower’s account. 
(c)Requirements for servicers 
(1)In generalUpon receiving a request for forbearance from a borrower under subsection (b), the servicer shall with no additional documentation required other than the borrower’s attestation to a financial hardship caused by the COVID–19 emergency and with no fees, penalties, or interest (beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the mortgage contract) charged to the borrower in connection with the forbearance, provide the forbearance for up to 180 days, which may be extended for an additional period of up to 180 days at the request of the borrower, provided that, the borrower’s request for an extension is made during the covered period, and, at the borrower’s request, either the initial or extended period of forbearance may be shortened. (2)Foreclosure moratoriumExcept with respect to a vacant or abandoned property, a servicer of a Federally backed mortgage loan may not initiate any judicial or non-judicial foreclosure process, move for a foreclosure judgment or order of sale, or execute a foreclosure-related eviction or foreclosure sale for not less than the 60-day period beginning on March 18, 2020. 
4023.Forbearance of residential mortgage loan payments for multifamily properties with federally backed loans 
(a)In generalDuring the covered period, a multifamily borrower with a Federally backed multifamily mortgage loan experiencing a financial hardship due, directly or indirectly, to the COVID–19 emergency may request a forbearance under the terms set forth in this section. (b)Request for reliefA multifamily borrower with a Federally backed multifamily mortgage loan that was current on its payments as of February 1, 2020, may submit an oral or written request for forbearance under subsection (a) to the borrower’s servicer affirming that the multifamily borrower is experiencing a financial hardship during the COVID–19 emergency. 
(c)Forbearance period 
(1)In generalUpon receipt of an oral or written request for forbearance from a multifamily borrower, a servicer shall— (A)document the financial hardship; 
(B)provide the forbearance for up to 30 days; and (C)extend the forbearance for up to 2 additional 30 day periods upon the request of the borrower provided that, the borrower’s request for an extension is made during the covered period, and, at least 15 days prior to the end of the forbearance period described under subparagraph (B). 
(2)Right to discontinueA multifamily borrower shall have the option to discontinue the forbearance at any time. (d)Renter protections during forbearance periodA multifamily borrower that receives a forbearance under this section may not, for the duration of the forbearance— 
(1)evict or initiate the eviction of a tenant from a dwelling unit located in or on the applicable property solely for nonpayment of rent or other fees or charges; or (2)charge any late fees, penalties, or other charges to a tenant described in paragraph (1) for late payment of rent. 
(e)NoticeA multifamily borrower that receives a forbearance under this section— (1)may not require a tenant to vacate a dwelling unit located in or on the applicable property before the date that is 30 days after the date on which the borrower provides the tenant with a notice to vacate; and 
(2)may not issue a notice to vacate under paragraph (1) until after the expiration of the forbearance. (f)DefinitionsIn this section: 
(1)Applicable propertyThe term applicable property, with respect to a Federally backed multifamily mortgage loan, means the residential multifamily property against which the mortgage loan is secured by a lien. (2)Federally backed multifamily mortgage loanThe term Federally backed multifamily mortgage loan includes any loan (other than temporary financing such as a construction loan) that— 
(A)is secured by a first or subordinate lien on residential multifamily real property designed principally for the occupancy of 5 or more families, including any such secured loan, the proceeds of which are used to prepay or pay off an existing loan secured by the same property; and (B)is made in whole or in part, or insured, guaranteed, supplemented, or assisted in any way, by any officer or agency of the Federal Government or under or in connection with a housing or urban development program administered by the Secretary of Housing and Urban Development or a housing or related program administered by any other such officer or agency, or is purchased or securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association. 
(3)Multifamily borrowerthe term multifamily borrower means a borrower of a residential mortgage loan that is secured by a lien against a property comprising 5 or more dwelling units. (4)Covid–19 emergencyThe term COVID–19 emergency means the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020 under the National Emergencies Act (50 U.S.C. 1601 et seq.). 
(5)Covered periodThe term covered period means the period beginning on the date of enactment of this Act and ending on the sooner of— (A)the termination date of the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020 under the National Emergencies Act (50 U.S.C. 1601 et seq.); or 
(B)December 31, 2020. 4024.Temporary moratorium on eviction filings (a)DefinitionsIn this section: 
(1)Covered dwellingThe term covered dwelling means a dwelling that— (A)is occupied by a tenant— 
(i)pursuant to a residential lease; or (ii)without a lease or with a lease terminable under State law; and 
(B)is on or in a covered property. (2)Covered propertyThe term covered property means any property that— 
(A)participates in— (i)a covered housing program (as defined in section 41411(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12491(a))); or 
(ii)the rural housing voucher program under section 542 of the Housing Act of 1949 (42 U.S.C. 1490r); or (B)has a— 
(i)Federally backed mortgage loan; or (ii)Federally backed multifamily mortgage loan. 
(3)DwellingThe term dwelling— (A)has the meaning given the term in section 802 of the Fair Housing Act (42 U.S.C. 3602); and 
(B)includes houses and dwellings described in section 803(b) of such Act (42 U.S.C. 3603(b)). (4)Federally backed mortgage loanThe term Federally backed mortgage loan includes any loan (other than temporary financing such as a construction loan) that— 
(A)is secured by a first or subordinate lien on residential real property (including individual units of condominiums and cooperatives) designed principally for the occupancy of from 1 to 4 families, including any such secured loan, the proceeds of which are used to prepay or pay off an existing loan secured by the same property; and (B)is made in whole or in part, or insured, guaranteed, supplemented, or assisted in any way, by any officer or agency of the Federal Government or under or in connection with a housing or urban development program administered by the Secretary of Housing and Urban Development or a housing or related program administered by any other such officer or agency, or is purchased or securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association. 
(5)Federally backed multifamily mortgage loanThe term Federally backed multifamily mortgage loan includes any loan (other than temporary financing such as a construction loan) that— (A)is secured by a first or subordinate lien on residential multifamily real property designed principally for the occupancy of 5 or more families, including any such secured loan, the proceeds of which are used to prepay or pay off an existing loan secured by the same property; and 
(B)is made in whole or in part, or insured, guaranteed, supplemented, or assisted in any way, by any officer or agency of the Federal Government or under or in connection with a housing or urban development program administered by the Secretary of Housing and Urban Development or a housing or related program administered by any other such officer or agency, or is purchased or securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association. (b)MoratoriumDuring the 120-day period beginning on the date of enactment of this Act, the lessor of a covered dwelling may not— 
(1)make, or cause to be made, any filing with the court of jurisdiction to initiate a legal action to recover possession of the covered dwelling from the tenant for nonpayment of rent or other fees or charges; or (2)charge fees, penalties, or other charges to the tenant related to such nonpayment of rent. 
(c)NoticeThe lessor of a covered dwelling unit— (1)may not require the tenant to vacate the covered dwelling unit before the date that is 30 days after the date on which the lessor provides the tenant with a notice to vacate; and 
(2)may not issue a notice to vacate under paragraph (1) until after the expiration of the period described in subsection (b). 4025.Protection of collective bargaining agreement (a)In generalNeither the Secretary, nor any other actor, department, or agency of the Federal Government, shall condition the issuance of a loan or loan guarantee under paragraph (1), (2), or (3) of section 4003(b) of this subtitle on an air carrier’s or eligible business’s implementation of measures to enter into negotiations with the certified bargaining representative of a craft or class of employees of the air carrier or eligible business under the Railway Labor Act (45 U.S.C. 151 et seq.) or the National Labor Relations Act (29 U.S.C. 151 et seq.), regarding pay or other terms and conditions of employment. 
(b)Period of effectWith respect to an air carrier or eligible business to which the loan or loan guarantee is provided under this subtitle, this section shall be in effect with respect to the air carrier or eligible business beginning on the date on which the air carrier or eligible business is first issued such loan or loan guarantee and ending on the date that is 1 year after the loan or loan guarantee is no longer outstanding.  4026.Reports (a)Disclosure of transactionsNot later than 72 hours after any transaction by the Secretary under paragraph (1), (2), or (3) of section 4003(b), the Secretary shall publish on the website of the Department of the Treasury— 
(1)a plain-language description of the transaction, including the date of application, date of application approval, and identity of the counterparty; (2)the amount of the loan or loan guarantee; 
(3)the interest rate, conditions, and any other material or financial terms associated with the transaction, if applicable; and (4)a copy of the relevant and final term sheet, if applicable, and contract or other relevant documentation regarding the transaction. 
(b)Reports 
(1)To Congress 
(A)In generalIn addition to such reports as are required under section 5302(c) of title 31, United States Code, not later than 7 days after the Secretary makes any loan or loan guarantee under paragraph (1), (2), or (3) of section 4003(b), the Secretary shall submit to the Chairmen and Ranking Members of the Committee on Banking, Housing, and Urban Affairs and the Committee on Finance of the Senate and the Chairmen and Ranking Members of the Committee on Financial Services and the Committee on Ways and Means of the House of Representatives a report summarizing— (i)an overview of actions taken by the Secretary under paragraph (1), (2) or (3) of section 4003(b) during such period; 
(ii)the actual obligation, expenditure, and disbursements of the funds during such period; and (iii)a detailed financial statement with respect to the exercise of authority under paragraph (1), (2) or (3) of section 4003(b) showing— 
(I)all loans and loan guarantees made, renewed, or restructured; (II)all transactions during such period, including the types of parties involved; 
(III)the nature of the assets purchased; (IV)a description of the vehicles established to exercise such authority; and 
(V)any or all repayment activity, delinquencies or defaults on loans and loan guarantees issued under paragraph (1), (2) or (3) of section 4003(b). (B)PublicationNot later than 7 days after the date on which the Secretary submits a report under subparagraph (A) to the committees of Congress described in such subparagraph, the Secretary shall publish such report on the website of the Department of the Treasury. 
(C)30-day reportsEvery 30 days during such time as a loan or loan guarantee under paragraph (1), (2), or (3) of section 4003(b) is outstanding, the Secretary shall publish on the website of the Department of the Treasury a report summarizing the information set forth in subparagraph (A). (2)Board of governors (A)In generalWith respect to any program or facility described in paragraph (4) of section 4003(b), the Board of Governors of the Federal Reserve System shall provide to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives such reports as are required to be provided under section 13(3) of the Federal Reserve Act (12 U.S.C. 343(3))— 
(i)not later than 7 days after the Board authorizes a new facility or other financial assistance in accordance with section 13(3)(C)(i) of the Federal Reserve Act (12 U.S.C. 343(3)(C)(i)); and (ii)once every 30 days with respect to outstanding loans or financial assistance in accordance with section 13(3)(C)(ii) of the Federal Reserve Act (12 U.S.C. 343(3)(C)(ii)). 
(B)PublicationNot later than 7 days after the Board of Governors of the Federal Reserve System submits a report under subparagraph (A) to the committees of Congress described in subparagraph (A), the Board shall publish on its website such report. (c)TestimonyThe Secretary and the Chairman of the Board of Governors of the Federal Reserve System shall testify, on a quarterly basis, before the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives regarding the obligations of the Department of the Treasury and the Federal Reserve System, and transactions entered into, under this Act. 
(d)Program descriptionsThe Secretary shall post on the website of the Department of the Treasury all criteria, guidelines, eligibility requirements, and application materials for the making of any loan or loan guarantee under paragraph (1), (2), or (3) of section 4003(b). (e)Administrative contractsNot later than 24 hours after the Secretary enters into a contract in connection with the administration of any loan or loan guarantee authorized to be made under paragraph (1), (2), or (3) of section 4003(b), the Secretary shall post on the website of the Department of the Treasury a copy of the contract. 
(f)Government accountability office 
(1)StudyThe Comptroller General of the United States shall conduct a study on the loans, loan guarantees, and other investments provided under section 4003. (2)ReportNot later than 9 months after the date of enactment of this Act, and annually thereafter through the year succeeding the last year for which loans, loan guarantees, or other investments made under section 4003 are outstanding, the Comptroller General shall submit to the Committee on Financial Services, the Committee on Transportation and Infrastructure, the Committee on Appropriations, and the Committee on the Budget of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs, the Committee on Commerce, Science, and Transportation, the Committee on Appropriations, and the Committee on the Budget of the Senate a report on the loans, loan guarantees, and other investments made under section 4003.  
4027.Direct appropriation 
(a)In generalNotwithstanding any other provision of law, there is appropriated, out of amounts in the Treasury not otherwise appropriated, to the fund established under section 5302(a)(1) of title 31, United States Code, $500,000,000,000 to carry out this subtitle. (b)Technical and conforming amendmentSection 5302(a) of title 31, United States Code, is amended— 
(1)by striking and before section 3; and (2)by inserting and the Coronavirus Economic Stabilization Act of 2020, before and for investing. 
(c)Clarification 
(1)In generalOn or after January 1, 2021, any remaining funds made available under section 4003(b) may be used only for— (A)modifications, restructurings, or other amendments of loans, loan guarantees, or other investments in accordance with section 4029(b)(1); and 
(B)exercising any options, warrants, or other investments made prior to January 1, 2021; and (C)paying costs and administrative expenses as provided in section 4003(f). 
(2)Deficit reductionOn January 1, 2026, any funds described in paragraph (1) that are remaining shall be transferred to the general fund of the Treasury to be used for deficit reduction. 4028.Rule of constructionNothing in this subtitle shall be construed to allow the Secretary to provide relief to eligible businesses, States, and municipalities except in the form of loans, loan guarantees, and other investments as provided in this subtitle and under terms and conditions that are in the interest of the Federal Government. 
4029.Termination of authority 
(a)In generalExcept as provided in subsection (b), on December 31, 2020, the authority provided under this subtitle to make new loans, loan guarantees, or other investments shall terminate. (b)Outstanding (1)In generalExcept as provided in paragraph (2), any loan, loan guarantee, or other investment outstanding on the date described in subsection (a)— 
(A)may be modified, restructured, or otherwise amended; and (B)may not be forgiven. 
(2)DurationThe duration of any loan or loan guarantee made under section 4003(b)(1) that is modified, restructured, or otherwise amended under paragraph (1) shall not be extended beyond 5 years from the initial origination date of the loan or loan guarantee. BAir carrier worker support 4111.DefinitionsUnless otherwise specified, the terms in section 40102(a) of title 49, United States Code, shall apply to this subtitle, except that— 
(1)the term airline catering employee means an employee who performs airline catering services; (2)the term airline catering services means preparation, assembly, or both, of food, beverages, provisions and related supplies for delivery, and the delivery of such items, directly to aircraft or to a location on or near airport property for subsequent delivery to aircraft; 
(3)the term contractor means— (A)a person that performs, under contract with a passenger air carrier conducting operations under part 121 of title 14, Code of Federal Regulations— 
(i)catering functions; or (ii)functions on the property of an airport that are directly related to the air transportation of persons, property, or mail, including but not limited to the loading and unloading of property on aircraft; assistance to passengers under part 382 of title 14, Code of Federal Regulations; security; airport ticketing and check-in functions; ground-handling of aircraft; or aircraft cleaning and sanitization functions and waste removal; or 
(B)a subcontractor that performs such functions; (4)the term employee means an individual, other than a corporate officer, who is employed by an air carrier or a contractor; and 
(5)the term Secretary means the Secretary of the Treasury. 4112.Pandemic relief for aviation workers (a)Financial assistance for employee wages, salaries, and benefitsNotwithstanding any other provision of law, to preserve aviation jobs and compensate air carrier industry workers, the Secretary shall provide financial assistance that shall exclusively be used for the continuation of payment of employee wages, salaries, and benefits to— 
(1)passenger air carriers, in an aggregate amount up to $25,000,000,000; (2)cargo air carriers, in the aggregate amount up to $4,000,000,000; and 
(3)contractors, in an aggregate amount up to $3,000,000,000. (b)Administrative expensesNotwithstanding any other provision of law, the Secretary, may use $100,000,000 of the funds made available under section 4120(a) for costs and administrative expenses associated with providing financial assistance under this subtitle. 
4113.Procedures for providing payroll support 
(a)Awardable amountsThe Secretary shall provide financial assistance under this subtitle— (1)to an air carrier in an amount equal to the salaries and benefits reported by the air carrier to the Department of Transportation pursuant to part 241 of title 14, Code of Federal Regulations, for the period from April 1, 2019, through September 30, 2019; and 
(2)to an air carrier that does not transmit reports under such part 241, in an amount that such air carrier certifies, using sworn financial statements or other appropriate data, as the amount of wages, salaries, benefits, and other compensation that such air carrier paid the employees of such air carrier during the period from April 1, 2019, through September 30, 2019; and (3)to a contractor, in an amount that the contractor certifies, using sworn financial statements or other appropriate data, as the amount of wages, salaries, benefits, and other compensation that such contractor paid the employees of such contractor during the period from April 1, 2019, through September 30, 2019. 
(b)Deadlines and procedures 
(1)In general 
(A)Forms; terms and conditionsFinancial assistance provided to an air carrier or contractor under this subtitle shall be in such form, on such terms and conditions (including requirements for audits and the clawback of any financial assistance provided upon failure by a passenger air carrier, cargo air carrier, or contractor to honor the assurances specified in section 4114), as the Secretary determines appropriate. (B)ProceduresThe Secretary shall publish streamlined and expedited procedures not later than 5 days after the date of enactment of this Act for air carriers and contractors to submit requests for financial assistance under this subtitle. 
(2)Deadline for immediate payroll assistanceNot later than 10 days after the date of enactment of this Act, the Secretary shall make initial payments to air carriers and contractors that submit requests for financial assistance approved by to the Secretary. (3)Subsequent paymentsThe Secretary shall determine an appropriate method for timely distribution of payments to air carriers and contractors with approved requests for financial assistance from any funds remaining available after providing initial financial assistance payments under paragraph (2). 
(c)Pro rata authorityThe Secretary shall have the authority to reduce, on a pro rata basis, the amounts due to air carriers and contractors under the applicable paragraph of section 4112 in order to address any shortfall in assistance that would otherwise be provided under such section. (d)AuditsThe Inspector General of the Department of the Treasury shall audit certifications made under subsection (a). 
4114.Required assurances 
(a)In generalTo be eligible for financial assistance under this subtitle, an air carrier or contractor shall enter into an agreement with the Secretary, or otherwise certify in such form and manner as the Secretary shall prescribe, that the air carrier or contractor shall— (1)refrain from conducting involuntary furloughs or reducing pay rates and benefits until September 30, 2020; 
(2)through September 30, 2021, ensure that neither the air carrier or contractor nor any affiliate of the air carrier or contractor may, in any transaction, purchase an equity security of the air carrier or contractor or the parent company of the air carrier or contractor that is listed on a national securities exchange; (3)through September 30, 2021, ensure that the air carrier or contractor shall not pay dividends, or make other capital distributions, with respect to the common stock (or equivalent interest) of the air carrier or contractor; and 
(4)meet the requirements of sections 4115 and 4116. (b)Department of transportation authority to condition assistance on continuation of service (1)In generalThe Secretary of Transportation is authorized to require, to the extent reasonable and practicable, an air carrier provided financial assistance under this subtitle to maintain scheduled air transportation service, as the Secretary of Transportation deems necessary, to ensure services to any point served by that carrier before March 1, 2020. 
(2)Required considerationsWhen considering whether to exercise the authority provided by this section, the Secretary of Transportation shall take into consideration the air transportation needs of small and remote communities and the need to maintain well-functioning health care supply chains, including medical devices and supplies, and pharmaceutical supply chains. (3)SunsetThe authority provided under this subsection shall terminate on March 1, 2022, and any requirements issued by the Secretary of Transportation under this subsection shall cease to apply after that date. 
4115.Protection of collective bargaining agreement 
(a)In generalNeither the Secretary, nor any other actor, department, or agency of the Federal Government, shall condition the issuance of financial assistance under this subtitle on an air carrier’s or contractor’s implementation of measures to enter into negotiations with the certified bargaining representative of a craft or class of employees of the air carrier or contractor under the Railway Labor Act (45 U.S.C. 151 et seq.) or the National Labor Relations Act (29 U.S.C. 151 et seq.), regarding pay or other terms and conditions of employment. (b)Period of effectWith respect to an air carrier or contractor to which financial assistance is provided under this subtitle, this section shall be in effect with respect to the air carrier or contractor beginning on the date on which the air carrier or contractor is first issued such financial assistance and ending on September 30, 2020. 
4116.Limitation on certain employee compensation 
(a)In generalThe Secretary may only provide financial assistance under this subtitle to an air carrier or contractor after such carrier or contractor enters into an agreement with the Secretary which provides that, during the 2-year period beginning March 24, 2020, and ending March 24, 2022, no officer or employee of the air carrier or contractor whose total compensation exceeded $425,000 in calendar year 2019 (other than an employee whose compensation is determined through an existing collective bargaining agreement entered into prior to enactment of this Act)— (1)will receive from the air carrier or contractor total compensation which exceeds, during any 12 consecutive months of such 2-year period, the total compensation received by the officer or employee from the air carrier or contractor in calendar year 2019; 
(2)will receive from the air carrier or contractor severance pay or other benefits upon termination of employment with the air carrier or contractor which exceeds twice the maximum total compensation received by the officer or employee from the air carrier or contractor in calendar year 2019; and (3)no officer or employee of the eligible business whose total compensation exceeded $3,000,000 in calendar year 2019 may receive during any 12 consecutive months of such period total compensation in excess of the sum of— 
(A)$3,000,000; and (B)50 percent of the excess over $3,000,000 of the total compensation received by the officer or employee from the eligible business in calendar year 2019. 
(b)Total compensation definedIn this section, the term total compensation includes salary, bonuses, awards of stock, and other financial benefits provided by an air carrier or contractor to an officer or employee of the air carrier or contractor. 4117.Tax payer protectionThe Secretary may receive warrants, options, preferred stock, debt securities, notes, or other financial instruments issued by recipients of financial assistance under this subtitle which, in the sole determination of the Secretary, provide appropriate compensation to the Federal Government for the provision of the financial assistance.  
4118.Reports 
(a)ReportNot later than November 1, 2020, the Secretary shall submit to the Committee on Transportation and Infrastructure and the Committee on Financial Services of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Banking, Housing, and Urban Affairs of the Senate a report on the financial assistance provided to air carriers and contractors under this subtitle, including a description of any financial assistance provided. (b)UpdateNot later than the last day of the 1-year period following the date of enactment of this Act, the Secretary shall update and submit to the Committee on Transportation and the Committee on Financial Services and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Banking, Housing, and Urban Affairs of the Senate the report described in subsection (a). 
4119.CoordinationIn implementing this subtitle the Secretary shall coordinate with the Secretary of Transportation. 4120.Direct appropriationNotwithstanding any other provision of law, there is appropriated, out of amounts in the Treasury not otherwise appropriated, $32,000,000,000 to carry out this subtitle.  
VCoronavirus relief funds 
5001.Coronavirus Relief Fund 
(a)In generalThe Social Security Act (42 U.S.C. 301 et seq.) is amended by inserting after title V the following:  VICoronavirus Relief Fund 601.Coronavirus Relief Fund (a)Appropriation (1)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for making payments to States, Tribal governments, and units of local government under this section, $150,000,000,000 for fiscal year 2020. 
(2)Reservation of fundsOf the amount appropriated under paragraph (1), the Secretary shall reserve— (A)$3,000,000,000 of such amount for making payments to the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa; and 
(B)$8,000,000,000 of such amount for making payments to Tribal governments.  (b)Authority to make payments (1)In generalSubject to paragraph (2), not later than 30 days after the date of enactment of this section, the Secretary shall pay each State and Tribal government, and each unit of local government that meets the condition described in paragraph (2), the amount determined for the State, Tribal government, or unit of local government, for fiscal year 2020 under subsection (c). 
(2)Direct payments to units of local governmentIf a unit of local government of a State submits the certification required by subsection (e) for purposes of receiving a direct payment from the Secretary under the authority of this paragraph, the Secretary shall reduce the amount determined for that State by the relative unit of local government population proportion amount described in subsection (c)(5) and pay such amount directly to such unit of local government.  (c)Payment amounts (1)In generalSubject to paragraph (2), the amount paid under this section for fiscal year 2020 to a State that is 1 of the 50 States shall be the amount equal to the relative population proportion amount determined for the State under paragraph (3) for such fiscal year. 
(2)Minimum payment 
(A)In generalNo State that is 1 of the 50 States shall receive a payment under this section for fiscal year 2020 that is less than $1,250,000,000. (B)Pro rata adjustmentsThe Secretary shall adjust on a pro rata basis the amount of the payments for each of the 50 States determined under this subsection without regard to this subparagraph to the extent necessary to comply with the requirements of subparagraph (A). 
(3)Relative population proportion amountFor purposes of paragraph (1), the relative population proportion amount determined under this paragraph for a State for fiscal year 2020 is the product of— (A)the amount appropriated under paragraph (1) of subsection (a) for fiscal year 2020 that remains after the application of paragraph (2) of that subsection; and 
(B)the relative State population proportion (as defined in paragraph (4)). (4)Relative State population proportion definedFor purposes of paragraph (3)(B), the term relative State population proportion means, with respect to a State, the quotient of— 
(A)the population of the State; and (B)the total population of all States (excluding the District of Columbia and territories specified in subsection (a)(2)(A)). 
(5)Relative unit of local government population proportion amountFor purposes of subsection (b)(2), the term relative unit of local government population proportion amount means, with respect to a unit of local government and a State, the amount equal to the product of— (A)45 percent of the amount of the payment determined for the State under this subsection (without regard to this paragraph); and 
(B)the amount equal to the quotient of— (i)the population of the unit of local government; and 
(ii)the total population of the State in which the unit of local government is located.  (6)District of columbia and territoriesThe amount paid under this section for fiscal year 2020 to a State that is the District of Columbia or a territory specified in subsection (a)(2)(A) shall be the amount equal to the product of— 
(A)the amount set aside under subsection (a)(2)(A) for such fiscal year; and (B) each such District's and territory's share of the combined total population of the District of Columbia and all such territories, as determined by the Secretary.  
(7)Tribal governmentsFrom the amount set aside under subsection (a)(2)(B) for fiscal year 2020, the amount paid under this section for fiscal year 2020 to a Tribal government shall be the amount the Secretary shall determine, in consultation with the Secretary of the Interior and Indian Tribes, that is based on increased expenditures of each such Tribal government (or a tribally-owned entity of such Tribal government) relative to aggregate expenditures in fiscal year 2019 by the Tribal government (or tribally-owned entity) and determined in such manner as the Secretary determines appropriate to ensure that all amounts available under subsection (a)(2)(B) for fiscal year 2020 are distributed to Tribal governments.  (8)DataFor purposes of this subsection, the population of States and units of local governments shall be determined based on the most recent year for which data are available from the Bureau of the Census.  
(d)Use of fundsA State, Tribal government, and unit of local government shall use the funds provided under a payment made under this section to cover only those costs of the State, Tribal government, or unit of local government that— (1)are necessary expenditures incurred due to the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19); 
(2)were not accounted for in the budget most recently approved as of the date of enactment of this section for the State or government; and (3)were incurred during the period that begins on March 1, 2020, and ends on December 30, 2020. 
(e)CertificationIn order to receive a payment under this section, a unit of local government shall provide the Secretary with a certification signed by the Chief Executive for the unit of local government that the local government’s proposed uses of the funds are consistent with subsection (d).  (f)Inspector General oversight; recoupment (1)Oversight authorityThe Inspector General of the Department of the Treasury shall conduct monitoring and oversight of the receipt, disbursement, and use of funds made available under this section.  
(2)RecoupmentIf the Inspector General of the Department of the Treasury determines that a State, Tribal government, or unit of local government has failed to comply with subsection (d), the amount equal to the amount of funds used in violation of such subsection shall be booked as a debt of such entity owed to the Federal Government. Amounts recovered under this subsection shall be deposited into the general fund of the Treasury.  (3)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Office of the Inspector General of the Department of the Treasury, $35,000,000 to carry out oversight and recoupment activities under this subsection. Amounts appropriated under the preceding sentence shall remain available until expended.  
(4)Authority of inspector generalNothing in this subsection shall be construed to diminish the authority of any Inspector General, including such authority as provided in the Inspector General Act of 1978 (5 U.S.C. App.). (g)DefinitionsIn this section: 
(1)Indian TribeThe term Indian Tribe has the meaning given that term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).  (2)Local governmentThe term unit of local government means a county, municipality, town, township, village, parish, borough, or other unit of general government below the State level with a population that exceeds 500,000.  
(3)SecretaryThe term Secretary means the Secretary of the Treasury. (4)StateThe term State means the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa. 
(5)Tribal governmentThe term Tribal government means the recognized governing body of an Indian Tribe.. (b)Application of provisionsAmounts appropriated for fiscal year 2020 under section 601(a)(1) of the Social Security Act (as added by subsection (a)) shall be subject to the requirements contained in Public Law 116–94 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254 through 256).  
VIMiscellaneous provisions 
6001.COVID–19 borrowing authority for the United States Postal Service 
(a)DefinitionsIn this section— (1)the term COVID–19 emergency means the emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the Coronavirus Disease 2019 (COVID–19); and 
(2)the term Postal Service means the United States Postal Service. (b)Additional borrowing authorityNotwithstanding section 2005 of title 39, United States Code, or any other provision of law, if the Postal Service determines that, due to the COVID–19 emergency, the Postal Service will not be able to fund operating expenses without borrowing money— 
(1)the Postal Service may borrow money from the Treasury in an amount not to exceed $10,000,000,000— (A)to be used for such operating expenses; and 
(B)which may not be used to pay any outstanding debt of the Postal Service; and (2)the Secretary of the Treasury may lend up to the amount described in paragraph (1) at the request of the Postal Service, upon terms and conditions mutually agreed upon by the Secretary and the Postal Service. 
(c)Prioritization of delivery for medical purposes during COVID–19 emergencyNotwithstanding any other provision of law, during the COVID–19 emergency, the Postal Service— (1)shall prioritize delivery of postal products for medical purposes; and 
(2)may establish temporary delivery points, in such form and manner as the Postal Service determines necessary, to protect employees of the Postal Service and individuals receiving deliveries from the Postal Service.  6002.Emergency designation (a)In generalThe amounts provided under this division are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). 
(b)Designation in senateIn the Senate, this division is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.  BEmergency appropriations for coronavirus health response and agency operations  The following sums are hereby are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely: 
IAGRICULTURAL PROGRAMSOffice of the Secretary For an additional amount for the Office of the Secretary, $9,500,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus by providing support for agricultural producers impacted by coronavirus, including producers of specialty crops, producers that supply local food systems, including farmers markets, restaurants, and schools, and livestock producers, including dairy producers: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of inspector generalFor an additional amount for Office of Inspector General, $750,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the funding made available under this heading in this Act shall be used for conducting audits and investigations of projects and activities carried out with funds made available in this Act to the Department of Agriculture to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Animal and Plant Health Inspection ServiceSALARIES AND EXPENSESFor an additional amount for Salaries and Expenses, $55,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for necessary expenses for salary costs associated with the Agriculture Quarantine and Inspection Program: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Agricultural Marketing ServiceMARKETING SERVICESFor an additional amount for Marketing Services, $45,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including necessary expenses for salary costs associated with commodity grading, inspection, and audit activities: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Food Safety and Inspection ServiceFor an additional amount for Food Safety and Inspection Service, $33,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for support of temporary and intermittent workers, relocation of inspectors, and, notwithstanding 21 U.S.C. 468, 695 and 1053 and 7 U.S.C. 2219a, costs of overtime inspectors under the Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg Products Inspection Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.FARM PRODUCTION AND CONSERVATION PROGRAMSFarm Service AgencyFor an additional amount for Salaries and Expenses, $3,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including necessary expenses to hire temporary staff and overtime expenses: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.RURAL DEVELOPMENT PROGRAMSRural Business—Cooperative ServiceRURAL BUSINESS PROGRAM ACCOUNTFor an additional amount for Rural Business Program Account, $20,500,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, for the cost of loans for rural business development programs authorized by section 310B and described in subsection (g) of section 310B of the Consolidated Farm and Rural Development Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Rural utilities serviceDISTANCE LEARNING, TELEMEDICINE, AND BROADBAND PROGRAMFor an additional amount for Distance Learning, Telemedicine, and Broadband Program, $25,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for telemedicine and distance learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq.: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DOMESTIC FOOD PROGRAMSFood and Nutrition ServiceCHILD NUTRITION PROGRAMSFor an additional amount for Child Nutrition Programs, $8,800,000,000 to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.SUPPLEMENTAL NUTRITION ASSISTANCE PROGRAMFor an additional amount for Supplemental Nutrition Assistance Program, $15,810,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount provided under this heading in this Act, $15,510,000,000 shall be placed in a contingency reserve to be allocated as the Secretary deems necessary to support participation should cost or participation exceed budget estimates to prevent, prepare for, and respond to coronavirus: Provided further, That of the amount provided under this heading in this Act, $100,000,000 shall be for the food distribution program on Indian reservations program as authorized by Section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013) and Section 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 1431) to prevent, prepare for, and respond to coronavirus, of which $50,000,000 shall be for facility improvements and equipment upgrades and of which $50,000,000 shall be for the costs relating to additional food purchases: Provided further, That of the amount provided under this heading in this Act, $200,000,000 to remain available through September 30, 2021, shall be available for the Secretary of Agriculture to provide grants to the Commonwealth of the Northern Mariana Islands, Puerto Rico, and American Samoa for nutrition assistance to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.COMMODITY ASSISTANCE PROGRAMFor an additional amount for Commodity Assistance Program, $450,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for the emergency food assistance program as authorized by section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)) and section 204(a)(1) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508(a)(1)): Provided, That of the funds made available, the Secretary may use up to $150,000,000 for costs associated with the distribution of commodities: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.FOREIGN ASSISTANCE AND RELATED PROGRAMSForeign Agricultural ServiceSALARIES AND EXPENSESFor an additional amount for Salaries and Expenses, $4,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including necessary expenses to relocate employees and their dependents back from overseas posts: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.RELATED AGENCIES AND FOOD AND DRUG ADMINISTRATIONDepartment of Health and Human ServicesFOOD AND DRUG ADMINISTRATIONSALARIES AND EXPENSESFor an additional amount for Salaries and Expenses, $80,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including funds for the development of necessary medical countermeasures and vaccines, advanced manufacturing for medical products, the monitoring of medical product supply chains, and related administrative activities: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions—This Title(including transfer of funds) 
11001.Of the funds made available to the Rural Development mission area in this title, and in addition to funds otherwise made available for such purpose, not more than 3 percent may be used for administrative costs to carry out loan, loan guarantee and grant activities funded in this title to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such funds shall be transferred to, and merged with, the appropriation for Rural Development, Salaries and Expenses and, once transferred, shall be used only to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided further, that this transfer authority is in addition to any other transfer authority provided by law.Commodity Credit CorporationReimbursement of Present Net Realized Losses 
11002.Of the amounts provided in the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) under the heading Commodity Credit Corporation Fund—Reimbursement for Net Realized Losses, $14,000,000,000, may be used, prior to the completion of the report described in 15 U.S.C. 713a–11, to reimburse the Commodity Credit Corporation for net realized losses sustained, but not previously reimbursed, as reflected in the June 2020 report of its financial condition: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
11003.The Secretary may extend the term of a marketing assistance loan authorized by section 1201 of the Agricultural Act of 2014 (7 U.S.C. 9033) for any loan commodity to 12 months: Provided, That the authority made available pursuant to this section shall expire on September 30, 2020: Provided further, That the amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
11004.For an additional amount for grants under the pilot program established under section 779 of Public Law 115–141, to prevent, prepare for, and respond to coronavirus, $100,000,000, to remain available until September 30, 2021: Provided, That at least 90 percent of the households to be served by a project receiving a grant shall be in a rural area without sufficient access to broadband: Provided further, That for purposes of such pilot program, a rural area without sufficient access to broadband shall be defined as 10 Mbps downstream and 1 Mbps upstream, and such definition shall be reevaluated and redefined, as necessary, on an annual basis by the Secretary of Agriculture: Provided further, That an entity to which a grant is made under the pilot program shall not use a grant to overbuild or duplicate broadband expansion efforts made by any entity that has received a broadband loan from the Rural Utilities Service: Provided further, That priority consideration for grants shall be given to previous applicants now eligible as a result of adjusted eligibility requirements: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
IIDEPARTMENT OF COMMERCEEconomic Development AdministrationECONOMIC DEVELOPMENT ASSISTANCE PROGRAMS(INCLUDING TRANSFERS OF FUNDS)Pursuant to section 703 of the Public Works and Economic Development Act (42 U.S.C. 3233), for an additional amount for Economic Development Assistance Programs, $1,500,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for necessary expenses for responding to economic injury as a result of coronavirus: Provided, That such amount shall be for economic adjustment assistance as authorized by section 209 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149): Provided further, That within the amount appropriated under this heading in this Act, up to 2 percent of funds may be transferred to the Salaries and Expenses account for administration and oversight activities related to preventing, preparing for, and responding to coronavirus: Provided further, That the Secretary of Commerce is authorized to appoint and fix the compensation of such temporary personnel as may be necessary to implement the requirements under this heading in this Act to prevent, prepare for, and respond to coronavirus, without regard to the provisions of title 5, United States Code, governing appointments in competitive service: Provided further, That the Secretary of Commerce is authorized to appoint such temporary personnel, after serving continuously for 2 years, to positions in the Economic Development Administration in the same manner that competitive service employees with competitive status are considered for transfer, reassignment, or promotion to such positions and an individual appointed under this provision shall become a career-conditional employee, unless the employee has already completed the service requirements for career tenure: Provided further, That within the amount appropriated under this heading in this Act, $3,000,000 shall be transferred to the Office of Inspector General account for carrying out investigations and audits related to the funding provided to prevent, prepare for, and respond to coronavirus under this heading in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Institute of Standards and TechnologySCIENTIFIC AND TECHNICAL RESEARCH AND SERVICESFor an additional amount for Scientific and Technical Research and Services, $6,000,000, to remain available until September, 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, by supporting continuity of operations, including measurement science to support viral testing and biomanufacturing: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.INDUSTRIAL TECHNOLOGY SERVICESFor an additional amount for Industrial Technology Services, $60,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount provided under this heading in this Act, $50,000,000 shall be for the Hollings Manufacturing Extension Partnership to assist manufacturers to prevent, prepare for, and respond to coronavirus and $10,000,000 shall be for the National Network for Manufacturing Innovation (also known as Manufacturing USA) to prevent, prepare for, and respond to coronavirus, including to support development and manufacturing of medical countermeasures and biomedical equipment and supplies: Provided further, That none of the funds provided under this heading in this Act shall be subject to cost share requirements under 15 U.S.C. 278k(e)(2) or 15 U.S.C. 278s(e)(7)(A): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Oceanic and Atmospheric AdministrationOPERATIONS, RESEARCH, AND FACILITIESFor an additional amount for Operations, Research, and Facilities, $20,000,000, to remain available until September, 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, by supporting continuity of operations, including National Weather Service life and property related operations: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DEPARTMENT OF JUSTICEGeneral AdministrationJUSTICE INFORMATION SHARING TECHNOLOGYFor an additional amount for Justice Information Sharing Technology, $2,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the impact of coronavirus on the work of the Department of Justice: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Inspector GeneralFor an additional amount for Office of Inspector General, $2,000,000, to remain available until expended to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the impact of coronavirus on the work of the Department of Justice and to carry out investigations and audits related to the funding made available for the Department of Justice in this Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Legal activitiesSALARIES AND EXPENSES, UNITED STATES ATTORNEYSFor an additional amount for Salaries and Expenses, United States Attorneys, $3,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the impact of coronavirus on the work of the Department of Justice: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.United States Marshals ServiceSALARIES AND EXPENSESFor an additional amount for United States Marshals Service, Salaries and Expenses, $15,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the impact of coronavirus on the work of the Department of Justice: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Bureau of InvestigationSALARIES AND EXPENSESFor an additional amount for Federal Bureau of Investigation, Salaries and Expenses, $20,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the impact of coronavirus on the work of the Department of Justice: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Drug Enforcement AdministrationSALARIES AND EXPENSESFor an additional amount for Drug Enforcement Administration, Salaries and Expenses, $15,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the impact of coronavirus on the work of the Department of Justice: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Prison SystemSALARIES AND EXPENSESFor an additional amount for Federal Prison System, Salaries and Expenses, $100,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the impact of coronavirus on the work of the Department of Justice: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.State and local law enforcement activitiesOffice of Justice ProgramsSTATE AND LOCAL LAW ENFORCEMENT ASSISTANCEFor an additional amount for State and Local Law Enforcement Assistance, $850,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, to be awarded pursuant to the formula allocation (adjusted in proportion to the relative amounts statutorily designated therefor) that was used in fiscal year 2019 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Acts of 1968 (1968 Act): Provided, That the allocation provisions under sections 505(a) through (e) and the special rules for Puerto Rico under section 505(g), and section 1001(c), of the 1968 Act, shall not apply to the amount provided under this heading in this Act: Provided further, That awards hereunder, shall not be subject to restrictions or special conditions that are the same as (or substantially similar to) those, imposed on awards under such subpart in fiscal year 2018, that forbid interference with Federal law enforcement: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.SCIENCENational aeronautics and space administrationSAFETY, SECURITY AND MISSION SERVICESFor an additional amount for Safety, Security and Mission Services, $60,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National science foundationRESEARCH AND RELATED ACTIVITIESFor an additional amount for Research and Related Activities, $75,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to fund research grants and other necessary expenses: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.AGENCY OPERATIONS AND AWARD MANAGEMENTFor an additional amount for Agency Operations and Award Management, $1,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to administer research grants and other necessary expenses: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.RELATED AGENCIESLegal Services CorporationPAYMENT TO THE LEGAL SERVICES CORPORATIONFor an additional amount for Payment to the Legal Services Corporation, $50,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That none of the funds appropriated under this heading in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2019 and 2020, respectively, and except that sections 501 and 503 of Public Law 104–134 (referenced by Public Law 105–119) shall not apply to the amount made available under this heading: Provided further, That for the purposes of this Act, the Legal Services Corporation shall be considered an agency of the United States Government: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions—This Title 
12001.Amounts provided by the Consolidated Appropriations Act, 2020, (Public Law 116–93) for the Hollings Manufacturing Extension Partnership under the heading National Institute of Standards and Technology—Industrial Technology Services shall not be subject to cost share requirements under 15 U.S.C. 278k(e)(2): Provided, That the authority made available pursuant to this section shall be elective for any Manufacturing Extension Partnership Center that also receives funding from a State that is conditioned upon the application of a Federal cost sharing requirement. 
12002. 
(a)Funds appropriated in this title for the National Science Foundation may be made available to restore amounts, either directly or through reimbursement, for obligations incurred by the National Science Foundation for research grants and other necessary expenses to prevent, prepare for, and respond to coronavirus, domestically or internationally, prior to the date of enactment of this Act. (b)Grants or cooperative agreements made by the National Science Foundation under this title, to carry out research grants and other necessary expenses to prevent, prepare for, and respond to coronavirus, domestically or internationally, shall include amounts to reimburse costs for these purposes incurred between January 20, 2020, and the date of issuance of such grants or agreements. BUREAU OF PRISONS 
12003. 
(a)DefinitionsIn this section— (1)the term Bureau means the Bureau of Prisons; 
(2)the term covered emergency period means the period beginning on the date on which the President declared a national emergency under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) and ending on the date that is 30 days after the date on which the national emergency declaration terminates; and (3)the term Secretary means the Secretary of Health and Human Services. 
(b)Supply of personal protective equipment and test kits to bureau of prisons; home confinement authority 
(1)Personal protective equipment and test kits 
(A)FindingsCongress finds the following: (i)There is an urgent need for personal protective equipment and test kits to the Bureau based on the density of the inmate population, the high traffic, the high volume of inmates, the high rate of turnover of inmates and personnel, and the number of high-security areas, within the facilities of the Bureau. 
(ii)The inability of the Bureau to secure the purchase of infectious disease personal protective equipment and related supplies now and in the future is a vulnerability. (iii)The Bureau is currently competing in and engaging the same landscape of vendors as all other Federal agencies and private entities. 
(iv)The ability of the Bureau to purchase needed equipment and supplies is currently subject to an individual manufacturer’s specific recognition of the Bureau as a priority and subsequent allocation of the inventory of the manufacturer to the Bureau. (B)ConsiderationThe Secretary shall appropriately consider, relative to other priorities of the Department of Health and Human Services for high-risk and high-need populations, the distribution of infectious disease personal protective equipment and COVID–19 test kits to the Bureau for use by inmates and personnel of the Bureau. 
(2)Home confinement authorityDuring the covered emergency period, if the Attorney General finds that emergency conditions will materially affect the functioning of the Bureau, the Director of the Bureau may lengthen the maximum amount of time for which the Director is authorized to place a prisoner in home confinement under the first sentence of section 3624(c)(2) of title 18, United States Code, as the Director determines appropriate. (c)Video visitation (1)In generalDuring the covered emergency period, if the Attorney General finds that emergency conditions will materially affect the functioning of the Bureau, the Director of the Bureau shall promulgate rules regarding the ability of inmates to conduct visitation through video teleconferencing and telephonically, free of charge to inmates, during the covered emergency period. 
(2)Exemption from notice-and-comment rulemaking requirementsSection 553 of title 5, United States Code, shall not apply to the promulgation of rules under paragraph (1) of this subsection.  (d)Emergency requirementThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.TEMPORARY AUTHORITY OF DIRECTOR OF THE USPTO DURING THE COVID–19 EMERGENCY. 
12004. 
(a)In GeneralDuring the emergency period described in subsection (e), the Director may toll, waive, adjust, or modify, any timing deadline established by title 35, United States Code, the Trademark Act, section 18 of the Leahy-Smith America Invents Act (35 U.S.C. 321 note), or regulations promulgated thereunder, in effect during such period, if the Director determines that the emergency related to such period— (1)materially affects the functioning of the Patent and Trademark Office; 
(2)prejudices the rights of applicants, registrants, patent owners, or others appearing before the Office; or (3)prevents applicants, registrants, patent owners, or others appearing before the Office from filing a document or fee with the Office. 
(b)Public noticeIf the Director determines that tolling, waiving, adjusting, or modifying a timing deadline under subsection (a) is appropriate, the Director shall publish publicly a notice to such effect. (c)Statement requiredNot later than 20 days after the Director tolls, waives, adjusts, or modifies a timing deadline under subsection (a) and such toll, waiver, adjustment, or modification is in effect for a consecutive or cumulative period exceeding 120 days, the Director shall submit to Congress a statement describing the action taken, relevant background, and rationale for the period of tolling, waiver, adjustment, or modification. 
(d)Other lawsNotwithstanding section 301 of the National Emergencies Act (50 U.S.C. 1631), the authority of the Director under subsection (a) is not contingent on a specification made by the President under such section or any other requirement under that Act (other than the emergency declaration under section 201(a) of such Act (50 U.S.C. 1621(a))). The authority described in this section supersedes the authority of title II of the National Emergencies Act (50 U.S.C. 1621 et seq.). (e)Emergency periodThe emergency period described in this subsection includes the duration of the portion of the emergency declared by the President pursuant to the National Emergencies Act on March 13, 2020, as a result of the COVID–19 outbreak (and any renewal thereof) beginning on or after the date of the enactment of this section and the 60 day period following such duration. 
(f)Rule of constructionNothing in this section may be construed as limiting other statutory authorities the Director may have to grant relief regarding filings or deadlines. (g)SunsetNotwithstanding subsection (a), the authorities provided under this section shall expire upon the expiration of the 2-year period after the date of the enactment of this section. 
(h)DefinitionsIn this section: (1)DirectorThe term Director means the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office. 
(2)Trademark actThe term Trademark Act means the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946 (15 U.S.C. 1051 et seq.).  (i)Emergency requirementThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
12005.Assistance to fishery participants 
(a)In GeneralThe Secretary of Commerce is authorized to provide assistance to Tribal, subsistence, commercial, and charter fishery participants affected by the novel coronavirus (COVID–19), which may include direct relief payments.  (b)Fishery participantsFor the purposes of this section, fishery participants include Tribes, persons, fishing communities, aquaculture businesses not otherwise eligible for assistance under part 1416 of title 7 of the Code of Federal Regulations for losses related to COVID–19, processors, or other fishery-related businesses, who have incurred, as a direct or indirect result of the coronavirus pandemic— 
(1)economic revenue losses greater than 35 percent as compared to the prior 5-year average revenue; or  (2)any negative impacts to subsistence, cultural, or ceremonial fisheries.  
(c)Rolling basisFunds may be awarded under this section on a rolling basis, and within a fishing season, to ensure rapid delivery of funds during the COVID–19 pandemic.  (d)AppropriationsIn addition to funds that are otherwise made available to assist fishery participants under this Act, there are authorized to be appropriated, and there are appropriated, $300,000,000, to remain available until September 30, 2021, to carry out this section, of which up to 2 percent may be used for administration and oversight activities.  
(e)Emergency requirementThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. IIIDEPARTMENT OF DEFENSEMILITARY PERSONNELNational guard personnel, armyFor an additional amount for National Guard Personnel, Army, $746,591,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National guard personnel, air forceFor an additional amount for National Guard Personnel, Air Force, $482,125,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. OPERATION AND MAINTENANCEOperation and maintenance, armyFor an additional amount for Operation and Maintenance, Army, $160,300,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, navyFor an additional amount for Operation and Maintenance, Navy, $360,308,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, marine corpsFor an additional amount for Operation and Maintenance, Marine Corps, $90,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, air forceFor an additional amount for Operation and Maintenance, Air Force, $155,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and maintenance, army reserveFor an additional amount for Operation and Maintenance, Army Reserve, $48,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, army national guardFor an additional amount for Operation and Maintenance, Army National Guard, $186,696,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, air national guardFor an additional amount for Operation and Maintenance, Air National Guard, $75,754,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and maintenance, defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $827,800,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.PROCUREMENTDefense production act purchasesFor an additional amount for Defense Production Act Purchases, $1,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That for the two-year period beginning with the date of enactment of this Act, the requirements described in Section 301(a)(3)(A) and 302(c)(1) of Public Law 81–774, shall be waived: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.REVOLVING AND MANAGEMENT FUNDSDefense working capital fundsFor an additional amount for Defense Working Capital Funds, $1,450,000,000, to prevent, position, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount provided under this heading in this Act, $475,000,000 shall be for the Navy Working Capital Fund, $475,000,000 shall be for the Air Force Working Capital Fund, and $500,000,000 shall be for the Defense-Wide Working Capital Fund: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.OTHER DEPARTMENT OF DEFENSE PROGRAMSDefense health programFor an additional amount for Defense Health Program, $3,805,600,000, of which $3,390,600,000 shall be for operation and maintenance, and $415,000,000 shall be for research, development, test and evaluation, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That, notwithstanding that one percent of funding for operation and maintenance under this heading in Public Law 116–93 shall remain available for obligation until September 30, 2021, funding for operation and maintenance made available under this heading in this Act shall only be available through September 30, 2020: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the inspector generalFor an additional amount for Office of the Inspector General, $20,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the funding made available under this heading in this Act shall be used for conducting audits and investigations of projects and activities carried out with funds made available in this Act to the Department of Defense to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE 
13001.Funds appropriated by this title may be transferred to, and merged with, other applicable appropriations of the Department of Defense, except for Drug Interdiction and Counter-Drug Activities, Defense, for expenses incurred in preventing, preparing for, or responding to coronavirus, including expenses of the Department of Defense incurred in support of other Federal Departments and agencies, and State, local, and Indian tribal governments, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided, That upon a determination that all or part of the funds transferred pursuant to this section that are not necessary for the purposes provided herein, such funds shall be transferred back to the original appropriation: Provided further, That the transfer authority provided by this section is in addition to any other transfer authority provided by law. 
13002.For an additional amount for Defense Health Program, $1,095,500,000, which shall be for operation and maintenance, and of which $1,095,500,000 may be available for contracts entered into under the TRICARE program: Provided, That, notwithstanding that one percent of funding for operation and maintenance under this heading in Public Law 116–93 shall remain available for obligation until September 30, 2021, funding for operation and maintenance made available under this heading in this section shall only be available through September 30, 2020: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
13003. 
(a)Notwithstanding section 2208(l)(3) of title 10, United States Code, during fiscal year 2020, the total amount of the advance billings rendered or imposed for all working-capital funds of the Department of Defense may exceed the amount otherwise specified in such section. (b)In this section, the term advance billing has the meaning given that term in section 2208(l)(4) of title 10, United States Code. 
13004. 
(a)Section 2326(b)(3) of title 10, United States Code, shall not apply to any undefinitized contract action of the Department of Defense related to the national emergency for the Coronavirus Disease 2019 (COVID–19).  (b)In this section, the term undefinitized contract action has the meaning given that term in section 2326(j)(6) of title 10, United States Code. 
13005. 
(a)The head of an agency may waive the provisions of section 2326(b) of title 10, United States Code, with respect to a contract of such agency if the head of the agency determines that the waiver is necessary due to the national emergency for the Coronavirus Disease 2019 (COVID–19). (b)In this section, the term head of an agency has the meaning given that term in section 2302(2) of title 10, United States Code.  
13006. 
(a)Notwithstanding paragraph (3) of section 2371b(a) of title 10, United States Code, the authority of a senior procurement executive or director of the Defense Advanced Research Projects Agency or Missile Defense Agency under paragraph (2)(A) of such section, and the authority of the Under Secretaries of Defense under paragraph (2)(B) of such section, for any transaction related to the national emergency for the Coronavirus Disease 2019 (COVID–19) may be delegated to such officials in the Department of Defense as the Secretary of Defense shall specify for purposes of this section.  (b) (1)Notwithstanding clause (ii) of section 2371b(a)(2)(B) of title 10, United States Code, no advance notice to Congress is required under that clause for transitions described in that section that are related to the national emergency for the Coronavirus Disease 2019 (COVID–19). 
(2)In the event a transaction covered by paragraph (1) is carried out, the Under Secretary of Defense for Research and Engineering or the Under Secretary of Defense for Acquisition and Sustainment, as applicable, shall submit to the congressional defense committees a notice on the carrying out of such transaction as soon as is practicable after the commencement of the carrying out of such transaction. (3)In this subsection, the term congressional defense committees has the meaning given such term in section 101(a)(16) of title 10, United States Code. 
13007. 
(a)The President may extend the appointment of the Chief of Army Reserve as prescribed in section 7038(c) of title 10, United States Code, for the incumbent in that position as of the date of the enactment of this Act until the date of the appointment of the successor to such incumbent, notwithstanding any limitation otherwise imposed on such term by such section 7038(c). (b)The President may extend the appointment of the Chief of Navy Reserve as prescribed in section 8083(c) of title 10, United States Code, for the incumbent in that position as of the date of the enactment of this Act until the date of the appointment of the successor to such incumbent, notwithstanding any limitation otherwise imposed on such term by such section 8083(c). 
(c)The President may extend the appointment of the Chief of Staff of the Air Force prescribed in section 9033(a)(1) of title 10, United States Code, for the incumbent in that position as of the date of the enactment of this Act until the date of the appointment of the successor to such incumbent, notwithstanding any limitation otherwise imposed on such term by such section 9033(a)(1). (d)The President may extend the appointment of the Chief of Space Operations, as prescribed in section 9082(a)(2) of title 10, United States Code, for the incumbent in that position as of the date of the enactment of this Act until the date of the appointment of the successor to such incumbent, notwithstanding any limitation otherwise imposed on such term by such section 9082(a)(2). 
(e)The President may extend the appointment of the Chief of the National Guard Bureau as prescribed in section 10502(b) of title 10, United States Code, for the incumbent in that position as of the date of the enactment of this Act until the date of the appointment of the successor to such incumbent, notwithstanding any limitation otherwise imposed on such term by such section 10502(b). (f)The President may extend the appointment of Director, Army National Guard and Director, Air National Guard as prescribed in section 10506(a)(3)(D) of title 10, United States Code, for the incumbent in such position as of the date of the enactment of this Act until the date of the appointment of the successor to such incumbent, notwithstanding any limitation otherwise imposed on such term by such section 10506(a)(3)(D). 
(g)Notwithstanding paragraph (4) of section 10505(a) of title 10, United States Code, the Secretary of Defense may waive the limitations in paragraphs (2) and (3) of that section for a period of not more than 270 days. (h) (1)The President may delegate the exercise of the authorities in subsections (a) through (f) to the Secretary of Defense.  
(2)The Secretary of Defense may not redelegate the exercise of any authority delegated to the Secretary pursuant to paragraph (1), and may not delegate the exercise of the authority in subsection (g). IVCORPS OF ENGINEERS—CIVILDEPARTMENT OF THE ARMYOPERATION AND MAINTENANCEFor an additional amount for Operation and Maintenance, $50,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.EXPENSESFor an additional amount for Expenses, $20,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DEPARTMENT OF THE INTERIORBureau of ReclamationWATER AND RELATED RESOURCES(INCLUDING TRANSFER OF FUNDS)For an additional amount for Water and Related Resources, $12,500,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That $500,000 of the funds provided under this heading in this Act shall be transferred to the Central Utah Project Completion Account to prevent, prepare for, and respond to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.POLICY AND ADMINISTRATIONFor an additional amount for Policy and Administration, $8,100,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DEPARTMENT OF ENERGYEnergy ProgramsScienceFor an additional amount for Science, $99,500,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for necessary expenses related to providing support and access to scientific user facilities in the Office of Science and National Nuclear Security Administration, including equipment, enabling technologies, and personnel associated with the operations of those scientific user facilities: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental Administration(INCLUDING TRANSFER OF FUNDS)For an additional amount for Departmental Administration, $28,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for necessary expenses related to supporting remote access for personnel: Provided, That funds appropriated under this heading in this Act may be transferred to, and merged with, other appropriation accounts of the Department of Energy to prevent, prepare for, and respond to coronavirus, including for necessary expenses related to supporting remote access for personnel: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. INDEPENDENT AGENCIESNuclear regulatory commissionSALARIES AND EXPENSESFor an additional amount for Salaries and Expenses, $3,300,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That, notwithstanding 42 U.S.C. 2214, such amount shall not be derived from fee revenue: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE 
14001.Funds appropriated in this title may be made available to restore amounts, either directly or through reimbursement, for obligations incurred to prevent, prepare for, and respond to coronavirus prior to the date of enactment of this Act. 14002. (a)Section 404 of the Bipartisan Budget Act of 2015 (42 U.S.C. 6239 note) is amended— 
(1)in subsection (e), by striking 2020 and inserting 2022; and (2)in subsection (g), by striking 2020 and inserting 2022. 
(b)Title III of division C of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) is amended in the matter under the heading Department of Energy—Energy Programs—Strategic Petroleum Reserve by striking the three provisos before the final period and inserting the following:   Provided, That, as authorized by section 404 of the Bipartisan Budget Act of 2015 (Public Law 114–74; 42 U.S.C. 6239 note), the Secretary of Energy shall draw down and sell not to exceed a total of $450,000,000 of crude oil from the Strategic Petroleum Reserve in fiscal year 2020, fiscal year 2021, or fiscal year 2022: Provided further, That the proceeds from such drawdown and sale shall be deposited into the Energy Security and Infrastructure Modernization Fund during the fiscal year in which the sale occurs and shall be made available in such fiscal year, to remain available until expended, for necessary expenses to carry out the Life Extension II project for the Strategic Petroleum Reserve. 
(c)The amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  14003.Any discretionary appropriation for the Corps of Engineers derived from the Harbor Maintenance Trust Fund (not to exceed the total amount deposited in the Harbor Maintenance Trust Fund in the prior fiscal year) shall be subtracted from the estimate of discretionary budget authority and outlays for any estimate of an appropriations Act under the Congressional Budget and Impoundment Control Act of 1974 or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That the modifications described in this section shall not take effect until the earlier of January 1, 2021 or the date of enactment of legislation authorizing the development of water resources and shall remain in effect thereafter.  
14004.Section 14321(a)(2)(B)(ii) of title 40, United States Code, is amended by inserting , except that a discretionary grant to respond to economic distress directly related to the impacts of the Coronavirus Disease 2019 (COVID–19) shall not be included in such aggregate amount before the period at the end.  VDEPARTMENT OF THE TREASURYInternal Revenue ServiceADMINISTRATIVE PROVISION—INTERNAL REVENUE SERVICE(INCLUDING TRANSFER OF FUNDS) 15001.In addition to the amounts otherwise available to the Internal Revenue Service in fiscal year 2020, $250,000,000, to remain available until September 30, 2021, shall be available to prevent, prepare for, and respond to coronavirus, domestically or internationally, including costs associated with the extended filing season and implementation of the Families First Coronavirus Response Act: Provided, That such funds may be transferred by the Commissioner to the Taxpayer Services,Enforcement, or Operations Support accounts of the Internal Revenue Service for an additional amount to be used solely to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified in advance of any such transfer: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That not later than 30 days after the date of enactment of this Act, the Commissioner shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spending plan for such funds: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.THE JUDICIARYSupreme Court of the United StatesSALARIES AND EXPENSESFor an additional amount for Salaries and Expenses, $500,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Courts of appeals, district courts, and other judicial servicesSALARIES AND EXPENSESFor an additional amount for Salaries and Expenses, $6,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Defender ServicesFor an additional amount for Defender Services, $1,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative Provision—The Judiciary 
15002.Video teleconferencing for criminal proceedings 
(a)DefinitionIn this section, the term covered emergency period means the period beginning on the date on which the President declared a national emergency under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) and ending on the date that is 30 days after the date on which the national emergency declaration terminates. (b)Video teleconferencing for criminal proceedings (1)In generalSubject to paragraphs (3), (4), and (5), if the Judicial Conference of the United States finds that emergency conditions due to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) will materially affect the functioning of either the Federal courts generally or a particular district court of the United States, the chief judge of a district court covered by the finding (or, if the chief judge is unavailable, the most senior available active judge of the court or the chief judge or circuit justice of the circuit that includes the district court), upon application of the Attorney General or the designee of the Attorney General, or on motion of the judge or justice, may authorize the use of video teleconferencing, or telephone conferencing if video teleconferencing is not reasonably available, for the following events: 
(A)Detention hearings under section 3142 of title 18, United States Code. (B)Initial appearances under Rule 5 of the Federal Rules of Criminal Procedure. 
(C)Preliminary hearings under Rule 5.1 of the Federal Rules of Criminal Procedure. (D)Waivers of indictment under Rule 7(b) of the Federal Rules of Criminal Procedure. 
(E)Arraignments under Rule 10 of the Federal Rules of Criminal Procedure. (F)Probation and supervised release revocation proceedings under Rule 32.1 of the Federal Rules of Criminal Procedure. 
(G)Pretrial release revocation proceedings under section 3148 of title 18, United States Code. (H)Appearances under Rule 40 of the Federal Rules of Criminal Procedure. 
(I)Misdemeanor pleas and sentencings as described in Rule 43(b)(2) of the Federal Rules of Criminal Procedure. (J)Proceedings under chapter 403 of title 18, United States Code (commonly known as the Federal Juvenile Delinquency Act), except for contested transfer hearings and juvenile delinquency adjudication or trial proceedings. 
(2)Felony pleas and sentencing 
(A)In generalSubject to paragraphs (3), (4), and (5), if the Judicial Conference of the United States finds that emergency conditions due to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) will materially affect the functioning of either the Federal courts generally or a particular district court of the United States, the chief judge of a district court covered by the finding (or, if the chief judge is unavailable, the most senior available active judge of the court or the chief judge or circuit justice of the circuit that includes the district court) specifically finds, upon application of the Attorney General or the designee of the Attorney General, or on motion of the judge or justice, that felony pleas under Rule 11 of the Federal Rules of Criminal Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted in person without seriously jeopardizing public health and safety, and the district judge in a particular case finds for specific reasons that the plea or sentencing in that case cannot be further delayed without serious harm to the interests of justice, the plea or sentencing in that case may be conducted by video teleconference, or by telephone conference if video teleconferencing is not reasonably available. (B)Applicability to juvenilesThe video teleconferencing and telephone conferencing authority described in subparagraph (A) shall apply with respect to equivalent plea and sentencing, or disposition, proceedings under chapter 403 of title 18, United States Code (commonly known as the Federal Juvenile Delinquency Act). 
(3)Review 
(A)In generalOn the date that is 90 days after the date on which an authorization for the use of video teleconferencing or telephone conferencing under paragraph (1) or (2) is issued, if the emergency authority has not been terminated under paragraph (5), the chief judge of the district court (or, if the chief judge is unavailable, the most senior available active judge of the court or the chief judge or circuit justice of the circuit that includes the district court) to which the authorization applies shall review the authorization and determine whether to extend the authorization. (B)Additional reviewIf an authorization is extended under subparagraph (A), the chief judge of the district court (or, if the chief judge is unavailable, the most senior available active judge of the court or the chief judge or circuit justice of the circuit that includes the district court) to which the authorization applies shall review the extension of authority not less frequently than once every 90 days until the earlier of— 
(i)the date on which the chief judge (or other judge or justice) determines the authorization is no longer warranted; or (ii)the date on which the emergency authority is terminated under paragraph (5). 
(4)ConsentVideo teleconferencing or telephone conferencing authorized under paragraph (1) or (2) may only take place with the consent of the defendant, or the juvenile, after consultation with counsel. (5)Termination of emergency authorityThe authority provided under paragraphs (1), (2), and (3), and any specific authorizations issued under those paragraphs, shall terminate on the earlier of— 
(A)the last day of the covered emergency period; or (B)the date on which the Judicial Conference of the United States finds that emergency conditions due to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) no longer materially affect the functioning of either the Federal courts generally or the district court in question. 
(6)National emergencies generallyThe Judicial Conference of the United States and the Supreme Court of the United States shall consider rule amendments under chapter 131 of title 28, United States Code (commonly known as the Rules Enabling Act), that address emergency measures that may be taken by the Federal courts when the President declares a national emergency under the National Emergencies Act (50 U.S.C. 1601 et seq.). (7)Rule of constructionNothing in this subsection shall obviate a defendant’s right to counsel under the Sixth Amendment to the Constitution of the United States, any Federal statute, or the Federal Rules of Criminal Procedure. 
(c)The amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DISTRICT OF COLUMBIAFederal FundsFEDERAL PAYMENT FOR EMERGENCY PLANNING AND SECURITY COSTS IN THE DISTRICT OF COLUMBIAFor an additional amount for Federal Payment for Emergency Planning and Security Costs in the District of Columbia, $5,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.INDEPENDENT AGENCIESElection Assistance CommissionELECTION SECURITY GRANTSFor an additional amount for Election Security Grants, $400,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for the 2020 Federal election cycle: Provided, That a State receiving a payment with funds provided under this heading in this Act shall provide to the Election Assistance Commission, within 20 days of each election in the 2020 Federal election cycle in that State, a report that includes a full accounting of the State’s uses of the payment and an explanation of how such uses allowed the State to prevent, prepare for, and respond to coronavirus: Provided further, That, within 3 days of its receipt of a report required in the preceding proviso, the Election Assistance Commission will transmit the report to the Committee on Appropriations and the Committee on House Administration of the House of Representatives and the Committee on Appropriations and the Committee on Rules and Administration of the Senate: Provided further, That not later than 30 days after the date of enactment of this Act, the Election Assistance Commission shall make the payments to States under this heading: Provided further, That any portion of a payment made to a State with funds provided under this heading in this Act which is unobligated on December 31, 2020 shall be returned to the Treasury: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Communications CommissionSALARIES AND EXPENSESFor an additional amount for Salaries and Expenses, $200,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to support efforts of health care providers to address coronavirus by providing telecommunications services, information services, and devices necessary to enable the provision of telehealth services during an emergency period, as defined in section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)): Provided, That the Federal Communications Commission may rely on the rules of the Commission under part 54 of title 47, Code of Federal Regulations, in administering the amount provided under the heading in this Act if the Commission determines that such administration is in the public interest: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Services AdministrationREAL PROPERTY ACTIVITIESFEDERAL BUILDINGS FUND(INCLUDING TRANSFERS OF FUNDS)For an additional amount to be deposited in the Federal Buildings Fund, $275,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the amount provided under this heading in this Act may be used to reimburse the Fund for obligations incurred for this purpose prior to the date of the enactment of this Act: Provided further, That such amount may be transferred to, and merged with, accounts within the Federal Buildings Fund in amounts necessary to cover costs incurred to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided further, That the Administrator of General Services shall notify the Committees on Appropriations of the House of Representatives and the Senate quarterly on the obligations and expenditures of the funds provided by this Act by account of the Federal Buildings Fund: Provided further, That funds made available to the Administrator in this or any previous Act shall not be subject to section 3307 of title 40, United States Code, for the acquisition of space necessary to prevent, prepare for, or respond to coronavirus, domestically or internationally: Provided further, That no action taken by the Administrator to acquire real property and interests in real property or to improve real property in response to coronavirus shall be deemed a Federal action or undertaking and subject to review under the National Environmental Policy Act of 1969, as amended (42 U.S.C. 4321 et seq.), or the National Historic Preservation Act of 1966, as amended (54 U.S.C. 300101 et seq.), respectively: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL ACTIVITIESFEDERAL CITIZEN SERVICES FUND(INCLUDING TRANSFER OF FUNDS)For an additional amount to be deposited in the Federal Citizen Services Fund, $18,650,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.WORKING CAPITAL FUNDFor an additional amount for Working Capital Fund, $1,500,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ADMINISTRATIVE PROVISION—GENERAL SERVICES ADMINISTRATION 
15003.Notwithstanding 41 U.S.C. 3304(a)(7)(B), the Administrator, when making a determination that use of noncompetitive procedures is necessary for public interest in accordance with 41 U.S.C. 3304(a)(7)(A) in response to a public health emergency declaration by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247(d)), is required to notify Congress in writing of that determination not less than 3 days prior to the award of the contract.National archives and records administrationOPERATING EXPENSESFor an additional amount for Operating Expenses, $8,100,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the amount provided under this heading in this Act may be used to provide expenses of the Federal Records Center Program for preventing, preparing for, and responding to coronavirus, domestically or internationally: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Personnel ManagementSALARIES AND EXPENSESFor an additional amount for Salaries and Expenses, $12,100,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including technologies for digital case management, short-term methods to allow electronic submissions of retirement application packages in support of paper-based business operations, and increased telecommunications: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Pandemic Response Accountability CommitteeFor an additional amount for Pandemic Response Accountability Committee, $80,000,000, to remain available until expended, to promote transparency and support oversight of funds provided in this Act to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Small Business AdministrationDISASTER LOANS PROGRAM ACCOUNT(INCLUDING TRANSFERS OF FUNDS)For an additional amount for the Disaster Loans Program Account, $562,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for the cost of direct loans authorized by section 7(b) of the Small Business Act and for administrative expenses to carry out the disaster loan program authorized by section 7(b) of the Small Business Act: Provided, That the amounts provided under this heading in this Act may be transferred to, and merged with, Small Business Administration—Salaries and Expenses to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE 
15010.Pandemic Response Accountability Committee 
(a)In this section— (1)the term agency has the meaning given the term in section 551 of title 5, United States Code; 
(2)the term appropriate congressional committees means— (A)the Committees on Appropriations of the Senate and the House of Representatives; 
(B)the Committee on Homeland Security and Governmental Affairs of the Senate; (C)the Committee on Oversight and Reform of the House of Representatives; and 
(D)any other relevant congressional committee of jurisdiction; (3)the term Chairperson means the Chairperson of the Committee; 
(4)the term Council means the Council of the Inspectors General on Integrity and Efficiency established under section 11 of the Inspector General Act of 1978 (5 U.S.C. App); (5)the term Committee means the Pandemic Response Accountability Committee established under subsection (b); 
(6)the term covered funds means any funds, including loans, that are made available in any form to any non-Federal entity, not including an individual, under— (A)this Act; 
(B)the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123); (C)the Families First Coronavirus Response Act (Public Law 116–127); or 
(D)any other Act primarily making appropriations for the Coronavirus response and related activities; and (7)the term Coronavirus response means the Federal Government’s response to the nationwide public health emergency declared by the Secretary of Health and Human Services, retroactive to January 27, 2020, pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d), as a result of confirmed cases of the novel coronavirus (COVID–19) in the United States.  
(b)There is established within the Council the Pandemic Response Accountability Committee to promote transparency and conduct and support oversight of covered funds and the Coronavirus response to— (1)prevent and detect fraud, waste, abuse, and mismanagement; and 
(2)mitigate major risks that cut across program and agency boundaries. (c) (1)The Chairperson of the Committee shall be selected by the Chairperson of the Council from among Inspectors General described in subparagraphs (B), (C), and (D) of paragraph (2) with experience managing oversight of large organizations and expenditures. 
(2)The members of the Committee shall include— (A)the Chairperson; 
(B)the Inspectors General of the Departments of Defense, Education, Health and Human Services, Homeland Security, Justice, Labor, and the Treasury; (C)the Inspector General of the Small Business Administration; 
(D)the Treasury Inspector General for Tax Administration; and (E)any other Inspector General, as designated by the Chairperson from any agency that expends or obligates covered funds or is involved in the Coronavirus response.  
(3) 
(A)There shall be an Executive Director and a Deputy Executive Director of the Committee. (B) (i) (I)Not later than 30 days after the date of enactment of this Act, the Executive Director of the Committee shall be appointed by the Chairperson of the Council, in consultation with the majority leader of the Senate, the Speaker of the House of Representatives, the minority leader of the Senate, and the minority leader of the House of Representatives. 
(II)Not later than 90 days after the date of enactment of this Act, the Deputy Executive Director of the Committee shall be appointed by the Chairperson of the Council, in consultation with the majority leader of the Senate, the Speaker of the House of Representatives, the minority leader of the Senate, the minority leader of the House of Representatives, and the Executive Director of the Committee.  (ii)The Executive Director and the Deputy Executive Director of the Committee shall— 
(I)have demonstrated ability in accounting, auditing, and financial analysis; (II)have experience managing oversight of large organizations and expenditures; and 
(III)be full-time employees of the Committee.  (C)The Executive Director of the Committee shall— 
(i)report directly to the Chairperson; (ii)appoint staff of the Committee, subject to the approval of the Chairperson, consistent with subsection (f); 
(iii)supervise and coordinate Committee functions and staff; and (iv)perform any other duties assigned to the Executive Director by the Committee.  
(4) 
(A)Members of the Committee may not receive additional compensation for services performed. (B)The Executive Director and Deputy Executive Director of the Committee shall be compensated at the rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
(d) 
(1) 
(A)The Committee shall conduct and coordinate oversight of covered funds and the Coronavirus response and support Inspectors General in the oversight of covered funds and the Coronavirus response in order to— (i)detect and prevent fraud, waste, abuse, and mismanagement; and 
(ii)identify major risks that cut across programs and agency boundaries. (B)The functions of the Committee shall include— 
(i)developing a strategic plan to ensure coordinated, efficient, and effective comprehensive oversight by the Committee and Inspectors General over all aspects of covered funds and the Coronavirus response; (ii)auditing or reviewing covered funds, including a comprehensive audit and review of charges made to Federal contracts pursuant to authorities provided in the Coronavirus Aid, Relief, and Economic Security Act, to determine whether wasteful spending, poor contract or grant management, or other abuses are occurring and referring matters the Committee considers appropriate for investigation to the Inspector General for the agency that disbursed the covered funds, including conducting randomized audits to identify fraud;  
(iii)reviewing whether the reporting of contracts and grants using covered funds meets applicable standards and specifies the purpose of the contract or grant and measures of performance; (iv)reviewing the economy, efficiency, and effectiveness in the administration of, and the detection of fraud, waste, abuse, and mismanagement in, Coronavirus response programs and operations; 
(v)reviewing whether competition requirements applicable to contracts and grants using covered funds have been satisfied; (vi)serving as a liaison to the Director of the Office of Management and Budget, the Secretary of the Treasury, and other officials responsible for implementing the Coronavirus response; 
(vii)reviewing whether there are sufficient qualified acquisition, grant, and other applicable personnel overseeing covered funds and the Coronavirus response; (viii)reviewing whether personnel whose duties involve the Coronavirus response or acquisitions or grants made with covered funds or are otherwise related to the Coronavirus response receive adequate training, technology support, and other resources; 
(ix)reviewing whether there are appropriate mechanisms for interagency collaboration relating to the oversight of covered funds and the Coronavirus response, including coordinating and collaborating to the extent practicable with State and local government entities; (x)expeditiously reporting to the Attorney General any instance in which the Committee has reasonable grounds to believe there has been a violation of Federal criminal law; and 
(xi)coordinating and supporting Inspectors General on matters related to oversight of covered funds and the Coronavirus response.  (2) (A) (i)The Committee shall submit to the President and Congress, including the appropriate congressional committees, management alerts on potential management, risk, and funding problems that require immediate attention. 
(ii)The Committee shall submit to Congress such other reports or provide such periodic updates on the work of the Committee as the Committee considers appropriate on the use of covered funds and the Coronavirus response. (B)The Committee shall submit biannual reports to the President and Congress, including the appropriate congressional committees, and may submit additional reports as appropriate— 
(i)summarizing the findings of the Committee; and (ii)identifying and quantifying the impact of any tax expenditures or credits authorized under this Act to the extent practicable.  
(C) 
(i)All reports submitted under this paragraph shall be made publicly available and posted on the website established under subsection (g). (ii)Any portion of a report submitted under this paragraph may be redacted when made publicly available, if that portion would disclose information that is not subject to disclosure under sections 552 and 552a of title 5, United States Code, or is otherwise prohibited from disclosure by law. 
(3) 
(A)The Committee shall make recommendations to agencies on measures to prevent or address fraud, waste, abuse and mismanagement, and to mitigate risks that cut across programs and agency boundaries, relating to covered funds and the Coronavirus response. (B)Not later than 30 days after receipt of a recommendation under subparagraph (A), an agency shall submit a report to the President and the appropriate congressional committees on— 
(i)whether the agency agrees or disagrees with the recommendations; and (ii)any actions the agency will take to implement the recommendations, which shall also be included in the report required under section 2(b) of the GAO–IG Act (31 U.S.C. 1105 note).  
(e) 
(1)The Committee shall conduct audits and reviews of programs, operations, and expenditures relating to covered funds and the Coronavirus response and coordinate on such activities with the Inspector General of the relevant agency to avoid unnecessary duplication and overlap of work. (2)The Committee may— 
(A)conduct its own independent investigations, audits, and reviews relating to covered funds or the Coronavirus response; (B)collaborate on audits and reviews relating to covered funds with any Inspector General of an agency; and 
(C)provide support to relevant agency Inspectors General in conducting investigations, audits, and reviews relating to the covered funds and Coronavirus response.  (3) (A)In conducting and supporting investigations, audits, and reviews under this subsection, the Committee— 
(i)shall have the authorities provided under section 6 of the Inspector General Act of 1978 (5 U.S.C. App.); (ii)may issue subpoenas to compel the testimony of persons who are not Federal officers or employees; and 
(iii)may enforce such subpoenas in the event of a refusal to obey by order of any appropriate United States district court as provided for under section 6 of the Inspector General Act of 1978 (5 U.S.C. App).  (B)The Committee shall carry out the powers under paragraphs (1) and (2) in accordance with section 4(b)(1) of the Inspector General Act of 1978 (5 U.S.C. App.). 
(C)Whenever information or assistance requested by the Committee or an Inspector General is unreasonably refused or not provided, the Committee shall immediately report the circumstances to the appropriate congressional committees. (D)The Committee shall leverage existing information technology resources within the Council, such as oversight.gov, to carry out the duties of the Committee. 
(4) 
(A)The Committee may hold public hearings and Committee personnel may conduct necessary inquiries. (B)The head of each agency shall make all officers and employees of that agency available to provide testimony to the Committee and Committee personnel. 
(C)The Committee may issue subpoenas to compel the testimony of persons who are not Federal officers or employees at such public hearings, which may be enforced in the same manner as provided for subpoenas under section 6 of the Inspector General Act of 1978 (5 U.S.C. App.). (5)The Committee may enter into contracts to enable the Committee to discharge its duties, including contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, and make such payments as may be necessary to carry out the duties of the Committee. 
(6)The Committee may establish subcommittees to facilitate the ability of the Committee to discharge its duties. (7)The Committee may transfer funds appropriated to the Committee for expenses to support administrative support services and audits, reviews, or other activities related to oversight by the Committee of covered funds or the Coronavirus response to any Office of the Inspector General or the General Services Administration. 
(f) 
(1) 
(A) 
(i)Subject to subparagraph (B), the Committee may exercise the authorities of subsections (b) through (i) of section 3161 of title 5, United States Code (without regard to subsection (a) of that section) to carry out the functions of the Committee under this section. (ii)For purposes of exercising the authorities described under clause (i), the term Chairperson shall be substituted for the term head of a temporary organization. 
(iii)In exercising the authorities described in clause (i), the Chairperson shall consult with members of the Committee. (iv)In addition to the authority provided by section 3161(c) of title 5, United States Code, upon the request of an Inspector General, the Committee may detail, on a nonreimbursable basis, any personnel of the Council to that Inspector General to assist in carrying out any audit, review, or investigation pertaining to the oversight of covered funds or the Coronavirus response. 
(B)In exercising the employment authorities under section 3161(b) of title 5, United States Code, as provided under subparagraph (A) of this paragraph— (i)section 3161(b)(2) of that title (relating to periods of appointments) shall not apply; and 
(ii)no period of appointment may exceed the date on which the Committee terminates.  (C) (i)A person employed by the Committee shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications upon the completion of 2 years of continuous service as an employee under this subsection. 
(ii)No person who is first employed as described in clause (i) more than 2 years after the date of enactment of this Act may acquire competitive status under clause (i). (2) (A)The Committee may employ annuitants covered by section 9902(g) of title 5, United States Code, for purposes of the oversight of covered funds or the Coronavirus response. 
(B)The employment of annuitants under this paragraph shall be subject to the provisions of section 9902(g) of title 5, United States Code, as if the Committee was the Department of Defense. (3)Upon request of the Committee for information or assistance from any agency or other entity of the Federal Government, the head of such entity shall, insofar as is practicable and not in contravention of any existing law, and consistent with section 6 of the Inspector General Act of 1978 (5 U.S.C. App.), furnish such information or assistance to the Committee, or an authorized designee, including an Inspector General designated by the Chairperson. 
(4)Any Inspector General responsible for conducting oversight related to covered funds or the Coronavirus response may, consistent with the duties, responsibilities, policies, and procedures of the Inspector General, provide information requested by the Committee or an Inspector General on the Committee relating to the responsibilities of the Committee. (g) (1) (A)Not later than 30 days after the date of enactment of this Act, the Committee shall establish and maintain a user-friendly, public-facing website to foster greater accountability and transparency in the use of covered funds and the Coronavirus response, which shall have a uniform resource locator that is descriptive and memorable. 
(B)The Committee shall leverage existing information technology and resources, such as oversight.gov, to the greatest extent practicable to meet the requirements under this section. (2)The website established and maintained under paragraph (1) shall be a portal or gateway to key information relating to the oversight of covered funds and the Coronavirus response and provide connections to other Government websites with related information. 
(3)In establishing and maintaining the website under paragraph (1), the Committee shall ensure the following: (A)The website shall provide materials and information explaining the Coronavirus response and how covered funds are being used. The materials shall be easy to understand and regularly updated. 
(i)The website shall provide accountability information, including findings from Inspectors General, including any progress reports, audits, inspections, or other reports, including reports from or links to reports on the website of the Government Accountability Office. (ii)The website shall provide data on relevant operational, economic, financial, grant, subgrant, contract, and subcontract information in user-friendly visual presentations to enhance public awareness of the use of covered funds and the Coronavirus response. 
(iii)The website shall provide detailed data on any Federal Government awards that expend covered funds, including a unique trackable identification number for each project, information about the process that was used to award the covered funds, and for any covered funds over $150,000, a detailed explanation of any associated agreement, where applicable. (iv)The website shall include downloadable, machine-readable, open format reports on covered funds obligated by month to each State and congressional district, where applicable. 
(v)The website shall provide a means for the public to give feedback on the performance of any covered funds and of the Coronavirus response, including confidential feedback. (vi)The website shall include detailed information on Federal Government awards that expend covered funds, including data elements required under the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note), allowing aggregate reporting on awards below $50,000, as prescribed by the Director of the Office of Management and Budget. 
(vii)The website shall provide a link to estimates of the jobs sustained or created by this Act to the extent practicable. (viii)The website shall include appropriate links to other government websites with information concerning covered funds and the Coronavirus response, including Federal agency and State websites. 
(ix)The website shall include a plan from each Federal agency for using covered funds. (x)The website shall provide information on Federal allocations of mandatory and other entitlement programs by State, county, or other geographical unit related to covered funds or the Coronavirus response. 
(xi)The website shall present the data such that funds subawarded by recipients are not double counted in search results, data visualizations, or other reports. (xii)The website shall include all recommendations made to agencies relating to covered funds and the Coronavirus response, as well as the status of each recommendation. 
(xiii)The website shall be enhanced and updated as necessary to carry out the purposes of this section. (4) The Committee may exclude posting contractual or other information on the website on a case-by-case basis when necessary to protect national security or to protect information that is not subject to disclosure under sections 552 and 552a of title 5, United States Code. 
(h) 
(1)Nothing in this section shall affect the independent authority of an Inspector General to determine whether to conduct an audit or investigation of covered funds or the Coronavirus response. (2)If the Committee requests that an Inspector General of an agency conduct or refrain from conducting an audit or investigation and the Inspector General rejects the request in whole or in part, the Inspector General shall, not later than 30 days after rejecting the request, submit a report to the Committee, the head of the applicable agency, and the appropriate congressional committees, that states the reasons that the Inspector General has rejected the request in whole or in part. 
(i)The Committee shall coordinate its oversight activities with the Comptroller General of the United States and State auditors. (j)For the purposes of carrying out the mission of the Committee under this section, there are authorized to be appropriated such sums as may be necessary to carry out the duties and functions of the Committee. 
(k)The Committee shall terminate on September 30, 2025. 15011.Reporting on use of funds (a)In this section— 
(1)the terms agency, appropriate congressional committees, Committee, covered funds, and Coronavirus response have the meanings given those terms in section 15010; (2)the term covered recipient— 
(A)means any entity that receives large covered funds; and (B)includes any State, the District of Columbia, and any territory or possession of the United States; and 
(3)the term large covered funds means covered funds that amount to more than $150,000. (b) (1) (A)On a monthly basis until September 30, 2021, each agency shall report to the Director of the Office of Management and Budget, the Bureau of Fiscal Service in the Department of the Treasury, the Committee, and the appropriate congressional committees on any obligation or expenditure of large covered funds, including loans and awards. 
(B)Not later than 90 days after the date of enactment of this Act, each agency shall submit to the Committee a plan describing how the agency will use covered funds. (2)Not later than 10 days after the end of each calendar quarter, each covered recipient shall submit to the agency and the Committee a report that contains— 
(A)the total amount of large covered funds received from the agency; (B)the amount of large covered funds received that were expended or obligated for each project or activity; 
(C)a detailed list of all projects or activities for which large covered funds were expended or obligated, including— (i)the name of the project or activity; 
(ii)a description of the project or activity; and (iii)the estimated number of jobs created or retained by the project or activity, where applicable; and 
(D)detailed information on any level of subcontracts or subgrants awarded by the covered recipient or its subcontractors or subgrantees, to include the data elements required to comply with the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) allowing aggregate reporting on awards below $50,000 or to individuals, as prescribed by the Director of the Office of Management and Budget.  (3)Not later than 30 days after the end of each calendar quarter, the Committee, in consultation with the agency that made large covered funds available to any covered recipient shall make the information in reports submitted under paragraph (2) publicly available by posting the information on the website established under section 15010(g). 
(4) 
(A)Each agency, in coordination with the Committee and the Director of the Office of Management and Budget shall provide user-friendly means for covered recipients to meet requirements of this subsection. (B)Federal agencies may use existing mechanisms to ensure that information under this subsection is reported accurately. 
(c) 
(1)The Director of the Office of Management and Budget, in consultation with the Secretary of the Treasury, the Administrator of the Small Business Administration, and the Chairperson of the Council of Economic Advisors, shall submit to the appropriate congressional committees and publicly release on the website established under section 15010(g) quarterly reports that detail the impact of programs funded through large covered funds on employment, estimated economic growth, and other key economic indicators, including information about impacted industries. (2) (A)The first report submitted under paragraph (1) shall be submitted not later than 45 days after the end of the first full quarter following the date of enactment of this Act. 
(B)The last report required to be submitted under paragraph (1) shall apply to the quarter in which the Committee terminates. VIDEPARTMENT OF HOMELAND SECURITYManagement directorateOPERATIONS AND SUPPORTFor an additional amount for Operations and Support, $178,300,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for the purchase of personal protective equipment and sanitization materials: Provided, That funds provided under this heading in this Act may be transferred by the Secretary of Homeland Security between appropriations in the Department only for the purchase of personal protective equipment and sanitization materials to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided further, That none of the funds made available under this heading may be transferred pursuant to the authority in section 503 of the Department of Homeland Security Appropriations Act, 2020: Provided further, That the Department shall provide notice of any transfer to the Committees on Appropriations of the Senate and the House of Representatives not later than 5 days after executing such transfer: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Transportation security administrationOPERATIONS AND SUPPORTFor an additional amount for Operations and Support, $100,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for cleaning and sanitization at checkpoints and other airport common areas; overtime and travel costs; and explosive detection materials: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.United states coast guardOPERATIONS AND SUPPORTFor an additional amount for Operations and Support, $140,800,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for mobilization of reservists and increasing the capability and capacity of Coast Guard information technology systems and infrastructure: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Cybersecurity and infrastructure security agencyOPERATIONS AND SUPPORTFor an additional amount for Operations and Support, $9,100,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for support of interagency critical infrastructure coordination and related activities: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal emergency management agencyOPERATIONS AND SUPPORTFor an additional amount for Operations and Support, $44,987,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for enhancements to information technology and for facilities support: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DISASTER RELIEF FUNDFor an additional amount for Disaster Relief Fund, $45,000,000,000, to remain available until expended: Provided, That of the amount provided under this heading in this Act, $25,000,000,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That of the amount provided under this heading in this Act, $15,000,000,000 may be used for all purposes authorized under such Act and may be used in addition to amounts designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That every 30 days the Administrator shall provide the Committees on Appropriations of the Senate and the House of Representatives both projected and actual costs for funds provided under this heading for major disasters and any other expenses: Provided further, That of the amounts provided under this heading, $3,000,000 shall be transferred to Office of Inspector General and shall remain available until expended for oversight of activities supported by funds provided under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.FEDERAL ASSISTANCEFor an additional amount for Federal Assistance, $400,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount provided under this heading in this Act, $100,000,000 shall be for Assistance to Firefighter Grants for the purchase of personal protective equipment and related supplies, including reimbursements; $100,000,000 shall be for Emergency Management Performance Grants; and $200,000,000 shall be for the Emergency Food and Shelter Program: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE 
16001.Notwithstanding any other provision of law, funds made available under each heading in this title, except for Federal Emergency Management Agency—Disaster Relief Fund, shall only be used for the purposes specifically described under that heading. 16002.Notwithstanding any other provision of law, any amounts appropriated for Federal Emergency Management Agency—Disaster Relief Fund in this Act are available only for the purposes for which they were appropriated. 
16003. 
(a)Premium pay authorityIf services performed during fiscal year 2020 are determined by the head of the agency to be primarily related to preparation, prevention, or response to coronavirus, any premium pay that is funded, either directly or through reimbursement, by the Federal Emergency Management Agency shall be exempted from the aggregate of basic pay and premium pay calculated under section 5547(a) of title 5, United States Code, and any other provision of law limiting the aggregate amount of premium pay payable on a biweekly or calendar year basis. (b)Overtime authorityAny overtime that is funded for such services described in subsection (a), either directly or through reimbursement, by the Federal Emergency Management Agency shall be exempted from any annual limit on the amount of overtime payable in a calendar or fiscal year. 
(c)Applicability of aggregate limitation on payIn determining whether an employee’s pay exceeds the applicable annual rate of basic pay payable under section 5307 of title 5, United States Code, the head of an Executive agency shall not include pay exempted under this section. (d)Limitation of pay authorityPay exempted from otherwise applicable limits under subsection (a) shall not cause the aggregate pay earned for the calendar year in which the exempted pay is earned to exceed the rate of basic pay payable for a position at level II of the Executive Schedule under section 5313 of title 5, United States Code. 
(e)Effective dateThis section shall take effect as if enacted on January 1, 2020. 16004. (a)Amounts provided for Coast Guard—Operations and Support in the Consolidated Appropriations Act, 2020 (Public Law 116–93) may be available for pay and benefits of Coast Guard Yard and Vessel Documentation personnel, Non-Appropriated Funds personnel, and for Morale, Welfare and Recreation Programs. 
(b)No amounts may be used under this section from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  16005. (a)Notwithstanding any other provision of law regarding the licensure of health-care providers, a health-care professional described in subsection (b) may practice the health profession or professions of the health-care professional at any location in any State, the District of Columbia, or Commonwealth, territory, or possession of the United States, or any location designated by the Secretary, regardless of where such health-care professional or the patient is located, so long as the practice is within the scope of the authorized Federal duties of such health-care professional. 
(b)DefinitionAs used in this section, the term health-care professional means an individual (other than a member of the Coast Guard, a civilian employee of the Coast Guard, member of the Public Health Service who is assigned to the Coast Guard, or an individual with whom the Secretary, pursuant to 10 U.S.C. 1091, has entered into a personal services contract to carry out health care responsibilities of the Secretary at a medical treatment facility of the Coast Guard) who— (1)is— 
(A)an employee of the Department of Homeland Security, (B)a detailee to the Department from another Federal agency, 
(C)a personal services contractor of the Department, or (D)hired under a Contract for Services; 
(2)performs health care services as part of duties of the individual in that capacity; (3)has a current, valid, and unrestricted equivalent license certification that is— 
(A)issued by a State, the District of Columbia, or a Commonwealth, territory, or possession of the United States; and (B)for the practice of medicine, osteopathic medicine, dentistry, nursing, emergency medical services, or another health profession; and 
(4)is not affirmatively excluded from practice in the licensing or certifying jurisdiction or in any other jurisdiction. (c)Subsection (a) shall apply during the incident period of the emergency declared by the President on March 13, 2020, pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121(b)), and to any subsequent major declaration under section 401 of such Act that supersedes such emergency declaration.  
16006.The Secretary of Homeland Security, under the authority granted under section 205(b) of the REAL ID Act of 2005 (Public Law 109–13; 49 U.S.C. 30301 note) shall extend the deadline by which States are required to meet the driver license and identification card issuance requirements under section 202(a)(1) of such Act until not earlier than September 30, 2021. 16007.Section 5 of the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2014 (Public Law 113–254; 6 U.S.C. 621 note) is amended by striking the date that is 5 years and 3 months after the effective date of this Act and inserting July 23, 2020: Provided, That the amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
VIIDepartment of the InteriorIndian affairsBureau of Indian AffairsOperation of Indian programs(Including transfers of funds)For an additional amount for Operation of Indian Programs, $453,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including, but not limited to, funds for public safety and justice programs, executive direction to carry out deep cleaning of facilities, purchase of personal protective equipment, purchase of information technology to improve teleworking capability, welfare assistance and social services programs (including assistance to individuals), and assistance to tribal governments, including tribal governments who participate in the Small and Needy program: Provided, That amounts received from funds provided under this heading in this Act for welfare assistance programs shall not be included in the statutory maximum for welfare assistance funds included in Public Law 116–94, the Further Consolidated Appropriations Act, 2020: Provided further, That assistance received from funds provided under this heading in this Act shall not be included in the calculation of funds received by those tribal governments who participate in the Small and Needy program: Provided further, That of the amounts provided under this heading in this Act, not less than $400,000,000 shall be made available to meet the direct needs of tribes: Provided further, That amounts provided under this heading in this Act may be made available for distribution through tribal priority allocations for tribal response and capacity building activities: Provided further, That funds provided under this heading in this Act, if transferred to tribes and tribal organizations under the Indian Self-Determination and Education Assistance Act, will be transferred on a one-time basis and that these non-recurring funds are not part of the amount required by 25 U.S.C. § 5325: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Bureau of Indian EducationOperation of indian education programsFor an additional amount for Operation of Indian Education Programs, $69,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including, but not limited to, funding for tribal colleges and universities, salaries, transportation, and information technology: Provided, That of the amounts provided in this paragraph, not less than $20,000,000 shall be for tribal colleges and universities: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental officesOffice of the SecretaryDEPARTMENTAL OPERATIONS(INCLUDING TRANSFERS OF FUNDS)For an additional amount for Departmental Operations, $158,400,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including, but not limited to, funds for purchasing equipment and supplies to disinfect and clean buildings and public areas, supporting law enforcement and emergency management operations, biosurveillance of wildlife and environmental persistence studies, employee overtime and special pay expenses, and other response, mitigation, or recovery activities: Provided, That funds appropriated under this heading in this Act shall be used to absorb increased operational costs necessary to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided further, That the Secretary of the Interior may transfer the funds provided under this heading in this Act to any other account in the Department to prevent, prepare for, and respond to coronavirus, domestically or internationally, and may expend such funds directly or through cooperative agreements: Provided further, That the Secretary shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds by account, beginning not later than 90 days after enactment of this Act: Provided further, That as soon as practicable after the date of enactment of this Act, the Secretary shall transfer $1,000,000 to the Office of the Inspector General, Salaries and Expenses account for oversight activities related to the implementation of programs, activities or projects funded herein: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Insular affairsASSISTANCE TO TERRITORIESFor an additional amount for Assistance to Territories, $55,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for general technical assistance: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Environmental Protection agencyScience and technologyFor an additional amount for Science and Technology, $2,250,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount provided under this heading in this Act, $750,000 shall be for necessary expenses for cleaning and disinfecting equipment or facilities of, or for use by, the Environmental Protection Agency, and $1,500,000 shall be for research on methods to reduce the risks from environmental transmission of coronavirus via contaminated surfaces or materials: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Environmental programs and managementFor an additional amount for Environmental Programs and Management, $3,910,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount provided under this heading in this Act, $2,410,000 shall be for necessary expenses for cleaning and disinfecting equipment or facilities of, or for use by, the Environmental Protection Agency, and operational continuity of Environmental Protection Agency programs and related activities, and $1,500,000 shall be for expediting registration and other actions related to pesticides to address coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Buildings and facilitiesFor an additional amount for Buildings and Facilities, $300,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the funds provided under this heading in this Act shall be for necessary expenses for cleaning and disinfecting equipment or facilities of, or for use by, the Environmental Protection Agency: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Hazardous substance superfundFor an additional amount for Hazardous Substance Superfund, $770,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the funds provided under this heading in this Act shall be for necessary expenses for cleaning and disinfecting equipment or facilities of, or for use by, the Environmental Protection Agency: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.RELATED AGENCIESDEPARTMENT OF AGRICULTUREForest ServiceFOREST AND RANGELAND RESEARCHFor an additional amount for Forest and Rangeland Research, $3,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for the reestablishment of abandoned or failed experiments associated with employee restrictions due to the coronavirus outbreak: Provided, That amounts provided under this heading in this Act shall be allocated at the discretion of the Chief of the Forest Service: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.NATIONAL FOREST SYSTEMFor an additional amount for ‘‘National Forest System”, $34,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for cleaning and disinfecting of public recreation amenities and for personal protective equipment and baseline health testing for first responders: Provided, That amounts provided under this heading in this Act shall be allocated at the discretion of the Chief of the Forest Service: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Capital improvement and maintenanceFor an additional amount for Capital Improvement and Maintenance, $26,800,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for janitorial services: Provided, That amounts provided under this heading in this Act shall be allocated at the discretion of the Chief of the Forest Service: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Wildland fire managementFor an additional amount for Wildland Fire Management, $7,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for personal protective equipment and baseline health testing for first responders: Provided, That amounts provided under this heading in this Act shall be allocated at the discretion of the Chief of the Forest Service: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DEPARTMENT OF HEALTH AND HUMAN SERVICESIndian health serviceINDIAN HEALTH SERVICES(INCLUDING TRANSFERS OF FUNDS)For an additional amount for Indian Health Services, $1,032,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for public health support, electronic health record modernization, telehealth and other information technology upgrades, Purchased/Referred Care, Catastrophic Health Emergency Fund, Urban Indian Organizations, Tribal Epidemiology Centers, Community Health Representatives, and other activities to protect the safety of patients and staff: Provided, That of the amount provided under this heading in this Act, up to $65,000,000 is for electronic health record stabilization and support, including for planning and tribal consultation: Provided further, That of amounts provided under this heading in this Act, not less than $450,000,000 shall be distributed through IHS directly operated programs and to tribes and tribal organizations under the Indian Self-Determination and Education Assistance Act and through contracts or grants with urban Indian organizations under title V of the Indian Health Care Improvement Act: Provided further, That any amounts provided in this paragraph not allocated pursuant to the preceding proviso shall be allocated at the discretion of the Director of the Indian Health Service: Provided further, That of the funds provided herein, up to $125,000,000 may be transferred to and merged with the Indian Health Service, Indian Health Facilities appropriation at the discretion of the Director for the purposes specified in this Act: Provided further, That amounts provided under this heading in this Act, if transferred to tribes and tribal organizations under the Indian Self-Determination and Education Assistance Act, will be transferred on a one-time basis and that these non-recurring funds are not part of the amount required by 25 U.S.C. § 5325, and that such amounts may only be used for the purposes identified under this heading notwithstanding any other provision of law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Agency for Toxic Substances and Disease RegistryTOXIC SUBSTANCES AND ENVIRONMENTAL PUBLIC HEALTHFor an additional amount for Toxic Substances and Environmental Public Health, $12,500,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That $7,500,000 of the funds provided under this heading in this Act shall be for necessary expenses of the Geospatial Research, Analysis and Services Program to support spatial analysis and Geographic Information System mapping of infectious disease hot spots, including cruise ships: Provided further, That $5,000,000 of the funds provided under this heading in this Act shall be for necessary expenses for awards to Pediatric Environmental Health Specialty Units and state health departments to provide guidance and outreach on safe practices for disinfection for home, school, and daycare facilities: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.OTHER RELATED AGENCIESInstitute of American Indian and Alaska Native Culture and Arts DevelopmentPAYMENT TO THE INSTITUTEFor an additional amount for Payment to the Institute, $78,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Smithsonian InstitutionSALARIES AND EXPENSESFor an additional amount for Salaries and Expenses, $7,500,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including funding for deep cleaning, security, information technology, and staff overtime: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.John F. Kennedy Center for the Performing ArtsOPERATIONS AND MAINTENANCEFor an additional amount for Operations and Maintenance, $25,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including funding for deep cleaning and information technology to improve telework capability and for operations and maintenance requirements related to the consequences of coronavirus: Provided, That notwithstanding the provisions of 20 U.S.C. 76h et seq., funds provided under this heading in this Act shall be made available to cover operating expenses required to ensure the continuity of the John F. Kennedy Center for the Performing Arts and its affiliates, including for employee compensation and benefits, grants, contracts, payments for rent or utilities, fees for artists or performers, information technology, and other administrative expenses: Provided further, That no later than October 31, 2020, the Board of Trustees of the Center shall submit a report to the Committees on Appropriations of the House of Representatives and Senate that includes a detailed explanation of the distribution of the funds provided herein: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National foundation on the arts and humanitiesNational endowment for the artsGRANTS AND ADMINISTRATIONFor an additional amount for Grants and Administration, $75,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, to be distributed in grants: Provided, That such funds are available under the same terms and conditions as grant funding appropriated to this heading in Public Law 116–94: Provided further, That 40 percent of such funds shall be distributed to State arts agencies and regional arts organizations and 60 percent of such funds shall be for direct grants: Provided further, That notwithstanding any other provision of law, such funds may also be used by the recipients of such grants for purposes of the general operations of such recipients: Provided further, That the matching requirements under subsections (e), (g)(4)(A), and (p)(3) of section 5 of the National Foundation on the Arts and Humanities Act of 1965 (20 U.S.C. 954) may be waived with respect to such grants: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National endowment for the humanitiesGRANTS AND ADMINISTRATIONFor an additional amount for Grants and Administration, $75,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, to be distributed in grants: Provided, That such funds are available under the same terms and conditions as grant funding appropriated to this heading in Public Law 116–94: Provided further, That 40 percent of such funds shall be distributed to state humanities councils and 60 percent of such funds shall be for direct grants: Provided further, That notwithstanding any other provision of law, such funds may also be used by the recipients of such grants for purposes of the general operations of such recipients: Provided further, That the matching requirements under subsection (h)(2)(A) of section 7 of the National Foundation on the Arts and Humanities Act of 1965 may be waived with respect to such grants: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
VIIIDEPARTMENT OF LABOREmployment and training administrationTRAINING AND EMPLOYMENT SERVICESFor an additional amount for Training and Employment Services, $345,000,000, to remain available through September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for necessary expenses for the dislocated workers assistance national reserve: Provided, That the funds provided under this heading in this Act may be used to replace grant funds previously obligated to the impacted areas: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental managementSALARIES AND EXPENSES(INCLUDING TRANSFER OF FUNDS)For an additional amount for Departmental Management, $15,000,000, to remain available through September 30, 2022, to prevent, prepare for, and respond to coronavirus, including to enforce worker protection laws and regulations, and to oversee and coordinate activities related to division C, division D, division E, and division F of Public Law 116–127: Provided, That the Secretary of Labor may transfer the amounts provided under this heading in this Act as necessary to Employee Benefits Security Administration, Wage and Hour Division, Occupational Safety and Health Administration, and Employment and Training Administration—Program Administration to prevent, prepare for, and respond to coronavirus, including for enforcement, oversight, and coordination activities in those accounts: Provided further, That of the amount provided under this heading in this Act, $1,000,000, to remain available until expended, shall be transferred to Office of Inspector General for oversight of activities related to Public Law 116–127 and for oversight activities supported with funds appropriated to the Department of Labor to prevent, prepare for, and respond to coronavirus: Provided further, That 15 days prior to transferring any funds pursuant to the previous provisos under the heading in this Act, the Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate an operating plan describing the planned uses of each amount proposed to be transferred: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DEPARTMENT OF HEALTH AND HUMAN SERVICESCenters for disease control and preventionCDC–WIDE ACTIVITIES AND PROGRAM SUPPORT(INCLUDING TRANSFER OF FUNDS)For an additional amount for CDC-Wide Activities and Program Support, $4,300,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That not less than $1,500,000,000 of the amount provided under this heading in this Act shall be for grants to or cooperative agreements with States, localities, territories, tribes, tribal organizations, urban Indian health organizations, or health service providers to tribes, including to carry out surveillance, epidemiology, laboratory capacity, infection control, mitigation, communications, and other preparedness and response activities: Provided further, That every grantee that received a Public Health Emergency Preparedness grant for fiscal year 2019 shall receive not less than 100 percent of that grant level from funds provided in the first proviso under this heading in this Act: Provided further, That of the amount in the first proviso, not less than $125,000,000 shall be allocated to tribes, tribal organizations, urban Indian health organizations, or health service providers to tribes: Provided further, That the Director of the Centers for Disease Control and Prevention (CDC) may satisfy the funding thresholds outlined in the preceding two provisos by making awards through other grant or cooperative agreement mechanisms: Provided further, That of the amount provided under this heading in this Act, not less than $500,000,000 shall be for global disease detection and emergency response: Provided further, That of the amount provided under this heading in this Act, not less than $500,000,000 shall be for public health data surveillance and analytics infrastructure modernization: Provided further, That CDC shall report to the Committees on Appropriations of the House of Representatives and the Senate on the development of a public health surveillance and data collection system for coronavirus within 30 days of enactment of this Act: Provided further, That of the amount provided under this heading in this Act, $300,000,000 shall be transferred to and merged with amounts in the Infectious Diseases Rapid Response Reserve Fund (Reserve Fund), established by section 231 of division B of Public Law 115–245: Provided further, That the Secretary of Health and Human Services, in consultation with the Director of the CDC, shall provide a report to the Committees on Appropriations of the House of Representatives and the Senate every 14 days, for one year from the date from any such declaration or determination described in the third proviso of section 231 of division B of Public Law 115–245, that details commitment and obligation information for the Reserve Fund during the prior two weeks, as long as such report would detail obligations in excess of $5,000,000, and upon the request by such Committees: Provided further, That funds appropriated under this heading in this Act may be used for grants for the rent, lease, purchase, acquisition, construction, alteration, or renovation of non-federally owned facilities to improve preparedness and response capability at the State and local level: Provided further, That funds provided under this heading in this Act may be used for purchase and insurance of official motor vehicles in foreign countries: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National institutes of healthNATIONAL HEART, LUNG, AND BLOOD INSTITUTEFor an additional amount for National Heart, Lung, and Blood Institute, $103,400,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.NATIONAL INSTITUTE OF ALLERGY AND INFECTIOUS DISEASESFor an additional amount for National Institute of Allergy and Infectious Diseases, $706,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That not less than $156,000,000 of the amounts provided under this heading in this Act shall be provided for the study of, construction of, demolition of, renovation of, and acquisition of equipment for, vaccine and infectious diseases research facilities of or used by NIH, including the acquisition of real property: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.NATIONAL INSTITUTE OF BIOMEDICAL IMAGING AND BIOENGINEERINGFor an additional amount for National Institute of Biomedical Imaging and Bioengineering, $60,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.NATIONAL LIBRARY OF MEDICINEFor an additional amount for National Library of Medicine, $10,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.NATIONAL CENTER FOR ADVANCING TRANSLATIONAL SCIENCESFor an additional amount for National Center for Advancing Translational Sciences, $36,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.OFFICE OF THE DIRECTORFor an additional amount for Office of the Director, $30,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That these funds shall be available for the Common Fund established under section 402A(c)(1) of the PHS Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Substance abuse and mental health services administrationHEALTH SURVEILLANCE AND PROGRAM SUPPORTFor an additional amount for Heath Surveillance and Program Support, $425,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount appropriated under this heading in this Act, not less than $250,000,000 is available for Certified Community Behavioral Health Clinic Expansion Grant program: Provided further, That of the amount appropriated under this heading in this Act, not less than $50,000,000 shall be available for suicide prevention programs: Provided further, That of the amount appropriated under this heading in this Act, not less than $100,000,000 is available for activities authorized under section 501(o) of the Public Health Service Act: Provided further, That of the funding made available under this heading in this Act, not less than $15,000,000 shall be allocated to tribes, tribal organizations, urban Indian health organizations, or health or behavioral health service providers to tribes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Centers for medicare & medicaid servicesPROGRAM MANAGEMENTFor an additional amount for Program Management, $200,000,000, to remain available through September 30, 2023, to prevent, prepare for, and respond to coronavirus, domestically and internationally: Provided, That of the amount appropriated under this heading in this Act, not less than $100,000,000 shall be available for necessary expenses of the survey and certification program, prioritizing nursing home facilities in localities with community transmission of coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administration for children and familiesLOW INCOME HOME ENERGY ASSISTANCEFor an additional amount for Low Income Home Energy Assistance, $900,000,000, to remain available through September 30, 2021, to prevent, prepare for, or respond to coronavirus, domestically or internationally, for making payments under subsection (b) of section 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.): Provided, That of the amount provided under this heading in this Act, $225,000,000 shall be allocated as though the total appropriation for such payments for fiscal year 2020 was less than $1,975,000,000: Provided further, That section 2607(b)(2)(B) of such Act (42 U.S.C. 8626(b)(2)(B)) shall not apply to funds made available under this heading in this Act in fiscal year 2020: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. PAYMENTS TO STATES FOR THE CHILD CARE AND DEVELOPMENT BLOCK GRANTFor an additional amount for Payments to States for the Child Care and Development Block Grant, $3,500,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for federal administrative expenses, which shall be used to supplement, not supplant State, Territory, and Tribal general revenue funds for child care assistance for low-income families within the United States (including territories) without regard to requirements in sections 658E(c)(3)(D)–(E) or 658G of the Child Care and Development Block Grant Act: Provided, That funds provided under this heading in this Act may be used to provide continued payments and assistance to child care providers in the case of decreased enrollment or closures related to coronavirus, and to assure they are able to remain open or reopen as appropriate and applicable: Provided further, That States, Territories, and Tribes are encouraged to place conditions on payments to child care providers that ensure that child care providers use a portion of funds received to continue to pay the salaries and wages of staff: Provided further, That the Secretary shall remind States that CCDBG State plans do not need to be amended prior to utilizing existing authorities in the CCDBG Act for the purposes provided herein: Provided further, That States, Territories, and Tribes are authorized to use funds appropriated under this heading in this Act to provide child care assistance to health care sector employees, emergency responders, sanitation workers, and other workers deemed essential during the response to coronavirus by public officials, without regard to the income eligibility requirements of section 658P(4) of such Act: Provided further, That funds appropriated under this heading in this Act shall be available to eligible child care providers under section 658P(6) of the CCDBG Act, even if such providers were not receiving CCDBG assistance prior to the public health emergency as a result of the coronavirus, for the purposes of cleaning and sanitation, and other activities necessary to maintain or resume the operation of programs: Provided further, That payments made under this heading in this Act may be obligated in this fiscal year or the succeeding two fiscal years: Provided further, That funds appropriated under this heading in this Act may be made available to restore amounts, either directly or through reimbursement, for obligations incurred to prevent, prepare for, and respond to coronavirus, domestically or internationally, prior to the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.CHILDREN AND FAMILIES SERVICES PROGRAMSFor an additional amount for Children and Families Services Programs, $1,874,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be used as follows: (1) $1,000,000,000 for carrying out activities under sections 674 through 679 of the Community Services Block Grant Act, including for federal administrative expenses, and of which no part shall be subject to section 674(b)(3) of such Act: Provided, That to the extent Community Services Block Grant funds are distributed as grant funds by a State to an eligible entity as provided under such Act, and have not been expended by such entity, they shall remain with such entity for carryover into the next two fiscal years for expenditure by such entity consistent with program purpose: Provided further, That for services furnished under such Act during fiscal years 2020 and 2021, States may apply the last sentence of section 673(2) of such Act by substituting 200 percent for 125 percent; (2) $750,000,000 for making payments under the Head Start Act, including for Federal administrative expenses, and allocated in an amount that bears the same ratio to such portion as the number of enrolled children served by the agency involved bears to the number of enrolled children by all Head Start agencies: Provided further, That none of the funds appropriated in this paragraph shall be included in the calculation of the base grant in subsequent fiscal years, as such term is defined in sections 640(a)(7)(A), 641A(h)(1)(B), or 645(d)(3) of the Head Start Act: Provided further, That funds appropriated in this paragraph are not subject to the allocation requirements of section 640(a) of the Head Start Act: Provided further, That up to $500,000,000 shall be available for the purpose of operating supplemental summer programs through non-competitive grant supplements to existing grantees determined to be most ready to operate those programs by the Office of Head Start; (3) $2,000,000 for the National Domestic Violence Hotline as authorized by section 303(b) of the Family Violence Prevention and Services Act: Provided further, That the Secretary may make such funds available for providing hotline services remotely; (4) $45,000,000 for Family Violence Prevention and Services formula grants as authorized by section 303(a) of the Family Violence and Prevention and Services Act with such funds available to grantees without regard to matching requirements under section 306(c)(4) of such Act: Provided further, That the Secretary may make such funds available for providing temporary housing and assistance to victims of family, domestic, and dating violence; (5) $25,000,000 for carrying out activities under the Runaway and Homeless Youth Act: Provided further, That such amounts shall be used to supplement, not supplant, existing funds and shall be available without regard to matching requirements; (6) $45,000,000 shall be used for child welfare services as authorized by subpart 1 of part B of title IV of the Social Security Act (other than sections 426, 427, and 429 of such subpart), with such funds available to grantees without regard to matching requirements under section 424(a) of that Act or any applicable reductions in federal financial participation under section 424(f) of that Act; and (7) $7,000,000 for Federal administrative expenses: Provided further, That funds appropriated under this heading in this Act may be made available to restore amounts, either directly or through reimbursement, for obligations incurred to prevent, prepare for, and respond to coronavirus, domestically or internationally, prior to the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administration for community livingAGING AND DISABILITY SERVICES PROGRAMSFor an additional amount for Aging and Disability Services Programs, $955,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount made available under this heading in this Act to prevent, prepare for, and respond to coronavirus, $820,000,000 shall be for activities authorized under the Older Americans Act of 1965 (OAA), including $200,000,000 for supportive services under part B of title III; $480,000,000 for nutrition services under subparts 1 and 2 of part C of title III; $20,000,000 for nutrition services under title VI; $100,000,000 for support services for family caregivers under part E of title III; and $20,000,000 for elder rights protection activities, including the long-term ombudsman program under title VII of such Act: Provided further, That of the amount made available under this heading in this Act, $50,000,000 shall be for aging and disability resource centers authorized in sections 202(b) and 411 of the OAA to prevent, prepare for, and respond to coronavirus: Provided further, That of the amount made available under this heading in this Act to prevent, prepare for, and respond to coronavirus, $85,000,000 shall be available for centers for independent living that have received grants funded under part C of chapter I of title VII of the Rehabilitation Act of 1973: Provided further, That to facilitate State use of funds provided under this heading in this Act, matching requirements under sections 304(d)(1)(D) and 373(g)(2) of the OAA shall not apply to funds made available under this heading in this Act: Provided further, That the transfer authority under section 308(b)(4)(A) of the OAA shall apply to funds made available under this heading in this Act by substituting 100 percent for 40 percent: Provided further, That the State Long-Term Care Ombudsman shall have continuing direct access (or other access through the use of technology) to residents of long-term care facilities during any portion of the public health emergency relating to coronavirus beginning on the date of enactment of this Act and ending on September 30, 2020, to provide services described in section 712(a)(3)(B) of the OAA: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the secretary PUBLIC HEALTH AND SOCIAL SERVICES EMERGENCY FUND(INCLUDING TRANSFER OF FUNDS)For an additional amount for Public Health and Social Services Emergency Fund, $27,014,500,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the development of necessary countermeasures and vaccines, prioritizing platform-based technologies with U.S.-based manufacturing capabilities, the purchase of vaccines, therapeutics, diagnostics, necessary medical supplies, as well as medical surge capacity, addressing blood supply chain, workforce modernization, telehealth access and infrastructure, initial advanced manufacturing, novel dispensing, enhancements to the U.S. Commissioned Corps, and other preparedness and response activities: Provided, That funds appropriated under this paragraph in this Act may be used to develop and demonstrate innovations and enhancements to manufacturing platforms to support such capabilities: Provided further, That the Secretary of Health and Human Services shall purchase vaccines developed using funds made available under this paragraph in this Act to respond to an outbreak or pandemic related to coronavirus in quantities determined by the Secretary to be adequate to address the public health need: Provided further, That products purchased by the Federal government with funds made available under this paragraph in this Act, including vaccines, therapeutics, and diagnostics, shall be purchased in accordance with Federal Acquisition Regulation guidance on fair and reasonable pricing: Provided further, That the Secretary may take such measures authorized under current law to ensure that vaccines, therapeutics, and diagnostics developed from funds provided in this Act will be affordable in the commercial market: Provided further, That in carrying out the previous proviso, the Secretary shall not take actions that delay the development of such products: Provided further, That products purchased with funds appropriated under this paragraph in this Act may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the Public Health Service Act: Provided further, That of the amount appropriated under this paragraph in this Act, not more than $16,000,000,000 shall be for the Strategic National Stockpile under section 319F–2(a) of such Act: Provided further, That funds appropriated under this paragraph in this Act may be transferred to, and merged with, the fund authorized by section 319F–4, the Covered Countermeasure Process Fund, of the Public Health Service Act: Provided further, That of the amount appropriated under this paragraph in this Act, not less than $250,000,000 shall be available for grants to or cooperative agreements with entities that are either grantees or sub-grantees of the Hospital Preparedness Program authorized in section 319C–2 of the Public Health Service Act or that meet such other criteria as the Secretary may prescribe, with such awards issued under such section or section 311 of such Act: Provided further, That of the amount provided under this paragraph in this Act, not less than $3,500,000,000 shall be available to the Biomedical Advanced Research and Development Authority for necessary expenses of manufacturing, production, and purchase, at the discretion of the Secretary, of vaccines, therapeutics, diagnostics, and small molecule active pharmaceutical ingredients, including the development, translation, and demonstration at scale of innovations in manufacturing platforms: Provided further, That funds in the previous proviso may be used for the construction or renovation of U.S.-based next generation manufacturing facilities, other than facilities owned by the United States Government: Provided further, That of the amount appropriated under this paragraph in this Act, funds may be used to reimburse the Department of Veterans Affairs for expenses incurred by the Veterans Health Administration to prevent, prepare for, and respond to coronavirus, and to provide medical care for such purposes to individuals not otherwise eligible for care: Provided further, That funds used for the preceding proviso shall be made available to reimburse the Department of Veterans Affairs only if the Secretary of Health and Human Services certifies to the Committees on Appropriations of the House of Representatives and the Senate that funds available for assignments under Public Law 93–288, as amended, are insufficient and such funds are necessary to reimburse the Department of Veterans Affairs for expenses incurred to provide health care to civilians: Provided further, That the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate not less than 3 days prior to such certification: Provided further, That of the amounts appropriated under this paragraph in this Act, not more than $289,000,000 may be transferred as necessary to other federal agencies for necessary expenses related to medical care that are incurred to prevent, prepare for, and respond to coronavirus for persons eligible for treatment pursuant to section 322 of the Public Health Service Act, as amended, as determined by the Secretary of the recipient agency: Provided further, That of the amount appropriated under this paragraph in this Act, $1,500,000 shall be available for the Secretary to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine not later than 60 days after the date of enactment of this Act to examine, and, in a manner that does not compromise national security, report on, the security of the United States medical product supply chain: Provided further, That funds appropriated under this paragraph in this Act may be used for grants for the construction, alteration, or renovation of non-federally owned facilities to improve preparedness and response capability at the State and local level: Provided further, That funds appropriated under this paragraph in this Act may be used for the construction, alteration, or renovation of non-federally owned facilities for the production of vaccines, therapeutics, and diagnostics where the Secretary determines that such a contract is necessary to secure sufficient amounts of such supplies: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. For an additional amount for the Public Health and Social Services Emergency Fund, $275,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That $90,000,000 of the funds appropriated under this paragraph shall be transferred to Health Resources and Services Administration—Ryan White HIV/AIDS Program to remain available until September 30, 2022 for modifications to existing contracts, and supplements to existing grants and cooperative agreements under parts A, B, C, D, and section 2692(a) of title XXVI of the Public Health Service Act (referred to as “PHS” Act) to respond to coronavirus, domestically or internationally: Provided further, That supplements made in the preceding proviso shall be awarded using a data-driven methodology determined by the Secretary: Provided further, That sections 2604(c), 2612(b), and 2651(c) of the PHS Act shall not apply to funds under this paragraph: Provided further, That $5,000,000 of the funds appropriated under this paragraph shall be transferred to Health Resources and Services Administration—Health Care Systems to remain available until September 30, 2022, for activities under sections 1271 and 1273 of the PHS Act to improve the capacity of poison control centers to respond to increased calls: Provided further, That $180,000,000 of the funds appropriated under this paragraph shall be transferred to Health Resources and Services Administration—Rural Health to remain available until September 30, 2022, to carry out telehealth and rural health activities under sections 330A and 330I of the PHS Act and sections 711 and 1820 of the Social Security Act to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided further, That of the funding in the previous proviso, no less than $15,000,000 shall be allocated to tribes, tribal organizations, urban Indian health organizations, or health service providers to tribes: Provided further, That section 1820(g)(3)(A), section 1820(g)(3)(D) and section 1820(g)(3)(E) of such Act shall not apply to funds in the preceding two provisos: Provided further, That funds appropriated under this heading in this Act may be made available to restore amounts, either directly or through reimbursement, for obligations incurred to prevent, prepare for, and respond to coronavirus, domestically or internationally, prior to the date of enactment of this Act: Provided further, That for the purposes of any funding provided for fiscal year 2020 for the Health Centers Program pursuant to section 330 of the PHS Act (42 U.S.C. 254b), maintaining or increasing health center capacity and staffing levels during a public health emergency related to coronavirus shall be deemed a cost of prevention, diagnosis, and treatment of coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. For an additional amount for Public Health and Social Services Emergency Fund, $100,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for necessary expenses to reimburse, through grants or other mechanisms, eligible health care providers for health care related expenses or lost revenues that are attributable to coronavirus: Provided, That these funds may not be used to reimburse expenses or losses that have been reimbursed from other sources or that other sources are obligated to reimburse: Provided further, That recipients of payments under this paragraph shall submit reports and maintain documentation as the Secretary determines are needed to ensure compliance with conditions that are imposed by this paragraph for such payments, and such reports and documentation shall be in such form, with such content, and in such time as the Secretary may prescribe for such purpose: Provided further, That eligible health care providers means public entities, Medicare or Medicaid enrolled suppliers and providers, and such for-profit entities and not-for-profit entities not otherwise described in this proviso as the Secretary may specify, within the United States (including territories), that provide diagnoses, testing, or care for individuals with possible or actual cases of COVID–19: Provided further, That the Secretary of Health and Human Services shall, on a rolling basis, review applications and make payments under this paragraph in this Act: Provided further, That funds appropriated under this paragraph in this Act shall be available for building or construction of temporary structures, leasing of properties, medical supplies and equipment including personal protective equipment and testing supplies, increased workforce and trainings, emergency operation centers, retrofitting facilities, and surge capacity: Provided further, That, in this paragraph, the term payment means a pre-payment, prospective payment, or retrospective payment, as determined appropriate by the Secretary: Provided further, That payments under this paragraph shall be made in consideration of the most efficient payment systems practicable to provide emergency payment: Provided further, That to be eligible for a payment under this paragraph, an eligible health care provider shall submit to the Secretary of Health and Human Services an application that includes a statement justifying the need of the provider for the payment and the eligible health care provider shall have a valid tax identification number: Provided further, That, not later than 3 years after final payments are made under this paragraph, the Office of Inspector General of the Department of Health and Human Services shall transmit a final report on audit findings with respect to this program to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That nothing in this section limits the authority of the Inspector General or the Comptroller General to conduct audits of interim payments at an earlier date: Provided further, That not later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services shall provide a report to the Committees on Appropriations of the House of Representatives and the Senate on obligation of funds, including obligations to such eligible health care providers summarized by State of the payment receipt: Provided further, That such reports shall be updated and submitted to such Committees every 60 days until funds are expended: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. DEPARTMENT OF EDUCATIONEDUCATION STABILIZATION FUNDFor an additional amount for Education Stabilization Fund, $30,750,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General provisionsEducation stabilization fund 
18001. 
(a)AllocationsFrom the amount made available under this heading in this Act to carry out the Education Stabilization Fund, the Secretary shall first allocate— (1)not more than 1⁄2 of 1 percent to the outlying areas on the basis of their respective needs, as determined by the Secretary, in consultation with the Secretary of the Interior; 
(2)one-half of 1 percent for the Secretary of Interior, in consultation with the Secretary of Education, for programs operated or funded by the Bureau of Indian Education; and (3)1 percent for grants to States with the highest coronavirus burden to support activities under this heading in this Act, for which the Secretary shall issue a notice inviting applications not later than 30 days of enactment of this Act and approve or deny applications not later than 30 days after receipt. 
(b)ReservationsAfter carrying out subsection (a), the Secretary shall reserve the remaining funds made available as follows: (1)9.8 percent to carry out section 18002 of this title. 
(2)43.9 percent to carry out section 18003 of this title. (3)46.3 percent to carry out section 18004 of this title. Governor's emergency education relief fund 
18002. 
(a)GrantsFrom funds reserved under section 18001(b)(1) of this title, the Secretary shall make Emergency Education Relief grants to the Governor of each State with an approved application. The Secretary shall issue a notice inviting applications not later than 30 days of enactment of this Act and shall approve or deny applications not later than 30 days after receipt. (b)AllocationsThe amount of each grant under subsection (a) shall be allocated by the Secretary to each State as follows: 
(1)60 percent on the basis of their relative population of individuals aged 5 through 24. (2)40 percent on the basis of their relative number of children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (referred to under this heading as ESEA). 
(c)Uses of fundsGrant funds awarded under subsection (b) may be used to— (1)provide emergency support through grants to local educational agencies that the State educational agency deems have been most significantly impacted by coronavirus to support the ability of such local educational agencies to continue to provide educational services to their students and to support the on-going functionality of the local educational agency; 
(2)provide emergency support through grants to institutions of higher education serving students within the State that the Governor determines have been most significantly impacted by coronavirus to support the ability of such institutions to continue to provide educational services and support the on-going functionality of the institution; and (3)provide support to any other institution of higher education, local educational agency, or education related entity within the State that the Governor deems essential for carrying out emergency educational services to students for authorized activities described in section 18003(d)(1) of this title or the Higher Education Act, the provision of child care and early childhood education, social and emotional support, and the protection of education-related jobs. 
(d)ReallocationEach Governor shall return to the Secretary any funds received under this section that the Governor does not award within one year of receiving such funds and the Secretary shall reallocate such funds to the remaining States in accordance with subsection (b). Elementary and secondary school emergency relief fund 18003. (a)GrantsFrom funds reserved under section 18001(b)(2) of this title, the Secretary shall make elementary and secondary school emergency relief grants to each State educational agency with an approved application. The Secretary shall issue a notice inviting applications not later than 30 days of enactment of this Act and approve or deny applications not later than 30 days after receipt. 
(b)Allocations to statesThe amount of each grant under subsection (a) shall be allocated by the Secretary to each State in the same proportion as each State received under part A of title I of the ESEA of 1965 in the most recent fiscal year. (c)Subgrants to local educational agenciesEach State shall allocate not less than 90 percent of the grant funds awarded to the State under this section as subgrants to local educational agencies (including charter schools that are local educational agencies) in the State in proportion to the amount of funds such local educational agencies and charter schools that are local educational agencies received under part A of title I of the ESEA of 1965 in the most recent fiscal year. 
(d)Uses of fundsA local educational agency that receives funds under this title may use the funds for any of the following: (1)Any activity authorized by the ESEA of 1965, including the Native Hawaiian Education Act and the Alaska Native Educational Equity, Support, and Assistance Act (20 U.S.C. 6301 et seq.), the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) (IDEA), the Adult Education and Family Literacy Act (20 U.S.C. 1400 et seq.), the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (the Perkins Act), or subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.). 
(2)Coordination of preparedness and response efforts of local educational agencies with State, local, Tribal, and territorial public health departments, and other relevant agencies, to improve coordinated responses among such entities to prevent, prepare for, and respond to coronavirus. (3)Providing principals and others school leaders with the resources necessary to address the needs of their individual schools. 
(4)Activities to address the unique needs of low-income children or students, children with disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and foster care youth, including how outreach and service delivery will meet the needs of each population. (5)Developing and implementing procedures and systems to improve the preparedness and response efforts of local educational agencies. 
(6)Training and professional development for staff of the local educational agency on sanitation and minimizing the spread of infectious diseases. (7)Purchasing supplies to sanitize and clean the facilities of a local educational agency, including buildings operated by such agency. 
(8)Planning for and coordinating during long-term closures, including for how to provide meals to eligible students, how to provide technology for online learning to all students, how to provide guidance for carrying out requirements under the Individuals with Disabilities Education Act (20 U.S.C. 1401 et seq.) and how to ensure other educational services can continue to be provided consistent with all Federal, State, and local requirements. (9)Purchasing educational technology (including hardware, software, and connectivity) for students who are served by the local educational agency that aids in regular and substantive educational interaction between students and their classroom instructors, including low-income students and students with disabilities, which may include assistive technology or adaptive equipment. 
(10)Providing mental health services and supports. (11)Planning and implementing activities related to summer learning and supplemental afterschool programs, including providing classroom instruction or online learning during the summer months and addressing the needs of low-income students, students with disabilities, English learners, migrant students, students experiencing homelessness, and children in foster care. 
(12)Other activities that are necessary to maintain the operation of and continuity of services in local educational agencies and continuing to employ existing staff of the local educational agency. (e)State fundingWith funds not otherwise allocated under subsection (c), a State may reserve not more than 1⁄2 of 1 percent for administrative costs and the remainder for emergency needs as determined by the state educational agency to address issues responding to coronavirus, which may be addressed through the use of grants or contracts.  
(f)ReallocationA State shall return to the Secretary any funds received under this section that the State does not award within 1 year of receiving such funds and the Secretary shall reallocate such funds to the remaining States in accordance with subsection (b). Higher education emergency relief fund 18004. (a)In generalThe Secretary shall allocate funding under this section as follows: 
(1)90 percent to each institution of higher education to prevent, prepare for, and respond to coronavirus, by apportioning it— (A)75 percent according to the relative share of full-time equivalent enrollment of Federal Pell Grant recipients who are not exclusively enrolled in distance education courses prior to the coronavirus emergency; and 
(B)25 percent according to the relative share of full-time equivalent enrollment of students who were not Federal Pell Grant recipients who are not exclusively enrolled in distance education courses prior to the coronavirus emergency. (2)7.5 percent for additional awards under parts A and B of title III, parts A and B of title V, and subpart 4 of part A of title VII of the Higher Education Act to address needs directly related to coronavirus, that shall be in addition to awards made in section 18004(a)(1) of this title, and allocated by the Secretary proportionally to such programs based on the relative share of funding appropriated to such programs in the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) and which may be used to defray expenses (including lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, faculty and staff trainings, payroll) incurred by institutions of higher education and for grants to students for any component of the student’s cost of attendance (as defined under section 472 of the Higher Education Act), including food, housing, course materials, technology, health care, and child care. 
(3)2.5 percent for part B of title VII of the Higher Education Act for institutions of higher education that the Secretary determines have the greatest unmet needs related to coronavirus, which may be used to defray expenses (including lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, faculty and staff trainings, payroll) incurred by institutions of higher education and for grants to students for any component of the student’s cost of attendance (as defined under section 472 of the Higher Education Act), including food, housing, course materials, technology, health care, and child care. (b)DistributionThe funds made available to each institution under subsection (a)(1) shall be distributed by the Secretary using the same systems as the Secretary otherwise distributes funding to each institution under title IV of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.). 
(c)Uses of fundsExcept as otherwise specified in subsection (a), an institution of higher education receiving funds under this section may use the funds received to cover any costs associated with significant changes to the delivery of instruction due to the coronavirus, so long as such costs do not include payment to contractors for the provision of pre-enrollment recruitment activities; endowments; or capital outlays associated with facilities related to athletics, sectarian instruction, or religious worship. Institutions of higher education shall use no less than 50 percent of such funds to provide emergency financial aid grants to students for expenses related to the disruption of campus operations due to coronavirus (including eligible expenses under a student’s cost of attendance, such as food, housing, course materials, technology, health care, and child care). (d)Special provisions (1)In awarding grants under section 18004(a)(3) of this title, the Secretary shall give priority to any institution of higher education that is not otherwise eligible for funding under paragraphs (1) and (2) of section 18004(a) of this title of at least $500,000 and demonstrates significant unmet needs related to expenses associated with coronavirus. 
(2)A Historically Black College and University or a Minority Serving Institution may use prior awards provided under titles III, V, and VII of the Higher Education Act to prevent, prepare for, and respond to coronavirus. (e)ReportAn institution receiving funds under this section shall submit a report to the Secretary, at such time and in such manner as the Secretary may require, that describes the use of funds provided under this section.Assistance to non-Public schools 
18005. 
(a)In generalA local educational agency receiving funds under sections 18002 or 18003 of this title shall provide equitable services in the same manner as provided under section 1117 of the ESEA of 1965 to students and teachers in non-public schools, as determined in consultation with representatives of non-public schools. (b)Public control of fundsThe control of funds for the services and assistance provided to a non-public school under subsection (a), and title to materials, equipment, and property purchased with such funds, shall be in a public agency, and a public agency shall administer such funds, materials, equipment, and property and shall provide such services (or may contract for the provision of such services with a public or private entity). Continued payment to employees 
18006.A local educational agency, State, institution of higher education, or other entity that receives funds under Education Stabilization Fund, shall to the greatest extent practicable, continue to pay its employees and contractors during the period of any disruptions or closures related to coronavirus. Definitions 18007.Except as otherwise provided in sections 18001–18006 of this title, as used in such sections— 
(1)the terms elementary education and secondary education have the meaning given such terms under State law; (2)the term institution of higher education has the meaning given such term in title I of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.); 
(3)the term Secretary means the Secretary of Education; (4)the term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico; 
(5)the term cost of attendance has the meaning given such term in section 472 of the Higher Education Act of 1965. (6)the term Non-public school means a non-public elementary and secondary school that (A) is accredited, licensed, or otherwise operates in accordance with State law; and (B) was in existence prior to the date of the qualifying emergency for which grants are awarded under this section; 
(7)the term public school means a public elementary or secondary school; and (8)any other term used that is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) shall have the meaning given the term in such section. MAINTENANCE OF EFFORT 
18008. 
(a)A State’s application for funds to carry out sections 18002 or 18003 of this title shall include assurances that the State will maintain support for elementary and secondary education, and State support for higher education (which shall include State funding to institutions of higher education and state need-based financial aid, and shall not include support for capital projects or for research and development or tuition and fees paid by students) in fiscal years 2020 and 2021 at least at the levels of such support that is the average of such State’s support for elementary and secondary education and for higher education provided in the 3 fiscal years preceding the date of enactment of this Act. (b)The secretary may waive the requirement in subsection (a) for the purpose of relieving fiscal burdens on States that have experienced a precipitous decline in financial resources. SAFE SCHOOLS AND CITIZENSHIP EDUCATIONFor an additional amount for Safe Schools and Citizenship Education, $100,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, to supplement funds otherwise available for Project SERV, including to help elementary, secondary and postsecondary schools clean and disinfect affected schools, and assist in counseling and distance learning and associated costs: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Gallaudet universityFor an additional amount for Gallaudet University, $7,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to help defray the expenses directly caused by coronavirus and to enable grants to students for expenses directly related to coronavirus and the disruption of university operations: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Student aid administrationFor an additional amount for Student Aid Administration, $40,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for carrying out part D of title I, and subparts 1, 3, 9 and 10 of part A, and parts B, C, D, and E of title IV of the HEA, and subpart 1 of part A of title VII of the Public Health Service Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Howard universityFor an additional amount for Howard University, $13,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to help defray the expenses directly caused by coronavirus and to enable grants to students for expenses directly related to coronavirus and the disruption of university operations: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental managementPROGRAM ADMINISTRATIONFor an additional amount for Program Administration, $8,000,000, to remain available through September 30, 2021 to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the inspector generalFor an additional amount for Office of the Inspector General, $7,000,000, to remain available through September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for salaries and expenses necessary for oversight and audit of programs, grants, and projects funded in this Act to respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Corporation for public broadcastingFor an additional amount for Corporation for Public Broadcasting, $75,000,000, to remain available through September 30, 2021, to prevent, prepare for, and respond to coronavirus, including for fiscal stabilization grants to public telecommunications entities, as defined by 47 U.S.C. 397(12), with no deduction for administrative or other costs of the Corporation, to maintain programming and services and preserve small and rural stations threatened by declines in non-Federal revenues: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Institute of museum and library servicesOFFICE OF MUSEUM AND LIBRARY SERVICES: GRANTS AND ADMINISTRATIONFor an additional amount for Institute of Museum and Library Services, $50,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, including grants to States, territories and tribes to expand digital network access, purchase internet accessible devices, and provide technical support services: Provided, That any matching funds requirements for States, tribes, libraries, and museums are waived for grants provided with funds made available under this heading in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Railroad retirement boardLIMITATION ON ADMINISTRATIONFor an additional amount for the Railroad Retirement Board, $5,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, including the purchase of information technology equipment to improve the mobility of the workforce and provide for additional hiring or overtime hours as needed to administer the Railroad Unemployment Insurance Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Social security administrationLIMITATION ON ADMINISTRATIVE EXPENSESFor an additional amount for Limitation on Administrative Expenses, $300,000,000, to remain available through September 30, 2021 to prevent, prepare for, and respond to coronavirus, domestically or internationally, including paying the salaries and benefits of all employees affected as a result of office closures, telework, phone and communication services for employees, overtime costs, and supplies, and for resources necessary for processing disability and retirement workloads and backlogs: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE(INCLUDING TRANSFER OF FUNDS) 
18108.Funds appropriated by this title may be used by the Secretary of the Department of Health and Human Services to appoint, without regard to the provisions of sections 3309 through 3319 of title 5 of the United States Code, candidates needed for positions to perform critical work relating to coronavirus for which—  (1)public notice has been given; and 
(2)the Secretary of Health and Human Services has determined that such a public health threat exists.  18109.Funds made available by this title may be used to enter into contracts with individuals for the provision of personal services (as described in section 104 of part 37 of title 48, Code of Federal Regulations (48 CFR 37.104)) to support the prevention of, preparation for, or response to coronavirus, domestically and internationally, subject to prior notification to the Committees on Appropriations of the House of Representatives and the Senate: Provided, That such individuals may not be deemed employees of the United States for the purpose of any law administered by the Office of Personnel Management: Provided further, That the authority made available pursuant to this section shall expire on September 30, 2024. 
18110. 
(a)If services performed by an employee during fiscal year 2020 are determined by the head of the agency to be primarily related to preparation, prevention, or response to coronavirus, any premium pay for such services shall be disregarded in calculating the aggregate of such employee's basic pay and premium pay for purposes of a limitation under section 5547(a) of title 5, United States Code, or under any other provision of law, whether such employee's pay is paid on a biweekly or calendar year basis. (b)Any overtime pay for such services shall be disregarded in calculating any annual limit on the amount of overtime pay payable in a calendar or fiscal year. 
(c)With regard to such services, any pay that is disregarded under either subsection (a) or (b) shall be disregarded in calculating such employee’s aggregate pay for purposes of the limitation in section 5307 of such title 5.  (d) (1)Pay that is disregarded under subsection (a) or (b) shall not cause the aggregate of the employee's basic pay and premium pay for the applicable calendar year to exceed the rate of basic pay payable for a position at level II of the Executive Schedule under section 5313 of title 5, United States Code, as in effect at the end of such calendar year.  
(2)For purposes of applying this subsection to an employee who would otherwise be subject to the premium pay limits established under section 5547 of title 5, United States Code, “premium pay” means the premium pay paid under the provisions of law cited in section 5547(a).  (3)For purposes of applying this subsection to an employee under a premium pay limit established under an authority other than section 5547 of title 5, United States Code, the agency responsible for administering such limit shall determine what payments are considered premium pay. 
(e)This section shall take effect as if enacted on February 2, 2020.  (f)If application of this section results in the payment of additional premium pay to a covered employee of a type that is normally creditable as basic pay for retirement or any other purpose, that additional pay shall not— 
(1)be considered to be basic pay of the covered employee for any purpose; or (2)be used in computing a lump-sum payment to the covered employee for accumulated and accrued annual leave under section 5551 or section 5552 of title 5, United States Code.  
18111.Funds appropriated by this title to the heading Department of Health and Human Services may be transferred to, and merged with, other appropriation accounts under the headings Centers for Disease Control and Prevention, Public Health and Social Services Emergency Fund, Administration for Children and Families, Administration for Community Living, and National Institutes of Health to prevent, prepare for, and respond to coronavirus following consultation with the Office of Management and Budget: Provided, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified 10 days in advance of any such transfer: Provided further, That, upon a determination that all or part of the funds transferred from an appropriation by this title are not necessary, such amounts may be transferred back to that appropriation: Provided further, That none of the funds made available by this title may be transferred pursuant to the authority in section 205 of division A of Public Law 116–94 or section 241(a) of the PHS Act. 
18112.Not later than 30 days after the date of enactment of this Act, the Secretary of Health and Human Services shall provide a detailed spend plan of anticipated uses of funds made available to the Department of Health and Human Services in this Act, including estimated personnel and administrative costs, to the Committees on Appropriations of the House of Representatives and the Senate: Provided, That such plans shall be updated and submitted to such Committees every 60 days until September 30, 2024: Provided further, That the spend plans shall be accompanied by a listing of each contract obligation incurred that exceeds $5,000,000 which has not previously been reported, including the amount of each such obligation.  
18113.Of the funds appropriated by this title under the heading Public Health and Social Services Emergency Fund, up to $4,000,000 shall be transferred to, and merged with, funds made available under the heading Office of the Secretary, Office of Inspector General, and shall remain available until expended, for oversight of activities supported with funds appropriated to the Department of Health and Human Services to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the Inspector General of the Department of Health and Human Services shall consult with the Committees on Appropriations of the House of Representatives and the Senate prior to obligating such funds: Provided further, That the transfer authority provided by this section is in addition to any other transfer authority provided by law. 
18114. 
(a)Funds appropriated in title III of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123) shall be paid to the Department of Homeland Security—Countering Weapons of Mass Destruction Office—Federal Assistanceaccount for costs incurred, including to reimburse costs incurred prior to the enactment of this Act, under other transaction authority and related to screening for coronavirus, domestically or internationally. (b)The term coronavirus has the meaning given the term in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020. 
(c)The amounts repurposed in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  18115. (a)In generalEvery laboratory that performs or analyzes a test that is intended to detect SARS–CoV–2 or to diagnose a possible case of COVID–19 shall report the results from each such test, to the Secretary of Health and Human Services in such form and manner, and at such timing and frequency, as the Secretary may prescribe until the end of the Secretary’s Public Health Emergency declaration with respect to COVID–19 or any extension of such declaration. 
(b)Laboratories coveredThe Secretary may prescribe which laboratories must submit reports pursuant to this section. (c)ImplementationThe Secretary may make prescriptions under this section by regulation, including by interim final rule, or by guidance, and may issue such regulations or guidance without regard to the procedures otherwise required by section 553 of title 5, United States Code. 
(d)RepealerSection 1702 of division A of the Families First Coronavirus Response Act is repealed.  IXLegislative BranchSenateContingent Expenses of the SenateSergeant at arms and doorkeeper of the SenateFor an additional amount for Sergeant at Arms and Doorkeeper of the Senate, $1,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Miscellaneous ItemsFor an additional amount for Miscellaneous Items, $9,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, subject to approval by the Committee on Appropriations of the Senate and the Senate Committee on Rules and Administration: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. House of RepresentativesSalaries and ExpensesFor an additional amount for Salaries and Expenses, $25,000,000, to remain available until September 30, 2021, except that $5,000,000 shall remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, to be allocated in accordance with a spend plan submitted to the Committee on Appropriations of the House of Representatives by the Chief Administrative Officer and approved by such Committee: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Joint itemsOffice of the Attending PhysicianFor an additional amount for Office of the Attending Physician, $400,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Capitol PoliceSalariesFor an additional amount for Salaries, $12,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the Capitol Police may transfer amounts appropriated under this heading in this Act to General Expenses without the approval requirement of 2 U.S.C. 1907(a): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Architect of the CapitolCapital Construction and OperationsFor an additional amount for “Capital Construction and Operations”, $25,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to purchase and distribute cleaning and sanitation products throughout all facilities and grounds under the care of the Architect of the Capitol, wherever located, and any related services and operational costs: Provided, That the Architect of the Capitol shall provide a report within 30 days enactment of this Act, and every 30 days thereafter, to the Committees on Appropriations of the Senate and House of Representatives, the Senate Committee on Rules and Administration, and the Committee on House Administration on expenditure of funds from amounts appropriated under this heading in this Act: Provided further, That this amount shall be in addition to any other funds available for such purposes in appropriations Acts for the legislative branch: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Library of CongressSalaries and ExpensesFor an additional amount for Salaries and Expenses, $700,000, to remain available until September 30, 2020, to prevent, prepare for, and respond to coronavirus, domestically or internationally, to be made available to the Little Scholars Child Development Center, subject to approval by the Committees on Appropriations of the Senate and House of Representatives, the Senate Committee on Rules and Administration, and the Committee on House Administration: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Government Accountability OfficeSalaries and ExpensesFor an additional amount for Salaries and Expenses, $20,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for audits and investigations and for reimbursement of the Tiny Findings Child Development Center for salaries for employees, as authorized by this Act: Provided, That not later than 90 days after the date of enactment of this Act, the Government Accountability Office shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spend plan specifying funding estimates and a timeline for such audits and investigations: Provided further, That $600,000 shall be made available to the Tiny Findings Child Development Center, subject to approval by the Committees on Appropriations of the Senate and House of Representatives, the Senate Committee on Rules and Administration, and the Committee on House Administration: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE 
19001.Source of funds used for payment of salaries and expenses of Senate Employee Child Care CenterThe Secretary of the Senate shall reimburse the Senate Employee Child Care Center for personnel costs incurred starting on April 1, 2020, for employees of such Center who have been ordered to cease working due to measures taken in the Capitol complex to combat coronavirus, not to exceed $84,000 per month, from amounts in the appropriations account Miscellaneous Items within the contingent fund of the Senate.  19002.Source of funds used for payment of salaries and expenses of House of Representatives Child Care Center (a)Authorizing use of revolving fund or appropriated fundsSection 312(d)(3)(A) of the Legislative Branch Appropriations Act, 1992 (2 U.S.C. 2062(d)(3)(A)) is amended— 
(1)in subparagraph (A), by striking the period at the end and inserting the following: , and, at the option of the Chief Administrative Officer during an emergency situation, the payment of the salary of other employees of the Center.; and (2)by adding at the end the following new subparagraph: 
 
(C)During an emergency situation, the payment of such other expenses for activities carried out under this section as the Chief Administrative Officer determines appropriate.. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to fiscal year 2020 and each succeeding fiscal year.  
19003.Payments to ensure continuing availability of goods and services during the coronavirus emergency 
(a)Authorization to make paymentsNotwithstanding any other provision of law and subject to subsection (b), during an emergency situation, the Chief Administrative Officer of the House of Representatives may make payments under contracts with vendors providing goods and services to the House in amounts and under terms and conditions other than those provided under the contract in order to ensure that those goods and services remain available to the House throughout the duration of the emergency. (b)Conditions (1)Approval requiredThe Chief Administrative Officer may not make payments under the authority of subsection (a) without the approval of the Committee on House Administration of the House of Representatives. 
(2)Availability of appropriationsThe authority of the Chief Administrative Officer to make payments under the authority of subsection (a) is subject to the availability of appropriations to make such payments. (c)ApplicabilityThis section shall apply with respect to fiscal year 2020 and each succeeding fiscal year.  
19004.Source of funds used for payment of salaries and expenses of little scholars child development center The Library of Congress shall reimburse Little Scholars Child Development Center for salaries for employees incurred from April 1, 2020, to September 30, 2020, for employees of such Center who have been ordered to cease working due to measures taken in the Capitol complex to combat coronavirus, not to exceed $113,000 per month, from amounts in the appropriations account Library of Congress—Salaries and Expenses. 19005. Authorizing payments under service contracts during the coronavirus emergency (a)Authorizing paymentsNotwithstanding section 3324(a) of title 31, United States Code, or any other provision of law and subject to subsection (b), if the employees of a contractor with a service contract with the Architect of the Capitol are furloughed or otherwise unable to work during closures, stop work orders, or reductions in service arising from or related to the impacts of coronavirus, the Architect of the Capitol may continue to make the payments provided for under the contract for the weekly salaries and benefits of such employees for not more than 16 weeks. 
(b)Availability of appropriationsThe authority of the Architect of the Capitol to make payments under the authority of subsection (a) is subject to the availability of appropriations to make such payments. (c)RegulationsThe Architect of the Capitol shall promulgate such regulations as may be necessary to carry out this section.  
19006.Mass mailings as franked mail 
(a)WaiverSection 3210(a)(6)(D) of title 39, United States Code, is amended by striking the period at the end of the first sentence and inserting the following: , and in the case of the Commission, to waive this paragraph in the case of mailings sent in response to or to address threats to life safety.. (b)Effective dateThe amendments made by this subsection shall apply with respect to mailings sent on or after the date of the enactment of this Act.  
19007.Technical correctionIn the matter preceding the first proviso under the heading Library of Congress—Salaries and Expenses in division E of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), strike  $504,164,000 and insert  $510,164,000. CONFORMING AMENDMENT 19008.Section 110(a)(1)(A) of the Family and Medical Leave Act of 1993 (as added by section 3102 of the Families First Coronavirus Response Act (Public Law 116–127)) is amended— 
(1)by inserting before In lieu of the following:  (i)In general; and (2)by adding at the end the following: 
 
(ii)Special ruleFor purposes of applying section 102(a)(1)(F) and this section under the Congressional Accountability Act of 1995, in lieu of the definition in section 202(a)(2)(B) of that Act (2 U.S.C. 1312(a)(2)(B)), the term eligible employee means a covered employee (as defined in section 101 of that Act (2 U.S.C. 1301)) who has been employed for at least 30 calendar days by the employing office (as so defined) with respect to whom leave is requested under section 102(a)(1)(F)..SOURCE OF FUNDS USED FOR PAYMENT OF SALARIES AND EXPENSES OF TINY FINDINGS CHILD DEVELOPMENT CENTER 19009.The Government Accountability Office may reimburse the Tiny Findings Child Development Center for salaries for employees incurred from April 1, 2020, to September 30, 2020, for employees of such Center who have been ordered to cease working due to measures taken in the Capitol complex to combat coronavirus, not to exceed $100,000 per month, from amounts in the appropriations account Government Accountability Office—Salaries and Expenses. 
19010.Oversight and audit authority 
(a)DefinitionsIn this section— (1)the term appropriate congressional committees means— 
(A)the Committee on Appropriations of the Senate; (B)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(C)the Committee on Health, Education, Labor, and Pensions of the Senate; (D)the Committee on Appropriations of the House of Representatives; 
(E)the Committee on Homeland Security of the House of Representatives; (F)the Committee on Oversight and Reform of the House of Representatives; and 
(G)the Committee on Energy and Commerce of the House of Representatives; and (2)the term Comptroller General means the Comptroller General of the United States. 
(b)AuthorityThe Comptroller General shall conduct monitoring and oversight of the exercise of authorities, or the receipt, disbursement, and use of funds made available, under this Act or any other Act to prepare for, respond to, and recover from the Coronavirus 2019 pandemic and the effect of the pandemic on the health, economy, and public and private institutions of the United States, including public health and homeland security efforts by the Federal Government and the use of selected funds under this or any other Act related to the Coronavirus 2019 pandemic and a comprehensive audit and review of charges made to Federal contracts pursuant to authorities provided in the Coronavirus Aid, Relief, and Economic Security Act. (c)Briefings and reportsIn conducting monitoring and oversight under subsection (b), the Comptroller General shall— 
(1)during the period beginning on the date of enactment of this Act and ending on the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) expires, offer regular briefings on not less frequently than a monthly basis to the appropriate congressional committees regarding Federal public health and homeland security efforts;  (2)publish reports regarding the ongoing monitoring and oversight efforts, which, along with any audits and investigations conducted by the Comptroller General, shall be submitted to the appropriate congressional committees and posted on the website of the Government Accountability Office— 
(A)not later than 90 days after the date of enactment of this Act, and every other month thereafter until the date that is 1 year after the date of enactment of this Act; and (B)after the period described in subparagraph (A), on a periodic basis; and 
(3)submit to the appropriate congressional committees additional reports as warranted by the findings of the monitoring and oversight activities of the Comptroller General. (d)Access to Information (1)Right of accessIn conducting monitoring and oversight activities under this section, the Comptroller General shall have access to records, upon request, of any Federal, State, or local agency, contractor, grantee, recipient, or subrecipient pertaining to any Federal effort or assistance of any type related to the Coronavirus 2019 pandemic under this Act or any other Act, including private entities receiving such assistance.  
(2)CopiesThe Comptroller General may make and retain copies of any records accessed under paragraph (1) as the Comptroller General determines appropriate.  (3)InterviewsIn addition to such other authorities as are available, the Comptroller General or a designee of the Comptroller General may interview Federal, State, or local officials, contractor staff, grantee staff, recipients, or subrecipients pertaining to any Federal effort or assistance of any type related to the Coronavirus 2019 pandemic under this or any other Act, including private entities receiving such assistance.  
(4)Inspection of facilitiesAs determined necessary by the Comptroller General, the Government Accountability Office may inspect facilities at which Federal, State, or local officials, contractor staff, grantee staff, or recipients or subrecipients carry out their responsibilities related to the Coronavirus 2019 pandemic. (5)EnforcementAccess rights under this subsection shall be subject to enforcement consistent with section 716 of title 31, United States Code. 
(e)Relationship to existing authorityNothing in this section shall be construed to limit, amend, supersede, or restrict in any manner any existing authority of the Comptroller General. 19011.National emergency relief authority for the register of copyrights (a)AmendmentChapter 7 of title 17, United States Code, is amended by adding at the end the following: 
 
710.Emergency relief authority 
(a)Emergency actionIf, on or before December 31, 2021, the Register of Copyrights determines that a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) generally disrupts or suspends the ordinary functioning of the copyright system under this title, or any component thereof, including on a regional basis, the Register may, on a temporary basis, toll, waive, adjust, or modify any timing provision (including any deadline or effective period, except as provided in subsection (c)) or procedural provision contained in this title or chapters II or III of title 37, Code of Federal Regulations, for no longer than the Register reasonably determines to be appropriate to mitigate the impact of the disruption caused by the national emergency. In taking such action, the Register shall consider the scope and severity of the particular national emergency, and its specific effect with respect to the particular provision, and shall tailor any remedy accordingly. (b)Notice and effectAny action taken by the Register in response to a national emergency pursuant to subsection (a) shall not be subject to section 701(e) or subchapter II of chapter 5 of title 5, United States Code, and chapter 7 of title 5, United States Code. The provision of general public notice detailing the action being taken by the Register in response to the national emergency under subsection (a) is sufficient to effectuate such action. The Register may make such action effective both prospectively and retroactively in relation to a particular provision as the Register determines to be appropriate based on the timing, scope, and nature of the public emergency, but any action by the Register may only be retroactive with respect to a deadline that has not already passed before the declaration described in subsection (a). 
(c)Statement requiredExcept as provided in subsection (d), not later than 20 days after taking any action that results in a provision being modified for a cumulative total of longer than 120 days, the Register shall submit to Congress a statement detailing the action taken, the relevant background, and rationale for the action. (d)ExceptionsThe authority of the Register to act under subsection (a) does not extend provisions under this title requiring the commencement of an action or proceeding in Federal court within a specified period of time, except that if the Register adjusts the license availability date defined in section 115(e)(15), such adjustment shall not affect the ability to commence actions for any claim of infringement of exclusive rights provided by paragraphs (1) and (3) of section 106 against a digital music provider arising from the unauthorized reproduction or distribution of a musical work by such digital music provider in the course of engaging in covered activities that accrued after January 1, 2018, provided that such action is commenced within the time periods prescribed under section 115(d)(10)(C)(i) or 115(d)(10)(C)(ii) as calculated from the adjusted license availability date. If the Register adjusts the license availability date, the Register must provide the statement to Congress under subsection (c) at the same time as the public notice of such adjustment with a detailed explanation of why such adjustment is needed. 
(e)Copyright term exceptionThe authority of the Register to act under subsection (a) does not extend to provisions under chapter 3, except section 304(c), or section 1401(a)(2). (f)Other lawsNotwithstanding section 301 of the National Emergencies Act (50 U.S.C. 1631), the authority of the Register under subsection (a) is not contingent on a specification made by the President under such section or any other requirement under that Act (other than the emergency declaration under section 201(a) of such Act (50 U.S.C. 1621(a))). The authority described in this section supersedes the authority of title II of the National Emergencies Act (50 U.S.C. 1621 et seq.).. 
(b)Technical and conforming amendmentThe table of sections for chapter 7 of title 17, United States Code, is amended by adding at the end the following:   710. Emergency relief authority.. (c)Emergency requirementThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
XDepartment of Veterans AffairsVeterans Benefits AdministrationGeneral Operating Expenses, Veterans Benefits AdministrationFor an additional amount for General Operating Expenses, Veterans Benefits Administration, $13,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Veterans Health AdministrationMedical servicesFor an additional amount for Medical Services, $14,432,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including related impacts on health care delivery, and for support to veterans who are homeless or at risk of becoming homeless: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Medical community careFor an additional amount for Medical Community Care, $2,100,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including related impacts on health care delivery: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Medical support and complianceFor an additional amount for Medical Support and Compliance, $100,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including related impacts on health care delivery: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Medical facilitiesFor an additional amount for Medical Facilities, $606,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including related impacts on health care delivery: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Departmental AdministrationGeneral administrationFor an additional amount for General Administration, $6,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Information technology systemsFor an additional amount for Information Technology Systems, $2,150,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including related impacts on health care delivery: Provided, That the Secretary shall transmit to the Committees on Appropriations of both Houses of Congress a spend plan detailing the allocation of such funds between pay and associated costs, operations and maintenance, and information technology systems development: Provided further, That after such transmittal is provided, funds may only be reprogrammed among the three subaccounts referenced in the previous proviso after the Secretary of Veterans Affairs submits notice to the Committees on Appropriations of both Houses of Congress: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of inspector generalFor an additional amount for Office of Inspector General, $12,500,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for oversight and audit of programs, activities, grants and projects funded under this title: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Grants for construction of State extended care facilitiesFor an additional amount for Grants for Construction of State Extended Care Facilities, $150,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to modify or alter existing hospital, nursing home, and domiciliary facilities in State homes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Related AgenciesArmed Forces Retirement Home Trust FundFor an additional amount for the Armed Forces Retirement Home Trust Fund, $2,800,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, to be paid from funds available in the Armed Forces Retirement Home Trust Fund: Provided, That of the amounts made available under this heading from funds available in the Armed Forces Retirement Home Trust Fund, $2,800,000 shall be paid from the general fund of the Treasury to the Trust Fund: Provided further, That the Chief Executive Officer of the Armed Forces Retirement Home shall submit to the Committees on Appropriations of both Houses of Congress monthly reports detailing obligations, expenditures, and planned activities: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE(Including Transfer of Funds) 
20001.Amounts made available for the Department of Veterans Affairs in this title, under the Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities accounts may be transferred among the accounts to prevent, prepare for, and respond to coronavirus, domestically and internationally: Provided, That any transfers among the Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities accounts of 2 percent or less of the total amount appropriated to an account in this title may take place subject to notification from the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress of the amount and purpose of the transfer: Provided further, That any transfers among the Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities accounts in excess of 2 percent of the total amount appropriated to an account in this title, or exceeding a cumulative 2 percent for all of the funds provided in this title, may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued.  
20002.For all of the funds appropriated in this title the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress monthly reports detailing obligations, expenditures, and planned activities.  20003.Public health emergencyIn this title, the term public health emergency means an emergency with respect to COVID–19 declared by a Federal, State, or local authority. 
20004.Short-term agreements or contracts with telecommunications providers to expand telemental health services for isolated veterans during a public health emergency 
(a)In generalNotwithstanding any other provision of law, the Secretary of Veterans Affairs may enter into short-term agreements or contracts with telecommunications companies to provide temporary, complimentary or subsidized, fixed and mobile broadband services for the purposes of providing expanded mental health services to isolated veterans through telehealth or VA Video Connect during a public health emergency. (b)Eligibility (1)In generalThe Secretary may expand eligibility for services described in subsection (a) from the Department of Veterans Affairs to include veterans already receiving care from the Department who may not be eligible for mental health services or other health care services delivered through telehealth or VA Video Connect. 
(2)PriorityFor purposes of expanding eligibility under paragraph (1), the Secretary shall prioritize— (A)veterans who are in unserved and underserved areas; 
(B)veterans who reside in rural and highly rural areas, as defined in the Rural-Urban Commuting Areas coding system of the Department of Agriculture; (C)low-income veterans; and 
(D)any other veterans that the Secretary considers to be at a higher risk for suicide and mental health concerns during isolation periods due to a public health emergency. (c)DefinitionsIn this section: 
(1)Telehealth 
(A)In generalThe term telehealth means the use of electronic information and telecommunications technologies to support and promote long-distance clinical health care, patient and professional health-related education, public health, and health administration. (B)TechnologiesFor purposes of subparagraph (A), telecommunications technologies include videoconferencing, the internet, streaming media, and terrestrial and wireless communications. 
(2)VA Video ConnectThe term VA Video Connect means the program of the Department of Veterans Affairs to connect veterans with their health care team from anywhere, using encryption to ensure a secure and private session. 20005.Treatment of State homes during public health emergency (a)Waiver of occupancy rate requirementsDuring a public health emergency, occupancy rate requirements for State homes for purposes of receiving per diem payments set forth in section 51.40(c) of title 38, Code of Federal Regulations, or successor regulations, shall not apply. 
(b)Waiver of veteran percentage requirementsDuring a public health emergency, the veteran percentage requirements for State homes set forth in section 51.210(d) of title 38, Code of Regulations, or successor regulations, and in agreements for grants to construct State homes, shall not apply. (c)Provision of medicine, equipment, and supplies (1)In generalDuring a public health emergency, the Secretary of Veterans Affairs may provide to State homes medicines, personal protective equipment, medical supplies, and any other equipment, supplies, and assistance available to the Department of Veterans Affairs. 
(2)Provision of equipmentPersonal protective equipment may be provided under paragraph (1) through the All Hazards Emergency Cache of the Department of Veterans Affairs or any other source available to the Department. (d)DefinitionsIn this section: 
(1)Personal protective equipmentThe term personal protective equipment means any protective equipment required to prevent the wearer from contracting COVID–19, including gloves, N–95 respirator masks, gowns, goggles, face shields, or other equipment required for safety. (2)Public health emergencyThe term public health emergency means an emergency with respect to COVID–19 declared by a Federal, State, or local authority.  
(3)State homeThe term State home has the meaning given that term in section 101(19) of title 38, United States Code. 20006.Modifications to Veteran Directed Care program of Department of Veterans Affairs (a)Telephone or telehealth renewalsFor the Veteran Directed Care program of the Department of Veterans Affairs (in this section referred to as the Program), during a public health emergency, the Secretary of Veterans Affairs shall— 
(1)waive the requirement that an area agency on aging process new enrollments and six-month renewals for the Program via an in-person or home visit; and (2)allow new enrollments and sixth-month renewals for the Program to be conducted via telephone or telehealth modality.  
(b)No suspension or disenrollmentDuring a public health emergency, the Secretary shall not suspend or dis-enroll a veteran or caregiver of a veteran from the Program unless— (1)requested to do so by the veteran or a representative of the veteran; or 
(2)a mutual decision is made between the veteran and a health care provider of the veteran to suspend or dis-enroll the veteran or caregiver from the Program.  (c)Waiver of paperwork requirementDuring a public health emergency, the Secretary may waive the requirement for signed, mailed paperwork to confirm the enrollment or renewal of a veteran in the Program and may allow verbal consent of the veteran via telephone or telehealth modality to suffice for purposes of such enrollment or renewal.  
(d)Waiver of other requirementsDuring a public health emergency, the Secretary shall waive— (1)any penalty for late paperwork relating to the Program; and 
(2)any requirement to stop payments for veterans or caregivers of veterans under the Program if they are out of State for more than 14 days. (e)Area agency on aging definedIn this section, the term area agency on aging has the meaning given that term in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002).  
20007.Provision by Department of Veterans Affairs of prosthetic appliances through non-Department providers during public health emergencyThe Secretary of Veterans Affairs shall ensure that, to the extent practicable, veterans who are receiving or are eligible to receive a prosthetic appliance under section 1714 or 1719 of title 38, United States Code, are able to receive such an appliance that the Secretary determines is needed from a non-Department of Veterans Affairs provider under a contract with the Department during a public health emergency.  20008.Waiver of pay caps for employees of Department of Veterans Affairs during public health emergencies (a)In generalNotwithstanding any other provision of law, the Secretary of Veterans Affairs may waive any limitation on pay for an employee of the Department of Veterans Affairs during a public health emergency for work done in support of response to the emergency. 
(b)Reporting 
(1)In generalFor each month that the Secretary waives a limitation under subsection (a), the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the waiver. (2)ContentsEach report submitted under paragraph (1) for a waiver or waivers in a month shall include the following: 
(A)Where the waiver or waivers were used, including in which component of the Department and, as the case may be, which medical center of the Department. (B)For how many employees the waiver or waivers were used, disaggregated by component of the Department and, if applicable, medical center of the Department. 
(C)The average amount by which each payment exceeded the waived pay limitation that was waived, disaggregated by component of the Department and, if applicable, medical center of the Department. (c)Employee of the Department of Veterans Affairs definedIn this section, the term employee of the Department of Veterans Affairs includes any employee of the Department of Veterans Affairs, regardless of the authority under which the employee was hired. 
20009.Provision by Department of Veterans Affairs of personal protective equipment for home health workers 
(a)Provision of equipment 
(1)In generalDuring a public health emergency, the Secretary of Veterans Affairs shall provide to employees and contractors of the Department of Veterans Affairs personal protective equipment necessary to provide home care to veterans under the laws administered by the Secretary. (2)Source of equipmentPersonal protective equipment may be provided under paragraph (1) through the All Hazards Emergency Cache of the Department or any other source available to the Department. 
(b)DefinitionsIn this section: (1)Home careThe term home care has the meaning given that term in section 1803(c) of title 38, United States Code. 
(2)Personal protective equipmentThe term personal protective equipment means any protective equipment required to prevent the wearer from contracting COVID–19, including gloves, N–95 respirator masks, gowns, goggles, face shields, or other equipment required for safety.  20010.Clarification of treatment of payments for purposes of eligibility for veterans pension and other veterans benefitsAmounts paid to a person under the 2020 Recovery Rebate in the Coronavirus Aid, Relief, and Economic Security Act shall not be treated as income or resources for purposes of determining eligibility for pension under chapter 15 of title 38, United States Code, or any other benefit under a law administered by the Secretary of Veterans Affairs.  
20011.Availability of telehealth for case managers and homeless veteransThe Secretary of Veterans Affairs shall ensure that telehealth capabilities are available during a public health emergency for case managers of, and homeless veterans participating in, the Department of Housing and Urban Development–Department of Veterans Affairs Supportive Housing program (commonly referred to as HUD–VASH).  20012.Funding limits for financial assistance for supportive services for very low-income veteran families in permanent housing during a public health emergencyIn the case of a public health emergency, nothing in subsection (e)(1) of section 2044 of title 38, United States Code, may be construed as limiting amounts that may be made available for carrying out subsections (a), (b), and (c) of such section.  
20013.Modifications to comprehensive service programs for homeless veterans during a public health emergency 
(a)Rule of constructionIn the case of a public health emergency, no authorization of appropriations in section 2014 of title 38, United States Code, may be construed as limiting amounts that may be appropriated for carrying out subchapter II of chapter 20 of such title.  (b)Grants and per diem paymentsIn the case of a public health emergency, the Secretary of Veterans Affairs may waive any limits on—  
(1)grant amounts under sections 2011 and 2061 of title 38, United States Code; and  (2)rates for per diem payments under sections 2012 and 2061 of such title. 
(c)Participant absenceNotwithstanding Veterans Health Administration Handbook 1162.01(1), dated July 12, 2013, and amended June 30, 2014, and titled Grant and Per Diem (GPD) Program, or any other provision of law, for the duration of a public health emergency, the Secretary— (1)shall waive any requirement to discharge a veteran from the grant and per diem program of the Veterans Health Administration after the veteran is absent for 14 days; and  
(2)may continue to pay per diem to grant recipients and eligible entities under the program for any additional days of absence when a veteran has already been absent for more than 72 hours.  20014.The amounts provided by sections 20003 through 20013 of this title in this Act are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
XIDepartment of StateAdministration of Foreign AffairsDiplomatic ProgramsFor an additional amount for Diplomatic Programs, $324,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, including for necessary expenses to maintain consular operations and to provide for evacuation expenses and emergency preparedness: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. United States Agency for International DevelopmentFunds appropriated to the PresidentOperating ExpensesFor an additional amount for Operating Expenses, $95,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Bilateral Economic AssistanceFunds appropriated to the PresidentInternational Disaster AssistanceFor an additional amount for International Disaster Assistance, $258,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Department of StateMigration and Refugee AssistanceFor an additional amount for Migration and Refugee Assistance, $350,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Independent AgenciesPeace CorpsFor an additional amount for Peace Corps, $88,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provisions—This title(Including Transfer of Funds) 
21001.The authorities and limitations of section 402 of the Coronavirus Preparedness and Response Supplemental Appropriations Act (division A of Public Law 116–123) shall apply to funds appropriated by this title as follows: (1)Subsections (a), (d), (e), and (f) shall apply to funds under the heading Diplomatic Programs; and 
(2)Subsections (c), (d), (e), and (f) shall apply to funds under the heading International Disaster Assistance.  21002.Funds appropriated by this title under the headings Diplomatic Programs, Operating Expenses, and Peace Corps may be used to reimburse such accounts administered by the Department of State, the United States Agency for International Development, and the Peace Corps, as appropriate, for obligations incurred to prevent, prepare for, and respond to coronavirus prior to the date of enactment of this Act. 
21003.The reporting requirement of section 406(b) of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (division A of Public Law 116–123) shall apply to funds appropriated by this title: Provided, That the requirement to jointly submit such report shall not apply to the Director of the Peace Corps: Provided further, That reports required by such section may be consolidated and shall include information on all funds made available to such Federal agencies to prevent, prepare for, and respond to coronavirus. 
21004.Section 7064(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94) is amended by striking “ $100,000,000’’ and inserting in lieu thereof “ $110,000,000’’, and by adding the following before the period at the end: : Provided, That no amounts may be used that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
21005.The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94) is amended under the heading Emergencies in the Diplomatic and Consular Service in title I by striking “ $1,000,000’’ and inserting in lieu thereof “ $5,000,000’’. 21006.The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94) is amended under the heading Millennium Challenge Corporation in title III by striking “ $105,000,000’’ in the first proviso and inserting in lieu thereof “ $107,000,000’’. 
21007.Notwithstanding any other provision of law, and in addition to leave authorized under any other provision of law, the Secretary of State and the Administrator of the United States Agency for International Development may, in order to prevent, prepare for, and respond to coronavirus, provide additional paid leave to address employee hardships resulting from coronavirus: Provided, That this authority shall apply to leave taken since January 29, 2020, and may be provided abroad and domestically: Provided further, That the Secretary and the Administrator shall consult with the Committee on Appropriations and the Committee on Foreign Relations of the Senate and the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives prior to implementation of such authority: Provided further, That the authority made available pursuant to this section shall expire on September 30, 2022. 
21008.The Secretary of State, to prevent, prepare for, and respond to coronavirus, may exercise the authorities of section 3(j) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2670(j)) to provide medical services or related support for private United States citizens, nationals, and permanent resident aliens abroad, or third country nationals connected to such persons or to the diplomatic or development missions of the United States abroad, who are unable to obtain such services or support otherwise: Provided, That such assistance shall be provided on a reimbursable basis to the extent feasible: Provided further, That such reimbursements may be credited to the applicable Department of State appropriation and shall remain available until expended: Provided further, That the Secretary shall prioritize providing medical services or related support to individuals eligible for the health program under section 904 of the Foreign Service Act of 1980 (22 U.S.C. 4084): Provided further, That the authority made available pursuant to this section shall expire on September 30, 2022. 
21009.Notwithstanding section 6(b) of the Department of State Authorities Act of 2006 (Public Law 109–472; 120 Stat. 3556), during fiscal year 2020, passport and immigrant visa surcharges collected in any fiscal year pursuant to the fourth paragraph under the heading Diplomatic and Consular Programs in the Department of State and Related Agency Appropriations Act, 2005 (title IV of division B of Public Law 108–447; 8 U.S.C. 1714) may be obligated and expended for the costs of providing consular services: Provided, That such funds should be prioritized for United States citizen services: Provided further, That not later than 90 days after the expiration of this authority, the Secretary of State shall provide a report to the Committee on Appropriations and the Committee on Foreign Relations of the Senate and the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives detailing the specific expenditures made pursuant to this authority: Provided further, That the amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
21010.The Department of State and the United States Agency for International Development are authorized to enter into contracts with individuals for the provision of personal services (as described in section 104 of part 37 of title 48, Code of Federal Regulations and including pursuant to section 904 of the Foreign Service Act of 1980 (22 U.S.C. 4084)) to prevent, prepare for, and respond to coronavirus, within the United States and abroad, subject to prior consultation with, and the notification procedures of, the Committee on Appropriations and the Committee on Foreign Relations of the Senate and the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives: Provided, That such individuals may not be deemed employees of the United States for the purpose of any law administered by the Office of Personnel Management: Provided further, That not later than 15 days after utilizing this authority, the Secretary of State shall provide a report to the Committee on Appropriations and the Committee on Foreign Relations of the Senate and the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives on the overall staffing needs for the Office of Medical Services: Provided further, That the authority made available pursuant to this section shall expire on September 30, 2022. 
21011.Notwithstanding any other provision of law, the Secretary of State and the Administrator of the United States Agency for International Development may authorize any oath of office required by law to, in particular circumstances that could otherwise pose health risks, be administered remotely, subject to appropriate verification: Provided, That prior to initially exercising the authority of this section, the Secretary and the Administrator shall each submit a report to the Committee on Appropriations and the Committee on Foreign Relations of the Senate and the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives describing the process and procedures for administering such oaths, including appropriate verification: Provided further, That the authority made available pursuant to this section shall expire on September 30, 2021. 
21012. 
(a)PurposesFor purposes of strengthening the ability of foreign countries to prevent, prepare for, and respond to coronavirus and to the adverse economic impacts of coronavirus, in a manner that would protect the United States from the spread of coronavirus and mitigate an international economic crisis resulting from coronavirus that may pose a significant risk to the economy of the United States, each paragraph of subsection (b) shall take effect upon enactment of this Act. (b)Coronavirus responses (1)International development association replenishmentThe International Development Association Act (22 U.S.C. 284 et seq.) is amended by adding at the end the following new section: 
 
31.Nineteenth replenishment 
(a)In generalThe United States Governor of the International Development Association is authorized to contribute on behalf of the United States $3,004,200,000 to the nineteenth replenishment of the resources of the Association, subject to obtaining the necessary appropriations. (b)Authorization of appropriationsIn order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $3,004,200,000 for payment by the Secretary of the Treasury.. 
(2)International finance corporation authorizationThe International Finance Corporation Act (22 U.S.C. 282 et seq.) is amended by adding at the end the following new section:  18.Capital increases and amendment to the articles of agreement (a)Votes authorizedThe United States Governor of the Corporation is authorized to vote in favor of— 
(1)a resolution to increase the authorized capital stock of the Corporation by 16,999,998 shares, to implement the conversion of a portion of the retained earnings of the Corporation into paid-in capital, which will result in the United States being issued an additional 3,771,899 shares of capital stock, without any cash contribution; (2)a resolution to increase the authorized capital stock of the Corporation on a general basis by 4,579,995 shares; and 
(3)a resolution to increase the authorized capital stock of the Corporation on a selective basis by 919,998 shares. (b)Amendment of the articles of agreementThe United States Governor of the Corporation is authorized to agree to and accept an amendment to article II, section 2(c)(ii) of the Articles of Agreement of the Corporation that would increase the vote by which the Board of Governors of the Corporation may increase the capital stock of the Corporation from a four-fifths majority to an eighty-five percent majority.. 
(3)African development bankThe African Development Bank Act (22 U.S.C. 290i et seq.) is amended by adding at the end the following new section:  1345.Seventh capital increase (a)Subscription authorized (1)In generalThe United States Governor of the Bank may subscribe on behalf of the United States to 532,023 additional shares of the capital stock of the Bank. 
(2)LimitationAny subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts. (b)Authorization of appropriations (1)In generalIn order to pay for the increase in the United States subscription to the Bank under subsection (a), there are authorized to be appropriated, without fiscal year limitation, $7,286,587,008 for payment by the Secretary of the Treasury. 
(2)Share typesOf the amount authorized to be appropriated under paragraph (1)— (A) $437,190,016 shall be for paid in shares of the Bank; and 
(B) $6,849,396,992 shall be for callable shares of the Bank.. (4)African development fundThe African Development Fund Act (22 U.S.C. 290g et seq.) is amended by adding at the end the following new section: 
 
226.Fifteenth replenishment 
(a)In generalThe United States Governor of the Fund is authorized to contribute on behalf of the United States $513,900,000 to the fifteenth replenishment of the resources of the Fund, subject to obtaining the necessary appropriations. (b)Authorization of appropriationsIn order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $513,900,000 for payment by the Secretary of the Treasury.. 
(5)International monetary fund authorization for new arrangements to borrow 
(A)In generalSection 17 of the Bretton Woods Agreements Act (22 U.S.C. 286e–2) is amended— (i)in subsection (a)— 
(I)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively; (II)by inserting after paragraph (2) the following new paragraph: 
 
(3)In order to carry out the purposes of a one-time decision of the Executive Directors of the International Monetary Fund (the Fund) to expand the resources of the New Arrangements to Borrow, established pursuant to the decision of January 27, 1997, referred to in paragraph (1), the Secretary of the Treasury is authorized to make loans, in an amount not to exceed the dollar equivalent of 28,202,470,000 of Special Drawing Rights, in addition to any amounts previously authorized under this section, except that prior to activation of the New Arrangements to Borrow, the Secretary of the Treasury shall report to Congress whether supplementary resources are needed to forestall or cope with an impairment of the international monetary system and whether the Fund has fully explored other means of funding to the Fund.; (III)in paragraph (5), as so redesignated, by striking paragraph (3) and inserting paragraph (4); and 
(IV)in paragraph (6), as so redesignated, by striking December 16, 2022 and inserting December 31, 2025; and (ii)in subsection (e)(1) by striking (a)(2), each place such term appears and inserting (a)(2), (a)(3),. 
(B)Emergency designationThe amount provided by this paragraph is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  XIIDepartment of TransportationOffice of the SecretarySalaries and ExpensesFor an additional amount for Salaries and Expenses, $1,753,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including necessary expenses for operating costs and capital outlays: Provided, That such amounts are in addition to any other amounts made available for this purpose: Provided further, That obligations of amounts under this heading in this Act shall not be subject to the limitation on obligations under the heading Office of the Secretary—Working Capital Fund in division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Essential Air ServiceIn addition to funds provided to the Payments to Air Carriers program in Public Law 116–94 to carry out the essential air service program under section 41731 through 41742 of title 49, United States Code, $56,000,000, to be derived from the general fund of the Treasury, and to be made available to the Essential Air Service and Rural Improvement Fund, to remain available until expended, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Aviation AdministrationGrants-in-Aid for AirportsFor an additional amount for Grants-In-Aid for Airports, $10,000,000,000, to prevent, prepare for, and respond to coronavirus, to remain available until expended: Provided, That amounts made available under this heading in this Act shall be derived from the general fund of the Treasury: Provided further, That funds provided under this heading in this Act shall only be available to sponsors of airports defined in section 47102 of title 49, United States Code: Provided further, That funds provided under this heading in this Act shall not otherwise be subject to the requirements of chapter 471 of such title: Provided further, That notwithstanding the previous proviso, section 47112(b) of such title shall apply to funds provided for any contract awarded (after the date of enactment) for airport development and funded under this heading: Provided further, That funds provided under this heading in this Act may not be used for any purpose not directly related to the airport: Provided further, That of the amounts appropriated under this heading in this Act— 
(1)Not less than $500,000,000 shall be available to pay a Federal share of 100 percent of the costs for which a grant is made under Public Law 116–94: Provided, That any remaining funds after the apportionment under this paragraph (1) shall be distributed as described in paragraph (2) under this heading in this Act; 
(2)Not less than $7,400,000,000 shall be available for any purpose for which airport revenues may lawfully be used: Provided, That 50 percent of such funds shall be allocated among all commercial service airports based on each sponsor’s calendar year 2018 enplanements as a percentage of total 2018 enplanements for all commercial service airports: Provided further, That the remaining 50 percent of such funds shall be allocated among all commercial service airports based on an equal combination of each sponsor’s fiscal year 2018 debt service as a percentage of the combined debt service for all commercial service airports and each sponsor’s ratio of unrestricted reserves to their respective debt service: Provided further, That the Federal share payable of the costs for which a grant is made under this paragraph shall be 100 percent: 
(3)Up to $2,000,000,000 shall be available for any purpose for which airport revenues may lawfully be used, and: (A) be apportioned as set forth in section 47114(c)(1)(C)(i), 47114(c)(1)(C)(ii), or 47114(c)(1)(H) of title 49, United States Code; (B) not be subject to the reduced apportionments of 49 U.S.C. 47114(f); and (C) have no maximum apportionment limit, notwithstanding 47114(c)(1)(C)(iii) of title 49, United States Code: Provided, That any remaining funds after the apportionment under this paragraph (3) shall be distributed as described in paragraph (2) under this heading in this Act: Provided further, That the Federal share payable of the costs for which a grant is made under this paragraph shall be 100 percent; and 
(4)Not less than $100,000,000 shall be for general aviation airports for any purpose for which airport revenues may lawfully be used, and, which the Secretary shall apportion directly to each eligible airport, as defined in section 47102(8) of title 49, United States Code, based on the categories published in the most current National Plan of Integrated Airport Systems, reflecting the percentage of the aggregate published eligible development costs for each such category, and then dividing the allocated funds evenly among the eligible airports in each category, rounding up to the nearest thousand dollars: Provided, That the Federal share payable of the costs for which a grant is made under this paragraph shall be 100 percent: 
Provided further, That the Administrator of the Federal Aviation Administration may retain up to 0.1 percent of the funds provided under this heading in this Act to fund the award and oversight by the Administrator of grants made under this heading in this Act: 
Provided further, That obligations of funds under this heading in this Act shall not be subject to any limitations on obligations provided in Public Law 116–94: 
Provided further, That all airports receiving funds under this heading in this Act shall continue to employ, through December 31, 2020, at least 90 percent of the number of individuals employed (after making adjustments for retirements or voluntary employee separations) by the airport as of the date of enactment of this Act: 
Provided further, That the Secretary may waive the workforce retention requirement in the previous proviso, if the Secretary determines the airport is experiencing economic hardship as a direct result of the requirement, or the requirement reduces aviation safety or security: 
Provided further, That the workforce retention requirement shall not apply to nonhub airports or nonprimary airports receiving funds under this heading in this Act: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Motor Carrier Safety AdministrationMotor Carrier Safety Operations and ProgramsOf prior year unobligated contract authority and liquidating cash provided for Motor Carrier Safety in the Transportation Equity Act for the 21st Century (Public Law 105–178), SAFETEA–LU (Public Law 109–59), or other appropriations or authorization acts, in addition to amounts already appropriated in fiscal year 2020 for Motor Carrier Safety Operations and Programs, $150,000 in additional obligation limitation is provided and repurposed for obligations incurred to support activities to prevent, prepare for, and respond to coronavirus. Federal Railroad AdministrationSafety and OperationsFor an additional amount for Safety and Operations, $250,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Northeast Corridor Grants To The National Railroad Passenger Corporation(Including Transfer of Funds)For an additional amount for Northeast Corridor Grants to the National Railroad Passenger Corporation, $492,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including to enable the Secretary of Transportation to make or amend existing grants to the National Railroad Passenger Corporation for activities associated with the Northeast Corridor, as authorized by section 11101(a) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94): Provided, That amounts made available under this heading in this Act may be transferred to and merged with National Network Grants to the National Railroad Passenger Corporation to prevent, prepare for, and respond to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Network Grants to the National Railroad Passenger Corporation(Including Transfer of Funds)For an additional amount for National Network Grants to the National Railroad Passenger Corporation, $526,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including to enable the Secretary of Transportation to make or amend existing grants to the National Railroad Passenger Corporation for activities associated with the National Network as authorized by section 11101(b) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94): Provided, That a State shall not be required to pay the National Railroad Passenger Corporation more than 80 percent of the amount paid in fiscal year 2019 under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432) and that not less than $239,000,000 of the amounts made available under this heading in this Act shall be made available for use in lieu of any increase in a State’s payment: Provided further, That amounts made available under this heading in this Act may be transferred to and merged with Northeast Corridor Grants to the National Railroad Passenger Corporation to prevent, prepare for, and respond to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Transit AdministrationTransit Infrastructure GrantsFor an additional amount for Transit Infrastructure Grants, $25,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus: Provided, That the Secretary of Transportation shall provide funds appropriated under this heading in this Act as if such funds were provided under section 5307 of title 49, United States Code, and section 5311 of title 49, United States Code and apportion such funds in accordance with section 5336 of such title (other than subsections (h)(1) and (h)(4)), section 5311 (other than subsection (b)(3) and (c)(1)(A)), section 5337 and section 5340 of title 49, United States Code, and apportion such funds in accordance with such sections except that funds apportioned under section 5337 shall be added to funds apportioned under 5307 for administration under 5307: Provided further, That the Secretary shall allocate the amounts provided in the preceding proviso under sections 5307, 5311, 5337, and 5340 of title 49, United States Code, among such sections in the same ratio as funds were provided in the fiscal year 2020 appropriations: Provided further, That funds apportioned under this heading in this Act shall be apportioned not later than 7 days after the date of enactment of this Act: Provided further, That funds shall be apportioned using the fiscal year 2020 apportionment formulas: Provided further, That not more than three-quarters of 1 percent, but not to exceed $75,000,000, of the funds for transit infrastructure grants provided under this heading in this Act shall be available for administrative expenses and ongoing program management oversight as authorized under sections 5334 and 5338(f)(2) of title 49, United States Code, and shall be in addition to any other appropriations for such purpose: Provided further, That notwithstanding subsection (a)(1) or (b) of section 5307 of title 49, United States Code, funds provided under this heading are available for the operating expenses of transit agencies related to the response to a coronavirus public health emergency as described in section 319 of the Public Health Service Act, including, beginning on January 20, 2020, reimbursement for operating costs to maintain service and lost revenue due to the coronavirus public health emergency, including the purchase of personal protective equipment, and paying the administrative leave of operations personnel due to reductions in service: Provided further, That such operating expenses are not required to be included in a transportation improvement program, long-range transportation, statewide transportation plan, or a statewide transportation improvement program: Provided further, That the Secretary shall not waive the requirements of section 5333 of title 49, United States Code, for funds appropriated under this heading in this Act or for funds previously made available under section 5307 of title 49, United States Code, or sections 5311, 5337, or 5340 of such title as a result of the coronavirus: Provided further, That unless otherwise specified, applicable requirements under chapter 53 of title 49, United States Code, shall apply to funding made available under this heading in this Act, except that the Federal share of the costs for which any grant is made under this heading in this Act shall be, at the option of the recipient, up to 100 percent: Provided further, That the amount made available under this heading in this Act shall be derived from the general fund and shall not be subject to any limitation on obligations for transit programs set forth in any Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Maritime AdministrationOperations and TrainingFor an additional amount for Operations and Training, $3,134,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus: Provided, That of the amounts made available under this heading in this Act, $1,000,000 shall be for the operations of the United States Merchant Marine Academy: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.State Maritime Academy OperationsFor an additional amount for State Maritime Academy Operations, $1,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus: Provided, That amounts made available under this heading in this Act shall be for direct payments for State Maritime Academies: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Inspector GeneralSalaries and expensesFor an additional amount for Office of Inspector General, $5,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus: Provided, That the funding made available under this heading in this Act shall be used for conducting audits and investigations of projects and activities carried out with funds made available in this Act to the Department of Transportation to prevent, prepare for, and respond to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Department of Housing and Urban DevelopmentManagement and AdministrationAdministrative Support OfficesFor an additional amount for Administrative Support Offices, $35,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, for the Office of the Chief Financial Officer, including for Department-wide salaries and expenses, Information Technology purposes, and to support the Department’s workforce in a telework environment: Provided, That the amounts provided under this heading in this Act shall be in addition to amounts otherwise available for such purposes, including amounts made available under the heading Program Offices in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Program OfficesFor an additional amount for Program Offices, $15,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus: Provided, That of the sums appropriated under this heading in this Act— 
(1) $5,000,000 shall be available for the Office of Public and Indian Housing; and (2) $10,000,000 shall be available for the Office of Community Planning and Development: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Public and Indian HousingTenant-Based Rental AssistanceFor an additional amount for Tenant-Based Rental Assistance, $1,250,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including to provide additional funds for public housing agencies to maintain normal operations and take other necessary actions during the period that the program is impacted by coronavirus: Provided, That of the amounts made available under this heading in this Act, $850,000,000 shall be available for both administrative expenses and other expenses of public housing agencies for their section 8 programs, including Mainstream vouchers: Provided further, That such other expenses shall be new eligible activities to be defined by the Secretary and shall include activities to support or maintain the health and safety of assisted individuals and families, and costs related to retention and support of participating owners: Provided further, That amounts made available under paragraph (3) under this heading in Public Law 116–94 may be used for such other expenses, as described in the previous proviso, in addition to their other available uses: Provided further, That of the amounts made available under this heading in this Act, $400,000,000 shall be available for adjustments in the calendar year 2020 section 8 renewal funding allocations, in addition to any other appropriations available for such purpose, including Mainstream vouchers, for public housing agencies that experience a significant increase in voucher per-unit costs due to extraordinary circumstances or that, despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate rental assistance for families as a result of insufficient funding: Provided further, That the Secretary shall allocate amounts provided in the previous proviso based on need, as determined by the Secretary: Provided further, That the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of the amounts made available under this heading and the same heading of Public Law 116–94 (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the safe and effective administration of these funds, consistent with the purposes described under this heading in this Act, to prevent, prepare for, and respond to coronavirus: Provided further, That the Secretary shall notify the public through the Federal Register or other appropriate means of any such waiver or alternative requirement to ensure the most expeditious allocation of this funding, and in order for such waiver or alternative requirement to take effect, and that such public notice may be provided, at a minimum, on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary: Provided further, That any such waivers or alternative requirements shall remain in effect for the time and duration specified by the Secretary in such public notice and may be extended if necessary upon additional notice by the Secretary: Provided further, That to prevent, prepare for, and respond to coronavirus, the notification required by section 223 of Public Law 116–6 and section 221 of Public Law 116–94 shall not apply to the award of amounts provided under paragraph (2) of this heading in Public Law 116–6 or under paragraph (7)(B) of this heading in Public Law 116–94 in support of the family unification program under section 8(x) of such Act: Provided further, That the Secretary may award any remaining unobligated balances appropriated under this heading in prior Acts for incremental tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), to prevent, prepare for, and respond to coronavirus, without competition, including for extraordinary administrative fees: Provided further, That no less than 25 percent of such amounts shall be allocated proportionally to public housing agencies who received awards in the 2017 and 2019 competitions for such purposes within 60 days of enactment of this Act: Provided further, That the waiver and alternative requirements authority provided under this heading in this Act shall also apply to such incremental tenant-based assistance contract amounts: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Public Housing Operating FundFor an additional amount for Public Housing Operating Fund, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $685,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus, including to provide additional funds for public housing agencies to maintain normal operations and take other necessary actions during the period that the program is impacted by coronavirus: Provided, That the amount provided under this heading in this Act shall be combined with the amount appropriated for the same purpose under the same heading of Public Law 116–94, and distributed to all public housing agencies pursuant to the Operating Fund formula at part 990 of title 24, Code of Federal Regulations: Provided further, That for the period from the enactment of this Act through December 31, 2020, such combined total amount may be used for eligible activities under subsections (d)(1) and (e)(1) of such section 9 and for other expenses related to preventing, preparing for, and responding to coronavirus, including activities to support or maintain the health and safety of assisted individuals and families, and activities to support education and child care for impacted families: Provided further, That amounts made available under the headings Public Housing Operating Fund and Public Housing Capital Fund in prior Acts, except for any set-asides listed under such headings, may be used for all of the purposes described in the previous proviso: Provided further, That the expanded uses and funding flexibilities described in the previous two provisos shall be available to all public housing agencies through December 31, 2020, except that the Secretary may extend the period under which such flexibilities shall be available in additional 12 month increments upon a finding that individuals and families assisted by the public housing program continue to require expanded services due to coronavirus: Provided further, That the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of such combined total amount or funds made available under the headings Public Housing Operating Fund and Public Housing Capital Fund in prior Acts (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the safe and effective administration of these funds to prevent, prepare for, and respond to coronavirus: Provided further, That the Secretary shall notify the public through the Federal Register or other appropriate means of any such waiver or alternative requirement, to ensure the most expeditious allocation of this funding, in order for such waiver or alternative requirement to take effect, and that such public notice may be provided, at a minimum, on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary: Provided further, That any such waivers or alternative requirements shall remain in effect for the time and duration specified by the Secretary in such public notice and may be extended if necessary upon additional notice by the Secretary: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Native American ProgramsFor an additional amount for Native American Programs, $300,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, for activities and assistance authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), and under title I of the Housing and Community Development Act of 1974 with respect to Indian tribes (42 U.S.C. 5306(a)(1)): Provided, That the amounts made available under this heading in this Act are as follows: 
(1)No less than $200,000,000 shall be available for the Native American Housing Block Grants program, as authorized under title I of NAHASDA: Provided, That amounts made available under this paragraph shall be distributed according to the same funding formula used in fiscal year 2020: Provided further, That such amounts shall be used by recipients to prevent, prepare for, and respond to coronavirus, including to maintain normal operations and fund eligible affordable housing activities under NAHASDA during the period that the program is impacted by coronavirus: Provided further, That amounts provided under this heading in this Act may be used to cover or reimburse allowable costs to prevent, prepare for, and respond to coronavirus that are incurred by a recipient, including for costs incurred prior to the date of enactment of this Act: Provided further, That the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of amounts made available under this paragraph or under the same paragraph in Public Law 116–94 (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary to expedite or facilitate the use of such amounts to prevent, prepare for, and respond to coronavirus: Provided further, That any such waivers shall be deemed to be effective as of the date an Indian tribe or tribally designated housing entity began preparing for coronavirus and shall apply to the amounts made available under this paragraph and to the previously appropriated amounts described in the previous proviso; and 
(2)Up to $100,000,000 shall be available for grants to Indian tribes under the Indian Community Development Block Grant program under title I of the Housing and Community Development Act of 1974, notwithstanding section 106(a)(1) of such Act, to prevent, prepare for, and respond to coronavirus, for emergencies that constitute imminent threats to health and safety: Provided, That the Secretary shall prioritize, without competition, allocations of these amounts for activities and projects designed to prevent, prepare for, and respond to coronavirus: Provided further, That not to exceed 20 percent of any grant made with funds appropriated under this paragraph shall be expended for planning and management development and administration: Provided further, That amounts provided under this heading in this Act may be used to cover or reimburse allowable costs to prevent, prepare for, and respond to coronavirus incurred by a recipient, including for costs incurred prior to the date of enactment of this Act: Provided further, That, notwithstanding section 105(a)(8) of such Act (42 U.S.C. 5305(a)(8)), there shall be no per centum limitation for the use of funds for public services activities to prevent, prepare for, and respond to coronavirus: Provided further, That the previous proviso shall apply to all such activities for grants of funds made available under this paragraph or under paragraph (4) of this heading in Public Law 116–94: Provided further, That the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of amounts made available under this paragraph or under paragraph (4) in Public Law 116–94 (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary to expedite or facilitate the use of such amounts to prevent, prepare for, and respond to coronavirus: Provided further, That any such waivers shall be deemed to be effective as of the date an Indian tribe began preparing for coronavirus and shall apply to the amounts made available under this paragraph and to the previously appropriated amounts described in the previous proviso: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Community Planning and DevelopmentHousing Opportunities for Persons with AidsFor an additional amount for carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $65,000,000, to remain available until September 30, 2021, except that amounts allocated pursuant to section 854(c)(5) of such Act shall remain available until September 30, 2022, to provide additional funds to maintain operations and for rental assistance, supportive services, and other necessary actions, in order to prevent, prepare for, and respond to coronavirus: Provided, That not less than $50,000,000 of the amount provided under this heading in this Act shall be allocated pursuant to the formula in section 854 of such Act using the same data elements as utilized pursuant to that same formula in fiscal year 2020: Provided further, That up to $10,000,000 of the amount provided under this heading in this Act shall be to provide an additional one-time, non-renewable award to grantees currently administering existing contracts for permanent supportive housing that initially were funded under section 854(c)(5) of such Act from funds made available under this heading in fiscal year 2010 and prior years: Provided further, That such awards shall be made proportionally to their existing grants: Provided further, That such awards are not required to be spent on permanent supportive housing: Provided further, That, notwithstanding section 859(b)(3)(B) of such Act, housing payment assistance for rent, mortgage, or utilities payments may be provided for a period of up to 24 months: Provided further, That, to protect persons who are living with HIV/AIDS, such amounts provided under this heading in this Act may be used to self-isolate, quarantine, or to provide other coronavirus infection control services as recommended by the Centers for Disease Control and Prevention for household members not living with HIV/AIDS: Provided further, That such amounts may be used to provide relocation services, including to provide lodging at hotels, motels, or other locations, for persons living with HIV/AIDS and household members not living with HIV/AIDS: Provided further, That, notwithstanding section 856(g) of such Act (42 U.S.C. 12905(g)), a grantee may use up to 6 percent of its award under this Act for administrative purposes, and a project sponsor may use up to 10 percent of its sub-award under this Act for administrative purposes: Provided further, That such amounts provided under this heading in this Act may be used to cover or reimburse allowable costs consistent with the purposes of this heading incurred by a grantee or project sponsor regardless of the date on which such costs were incurred: Provided further, That any regulatory waivers the Secretary may issue may be deemed to be effective as of the date a grantee began preparing for coronavirus: Provided further, That any additional activities or authorities authorized pursuant to this Act may also apply at the discretion and upon notice of the Secretary to all amounts made available under this same heading in Public Law 116–94 if such amounts are used by grantees for the purposes described under this heading: Provided further, That up to 2 percent of amounts made available under this heading in this Act may be used, without competition, to increase prior awards made to existing technical assistance providers to provide an immediate increase in capacity building and technical assistance available to grantees under this heading and under the same heading in prior Acts: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Community Development FundFor an additional amount for Community Development Fund, $5,000,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus: Provided, That up to $2,000,000,000 of the amount made available under this heading in this Act shall be distributed pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306) to grantees that received allocations pursuant to that same formula in fiscal year 2020, and that such allocations shall be made within 30 days of enactment of this Act: Provided further, That, in addition to amounts allocated pursuant to the preceding proviso, an additional $1,000,000,000 shall be allocated directly to States and insular areas, as defined by 42 U.S.C. 5302(a), to prevent, prepare for, and respond to coronavirus within the State or insular area, including activities within entitlement and nonentitlement communities, based on public health needs, risk of transmission of coronavirus, number of coronavirus cases compared to the national average, and economic and housing market disruptions, and other factors, as determined by the Secretary, using best available data and that such allocations shall be made within 45 days of enactment of this Act: Provided further, That remaining amounts shall be distributed directly to the State or unit of general local government, at the discretion of the Secretary, according to a formula based on factors to be determined by the Secretary, prioritizing risk of transmission of coronavirus, number of coronavirus cases compared to the national average, and economic and housing market disruptions resulting from coronavirus: Provided further, That such allocations may be made on a rolling basis based on the best available data at the time of allocation: Provided further, That amounts made available in the preceding provisos may be used to cover or reimburse allowable costs consistent with the purposes of this heading in this Act incurred by a State or locality regardless of the date on which such costs were incurred: Provided further, That section 116(b) of such Act (42 U.S.C. 5316(b)) and any implementing regulations, which requires grantees to submit their final statements of activities no later than August 16 of a given fiscal year, shall not apply to final statements submitted in accordance with sections 104(a)(2) and (a)(3) of such Act (42 U.S.C. 5304(a)(2) and (a)(3)) and comprehensive housing affordability strategies submitted in accordance with section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) for fiscal years 2019 and 2020: Provided further, That such final statements and comprehensive housing affordability strategies shall instead be submitted no later than August 16, 2021: Provided further, That the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of amounts made available under this heading in this Act and under the same heading in Public Law 116–94 and Public Law 116–6 (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary to expedite or facilitate the use of such amounts to prevent, prepare for, and respond to coronavirus: Provided further, That up to $10,000,000 of amounts made available under this heading in this Act may be used to make new awards or increase prior awards to existing technical assistance providers, without competition, to provide an immediate increase in capacity building and technical assistance to support the use of amounts made available under this heading in this Act and under the same heading in prior Acts to prevent, prepare for, and respond to coronavirus: Provided further, That, notwithstanding sections 104(a)(2), (a)(3), and (c) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(a)(2), (a)(3), and (c)) and section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705), a grantee may adopt and utilize expedited procedures to prepare, propose, modify, or amend its statement of activities for grants from amounts made available under this heading in this Act and under the same heading in Public Law 116–94 and Public Law 116–6: Provided further, That under such expedited procedures, the grantee need not hold in-person public hearings, but shall provide citizens with notice and a reasonable opportunity to comment of no less than 5 days: Provided further, That, for as long as national or local health authorities recommend social distancing and limiting public gatherings for public health reasons, a grantee may create virtual public hearings to fulfill applicable public hearing requirements for all grants from funds made available under this heading in this Act and under the same heading in Public Law 116–94 and Public Law 116–6: Provided further, That any such virtual hearings shall provide reasonable notification and access for citizens in accordance with the grantee’s certifications, timely responses from local officials to all citizen questions and issues, and public access to all questions and responses: Provided further, That, notwithstanding section 105(a)(8) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(8)), there shall be no per centum limitation for the use of funds for public services activities to prevent, prepare for, and respond to coronavirus: Provided further, That the previous proviso shall apply to all such activities for grants of funds made available under this heading in this Act and under the same heading in Public Law 116–94 and Public Law 116–6: Provided further, That the Secretary shall ensure there are adequate procedures in place to prevent any duplication of benefits as required by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155) and in accordance with section 1210 of the Disaster Recovery Reform Act of 2018 (division D of Public Law 115–254; 132 Stat. 3442), which amended section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Homeless Assistance GrantsFor an additional amount for Homeless Assistance Grants, $4,000,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, among individuals and families who are homeless or receiving homeless assistance and to support additional homeless assistance and homelessness prevention activities to mitigate the impacts created by coronavirus under the Emergency Solutions Grants program as authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.), as amended: Provided, That up to $2,000,000,000 of the amount appropriated under this heading in this Act shall be distributed pursuant to 24 CFR 576.3 to grantees that received allocations pursuant to that same formula in fiscal year 2020, and that such allocations shall be made within 30 days of enactment of this Act: Provided further, That, remaining amounts shall be allocated directly to a State or unit of general local government by a formula to be developed by the Secretary and that such allocations shall be made within 90 days of enactment of this Act: Provided further, That such formula shall allocate such amounts for the benefit of unsheltered homeless, sheltered homeless, and those at risk of homelessness, to geographical areas with the greatest need based on factors to be determined by the Secretary, such as risk of transmission of coronavirus, high numbers or rates of sheltered and unsheltered homeless, and economic and housing market conditions as determined by the Secretary: Provided further, That individuals and families whose income does not exceed the Very Low-Income Limit of the area, as determined by the Secretary, shall be considered at risk of homelessness and shall be eligible for homelessness prevention if they meet the criteria in section 401(1)(B) and (C) of such Act (42 U.S.C. 11360(1)(B) and (C)): Provided further, That amounts provided under this heading in this Act may be used to cover or reimburse allowable costs to prevent, prepare for, and respond to coronavirus that are incurred by a State or locality, including for costs incurred prior to the date of enactment of this Act: Provided further, That recipients may deviate from applicable procurement standards when procuring goods and services to prevent, prepare for, and respond to coronavirus: Provided further, That a recipient may use up to 10 percent of its allocation for administrative purposes: Provided further, That the use of amounts provided under this heading in this Act shall not be subject to the consultation, citizen participation, or match requirements that otherwise apply to the Emergency Solutions Grants program, except that a recipient must publish how it has and will utilize its allocation, at a minimum, on the Internet at the appropriate Government web site or through other electronic media: Provided further, That the spending cap established pursuant to section 415(b) of such Act (42 U.S.C. 11374) shall not apply to amounts provided under this heading in this Act: Provided further, That amounts provided under this heading in this Act may be used to provide temporary emergency shelters (through leasing of existing property, temporary structures, or other means) to prevent, prepare for, and respond to coronavirus, and that such temporary emergency shelters shall not be subject to the minimum periods of use required by section 416(c)(1) of such Act (42 U.S.C. 11375(c)(1)): Provided further, That Federal habitability and environmental review standards and requirements shall not apply to the use of such amounts for those temporary emergency shelters that have been determined by State or local health officials to be necessary to prevent, prepare for, and respond to coronavirus: Provided further, That amounts provided under this heading in this Act may be used for training on infectious disease prevention and mitigation and to provide hazard pay, including for time worked prior to the date of enactment of this Act, for staff working directly to prevent, prepare for, and respond to coronavirus among persons who are homeless or at risk of homelessness, and that such activities shall not be considered administrative costs for purposes of the 10 percent cap: Provided further, That in administering the amounts made available under this heading in this Act, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these amounts (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment unless otherwise provided under this paragraph), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement is necessary to prevent, prepare for, and respond to coronavirus: Provided further, That any such waivers shall be deemed to be effective as of the date a State or unit of local government began preparing for coronavirus and shall apply to the use of amounts provided under this heading in this Act and amounts provided under the same heading for the Emergency Solutions Grant program in prior Acts used by recipients to prevent, prepare for, and respond to coronavirus: Provided further, That the Secretary shall notify the public through the Federal Register or other appropriate means of any such waiver or alternative requirement, and that such public notice may be provided, at a minimum, on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary: Provided further, That any additional activities or authorities authorized pursuant to this Act, including any waivers and alternative requirements established by the Secretary pursuant to this Act, may also apply at the discretion and upon notice of the Secretary with respect to all amounts made available for the Emergency Solutions Grants program under the heading Homeless Assistance Grants in any prior Act and used by recipients to prevent, prepare for, and respond to coronavirus: Provided further, That up to 1 percent of amounts made available under this heading in this Act may be used to make new awards or increase prior awards made to existing technical assistance providers with experience in providing health care services to homeless populations, without competition, to provide an immediate increase in capacity building and technical assistance available to recipients of amounts for the Emergency Solutions Grants program under this heading in this Act and under the same heading in prior Acts: Provided further, That none of the funds provided under this heading in this Act may be used to require people experiencing homelessness to receive treatment or perform any other prerequisite activities as a condition for receiving shelter, housing, or other services: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Housing programsPROJECT-BASED RENTAL ASSISTANCEFor an additional amount for Project-Based Rental Assistance, $1,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including to provide additional funds to maintain normal operations and take other necessary actions during the period that the program is impacted by coronavirus, for assistance to owners or sponsors of properties receiving project-based assistance pursuant to section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f et seq.): Provided, That the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of amounts made available under this heading in this Act (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary to expedite or facilitate the use of such amounts to prevent, prepare for, and respond to coronavirus, and such waiver or alternative requirement is consistent with the purposes described under this heading in this Act: Provided further, That the Secretary shall notify the public through the Federal Register or other appropriate means of any such waiver or alternative requirement in order for such waiver or alternative requirement to take effect, and that such public notice may be provided, at a minimum, on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.HOUSING FOR THE ELDERLYFor an additional amount for Housing for the Elderly, $50,000,000, to remain available until September 30, 2023, to prevent, prepare for, and respond to coronavirus, including to provide additional funds to maintain normal operations and take other necessary actions during the period that the program is impacted by coronavirus, for assistance to owners or sponsors of properties receiving project-based assistance pursuant to section 202 of the Housing Act of 1959 (12 U.S.C. 1701q), as amended: Provided, That of the amount provided under this heading in this Act, up to $10,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects: Provided further, That the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of amounts made available under this heading in this Act (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary to expedite or facilitate the use of such amounts to prevent, prepare for, and respond to coronavirus, and such waiver or alternative requirement is consistent with the purposes described under this heading in this Act: Provided further, That the Secretary shall notify the public through the Federal Register or other appropriate means of any such waiver or alternative requirement in order for such waiver or alternative requirement to take effect, and that such public notice may be provided, at a minimum, on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.HOUSING FOR PERSONS WITH DISABILITIESFor an additional amount for Housing for Persons with Disabilities, $15,000,000, to remain available until September 30, 2023, to prevent, prepare for, and respond to coronavirus, including to provide additional funds to maintain normal operations and take other necessary actions during the period that the program is impacted by coronavirus, for assistance to owners or sponsors of properties receiving project-based assistance pursuant to section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), as amended: Provided, That the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of amounts made available under this heading in this Act (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary to expedite or facilitate the use of such amounts to prevent, prepare for, and respond to coronavirus, and such waiver or alternative requirement is consistent with the purposes described under this heading in this Act: Provided further, That the Secretary shall notify the public through the Federal Register or other appropriate means of any such waiver or alternative requirement in order for such waiver or alternative requirement to take effect, and that such public notice may be provided, at a minimum, on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Fair Housing and Equal OpportunityFair Housing ActivitiesFor an additional amount for Fair Housing Activities, $2,500,000, to remain available until September 30, 2021, for contracts, grants, and other assistance, as authorized by title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561 of the Housing and Community Development Act of 1987, to prevent, prepare for, and respond to coronavirus, of which $1,500,000 shall be for the Fair Housing Assistance Program Partnership for Special Enforcement grants to address fair housing issues relating to coronavirus, and $1,000,000 shall be for the Fair Housing Initiatives Program for education and outreach activities under such section 561 to educate the public about fair housing issues related to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Inspector GeneralFor an additional amount for Office of Inspector General, $5,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus: Provided, That the funding made available under this heading in this Act shall be used for conducting audits and investigations of projects and activities carried out with funds made available in this Act to the Department of Housing and Urban Development to prevent, prepare for, and respond to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE 
22001.Of the amounts made available from the Airport and Airway Trust Fund for Federal Aviation Administration—Operations in title XI of division B of the Bipartisan Budget Act of 2018 (Public Law 115–123), up to $25,000,000 may be used to prevent, prepare for, and respond to coronavirus: Provided, That amounts repurposed in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
22002.For amounts made available by this Act under the headings Northeast Corridor Grants to the National Railroad Passenger Corporation and National Network Grants to the National Railroad Passenger Corporation, the Secretary of Transportation may not waive the requirements under section 24312 of title 49, United States Code, and section 24305(f) of title 49, United States Code: Provided, That for amounts made available by this Act under such headings the Secretary shall require the National Railroad Passenger Corporation to comply with the Railway Retirement Act of 1974 (45 U.S.C. 231 et seq.), the Railway Labor Act (45 U.S.C. 151 et seq.), and the Railroad Unemployment Insurance Act (45 U.S.C. 351 et seq.): Provided further, That not later than 7 days after the date of enactment of this Act and each subsequent 7 days thereafter, the Secretary shall notify the House and Senate Committees on Appropriations, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate of any National Railroad Passenger Corporation employee furloughs as a result of efforts to prevent, prepare for, and respond to coronavirus: Provided further, That in the event of any National Railroad Passenger Corporation employee furloughs as a result of efforts to prevent, prepare for, and respond to coronavirus, the Secretary shall require the National Railroad Passenger Corporation to provide such employees the opportunity to be recalled to their previously held positions as intercity passenger rail service is restored to March 1, 2020 levels and not later than the date on which intercity passenger rail service has been fully restored to March 1, 2020 levels.  
22003.For the duration of fiscal year 2020, section 127(i)(1)(A) of title 23, United States Code, shall read as if and apply to situations in which: the President has declared an emergency or a major disaster under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 22004.No later than September 30, 2020, the remaining unobligated balances of funds made available for the youth homelessness demonstration under the heading Department of Housing and Urban Development—Community Planning and Development—Homeless Assistance Grants in the Consolidated Appropriations Act, 2018 (Public Law 115–141) are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated, to remain available until September 30, 2021, in addition to other funds as may be available for such purposes, and shall be available, without additional competition, for completing the funding of awards made pursuant to the fiscal year 2018 youth homelessness demonstration.  
22005.Highway safety grants emergency authority 
(a)In generalThe Secretary of Transportation (referred to in this section as the Secretary) may waive or postpone any requirement under section 402, 404, 405, or 412 of title 23, United States Code, section 4001 of the FAST Act (Public Law 114–94; 129 Stat. 1497), or part 1300 of title 23, Code of Federal Regulations (or successor regulations), if the Secretary determines that— (1)the Coronavirus Disease 2019 (COVID–19) is having a substantial impact on— 
(A)the ability of States to implement or carry out any grant, campaign, or program under those provisions; or (B)the ability of the Secretary to carry out any responsibility of the Secretary with respect to a grant, campaign, or program under those provisions; or 
(2)the requirements of those provisions are having a substantial impact on the ability of States or the Secretary to address the Coronavirus Disease 2019 (COVID–19). (b)ReportThe Secretary shall periodically submit to the relevant committees of Congress a report describing— 
(1)each determination made by the Secretary under subsection (a); and (2)each waiver or postponement of a requirement under that subsection. 
(c)Emergency requirementThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. XIIIGeneral Provisions—This Act 23001.Each amount appropriated or made available by this Act is in addition to amounts otherwise appropriated for the fiscal year involved.  
23002.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  23003.Unless otherwise provided for by this Act, the additional amounts appropriated by this Act to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2020.  
23004. 
(a)Subject to subsection (b), and notwithstanding any other provision of law, funds made available in this Act, or transferred pursuant to authorization granted in this Act, may only be used to prevent, prepare for, and respond to coronavirus. (b) Subsection (a) shall not apply to sections 11002, 13002, and 18114 of this Act, reimbursements made pursuant to authority in this Act, or to funds made available in this Act for the Emergency Reserve Fund, established pursuant to section 7058(c)(1) of division J of Public Law 115–31, or to funds made available in this Act for the Infectious Diseases Rapid Response Reserve Fund, established pursuant to section 231 of division B of Public Law 115–245.  
(c)This section shall not apply to title VI of this Act. 23005.In this Act, the term coronavirus means SARS–CoV–2 or another coronavirus with pandemic potential.  
23006.Each amount designated in this Act by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded or transferred, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.  23007.Any amount appropriated by this Act, designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and subsequently so designated by the President, and transferred pursuant to transfer authorities provided by this Act shall retain such designation.  
23008.Budgetary effects 
(a)Statutory PAYGO ScorecardsThe budgetary effects of this division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay As-You-Go Act of 2010.  (b)Senate PAYGO ScorecardsThe budgetary effects of this division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). 
(c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(7) and (c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this division shall be estimated for purposes of section 251 of such Act. (d)Ensuring No Within-Session SequestrationSolely for the purpose of calculating a breach within a category for fiscal year 2020 pursuant to section 251(a)(6) or section 254(g) of the Balanced Budget and Emergency Deficit Control Act of 1985, and notwithstanding any other provision of this division, the budgetary effects from this division shall be counted as amounts designated as being for an emergency requirement pursuant to section 251(b)(2)(A) of such Act.This division may be cited as the Emergency Appropriations for Coronavirus Health Response and Agency Operations.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 